EXHIBIT 10.1

 

IRON MOUNTAIN INCORPORATED

CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

$900,000,000

 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC and BANK OF AMERICA, N.A.,
as Co-Syndication Agents,

CITIZENS BANK OF MASSACHUSETTS, THE ROYAL BANK OF SCOTLAND PLC, THE BANK OF NOVA
SCOTIA and HSBC BANK USA, NATIONAL ASSOCIATION,
as Co-Documentation Agents,

JPMORGAN CHASE BANK,
as Administrative Agent,

JPMORGAN CHASE BANK, TORONTO BRANCH
as Canadian Administrative Agent

and

J.P. MORGAN SECURITIES INC. and BARCLAYS CAPITAL,
as Co-Lead Arranger and Joint Bookrunners

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

Section 1   Definitions and Accounting Matters

2

1.01.

Certain Defined Terms

2

1.02.

Accounting Terms and Determinations

30

1.03.

Types of Loans

30

1.04.

Currency

30

 

 

 

Section 2   Loans, Etc.

31

2.01.

US$Loans; US$-Canadian Loans; Multi-Currency Loans; C$Loans; Swingline Loans;
Term Loans

31

2.02.

Reductions of Commitments

36

2.03.

Fees

36

2.04.

Lending Offices

37

2.05.

Several Obligations: Remedies Independent

37

2.06.

Notes

37

2.07.

Use of Proceeds

37

2.08.

Letters of Credit

38

2.09.

Currency Fluctuations, etc.

42

 

 

 

Section 3   Borrowings, Conversions and Prepayments

44

3.01.

Procedure for US$Loan Borrowing, US$-Canadian Loan Borrowing, Term Loan
Borrowing and Multi-Currency Borrowing

44

3.02.

Prepayments and Conversions

45

3.03.

Procedure for Swingline Borrowing; Refunding of Swingline Loans

46

 

 

 

Section 4   Payments of Principal and Interest

50

4.01.

Repayment of Loans

50

4.02.

Interest

51

 

 

 

Section 5   Payments; Pro Rata Treatment; Computations; Etc.

53

5.01.

Payments

53

5.02.

Pro Rata Treatment

54

5.03.

Computations

55

5.04.

Minimum and Maximum Amounts; Types

56

5.05.

Certain Notices

56

5.06.

Non-Receipt of Funds by the Administrative Agent

59

5.07.

Sharing of Payments; Waiver of Enforcement Without Consent. Etc.

60

 

i


--------------------------------------------------------------------------------


 

 

 

 

 

5.08.

Taxes

60

5.09.

Judgment Currency

63

 

 

 

Section 6   Yield Protection and Illegality

64

6.01.

Additional Costs

64

6.02.

Limitation on Types of Loans

66

6.03.

Illegality

66

6.04.

Substitute ABR Loans

66

6.05.

Compensation

66

6.06.

Capital Adequacy

67

6.07.

Substitution of Lender

67

6.08.

Additional Costs in Respect of Letters of Credit

68

 

 

 

Section 7   Conditions Precedent

68

7.01.

Effective Date

68

7.02.

Initial and Subsequent Loans

70

 

 

 

Section 8   Representations and Warranties

71

8.01.

Corporate Existence

71

8.02.

Information

71

8.03.

Litigation

72

8.04.

No Breach

72

8.05.

Corporate Action

72

8.06.

Approvals

73

8.07.

Regulations U and X

73

8.08.

ERISA and the Canadian Pension Plans

73

8.09.

Taxes

73

8.10.

Subsidiaries; Agreements; Etc.

73

8.11.

Investment Company Act

74

8.12.

Reserved

74

8.13.

Ownership and Use of Properties

74

8.14.

Environmental Compliance

74

8.15.

Solvency

74

8.16.

Senior Debt

75

 

 

 

Section 9   Covenants

75

9.01.

Financial Statements and Other Information

75

9.02.

Taxes and Claims

77

9.03.

Insurance

77

9.04.

Maintenance of Existence; Conduct of Business

78

9.05.

Maintenance of and Access to Properties

78

9.06.

Compliance with Applicable Laws

79

9.07.

Litigation

79

9.08.

Indebtedness

79

 

ii


--------------------------------------------------------------------------------


 

 

 

 

 

9.09.

Consolidated Leverage Ratio

81

9.10.

Reserved

81

9.11.

Fixed Charges Coverage Ratio

81

9.12.

Mergers, Asset Dispositions. Etc.

81

9.13.

Liens

82

9.14.

Investments

83

9.15.

Restricted Payments

84

9.16.

Transactions with Affiliates

85

9.17.

Subordinated Indebtedness

85

9.18.

Lines of Businesses

86

9.19.

Modification of Other Agreements

86

9.20.

Reserved

86

9.21.

Certain Obligations Respecting Subsidiaries

86

9.22.

Environmental Matters

88

9.23.

Residual Assurances

88

9.24.

Perfection of Security Interests in Stock of Foreign Subsidiaries

88

 

 

 

Section 10   Defaults

88

10.01.

Events of Default

88

10.02.

Ratable Treatment of Lenders

91

 

 

 

Section 11   The Administrative Agent

92

11.01.

Appointment Powers and Immunities

92

11.02.

Reliance by Administrative Agent

92

11.03.

Defaults

93

11.04.

Rights as a Lender

93

11.05.

Indemnification

93

11.06.

Non-Reliance on Administrative Agent and Other Lenders

94

11.07.

Failure to Act

94

11.08.

Resignation or Removal of Administrative Agent

94

11.09.

Consents under Basic Documents

95

11.10.

Collateral Sub-Agents

95

11.11.

Multi-Currency Payment Agent and Canadian Administrative Agent

95

11.12.

Additional Ministerial Powers of the Administrative Agent

95

 

 

 

Section 12   Miscellaneous

95

12.01.

Waiver

95

12.02.

Notices

96

12.03.

Expenses Etc.

96

12.04.

Indemnification

96

12.05.

Amendments. Etc.

97

12.06.

Successors and Assigns

97

12.07.

Confidentiality

99

12.08.

Survival

99

 

iii


--------------------------------------------------------------------------------


 

 

 

 

 

12.09.

Captions

99

12.10.

Counterparts; Integration

99

12.11.

GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

99

12.12.

Canadian Borrowers’ and Swiss Borrower’s Agent

100

12.13.

Designation of Indebtedness

100

12.14.

Amendments to Security Documents, Etc.

100

12.15.

USA PATRIOT Act

101

12.16.

Additional Borrowers

101

12.17.

Limitation of Liability

101

12.18.

Releases of Guarantees and Liens

101

 

iv


--------------------------------------------------------------------------------


Schedules

 

 

 

SCHEDULE I

-

Commitments

SCHEDULE II

-

Subsidiaries; Investments in Joint Ventures and Other Persons

SCHEDULE III

-

Credit Agreements, Indentures, Leases

SCHEDULE IV

-

Existing Letters of Credit

 

 

 

Exhibits

 

 

 

EXHIBIT A-1

-

Form of Revolving Credit Note

EXHIBIT A-2

-

Form of Term Note

EXHIBIT B

-

Subsidiary Guaranty

EXHIBIT C

-

Company Guaranty

EXHIBIT D

-

Company Pledge Agreement

EXHIBIT E

-

Subsidiary Pledge Agreement

EXHIBIT F

-

Canadian Borrower Pledge Agreement

EXHIBIT G-1

-

Form of Opinion of Special New York Counsel to the Company

EXHIBIT G-2

-

Form of Opinion of Special Nova Scotia Counsel to the Canadian Borrowers

EXHIBIT H

-

Form of Opinion of Special New York Counsel to the Administrative Agent

EXHIBIT I

-

Form of Acknowledgment and Confirmation of Guarantee or Security Document

EXHIBIT J

-

Form of Commitment Increase Supplement

EXHIBIT K

-

Form of Additional Lender Supplement

EXHIBIT L

-

Form of Incremental Term Loan Activation Notice

EXHIBIT M

-

Form of Assignment and Assumption

EXHIBIT N-1

-

Form of Borrowing Subsidiary Agreement

EXHIBIT N-2

-

Form of Borrowing Subsidiary Termination

 

 

 

Annexes

 

 

 

ANNEX A

-

Canadian Borrowers Provisions

 

v


--------------------------------------------------------------------------------


CREDIT AGREEMENT dated as of April 16, 2007, among: IRON MOUNTAIN INCORPORATED,
a corporation duly organized and validly existing under the laws of the State of
Delaware (together with its successors and as more fully defined below, the
“Company”); IRON MOUNTAIN CANADA CORPORATION, a company organized and existing
under the laws of the Province of Nova Scotia (“IMCC”) and IRON MOUNTAIN NOVA
SCOTIA FUNDING COMPANY, a company organized and existing under the laws of the
Province of Nova Scotia (together with IMCC, the “Canadian Borrowers”); IRON
MOUNTAIN SWITZERLAND GMBH, a company organized and existing under the laws of
Switzerland (the “Swiss Borrower”); each of the lenders that is listed under the
caption “US$ LENDERS” on the signature pages hereto and each lender or financial
institution that becomes a “US$ Lender” after the date hereof pursuant to
Section 12.06 hereof (individually, together with its successors, a “US$ Lender”
and, collectively, together with their respective successors, the “US$
Lenders”); each of the lenders that is listed under the caption “US$-CANADIAN
LENDERS” on the signature pages hereto and each lender or financial institution
that becomes a “US$-Canadian Lender” after the date hereof pursuant to Section
12.06 hereof (individually, together with its successors, a “US$-Canadian
Lender” and, collectively, together with their respective successors, the
“US$-Canadian Lenders”);  each of the lenders that is listed under the caption
“MULTI-CURRENCY LENDERS” on the signature pages hereto and each lender or
financial institution that becomes a “Multi-Currency Lender” after the date
hereof pursuant to Section 12.06 hereof (individually, together with its
successors, a “Multi-Currency Lender” and, collectively, together with their
respective successors, the “Multi-Currency Lenders”); each of the lenders that
is listed under the caption “CANADIAN LENDERS” on the signature pages hereto and
each lender or financial institution that becomes a “Canadian Lender” after the
date hereof pursuant to Section 12.06 hereof (individually, together with its
successors, a “Canadian Lender” and, collectively, together with their
respective successors, the “Canadian Lenders”); each of the lenders that is
listed under the caption “INITIAL TERM LENDERS” on the signature pages hereto
and each lender or financial institution that becomes an “Initial Term Lender”
after the date hereof pursuant to Section 12.06 hereof (individually, together
with its successors, an “Initial Term Lender” and, collectively, together with
their respective successors, the “Initial Term Lenders”); BARCLAYS BANK PLC and
BANK OF AMERICA, N.A., as Co-Syndication Agents, CITIZENS BANK OF MASSACHUSETTS,
THE ROYAL BANK OF SCOTLAND PLC, THE BANK OF NOVA SCOTIA and HSBC BANK USA,
NATIONAL ASSOCIATION, as Co-Documentation Agents, J.P. MORGAN SECURITIES INC.
and BARCLAYS CAPITAL, as co-arranger and joint bookrunners, JPMORGAN CHASE BANK,
TORONTO BRANCH, as Canadian Administrative Agent (in such capacity, together
with its successors in such capacity, the “Canadian Administrative Agent”) and
JPMORGAN CHASE BANK, N.A. as agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

The parties hereto hereby agree as follows:


--------------------------------------------------------------------------------


Section 1  Definitions and Accounting Matters.

1.01.                        Certain Defined Terms.  As used herein, the
following terms shall have the following meanings and the terms defined in
Annex A hereto shall have the meanings given to them therein (all terms defined
in this Section 1.01 or in other provisions of this Agreement in the singular to
have the same meanings when used in the plural and vice versa):

“ABR Loans” shall mean Loans which bear interest at a rate based upon the
Alternate Base Rate.

“Accounts Receivable Financing” shall mean any accounts receivable sale
arrangement, credit facility or conditional purchase contract or similar
arrangement providing financing secured directly or indirectly by the accounts
receivable and related records, collateral and rights of the Company or its
Subsidiaries; provided that any such transaction shall be consummated pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent, as evidenced by its written approval thereof (such
approval not to be unreasonably withheld).

“Acknowledgment and Confirmation of Guarantee or Security Document” shall mean
an Acknowledgment and Confirmation of Guarantee or Security Document, in
substantially the form of Exhibit I hereto, as said acknowledgment and
confirmation shall be modified and supplemented and in effect from time to time.

“Acquired Debt” shall mean, with respect to the Company or any Subsidiary,
Indebtedness of any other Person, existing at the time such other Person merged
with or into or became a Subsidiary of the Company or any Subsidiary thereof in
connection with a Permitted Acquisition occurring after the Effective Date,
provided that (i) such Indebtedness was not created by such other Person in
contemplation of such acquisition and (ii) the aggregate outstanding principal
amount of such Indebtedness shall not at any time exceed $100,000,000.

“Acquisition” shall mean an acquisition of assets of, or all or substantially
all of the Capital Stock of, another business by the Company and/or one or more
of its Subsidiaries.

“Acquisition Consideration” shall mean, with respect to any Acquisition, the
aggregate amount of consideration paid by the Company and its Subsidiaries in
connection therewith, inclusive of (a) Stock Consideration and (b) other
consideration on account of (i) any expenses incurred in connection with such
Acquisition, (ii) liabilities under agreements not to compete incurred in
connection with such Acquisition, (iii) the principal amount of Indebtedness
assumed in connection with such Acquisition and (iv) Additional Expenditures
related to such Acquisition.

“Additional Borrowers” shall mean any Subsidiary of the Company that becomes a
party hereto as a Borrower pursuant to Section 12.16.

“Additional Expenditures” shall mean, with respect to any Acquisition, amounts
expended or to be expended by the Company and its Subsidiaries within twelve
months

2


--------------------------------------------------------------------------------


after the date of such Acquisition to acquire or construct facilities and
equipment that are not part of the assets acquired pursuant to such Acquisition
but which are deemed by the Company to be essential for the integration or
restructuring of the assets so acquired.

“Adjusted EBITDA” shall mean, for any period, EBITDA for such period, minus the
tax provision for such period currently payable.

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person and, if such Person is an individual, any member of the immediate family
(including parents, siblings, spouse, children, stepchildren, nephews, nieces
and grandchildren) of such individual and any trust whose principal beneficiary
is such individual or one or more members of such immediate family and any
Person who is controlled by any such member or trust. As used in this
definition, “control” (including, with correlative meanings, “controlled by” and
“under common control with”) shall mean possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise), provided that, in any event, any Person which owns
directly or indirectly more than 5% of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
more than 5% of the partnership or other ownership interests of any other Person
(other than as a limited partner of such other Person) will be deemed to control
such corporation or other Person.  Notwithstanding the foregoing, (a) no
individual shall be deemed to be an Affiliate of a corporation solely by reason
of his or her being an officer or director of such corporation and (b)
Subsidiaries shall be deemed not to be Affiliates of the Company or any of the
other Subsidiaries.

“Agreed Rate Loans” shall mean the Swingline Loans as to which the Borrower and
the Swingline Lender with respect to such Swingline Loans have agreed to an
interest rate per annum to be applicable to such Swingline Loans for the
Interest Period applicable thereto (such rate, an “Agreed Rate”).

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.

“Applicable Commitment Fee Rate” shall mean, at any time, the percentage per
annum set forth in the schedule below opposite the Pricing Level in effect at
such time:

3


--------------------------------------------------------------------------------


 

Pricing Level

 

Applicable Commitment Fee Rate

 

Level 4

Greater than or equal to 5.00 to 1.00

 

0.500

%

 

 

 

 

Level 3

Less than 5.00 to 1.00 and greater than or equal to 4.00 to 1.00

 

0.375

%

 

 

 

 

Level 2

Less than 4.00 to 1.00 and greater than or equal to 3.00 to 1.00

 

0.300

%

 

 

 

 

Level 1

Less than 3.00 to 1.00

 

0.250

%

 

For purposes of this definition, the “Pricing Level” in effect at any time shall
be the level (either Level 1, Level 2, Level 3 or Level 4) indicated in the
schedule set forth in the definition of “Applicable Margin” in this Section 1.01
corresponding to the Applicable Leverage Ratio in effect at such time.

“Applicable L/C Percentage” shall mean, at any time, the Applicable Margin in
effect at such time with respect to Eurocurrency Loans that are Revolving Loans
(irrespective of whether at the time any Eurocurrency Loan is outstanding).

“Applicable Lending Office” for each Lender and for each Type of Loan, the
lending office of such Lender (or of an affiliate of such Lender) designated for
such Type of Loan in the Administrative Questionnaire of such Lender or such
other lending office of such Lender (or of an affiliate of such Lender) as such
Lender may from time to time specify to the Administrative Agent and the Company
as the office by which its Loans of such Type are to be made and maintained.

“Applicable Leverage Ratio” shall mean, at any time, the Consolidated Leverage
Ratio as at the end of the most recent fiscal quarter of the Company in respect
of which financial statements have been delivered by the Company pursuant to
either Section 9.01(a) or 9.01(b) hereof; provided, that no change in the
Applicable Leverage Ratio will take effect until the date five Business Days
following receipt by the Administrative Agent of the applicable financial
statements.

“Applicable Margin” shall mean (a) with respect to the Initial Term Loans, (i)
0.50% in the case of ABR Loans and (ii) 1.50% in the case of Eurocurrency Loans,
(b) with respect to Loans other than Term Loans, the rate for the respective
Type of Loan set forth below opposite the level (either Level 1, Level 2, Level
3 or Level 4) indicated in the schedule set forth below corresponding to the
Applicable Leverage Ratio in effect at such time:

4


--------------------------------------------------------------------------------


 

 

Applicable Margin

 

Range of Applicable
Leverage Ratio

 

ABR
Loans

 

Eurocurrency
Loans

 

Level 4

Greater than or equal to 5.00 to 1.00

 

0.75

%

1.75

%

 

 

 

 

 

 

Level 3

Less than 5.00 to 1.00 and greater than or equal to 4.00 to 1.00

 

0.50

%

1.50

%

 

 

 

 

 

 

Level 2

Less than 4.00 to 1.00 and greater than or equal to 3.00 to 1.00

 

0.25

%

1.25

%

 

 

 

 

 

 

Level 1

Less than 3.00 to 1.00

 

0

%

1.00

%

 

and (c) for Incremental Term Loans, such per annum rates as shall be agreed to
by the Company and the applicable Incremental Term Lenders as shown in the
applicable Incremental Term Loan Activation Notice; provided, that if the
Applicable Margin (which, for such purposes only, shall be deemed to include all
upfront or similar fees or original issue discount payable to all Lenders
providing the Incremental Term Loans) relating to the Incremental Term Loans
exceeds the Applicable Margin (which, for such purposes only, shall be deemed to
include all upfront or similar fees or original issue discount payable to all
Lenders providing the Initial Term Loans) relating to the Initial Term Loans by
more than 0.25%, the Applicable Margin relating to the Initial Term Loans shall
be adjusted to be equal to the Applicable Margin (which, for such purposes only,
shall be deemed to include all upfront or similar fees or original issue
discount payable to all Lenders providing the Incremental Term Loans) relating
to the Incremental Term Loans minus 0.25%.

“Arrangers” shall mean J.P. Morgan Securities Inc. and Barclays Capital.

“Australian Dollars” shall mean the lawful currency of the Commonwealth of
Australia.

“Bankruptcy Code” shall mean the United States Bankruptcy Code, as now or
hereafter in effect, or any successor statute.

5


--------------------------------------------------------------------------------


“Basic Documents” shall mean this Agreement, the Notes, the Letter of Credit
Documents, the Company Guaranty, the Subsidiary Guaranty, the Security Documents
and the Acknowledgment and Confirmation of Guarantee or Security Document
entered into pursuant to the terms hereof.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrowers” shall mean the Company, the Canadian Borrowers, the Swiss Borrower
and any Additional Borrower.

“Borrowing Date” shall mean any Business Day specified by the Company as a date
on which the Company requests the relevant Lenders to make Loans hereunder.

“Business Day” shall mean any day other than a day on which commercial banks are
authorized or required to close in New York City and, where such term is used in
the definition of “Quarterly Date” in this Section 1.01 or if such day relates
to a borrowing of, a payment or prepayment of principal of or interest on, a
conversion of or into, or an Interest Period for, a Eurocurrency Loan or a
notice with respect to any such borrowing, payment, prepayment, conversion or
Interest Period, which is also a day on which dealings in Dollar deposits are
carried out in the London interbank market.

“Calculation Date” shall mean any Business Day as the Administrative Agent shall
elect, but in any event, at least once each calendar month.  So long as no Event
of Default has occurred and is continuing, the Administrative Agent shall, to
the extent practicable, select the first day of each Interest Period applicable
to Multi-Currency Loans as Calculation Dates.

“Canadian Borrower Pledge Agreement” shall mean the pledge agreement, dated as
of February 1, 2000, between the Canadian Borrowers and the Canadian
Administrative Agent, as the same shall be modified and supplemented and in
effect from time to time.  The Canadian Borrower Pledge Agreement as in effect
on the Effective Date is attached as Exhibit F hereto.

“Canadian Commitments” shall have the meaning assigned to such term in Annex A
hereto.

“Canadian Dollars” shall have the meaning assigned to such term in Annex A
hereto.

“Canadian Lenders” shall have the meaning assigned to such term in the Preamble
hereto.

“Canadian Pension Plan” shall mean any plan, program, arrangement or
understanding that is a pension plan for the purposes of any applicable pension
benefits or tax laws of Canada (whether or not registered under any such laws)
which is maintained or contributed to by (or to which there is or may be an
obligation to contribute of), the Company, the Canadian Borrowers or any other
Subsidiary of the Company in

6


--------------------------------------------------------------------------------


respect of any person’s employment in Canada or a province or territory thereof
with the Company, the Canadian Borrowers or any other Subsidiary of the Company
and all related agreements, arrangements and understandings in respect of, or
related to, any benefits to be provided thereunder or the effect thereof on any
other compensation or remuneration of any employee.

“Canadian Security Documents” shall mean the Canadian Borrower Pledge Agreement
and all other security documents hereafter delivered to the Canadian
Administrative Agent granting a Lien on the stock of the Canadian Borrowers or
any other Canadian Subsidiary to secure the obligations and liabilities of the
Canadian Borrowers hereunder and under any of the other Loan Documents or to
secure any guarantee by any Canadian Subsidiary of any such obligations and
liabilities.

“Canadian Subsidiary” shall mean a Subsidiary incorporated under the laws of
Canada or any province or territory thereof.

“Capital Expenditures” shall mean capital expenditures by the Company or any of
its Subsidiaries during the relevant period determined in accordance with GAAP.

“Capital Lease Obligations” shall mean, as to any Person, the obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board) and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (including such Statement No.
13).

“Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital stock or other ownership
interests, including, without limitation, all common stock and all preferred
stock.

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit procurement
card, electronic funds transfer and other cash management arrangements.

“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking of, such property for
which such Person or any of its Subsidiaries receives insurance proceeds, or
proceeds of a condemnation award or other compensation.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“Change of Control” shall mean that:

7


--------------------------------------------------------------------------------


(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), other than the Principal
Stockholders (or any of them), is or becomes the “beneficial owner” (as defined
in Rules 1 3d-3 and 1 3d-5 under the Exchange Act), directly or indirectly, of
more than 50% of the voting power of all classes of Voting Stock of the Company,
or

(b)                                 in any consecutive 25-month period,
individuals who at the beginning of such period constituted the Board of
Directors of the Company (together with any new directors whose election to such
Board of Directors, or whose nomination for election by the stockholders of the
Company, was approved by a vote of at least 66-2/3% of the directors still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors then in office; or

(c)                                  the Company shall be required pursuant to
the provisions of the Senior Subordinated Debt Documents (or any other agreement
or instrument relating to or providing for any other Subordinated Indebtedness)
to redeem or repurchase, or make an offer to redeem or repurchase, all or any
portion of the Senior Subordinated Debt (or such Subordinated Indebtedness, as
the case may be) as a result of a change of control (however defined).

“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute.

“Collateral Account” shall mean a cash collateral account in the name and under
the control of the Administrative Agent (and the Multi-Currency Payment Agent)
maintained in accordance with the terms of the Security Documents.

“Commitment Period” shall mean the period from and including the Effective Date
to but not including the Commitment Termination Date.

“Commitments” shall mean the US$ Commitments, the US$-Canadian Commitments, the
Multi-Currency Commitments, the Canadian Commitments (for all purposes other
than Sections 2, 3, 4, 5 and 6 hereof) and the Initial Term Commitments.

“Commitment Termination Date” shall mean April 16, 2012 (or, if such day is not
a Business Day, the next preceding Business Day) or, in the case of the Term
Loans (and for the purposes of Sections 9.08 and 12.05), the Facility
Termination Date or Incremental Term Maturity Date, as applicable.

“Company” shall mean Iron Mountain Incorporated, a Delaware corporation.

“Company Guaranty” shall mean the guaranty, dated as of February 1, 2000, as
said agreement shall be modified and supplemented and in effect from time to
time, pursuant to which the Company guarantees the obligations of the Canadian
Borrowers under the Basic Documents.  The Company Guaranty as in effect on the
Effective Date is attached hereto as Exhibit C.

8


--------------------------------------------------------------------------------


“Company Pledge Agreement” shall mean the pledge agreement, dated as of February
1, 2000, between the Company and the Administrative Agent, as the same shall be
modified and supplemented and in effect from time to time.  The Company Pledge
Agreement as in effect on the Effective Date is attached hereto as Exhibit D.

“Consolidated Leverage Ratio” shall have the meaning assigned to such term in
Section 9.09 hereof.

 “Consolidated Net Tangible Assets” shall mean at any date the assets of the
Company and its Subsidiaries determined on such date on a consolidated basis,
less goodwill and other intangible assets.

“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Company, are treated as a single employer under Section
414 of the Code.

“Currency Exchange Agreement” shall mean a currency exchange agreement or
similar arrangement between the Company and one or more of the Lenders.

“C$ Loan” shall have the meaning assigned to such term in Annex A hereto.

“C$ Prime Loans” shall have the meaning assigned to such term in Annex A hereto.

“C$ Prime Rate” shall have the meaning assigned to such term in Annex A hereto.

“CDOR Rate” shall have the meaning assigned to such term in Annex A hereto.

“Default” shall mean an Event of Default or an event which with notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

“De Minimus Excluded Subsidiary” shall mean an Excluded Subsidiary designated as
such by the Company, provided, that after giving effect to such designation, the
aggregate net tangible assets (excluding therefrom any shares or all of equity
interests held by any designated Excluded Subsidiary in another Excluded
Subsidiary) of the Excluded Subsidiaries so designated does not exceed
$100,000,000.

“Dollar Equivalent” shall mean, on any date of determination, with respect to
any amount in any Multi-Currency, the equivalent in Dollars of such amount,
determined by the Administrative Agent or the Canadian Administration Agent
using the Exchange Rate with respect to such Multi-Currency then in effect, in
the case of any such Multi-Currency as determined pursuant to Section 2.09.

“Dollars”, “US$” and “$” shall mean lawful money of the United States of
America.

9


--------------------------------------------------------------------------------


“Domestic Subsidiary” shall mean any Subsidiary of the Company organized in the
United States of America.

“EBITDA” shall mean, for any period, the sum (without duplication), determined
on a consolidated basis for the Company and its Subsidiaries, of (a) net income
for such period plus (b) to the extent deducted in determining net income for
such period, the sum of (i) depreciation and amortization (including deferred
financing costs, organization costs, goodwill and non-compete amortization) for
such period, (ii) other non-cash expenses for such period (including minority
interest expense), (iii) Interest Expense for such period, (iv) provision for
income taxes for such period, (v) extraordinary, unusual or non-recurring
charges or other items (including without limitation losses arising from any
natural disasters, debt extinguishment expenses, foreign currency transaction
losses and losses on investments) for such period determined in accordance with
GAAP, (vi) non-compete expenses for such period to the extent not capitalized in
accordance with GAAP and (vii) losses on sales of fixed assets not in the
ordinary course of business for such period after giving effect to any related
charges for, reductions of or provisions for taxes thereon minus (c) to the
extent included in the calculation of net income for such period, the sum of (i)
other income (including interest income) for such period (including gains
attributable to minority interest in its Subsidiaries), (ii) extraordinary,
unusual or non-recurring gains or other items (including without limitation
gains resulting from debt extinguishment, foreign currency transaction gains and
gains on investments) for such period determined in accordance with GAAP and
(iii) gains on sales of fixed assets not in the ordinary course of business for
such period after giving effect to any related charges for, reductions of or
provisions for taxes thereon.

For the purposes of calculating the ratios set forth in Sections 9.09 and 9.11
there may, at the Company’s option (such option to be consistently applied with
respect to each transaction), be included in EBITDA for any relevant period, on
a pro forma basis (adjusted to give effect to expenses that will not be
ongoing), the net income (and the additions and subtractions thereto referred to
above) for such period of any Person (or assets) acquired after the commencement
of such period in connection with any Permitted Acquisition or any acquisition
pursuant to Section 9.14(viii)(b) hereof having Acquisition Consideration, in
the case of any such Permitted Acquisition, or an aggregate amount of
consideration paid, in the case of such acquisition pursuant to Section
9.14(viii)(b) hereof, of more than $500,000. The net income (and the related
additions and subtractions) of the Person or assets acquired pursuant to such
acquisition for such period shall be calculated by reference to the most recent
available quarterly financial statements of the acquired business, annualized.

“Effective Date” shall have the meaning assigned to such term in Section 7.01
hereof.

“Environmental Laws” shall mean any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
codes, plans, injunctions, permits, concessions, grants, franchises, licenses or
other governmental restrictions, contracts, indemnities, assumptions of
liability or agreements relating to the environment or to emissions, discharges
or releases of pollutants, contaminants,

10


--------------------------------------------------------------------------------


petroleum or petroleum products, chemicals or industrial, toxic or hazardous
substances or wastes into the environment including, without limitation, ambient
air, surface water, ground water or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes or
the clean-up or other remediation thereof.

“Environmental Liabilities” shall mean all liabilities of the Company and each
Subsidiary, whether vested or unvested, contingent or fixed, actual or potential
which arise under or relate to Environmental Laws.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Eurocurrency Base Rate” shall mean, (a) with respect to any Eurocurrency Loans
denominated in Dollars, Canadian Dollars, Australian Dollars, New Zealand
Dollars, euros, Yen and Rand the rate per annum determined on the basis of the
rate for deposits in the relevant currency for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Page
3750 of the Telerate screen or, with respect to Canadian Dollars only, Page 3740
of the Telerate screen as of 11:00 a.m., London time, two Business Days prior to
the beginning of such Interest Period.  In the event that such rate does not
appear on Page 3750 or Page 3740, as applicable, of the Telerate screen (or
otherwise on such screen), the “Eurocurrency Base Rate” shall be determined by
reference to such other comparable publicly available service for displaying
eurocurrency rates as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which the
Administrative Agent is offered currency deposits in the relevant currency at or
about 11:00 a.m., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurocurrency market where its
eurocurrency and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein and (b) with respect to Eurocurrency Loans denominated
in Pounds Sterling, the rate per annum determined by the Administrative Agent to
be the average of the rates quoted by the Reference Lenders at approximately
11:00 a.m. London time (or as soon thereafter as practicable) on the day two
Business Days prior to the first day of the Interest Period for such Loans for
the offering by the Reference Lenders to leading banks in the Paris interbank
market of deposits in Pounds Sterling having a term comparable to such Interest
Period and in an amount comparable to the principal amount of the respective
Eurocurrency Loans of the Reference Lenders to which such Interest Period
relates.  If any Reference Lender is not participating in any Eurocurrency Loans
during the Interest Period therefor (pursuant to Section 6.04 hereof or for any
other reason), the Eurocurrency Base Rate for such Loans for such Interest
Period shall be determined by reference to the amount of the Loan which such
Reference Lender would have made had it been participating in such Loans. If any
Reference Lender does not furnish a timely quotation, the Administrative Agent
shall determine the relevant interest rate on the basis of the quotation or
quotations furnished by the remaining Reference Lender or Lenders or, if none of
such quotations is available on a timely basis, the provisions of Section 6.02
shall apply.

11


--------------------------------------------------------------------------------


“Eurocurrency Loans” shall mean Loans the interest on which is determined on the
basis of rates referred to in the definition of “Eurocurrency Base Rate” in this
Section 1.01.

“Eurocurrency Rate” shall mean, for any Eurocurrency Loans, a rate per annum
(rounded upwards, if necessary, to the nearest 1/32 of 1%) determined by the
Administrative Agent to be equal to (i) the Eurocurrency Base Rate for such
Loans for the Interest Period for such Loans divided by (ii) 1 minus the Reserve
Requirement for such Loans.

“euros” shall mean the single currency of the European Union as constituted by
the Treaty on the European Union.

“Events of Default” shall have the meaning assigned to such term in Section
10.01 hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Rate” shall mean with respect to any Multi-Currency on a particular
date, the rate at which such Multi-Currency may be exchanged into Dollars in
London on a spot basis, as set forth on the display page of the Reuters System
applicable to such Multi-Currency as reasonably determined by the Administrative
Agent.  In the event that such rate does not appear on any Reuters display page,
the Exchange Rate with respect to such Multi-Currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Company or, in the
absence of such agreement, such Exchange Rate shall instead be determined by
reference to the Administrative Agent’s spot rate of exchange quoted to prime
banks in London in the London interbank market where its foreign currency
exchange operations in respect of such Multi-Currency are then being conducted,
at or about noon, local time, at such date for the purchase of Dollars with such
Multi-Currency, for delivery on a spot basis; provided, however, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted and no other methods for determining the Exchange Rate can be determined
as set forth above, the Administrative Agent may use any reasonable method it
deems applicable to determine such rate, and such determination shall be
conclusive absent manifest error.

“Excluded Subsidiary” shall mean any Subsidiary of the Company principally
engaged in the records and information management business or related activities
organized outside of the United States of America.

“Excluded Subsidiary Material Adverse Change” shall mean the occurrence of a
material adverse change in the business, assets, property, condition (financial
or otherwise) or prospects of the Excluded Subsidiaries, taken as a whole.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured

12


--------------------------------------------------------------------------------


by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which such Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Company under
Section 6.07), any withholding tax, other than a withholding tax with respect of
payments by any Additional Borrower, that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 5.08(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding tax pursuant to Section 5.08(a).

“Existing Credit Agreement” shall mean the Seventh Amendment and Restated Credit
Agreement dated as of July 8, 2004 (as amended, restated, supplemented or
otherwise modified from time to time) among the Company, certain lenders party
thereto and the Administrative Agent.

“Existing Physical Facility” shall mean any Physical Facility owned by the
Company or any of its Subsidiaries on the Effective Date.

“Existing Letters of Credit” shall mean, collectively, all letters of credit
identified on Schedule IV hereto and outstanding on the Effective Date.

“Facility Termination Date” shall mean April 16, 2014 (or, if such day is not a
Business Day, the next preceding Business Day).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fixed Charges” shall mean for any period the sum of (i) Scheduled Amortization
for such period plus (ii) Interest Expense for such period plus (iii) 50% of the
total Capital Expenditures (total Capital Expenditures being calculated for this
purpose to exclude replacement Capital Expenditures made with the proceeds of
insurance) for such period plus (iv) the aggregate amount of non-compete
expenses for such period to the extent not capitalized in accordance with GAAP
plus (v) the aggregate amount of dividend payments in cash by the Company during
such period.

13


--------------------------------------------------------------------------------


“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Company, the Canadian Borrowers, the
Swiss Borrower or the Additional Borrower, as the case may be, is resident for
tax purposes.  For purposes of this definition, the United States of America,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Funded Indebtedness” shall mean, without duplication, (a) Indebtedness that
matures or otherwise becomes due more than one year after the incurrence thereof
or is extendible, renewable or refundable, at the option of the obligor, to a
date more than one year after the incurrence thereof (including the current
portion thereof) and (b) Indebtedness outstanding hereunder.

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America consistently applied.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guaranty” by any Person shall mean any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness of any other
Person and, without limiting the generality of the foregoing, any obligation,
direct or indirect, contingent or otherwise, of such Person (i) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness (whether arising by virtue of partnership arrangements, by
agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise, other
than agreements to purchase goods at an arm’s length price in the ordinary
course of business) or (ii) entered into for the purpose of assuring in any
other manner the holder of such Indebtedness of the payment thereof or to
protect such holder against loss in respect thereof (in whole or in part),
provided that the term Guaranty shall not include endorsements for collection or
deposit in the ordinary course of business. The term “Guarantee” used as a verb
has a corresponding meaning.

“Hazardous Substances” shall mean any toxic, caustic or otherwise hazardous
substance, including petroleum, its derivatives, by-products and other
hydrocarbons, including any substance regulated under Environmental Laws.

“Hedging Agreement” shall mean any Interest Rate Agreement or Currency Exchange
Agreement between the Company and any financial institution.

“IME” shall mean Iron Mountain Europe Limited, a company organized under the
laws of England and Wales.

“IME Credit Agreement” shall mean the Credit Facilities Agreement, dated March
2004, for IME, arranged by Barclays Capital, and The Governor and Company of The
Bank of Scotland, acting as Facility Agent and Security Trustee.

14


--------------------------------------------------------------------------------


“Incremental Term Lenders” shall mean each Lender that holds an Incremental Term
Loan.

“Incremental Term Loan Activation Notice” shall mean a notice substantially in
the form of Exhibit L.

“Incremental Term Loans” shall mean any Loan made pursuant to Section 2.01(c).

“Incremental Term Maturity Date” shall mean with respect to the Incremental Term
Loans to be made pursuant to any Incremental Term Loan Activation Notice, the
maturity date specified in such Incremental Term Loan Activation Notice, which
date shall be April 16, 2014 or later.

“Indebtedness” shall mean, as to any Person (determined without duplication):

(i)                                     indebtedness of such Person for borrowed
money (whether by loan or the issuance and sale of debt securities) or for the
deferred purchase or acquisition price of property or services (including
amounts payable under agreements not to compete and other similar arrangements),
other than accounts payable (other than for borrowed money) incurred in the
ordinary course of business and accrued expenses incurred in the ordinary course
of business;

(ii)                                  obligations of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person;

(iii)                               Capital Lease Obligations and Synthetic
Lease Obligations of such Person;

(iv)                              obligations of such Person to redeem or
otherwise retire shares of Capital Stock of such Person;

(v)                                 for purposes of Section 10.01(b) only,
indebtedness of such Person under any Hedging Agreement and any Cash Management
Agreement;

(vi)                              indebtedness of others of the type described
in clauses (i) through (v) above secured by a Lien on the property of such
Person, whether or not the respective obligation so secured has been assumed by
such Person;

(vii)                           indebtedness of others of the type described in
clauses (i) through (v) above Guaranteed by such Person; and

(viii)                        Accounts Receivable Financings and Permitted
Mortgage Financings of such Person.

Notwithstanding anything to the contrary contained in clause (i) of the
preceding sentence, indebtedness of any Person in respect of amounts payable
under an agreement

15


--------------------------------------------------------------------------------


not to compete shall be the amount carried on the balance sheet of such Person
in respect of such agreement in accordance with GAAP.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Initial Term Commitment” shall mean, as to each Initial Term Lender, the
obligation of such Initial Term Lender to make Initial Term Loans, in an
aggregate principal or stated amount at any one time outstanding up to but not
exceeding the amount set forth opposite such Initial Term Lender’s name on
Schedule I hereto under the caption “Initial Term Commitment” or, in the case of
a Person that is party to an assignment permitted under Section 12.06 hereof
after the Effective Date, as specified in the respective instrument of
assignment pursuant to which such assignment is effected (as the same may be
reduced at any time or from time to time pursuant to Section 3.02 hereof).  The
original aggregate amount of the Initial Term Commitments is $300,000,000.

“Initial Term Lenders” shall have the meaning assigned to such term in the
Preamble hereto.

“Initial Term Loans” shall have the meaning ascribed to such term in Section
2.01(a).

“Interest Expense” shall mean, for any period, the sum (determined without
duplication) of the aggregate amount of interest accruing during such period on
Indebtedness of the Company and its Subsidiaries (on a consolidated basis),
including the interest portion of rental or similar payments under Capital Lease
Obligations and Synthetic Leases and any capitalized interest, and excluding
amortization of debt discount and expense, interest paid in kind and any swap
“breakage” or similar costs.

“Interest Period” shall mean, with respect to any Eurocurrency Loans, the period
commencing on the date such Loans are made or converted from ABR Loans or the
last day of the next preceding Interest Period with respect to such Loans and
ending on the numerically corresponding day in the first, second, third, sixth
or (if acceptable to all Lenders) twelfth calendar month thereafter, as the
Company may select as provided in Section 5.05 hereof, except that each such
Interest Period which commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing:

(i)                                     if any Interest Period would otherwise
end after the Commitment Termination Date, such Interest Period shall end on the
Commitment Termination Date;

(ii)                                  each Interest Period that would otherwise
end on a day that is not a Business Day shall end on the next succeeding
Business Day (or, if such next succeeding Business Day falls in the next
succeeding calendar month, on the next preceding Business Day); and

16


--------------------------------------------------------------------------------


(iii)                               notwithstanding clause (i) above, no
Interest Period shall have a duration of less than one month and, if the
Interest Period for any Eurocurrency Loan would otherwise be a shorter period,
such Loans shall not be available hereunder for such period.

With respect to any Agreed Rate Loans, the Interest Period shall be the period
agreed to by the Borrower and the Swingline Lender with respect thereto as the
period during which such Agreed Rate Loan may be outstanding.

“Interest Rate Agreement” shall mean an interest rate swap agreement, interest
rate cap agreement or similar arrangement between the Company and any financial
institution.

“Investments” shall have the meaning assigned to such term in Section 9.14
hereof.

“Issuing Bank” shall mean JPMorgan Chase Bank or any Affiliate thereof or any
other Lender so designated with the consent of such other Lender, JPMorgan Chase
Bank and the Company.

“JPMorgan Chase Bank” shall mean JPMorgan Chase Bank, N.A. and its successors.

“Lenders” shall mean the US$ Lenders, the US$-Canadian Lenders, the
Multi-Currency Lenders, the Canadian Lenders (for all purposes other than
Sections 3, 4, 5 (other than 5.08(b), 5.08(c) and 5.09) and 6 hereof) and the
Term Lenders.

“Letter of Credit Documents” shall mean, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

“Letter of Credit Liability” shall mean, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the undrawn stated amount of
such Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Issuing Bank) shall be deemed to hold a Letter of Credit
Liability in an amount equal to its participation interest in the related Letter
of Credit under Section 2.08 hereof or Annex A hereto, as the case may be, and
the Issuing Bank shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in the related Letter of Credit after
giving effect to the acquisition by the Lenders other than the Issuing Bank of
their participation interests under said Section 2.08.

17


--------------------------------------------------------------------------------


“Letters of Credit” shall have the meaning assigned to such term in Section 2.08
hereof and, unless the content otherwise requires, refers to Canadian Letters of
Credit as defined in Annex A hereto.

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
For the purposes of this Agreement, the Company and each of its Subsidiaries
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
asset.

“Liquid Investments” shall mean:

(i)                                     deposits maturing within 90 days of the
acquisition thereof denominated in freely exchangeable currencies and issued by
(X) a Lender or (Y) a bank or trust company having combined capital and surplus
of at least $500,000,000 and which has (or which is a Subsidiary of a bank
holding company which has) publicly traded debt securities rated A or higher by
Standard & Poor’s Ratings Services or A-2 or higher by Moody’s Investors
Service, Inc.;

(ii)                                  repurchase obligations with a term of not
more than seven days for underlying securities of the types described in clause
(i) above entered into with (x) any Lender or (y) any bank or trust company
meeting the qualifications specified in clause (i)(Y) above;

(iii)                               obligations issued or guaranteed by the
United States of America, with maturities not more than one year after the date
of issue;

(iv)                              commercial paper with maturities of not more
than 90 days and a published rating of not less than A-2 and P-2 (or the
equivalent rating); and

(v)                                 investments in money market funds
substantially all of whose assets are comprised of securities and other
obligations of the types described in clauses (i) through (iv) above.

“Loans” shall mean the US$ Loans, the US$-Canadian Loans, the Multi-Currency
Loans, the Swingline Loans, the C$ Loans (for all purposes other than Sections
3,4,5 and 6 hereof) and the Term Loans.

“Majority Lenders” shall mean Lenders having at least 51% of (a) the aggregate
amount of (i) the Revolving Commitments and (ii) the Initial Term Commitments
(or, if the Term Loans have been made, the aggregate unpaid principal amount of
the Term Loans) or (b) if the Revolving Commitments shall have terminated, the
aggregate unpaid principal amount of the Loans and Letter of Credit Liabilities.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, property, condition (financial or otherwise) or prospects of
the Company and its Subsidiaries taken as a whole, (b) the validity or
enforceability of any of the Basic

18


--------------------------------------------------------------------------------


Documents, (c) the rights and remedies of the Lenders and the Administrative
Agent or the Multi-Currency Payment Agent under any of the Basic Documents or
the Senior Subordinated Debt Documents or (d) the timely payment of the
principal of or interest on the Loans or the Reimbursement Obligations or other
amounts payable in connection therewith.

“Merging Subsidiary” shall have the meaning assigned to such term in Section
9.04 hereof.

“Multi-Currency” shall mean each of Pounds Sterling, euros, Dollars, Canadian
Dollars, Australian Dollars, New Zealand Dollars, Yen and Rand.

“Multi-Currency Commitment” shall mean, as to each Multi-Currency Lender, the
obligation of such Multi-Currency Lender to make Multi-Currency Loans, and to
issue or participate in Multi-Currency Swingline Loans and Letters of Credit
pursuant to Section 2.08 hereof, in an aggregate principal or stated amount at
any one time outstanding up to but not exceeding the amount set forth opposite
such Multi-Currency Lender’s name on Schedule I hereto under the caption
“Multi-Currency Commitment” (expressed in Dollars) or, in the case of a Person
that is party to an assignment permitted under Section 12.06 hereof after the
Effective Date, as specified in the respective instrument of assignment pursuant
to which such assignment is effected (as the same may be reduced or increased at
any time or from time to time pursuant to Section 2.01, 2.02 or 3.02 hereof). 
The original aggregate amount of the Multi-Currency Commitments is $250,000,000.

“Multi-Currency Loan” shall have the meaning assigned to such term in Section
2.01.

“Multi-Currency Loans (Dollar Equivalent)” shall mean the Dollar Equivalent of
the relevant Multi-Currency Loans.

“Multi-Currency Payment Agent” shall mean the London branch office of JPMorgan
Chase Bank.

“Multi-Currency Percentage” shall mean, with respect to any Multi-Currency
Lender at any time, the ratio (expressed as a percentage) of (a) the amount of
the Multi-Currency Commitment of such Multi-Currency Lender at such time to (b)
the aggregate amount of the Multi-Currency Commitments of all of the
Multi-Currency Lenders at such time.

“Multi-Currency Swingline Commitment” shall mean the obligation of the Swingline
Lender to make Multi-Currency Swingline Loans pursuant to Section 2.01(d) in an
aggregate principal amount at any one time not to exceed $30,000,000.

“Multi-Currency Swingline Loans” shall have the meaning assigned to such term in
Section 2.01(d).

19


--------------------------------------------------------------------------------


“Multi-Currency Swingline Participation Amount” shall have the meaning assigned
to such term in section 3.03(c)(iii).

“Multiemployer Plan” shall mean at any time an employee pension benefit plan
within the meaning of Section 4001 (a)(3) of ERISA to which the Company or any
member of the Controlled Group is then making or accruing an obligation to make
contributions or has within the preceding five plan years made contributions,
including for these purposes any Person which ceased to be a member of the
Controlled Group during such five year period.

“Net Cash Proceeds” shall mean, in each case as set forth in a statement in
reasonable detail delivered to the Administrative Agent:

(a)                                  with respect to the disposition of any
asset by the Company or any of its Subsidiaries, the excess, if any, of (i) the
cash received in connection with such disposition over (ii) the sum of (A) the
principal amount of any Indebtedness which (except in the case of Indebtedness
of any Excluded Subsidiary permitted under clause (v) of Section 9.08 hereof) is
secured by such asset and which (in all cases) is required to be repaid in
connection with the disposition thereof, plus (B) the reasonable out-of-pocket
expenses incurred by the Company or such Subsidiary, as the case may be, in
connection with such disposition, plus (C) provision for taxes, including income
taxes, attributable to the disposition of such asset;

(b)                                 with respect to the issuance of any
Indebtedness of the Company or any its Subsidiaries, the gross proceeds received
by the Company or such Subsidiary from such issuance less all reasonable legal
expenses, discounts and commissions and other fees and expenses incurred or to
be incurred and all federal, state, local and foreign taxes assessed or to be
assessed in connection therewith; and

(c)                                  in the case of any Casualty Event, the
aggregate amount of proceeds of insurance, condemnation awards and other
compensation received by the Company and its Subsidiaries in respect of such
Casualty Event net of (i) reasonable expenses incurred by the Company and its
Subsidiaries in connection therewith and (ii) contractually required repayments
of Indebtedness to the extent secured by a Lien on such property and any income
and transfer taxes payable by the Company or any of its Subsidiaries in respect
of such Casualty Event.

“New Zealand Dollars” shall mean the lawful currency of New Zealand.

“1999 Senior Subordinated Debt” shall mean Indebtedness of the Company in
respect of the 8-1/4% Senior Subordinated Notes of the Company due July 1, 2011
issued pursuant to the 1999 Senior Subordinated Debt Indenture.

“1999 Senior Subordinated Debt Indenture” shall mean the indenture dated as of
April 26, 1999 among the Company, certain of its Subsidiaries and The Bank of
New

20


--------------------------------------------------------------------------------


York, as Trustee, as the same may be amended or modified, without prejudice to
the provisions of Section 9.19 hereof.

“Notes” shall mean the promissory notes provided for by Section 2.06 hereof and
all promissory notes delivered in substitution or exchange therefor, in each
case as the same shall be modified and supplemented and in effect from time to
time.

“Obligor” shall mean, collectively, the Company, the Canadian Borrowers, the
Swiss Borrower, each of the Additional Borrowers and each of the Subsidiary
Guarantors.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Permitted Acquisition” has the meaning set forth in Section 9.12.

“Permitted Mortgage” means any mortgage subjecting property of any Subsidiary of
the Company to a Lien where (i) the Company shall agree, for the benefit of the
Administrative Agent and the Lenders, not to permit any Subsidiary owning any
interest in such property to create, incur or suffer to exist any Indebtedness
other than Indebtedness permitted under subclause (iv)(b) of Section 9.08 and
(ii) such mortgage (and the other documentation, if any, relating thereto) does
not contain any covenants subjecting the Company or its Subsidiaries to
financial tests of any nature (except in the case of Permitted Mortgage
Financings of Existing Physical Facilities).

“Permitted Mortgage Financing” shall mean any financing (or series of related
financings) by the Company or any of its Subsidiaries after the Effective Date
that is secured by a mortgage on one or more Facilities, provided that (a) the
proceeds of such financing (except to the extent that Permitted Mortgage
Financings of Facilities acquired after the Effective Date are excluded by the
definition of “Net Cash Proceeds” herein) are applied to the prepayment of Loans
as provided in Section 3.02(b) hereof, (b) such financings are otherwise
permitted by the terms of Section 9.08 hereof and (c) in the case of each such
mortgage financing by a Subsidiary of the Company, each such mortgage created
thereby is a Permitted Mortgage.

“Person” shall mean an individual, a corporation, a company, a voluntary
association, a partnership, a limited liability company, a trust, an
unincorporated organization or a government or any agency, instrumentality or
political subdivision thereof.

“Physical Facility” shall mean any facility, or part of a facility (including,
without limitation, related office buildings, parking lots or other related real
property), now or hereafter owned by the Company or any of its Subsidiaries, in
each case including,

21


--------------------------------------------------------------------------------


without limitation, the land on which such facility is located, all buildings
and other improvements thereon, including leasehold improvements, all fixtures,
furniture, equipment, inventory and other tangible personal property located in
or used in connection with such facility and all accounts receivable and other
intangible personal property (other than motor vehicles) related to the
ownership, lease or operation of such facility, all whether now existing or
hereafter acquired.

“Plan” shall mean an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code and is either (a) maintained by the Company or any member of the Controlled
Group for employees of the Company or any member of the Controlled Group or
(b)maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
the Company or any member of the Controlled Group is then making or accruing an
obligation to make contributions or has within the preceding five plan years
made contributions.

“Post-Default Rate” shall mean as to any Loan, any Reimbursement Obligation or
other payable by the Company or any other Borrower hereunder, a rate equal to
the sum of 2% plus the higher of (i) in the case of an ABR Loan or a
Reimbursement Obligation or other amount payable in Dollars, the rate of
interest applicable to ABR Loans, (ii) in the case of any other Loan, the rate
of interest (if any) otherwise applicable to such Loan and (iii) in the case of
any Reimbursement Obligation or other amount payable in a currency other than
Dollars, an overnight rate as determined by the Administrative Agent or the
Multi-Currency Payment Agent in the relevant eurocurrency market for such
currency plus the then Applicable Margin for Eurocurrency Revolving Loans.

“Pounds Sterling” shall mean the lawful currency of the United Kingdom, provided
that, unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognized by the central bank of the United Kingdom
as the lawful currency of that country, then:  (i) any reference herein to, and
any obligations arising hereunder in, the currency of the United Kingdom shall
be translated into, or paid in, the currency or currency unit of the United
Kingdom designated by the Administrative Agent (after consultation with the
Company); and (ii) any translation from one currency or currency unit to another
shall be at the official rate of exchange recognized by the central bank for the
conversion of that currency or currency unit into the other, rounded up or down
by the Administrative Agent (acting reasonably); provided further that, if a
change in the currency of the United Kingdom occurs, this Agreement will, to the
extent the Administrative Agent (acting reasonably and after consultation with
the Company) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the London interbank market and
otherwise to reflect the change in currency.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

22


--------------------------------------------------------------------------------


“Principal Stockholders” shall mean each of Vincent J. Ryan, Schooner Capital
Corporation, C. Richard Reese, B. Thomas Golisano, Kent P. Dauten and their
respective Affiliates.

“Quarterly Dates” shall mean the last Business Day of each March, June,
September and December.

“Rand” shall mean the lawful currency of South Africa.

“RCRA” means the Resource Conservation and Recovery Act, as amended.

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Company or any of its Subsidiaries.

“Reference Lenders” shall mean JPMorgan Chase Bank and Barclays Bank PLC.

“Refunded Multi-Currency Swingline Loans” shall have the meaning given thereto
in Section 3.03(b)(iii).

“Refunded US$-Canadian Swingline Loans” shall have the meaning given thereto in
Section 3.03(b)(ii).

“Refunded US$ Swingline Loans” shall have the meaning given thereto in
Section 3.03(b)(i).

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

“Regulatory Change” shall mean, with respect to any Lender, any change on or
after the date of this Agreement in United States federal, state or foreign laws
or regulations, including Regulation D, or the adoption or making on or after
such date of any interpretations, directives or requests applying to a class of
lenders including such Lender of or under any United States federal or state, or
any foreign, laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“Reimbursement Obligations” shall mean, at any time, the obligations of the
Company or the Canadian Borrowers, as the case may be, then outstanding to
reimburse amounts paid by the Issuing Bank or the Canadian Issuing Bank, as the
case may be, in respect of any drawings under a Letter of Credit.

“Reinvestment Deferred Amount” shall mean with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by the Company or any of its
Subsidiaries in connection therewith that are not applied to prepay or reduce
the Commitments pursuant to Section 3.02(c).

23


--------------------------------------------------------------------------------


“Reinvestment Event” shall mean any disposition of assets or Recovery Event in
respect of which, so long as no Event of Default has occurred and is continuing,
the Company has determined that it (directly or indirectly through a Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of such disposition of assets or Recovery Event to acquire or construct assets
useful in its business.

“Reinvestment Prepayment Amount” shall mean with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire or
construct assets useful in the Company’s business.

“Reinvestment Prepayment Date” shall mean with respect to any Reinvestment
Event, the earlier of (a) the date occurring 365 days after such Reinvestment
Event and (b) the date on which the Company shall have determined not to, or
shall have otherwise ceased to, acquire or construct assets useful in the
Company’s business with all or any portion of the relevant Reinvestment Deferred
Amount.

“Release” shall have the meaning set forth in 42 U.S.C. Section 9601(22), but
shall not include any “federally permitted release” as defined in 42 U.S.C.
Section 9601(10). The term “Released” shall have a corresponding meaning.

“Reserve Requirement” shall mean, for any Eurocurrency Loans, the average
maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained under Regulation D by member
banks of the Federal Reserve System in New York City with deposits exceeding one
billion Dollars against “Eurocurrency liabilities” (as such term is used in
Regulation D). Without limiting the effect of the foregoing, the Reserve
Requirement shall reflect any other reserves required to be maintained by such
member banks by reason of any Regulatory Change against (i) any category of
liabilities which includes deposits by reference to which the Eurocurrency Rate
is to be determined as provided in the definition of “Eurocurrency Base Rate” in
this Section 1.01 or (ii) any category of extensions of credit or other assets
which include Eurocurrency Loans.

“Residual Assurances” shall mean any commitment or undertaking by the Company
required as a condition to any financing made available by any Person to an
Affiliate of the Company to finance the costs of construction or acquisition by
such Affiliate of records management facilities (including the acquisition of
real estate for development purposes), where such facility is intended to be
leased to the Company or a Subsidiary of the Company, which commitment or
undertaking is intended to provide such Person with an additional assurance that
it will receive a minimum return under such financing (and which does not
constitute a Guaranty of the principal amount of such financing); provided that
such commitment or undertaking shall be entered into on terms and pursuant to
documentation in all respects reasonably satisfactory to the Administrative
Agent.

“Restricted Payment” shall mean dividends (in cash, property or obligations) on,
or other payments or distributions on account of, or the setting apart of money
for a

24


--------------------------------------------------------------------------------


sinking or other analogous fund for the purchase, redemption, retirement or
other acquisition of, any shares of any class of Capital Stock of the Company,
or any payment in respect of any option or warrant to purchase any shares of any
class of Capital Stock of the Company or the exchange or conversion of any
shares of any class of Capital Stock of the Company for or into any obligations
of or shares of any other class of Capital Stock of the Company or any other
property, but excluding dividends payable solely in, or exchanges or conversions
for or into, shares of common stock of the Company.

“Revolving Commitments” shall mean the US$ Commitments, the US$-Canadian
Commitments, the Multi-Currency Commitments, the Swingline Commitment and, for
all purposes other than Sections 2, 3, 4, 5 and 6, the Canadian Commitments.

“Revolving Lenders” shall mean the US$ Lenders, the US$-Canadian Lenders, the
Multi-Currency Lenders, the Swingline Lender and, for all purposes other than
Sections 3, 4, 5 (other than 5.08(b), 5.08(c) and 5.09) and 6 hereof, the
Canadian Lenders.

“Revolving Loans” shall mean the US$ Loans, the US$-Canadian Loans, the
Multi-Currency Loans, the Swingline Loans and, for all purposes other than
Sections 3, 4, 5 and 6 hereof, the C$ Loans.

“Scheduled Amortization” shall mean, for any period, the sum (calculated without
duplication) of all payments of principal of Indebtedness of the Company (other
than Indebtedness hereunder) scheduled to be made during such period.

“Security Documents” shall mean, collectively, the Company Pledge Agreement, the
Canadian Borrower Pledge Agreement, the Subsidiary Pledge Agreement and all
Uniform Commercial Code financing statements and similar items required by said
agreements to be filed with respect to the security interests in personal
property created pursuant thereto.

“Seller Indebtedness” shall mean Indebtedness incurred after the date hereof and
payable to sellers in connection with Permitted Acquisitions that by its terms
is subordinated to the payment of the principal of and interest on the Loans and
Reimbursement Obligations.

“Senior Debt” shall mean at any time, the aggregate principal amount of Funded
Indebtedness outstanding minus the aggregate principal amount of Subordinated
Indebtedness outstanding.

“Senior Subordinated Debt” shall mean, collectively, the 1999 Senior
Subordinated Debt, the 2001 Senior Subordinated Debt, the 2002 Senior
Subordinated Debt, the 2003 Senior Subordinated Debt, the 2004 Senior
Subordinated Debt, the 2006 Senior Subordinated Debt and the 2007 Senior
Subordinated Debt and any other subordinated Indebtedness permitted under
Section 9.08(iii) hereof.

“Senior Subordinated Debt Documents” shall mean all documents and agreements
executed and delivered in connection with the original issuance of the Senior

25


--------------------------------------------------------------------------------


Subordinated Debt, including the Senior Subordinated Debt Indentures and the
promissory notes evidencing Indebtedness thereunder, in each case as the same
may be amended, supplemented or modified, without prejudice to the provisions of
Section 9.19 hereof.

“Senior Subordinated Debt Indentures” shall mean, collectively, the 1999 Senior
Subordinated Indenture, the 2001 Senior Subordinated Notes Indenture, the 2002
Senior Subordinated Notes Indenture, the 2004 Senior Subordinated Notes
Indenture and documentation for subordinated indebtedness permitted under
9.08(iii) hereof.

“SPE” shall mean any special purpose entity formed by the Company for the
purposes of engaging in an Accounts Receivable Financing permitted under the
terms of this Agreement.

“Stock Consideration” shall mean, with respect to any Acquisition, the aggregate
amount of consideration paid by the Company and its Subsidiaries in connection
therewith consisting of the Company’s common stock or with proceeds of the
issuance of the Company’s common stock within twelve months prior to the date of
such Acquisition. For purposes hereof, the amount of Stock Consideration paid by
the Company in respect of any Acquisition where the Stock Consideration consists
of the Company’s common stock shall be deemed to be equal to the fair market
value of the Company’s common stock so paid, determined in good faith by the
Company at the time of such Acquisition.

“Stock Repurchases” shall have the meaning assigned to such term in Section
9.15(ii).

“Subordinated Indebtedness” shall mean, collectively, (a) Senior Subordinated
Debt and (b) Seller Indebtedness.

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership, limited liability company or other entity shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or controlled by such Person or one
or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person.

“Subsidiary Guarantor” shall mean (i) each of the Subsidiaries of the Company
listed in Part 1 of Schedule II hereto other than those Subsidiaries identified
in Part 1 of Schedule II as not being a Subsidiary Guarantor and (ii) each other
Subsidiary of the Company that from time to time becomes a party to the
Subsidiary Guaranty or otherwise guarantees the obligations of the Company
hereunder pursuant to Section 9.21.

26


--------------------------------------------------------------------------------


“Subsidiary Guaranty” shall mean the subsidiary guaranty, dated as of February
1, 2000, between the Subsidiary Guarantors and the Administrative Agent, as said
agreement shall be modified and supplemented and in effect from time to time and
pursuant to which the Subsidiary Guarantors guarantee the obligations of the
Company under the Basic Documents, any Hedging Agreements and any Cash
Management Agreements with any Lender or any Affiliate thereof.  The Subsidiary
Guaranty as in effect on the Effective Date is attached as Exhibit B hereto.

“Subsidiary Pledge Agreement” shall mean the pledge agreement, dated as of
February 1, 2000, between the Subsidiary Guarantors and the Administrative
Agent, as the same shall be modified and supplemented and in effect from time to
time.  The Subsidiary Pledge Agreement as in effect on the Effective Date is
attached as Exhibit E hereto.

“Swingline Lender” shall mean each of one or more Lenders, in its capacity as
the lender of Multi-Currency Swingline Loans, US$ Swingline Loans or
US$-Canadian Swingline Loans, as the case may be.  The Swingline Lender shall be
designated by the Company from time to time with the consent of the
Administrative Agent and the Swingline Lender.

“Swingline Loans” shall mean the US$ Swingline Loans, US$-Canadian Swingline
Loans and the Multi-Currency Swingline Loans.

“Synthetic Lease” shall mean a lease of property or assets designed to permit
the lessee (i) to claim depreciation on such property or assets under U.S. tax
law and (ii) to treat such lease as an operating lease or not to reflect the
leased property or assets on the lessee’s balance sheet under GAAP.

“Synthetic Lease Obligations” shall mean, with respect to any Synthetic Lease,
at any time, an amount equal to the higher of (x) the aggregate termination
value or purchase price or similar payments in the nature of principal payable
thereunder and (y) the then aggregate outstanding principal amount of the notes
or other instruments issued by, and the amount of the equity investment, if any,
in, the lessor under such Synthetic Lease.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Lenders” shall mean the collective reference to the Initial Term Lenders
and the Incremental Term Lenders.

“Term Loans” shall mean the collective reference to the Initial Term Loans and
the Incremental Term Loans.

“2001 Senior Subordinated Debt”  shall mean the Indebtedness of the Company in
respect of the 8-5/8% Senior Subordinated Notes of the Company due April 1, 2013
issued pursuant to the 2001 Senior Subordinated Debt Indenture.

27


--------------------------------------------------------------------------------


“2001 Senior Subordinated Debt Indenture”  shall mean the Indenture dated as of
April 3, 2001, as supplemented by a First Supplemental Indenture dated as of
April 3, 2001, among the Company and The Bank of New York, as Trustee, and by a
Second Supplemental Indenture dated as of September 14, 2001, among the Company
and The Bank of New York, as Trustee, as the same may be amended or modified,
without prejudice to the provisions of Section 9.19 hereof.

“2002 Senior Subordinated Debt” shall mean the Indebtedness of the Company in
respect of the 7-3/4% Senior Subordinated Notes of the Company due January 15,
2015 issued pursuant to the 2002 Senior Subordinated Debt Indenture.

“2002 Senior Subordinated Debt Indenture” shall mean the Indenture dated as of
December 30, 2002, among the Company and The Bank of New York, as Trustee, as
supplemented, and as the same may be further amended, supplemented or modified,
without prejudice to the provisions of Section 9.19 hereof.

“2003 Senior Subordinated Debt” shall mean the Indebtedness of the Company in
respect of the 6-5/8% Senior Subordinated Notes of the Company due January 1,
2016 issued pursuant to the 2002 Senior Subordinated Debt Indenture.

“2004 Senior Subordinated Debt” shall mean the Indebtedness of the Company in
respect of the 7-1/4% Senior Subordinated Notes of the Company due April 15,
2014 issued pursuant to the 2004 Senior Subordinated Debt Indenture.

“2004 Senior Subordinated Debt Indenture”  shall mean the Indenture dated as of
January 22, 2004, among the Company and The Bank of New York, as Trustee, as the
same may be amended or modified, without prejudice to the provisions of Section
9.19 hereof.

“2006 Senior Subordinated Debt” shall mean the Indebtedness of the Company in
respect of the 8 3/4% Senior Subordinated Notes of the Company due July 15,
2018, the 8% Dollar Denominated Senior Subordinated Notes due October 15, 2018
and the 6-¾% Euro Denominated Senior Subordinated Notes due October 15, 2018,
each issued pursuant to the 2002 Senior Subordinated Debt Indenture.

“2007 Senior Subordinated Debt” shall mean the Indebtedness of the Company in
respect of the 7-1/2% CAD Senior Subordinated Notes of Iron Mountain Nova Scotia
Funding Company due March 15, 2017, issued pursuant to the 2002 Senior
Subordinated Debt Indenture.

“Type” shall have the meaning assigned to such term in Section 1.03 hereof.

“Unfunded Liabilities” shall mean, with respect to any Plan, at any time, the
amount (if any) by which (a) the present value of all benefits under such Plan
exceeds (b) the fair market value of all Plan assets allocable to such benefits,
all determined as of the then most recent valuation date for such Plan, but only
to the extent that such excess represents a potential liability of the Company
or any member of the Controlled Group to the PBGC or such Plan under Title IV of
ERISA.

28


--------------------------------------------------------------------------------


“US$-Canadian Swingline Loans” shall have the meaning assigned to such term in
section 2.01(d).

“US$-Canadian Swingline Commitment” shall mean the obligation of the Swingline
Lender to make US$-Canadian Swingline Loans pursuant to Section 2.01(d) in an
aggregate principal amount at any one time not to exceed $10,000,000.

“US$-Canadian Swingline Participation Amount” shall have the meaning assigned to
such term in section 3.03(c)(ii).

“US$ Commitment” shall mean, as to each US$ Lender, the obligation of such US$
Lender to make US$ Loans, and to issue or participate in Letters of Credit and
US$ Swingline Loans pursuant to Section 2.08 hereof, in an aggregate principal
or stated amount at any one time outstanding up to but not exceeding the amount
set forth opposite such US$ Lender’s name on Schedule I hereto under the caption
“US$ Commitment” or, in the case of a Person that is party to an assignment
permitted under Section 12.06 hereof after the Effective Date, as specified in
the respective instrument of assignment pursuant to which such assignment is
effected (as the same may be reduced or increased at any time or from time to
time pursuant to Section 2.01, 2.02 or 3.02 hereof).  The original aggregate
amount of the US$ Commitments is $100,000,000.

“US$ Commitment Percentage” shall mean, with respect to any US$ Lender at any
time, the ratio (expressed as a percentage) of (a) the amount of the US$
Commitment of such US$ Lender at such time to (b) the aggregate amount of the
US$ Commitments of all of the US$ Lenders at such time.

“US$ Loans” shall have the meaning assigned to such term in Section 2.01.

“US$-Canadian Commitment” shall mean, as to each US$-Canadian Lender, the
obligation of such US$-Canadian Lender to make US$-Canadian Loans in an
aggregate principal or stated amount at any one time outstanding up to but not
exceeding the amount set forth opposite such US$-Canadian Lender’s name on
Schedule I hereto under the caption “US$-Canadian Commitment” or, in the case of
a Person that is party to an assignment permitted under Section 12.06 hereof
after the Effective Date, as specified in the respective instrument of
assignment pursuant to which such assignment is effected (as the same may be
reduced or increased at any time or from time to time pursuant to Section 2.01,
2.02 or 3.02 hereof).  The original aggregate amount of the US$-Canadian
Commitments is $250,000,000 minus the original aggregate amount of the Canadian
Commitments.

“US$-Canadian Commitment Percentage” shall mean, with respect to any
US$-Canadian Lender at any time, the ratio (expressed as a percentage) of (a)
the amount of the US$-Canadian Commitment of such US$-Canadian Lender at such
time to (b) the aggregate amount of the US$-Canadian Commitments of all of the
US$-Canadian Lenders at such time.

“US$-Canadian Loans” shall have the meaning assigned to such term in Section
2.01.

29


--------------------------------------------------------------------------------


“US$ Swingline Commitment” shall mean the obligation of the Swingline Lender to
make US$ Swingline Loans pursuant to Section 2.01(d) in an aggregate principal
amount at any one time not to exceed $30,000,000.

“US$ Swingline Loans” shall have the meaning assigned to such term in section
2.01(d).

“US$ Swingline Participation Amount” shall have the meaning assigned to such
term in section 3.03(c)(i).

“Voting Stock” shall mean, with respect to any Person, any class or classes of
Capital Stock pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not,
at the time, stock of any other class or classes has, or might have, voting
power by reason of the happening of any contingency).

“Wholly-Owned Subsidiary” shall mean as to any Person, a Subsidiary of such
Person all of whose outstanding shares of Capital Stock (except directors’
qualifying shares) are directly or indirectly owned by such Person.

“Yen” shall mean the lawful currency of Japan.

1.02.                        Accounting Terms and Determinations. Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be delivered hereunder shall be prepared, in
accordance with GAAP; provided that if any change in GAAP proposed after the
Effective Date in itself materially affects the calculation of any financial
covenant in Section 9, the Company may by notice to the Administrative Agent, or
the Administrative Agent (at the request of the Majority Lenders) may by notice
to the Company, require that such covenant thereafter be calculated in
accordance with GAAP as in effect, and applied by the Company, immediately
before such change in GAAP occurs. If such notice is given, the compliance
certificates delivered pursuant to Section 9.01 after such change occurs shall
be accompanied by reconciliations of the difference between the calculation set
forth therein and a calculation made in accordance with GAAP as in effect from
time to time after such change occurs. To enable the ready determination of
compliance with the covenants set forth in Section 9 hereof, the Company will
not change from December 31 in each year the date on which its fiscal year ends,
nor from March 31, June 30 and September 30 the dates on which the first three
fiscal quarters in each fiscal year end.

1.03.                        Types of Loans. Loans hereunder are distinguished
by “Type”.  The “Type” of a Loan refers to the determination of whether such
Loan is a Eurocurrency Loan or an ABR Loan.

1.04.                        Currency.  Whenever any amount is to be determined
for purposes of Sections 2 through 6 hereof or otherwise for the purposes of
calculating any amount outstanding under this Agreement (other than any such
amount which is plainly to be determined in any Multi-Currency), such amount
shall be determined by the Administrative Agent in Dollars by

30


--------------------------------------------------------------------------------


calculating the Dollar Equivalent of any portion of such amount denominated in
any Multi-Currency and adding such amount to any Dollar-denominated portion of
such amount.

Section 2   Loans, Etc.

2.01.                        US$ Loans; US$-Canadian Loans; Multi-Currency
Loans; C$ Loans; Swingline Loans; Term Loans.

(a)                                  Subject to the terms and conditions of this
Agreement, (i) each US$ Lender severally agrees to make loans to the Company in
Dollars, Pounds Sterling and euros (“US$ Loans”) during the Commitment Period in
an aggregate principal amount at any one time outstanding up to but not
exceeding the amount of the US$ Commitment of such US$ Lender as in effect from
time to time, provided that in no event shall the aggregate outstanding
principal amount of all US$ Loans and US$ Swingline Loans, together with the
aggregate amount of all Letter of Credit Liabilities under the US$ Commitments
outstanding, exceed the aggregate amount of the US$ Commitments as in effect
from time to time, (ii) each US$-Canadian Lender severally agrees to make loans
to the Company in Dollars or Canadian Dollars (“US$-Canadian Loans”) during the
Commitment Period in an aggregate principal amount at any one time outstanding
up to but not exceeding the amount of the US$-Canadian Commitment of such
US$-Canadian Lender as in effect from time to time, provided that in no event
shall the aggregate outstanding principal amount of all US$-Canadian Loans and
US$-Canadian Swingline Loans, together with the aggregate outstanding principal
amount of all C$ Loans and the aggregate amount of all Letter of Credit
Liabilities under the Canadian Commitments, exceed the aggregate amount of the
US$-Canadian Commitments as in effect from time to time, (iii) each
Multi-Currency Lender severally agrees to make loans to the Company and the
Swiss Borrower in any Multi-Currency (“Multi-Currency Loans”) during the
Commitment Period in an aggregate principal amount at any one time outstanding
up to but not exceeding the amount of the Multi-Currency Commitment of such
Multi-Currency Lender as in effect from time to time, provided that in no event
shall the aggregate outstanding principal amount of all Multi-Currency Loans and
Multi-Currency Swingline Loans, together with the aggregate amount of all Letter
of Credit Liabilities under the Multi-Currency Commitments outstanding, exceed
the aggregate amount of the Multi-Currency Commitments as in effect from time to
time, (iv) each Canadian Lender severally agrees to make C$ Loans to the
Canadian Borrowers in Canadian Dollars during the Commitment Period and the
Canadian Issuing Bank agrees to make available Canadian Letters of Credit in
accordance with the terms and provisions of Annex A hereto, and (v) each Initial
Term Lender severally agrees to make a term loan to the Company in Dollars
(“Initial Term Loans”) on the Effective Date in an amount not to exceed the
amount of the Initial Term Commitment of such Initial Term Lender and such
Initial Term Loans may be either ABR Loans or Eurocurrency Loans, as determined
by the Company and notified to the Administrative Agent.  Subject to the terms
and conditions of this Agreement, during the Commitment Period, the Company may
(x) borrow, repay and reborrow (A) US$ Loans, US$-Canadian Loans and
Multi-Currency Loans by means of ABR Loans or Eurocurrency Loans, as applicable,
and (B) the non-Dollar-denominated US$ Loans, the non-Dollar-denominated
US$-Canadian Loans and the non-Dollar-denominated Multi-Currency Loans by means
of Eurocurrency Loans and (y) convert the Dollar-denominated US$ Loans, the
Dollar-denominated US$-Canadian Loans, the Dollar-denominated Multi-Currency
Loans or the Term Loans of one Type into Loans of the other Type (as provided in
Section 3.02(a) hereof) or continue Eurocurrency Loans for subsequent Interest

31


--------------------------------------------------------------------------------


Periods.  Unless otherwise provided herein, all US$ Loans, all Multi-Currency
Loans and all US$-Canadian Loans made to the Company, other than
Dollar-denominated US$ Loans, Dollar-denominated Multi-Currency Loans and
Dollar-denominated US$-Canadian Loans, shall be made, maintained and continued
as Eurocurrency Loans.

(b)                                 (i)                                    
Notwithstanding anything to the contrary contained in this Agreement, the
Company may request from time to time that the aggregate Revolving Commitments
hereunder be increased by an aggregate amount not to exceed an amount which,
when aggregated with the Revolving Commitments then in effect and the
outstanding Term Loans, is equal to $1,200,000,000.  The Company may (I) request
any of one or more of the Lenders to increase the amount of its Revolving
Commitment (which request shall be in writing and sent to the Administrative
Agent to forward to such Lender and shall contain the Company’s requested
allocation of such increased Revolving Commitment to the US$ Commitments, the
US$-Canadian Commitments and/or the Multi-Currency Commitments) and/or (II)
arrange for any of one or more banks or financial institutions not a party
hereto (an “Other Lender”) to become a party to and a Lender under this
Agreement, provided that the identification and arrangement of such Other Lender
to become a party hereto and a Lender under this Agreement shall be made in
consultation with the Administrative Agent.  In no event may any Lender’s
Revolving Commitment be increased without the prior written consent of such
Lender, and the failure of any Lender to respond to the Company’s request for an
increase shall be deemed a rejection by such Lender of the Company’s request. 
The aggregate Revolving Commitments of all Lenders hereunder may not be
increased if, at the time of any proposed increase hereunder, a Default or Event
of Default has occurred and is continuing.  Upon any request by the Company to
increase the aggregate Revolving Commitments hereunder, the Company shall be
deemed to have represented and warranted on and as of the date of such request
that no Default or Event of Default has occurred and is continuing. 
Notwithstanding anything contained in this Agreement to the contrary, no Lender
shall have any obligation whatsoever to increase the amount of its Revolving
Commitment, and each Lender may at its option, unconditionally and without
cause, decline to increase its Revolving Commitment.

(ii)                                  If any Lender is willing, in its sole and
absolute discretion, to increase the amount of its Revolving Commitment
hereunder (such a Lender hereinafter referred to as an “Increasing Lender”), it
shall enter into a written agreement to that effect with the Company and the
Administrative Agent, substantially in the form of Exhibit J (a “Commitment
Increase Supplement”), which agreement shall specify, among other things, (x)
the amount of the increased Revolving Commitment of such Increasing Lender and
(y) the allocation of such increased Revolving Commitment to the US$
Commitments, the US$-Canadian Commitments and/or the Multi-Currency
Commitments.  Upon the effectiveness of such Increasing Lender’s increase in
Revolving Commitment, Schedule I shall, without further action, be deemed to
have been amended appropriately to reflect the increased Revolving Commitment
and of such Increasing Lender.  Any Other Lender which is willing to become a
party hereto and a Lender hereunder (and which arrangement to become a party
hereto and a Lender hereunder has been consulted by the Company with the
Administrative Agent) shall enter into a written agreement with the Company and
the Administrative Agent, substantially in the form of Exhibit K (an “Additional
Lender Supplement”), which agreement shall specify, among other things, its
Revolving Commitment hereunder.  When such Other Lender becomes a Lender
hereunder as set forth in the Additional Lender Supplement, Schedule I shall,
without further action, be deemed

32


--------------------------------------------------------------------------------


to have been amended as appropriate to reflect the Revolving Commitment of such
Other Lender.  Upon the execution by the Administrative Agent, the Company and
such Other Lender of such Additional Lender Supplement, such Other Lender shall
become and be deemed a party hereto and a “Lender” hereunder for all purposes
hereof and shall enjoy all rights and assume all obligations on the part of the
Lenders set forth in this Agreement, and its Revolving Commitment shall be the
amount specified in its Additional Lender Supplement.  Each Other Lender which
executes and delivers an Additional Lender Supplement and becomes a party hereto
and a “Lender” hereunder pursuant to such Additional Lender Supplement is
hereinafter referred to as an “Additional Lender.”

(iii)                               In no event shall an increase in a Lender’s
Revolving Commitment or the Revolving Commitment of an Other Lender become
effective until the Administrative Agent shall have received a favorable written
opinion of counsel for the Company, addressed to the Lenders, with respect to
the matters set forth in paragraphs 1, 2, 3, 4, 5 and 7 of Exhibit G-1 as they
relate to this Agreement and the borrowings hereunder after giving effect to the
increase in the aggregate Revolving Commitments hereunder resulting from the
increase in such Lender’s Revolving Commitment or the extension of a Revolving
Commitment by such Other Lender.  In no event shall an increase in a Lender’s
Revolving Commitment or the Revolving Commitment of an Other Lender which
results in the aggregate Revolving Commitments of all Lenders hereunder
exceeding the amount which is authorized at such time in resolutions previously
delivered to the Administrative Agent become effective until the Administrative
Agent shall have received a copy of the resolutions, in form and substance
satisfactory to the Administrative Agent, of the Board of Directors of the
Company authorizing the borrowings contemplated pursuant to such increase,
certified by the Secretary or an Assistant Secretary of the Company.  Upon the
effectiveness of the increase in a Lender’s Revolving Commitment or the
Revolving Commitment of an Other Lender pursuant to the preceding sentence and
execution by an Increasing Lender of a Commitment Increase Supplement or by an
Additional Lender of an Additional Lender Supplement, the Company shall make
such borrowing from such Increasing Lender or Additional Lender, and/or shall
make such prepayment of outstanding US$ Loans, Multi-Currency Loans,
US$-Canadian Loans and/or C$ Loans, as applicable, as shall be required to cause
the aggregate outstanding principal amount of such Loans owing to each Lender
(including each such Increasing Lender and Additional Lender) to be proportional
to such Lender’s share of the relevant aggregate Revolving Commitments hereunder
after giving effect to any increase thereof.

(iv)                              No Other Lender may become an Additional
Lender unless an Additional Lender Supplement (or counterparts thereof) has been
signed by such bank or financial institution and which Additional Lender
Supplement has been agreed to and acknowledged by the Company and acknowledged
by the Administrative Agent.  No consent of any Lender or acknowledgment of any
of the other Lenders hereunder shall be required therefor.  In no event shall
the Revolving Commitment of any Lender be increased by reason of any bank or
financial institution becoming an Additional Lender, or otherwise, but the
aggregate Revolving Commitments hereunder shall be increased by the amount of
each Additional Lender’s Revolving Commitment.  Upon any Lender entering into a
Commitment Increase Supplement or any Additional Lender becoming a party hereto,
the Administrative Agent shall notify each other Lender thereof and shall
deliver to each Lender a copy of the Additional Lender Supplement executed by
such Additional Lender, agreed to and acknowledged by the Company and

33


--------------------------------------------------------------------------------


acknowledged by the Administrative Agent, and the Commitment Increase Supplement
executed by such Increasing Lender, agreed to and acknowledged by the Company
and acknowledged by the Administrative Agent.

(c)                                  (i)                                    
Notwithstanding anything to the contrary contained in this Agreement, the
Company may request at any time or from time to time that any one or more
Lenders (or any Other Lender) shall make Incremental Term Loans in an aggregate
amount (x) on any one occasion, not less than $50,000,000, and (y) at all times,
not to exceed an amount which, when aggregated with the Revolving Commitments
then in effect and the outstanding Term Loans, is equal to $1,200,000,000.  The
Company may (I) request any of one or more of the Lenders to make Incremental
Term Loans (which request shall be in writing and sent to the Administrative
Agent to forward to such Lender) and/or (II) arrange for any Other Lender to
become a party to and a Lender under this Agreement, provided that the
identification and arrangement of such Other Lender to become a party hereto and
a Lender under this Agreement shall be made in consultation with the
Administrative Agent.  The Incremental Term Loans may not be made if, at the
time of such proposal hereunder or after giving effect to the borrowing of such
Incremental Term Loans, a Default or Event of Default has occurred and is
continuing.  Upon any such request pursuant to this Section 2.01(c)(i) by the
Company, the Company shall be deemed to have represented and warranted on and as
of the date of such request that no Default or Event of Default has occurred and
is continuing.  Notwithstanding anything contained in this Agreement to the
contrary, no Lender shall have any obligation whatsoever to participate in any
increase described in this paragraph, and each Lender may at its option,
unconditionally and without cause, decline to participate in such increase.

(ii)                                  If any Lender is willing, in its sole and
absolute discretion, to make Incremental Term Loans hereunder, it shall execute
and deliver to the Administrative Agent an Incremental Term Loan Activation
Notice specifying (i) the amount of such Incremental Term Loans, (ii) the
applicable Incremental Term Maturity Date (which shall not be earlier than April
16, 2014), (iii) the amortization schedule for such Incremental Term Loans (the
average weighted life of which shall not be shorter than of the Initial Term
Loans), (iv) the Applicable Margin for such Incremental Term Loans (provided
that in the event that the all-in margin of such Incremental Term Loans is more
than 0.25% per annum above the Applicable Margin for the Initial Term Loans, the
Applicable Margin for the Initial Term Loans shall be increased such that the
resulting pricing differential shall equal 0.25% per annum) and (v) the proposed
original issue discount applicable to such Incremental Term Loans, if any.  Any
Other Lender which is willing to become a party hereto and a Lender hereunder
(and which arrangement to become a party hereto and a Lender hereunder has been
consulted by the Company with the Administrative Agent) shall execute and
deliver to the Administrative Agent an Incremental Term Loan Activation Notice
and enter into an Additional Lender Supplement.  Upon the execution by the
Administrative Agent, the Company and such Other Lender of such Additional
Lender Supplement, such Other Lender shall become and be deemed a party hereto
and a “Lender” hereunder for all purposes hereof and shall enjoy all rights and
assume all obligations on the part of the Lenders set forth in this Agreement,
and the amount of its Incremental Term Loans shall be the amount specified in
its Additional Lender Supplement.

(iii)                               In no event shall any Incremental Term Loans
be made until the Administrative Agent shall have received a favorable written
opinion of counsel for the

34


--------------------------------------------------------------------------------


Company, addressed to the Lenders, with respect to the matters set forth in
paragraphs 1, 2, 3, 4, 5 and 7 of Exhibit G-1 as they relate to this Agreement
and the borrowings hereunder after giving effect to the borrowings of the
Incremental Term Loans.  In no event shall any Incremental Term Loans be made
until the Administrative Agent shall have received a copy of the resolutions, in
form and substance satisfactory to the Administrative Agent, of the Board of
Directors of the Company authorizing the borrowings contemplated pursuant to
such increase, certified by the Secretary or an Assistant Secretary of the
Company.

(d)                                 (i)  The Swingline Lender agrees to make a
portion of the credit otherwise available to the Company under the US$
Commitments from time to time during the Commitment Period by making swing line
loans (“US$ Swingline Loans”) to the Company in an aggregate principal amount at
any one time outstanding up to but not exceeding the amount of the US$ Swingline
Commitment (notwithstanding that the US$ Swingline Loans outstanding at any
time, when aggregated with the Swingline Lender’s other outstanding Revolving
Loans, may exceed the Swingline Commitment then in effect), provided that in no
event shall the aggregate outstanding principal amount of all US$ Loans and US$
Swingline Loans, together with the aggregate amount of all Letter of Credit
Liabilities under the US$ Commitments outstanding, exceed the aggregate amount
of the US$ Commitments as in effect from time to time.  During the Commitment
Period, the Company may use the US$ Swingline Commitment by borrowing, repaying
and reborrowing, all in accordance with the terms and conditions hereof.  US$
Swingline Loans shall be ABR Loans or Agreed Rate Loans.  For purposes of
calculating the commitment fee payable in respect of the US$ Commitments under
Section 2.03, the US$ Swingline Loans shall not be treated as usage of the US$
Commitments.  US$ Swingline Loans shall be Dollar-denominated Loans only.

(ii)                                  The Swingline Lender agrees to make a
portion of the credit otherwise available to the Company under the US$-Canadian
Commitments from time to time during the Commitment Period by making swing line
loans (“US$-Canadian Swingline Loans”) to the Company in an aggregate principal
amount at any one time outstanding up to but not exceeding the amount of the
US$-Canadian Swingline Commitment (notwithstanding that the US$-Canadian
Swingline Loans outstanding at any time, when aggregated with the US$-Canadian
Swingline Lender’s other outstanding Revolving Loans, may exceed the
US$-Canadian Swingline Commitment then in effect), provided that in no event
shall the aggregate outstanding principal amount of all US$-Canadian Loans and
US$-Canadian Swingline Loans, together with the aggregate amount of all Letter
of Credit Liabilities under the US$-Canadian Commitments outstanding, exceed the
aggregate amount of the US$-Canadian Commitments as in effect from time to
time.  During the Commitment Period, the Company may use the US$-Canadian
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof.  US$-Canadian Swingline Loans shall be
either Eurocurrency Loans or C$ Prime Loans and the Interest Period with respect
to such Eurocurrency Loans or C$ Prime Loans or Agreed Rate Loans shall be as
agreed upon by the US$-Canadian Swingline Lender.  For purposes of calculating
the commitment fee payable in respect of the US$-Canadian Commitments under
Section 2.03, the US$-Canadian Swingline Loans shall not be treated as usage of
the US$-Canadian Commitments.  US$-Canadian Swingline Loans shall be denominated
only in Canadian Dollars.

35


--------------------------------------------------------------------------------


(iii)                               The Swingline Lender agrees to make a
portion of the credit otherwise available to the Company, the Swiss Borrower and
any Additional Borrower under the Multi-Currency Commitments from time to time
during the Commitment Period by making swing line loans (“Multi-Currency
Swingline Loans”) to the Company, the Swiss Borrower and any Additional Borrower
in an aggregate principal amount at any one time outstanding up to but not
exceeding the amount of the Multi-Currency Swingline Commitment (notwithstanding
that the Multi-Currency Swingline Loans outstanding at any time, when aggregated
with the Multi-Currency Swingline Lender’s other outstanding Revolving Loans,
may exceed the Multi-Currency Swingline Commitment then in effect), provided
that in no event shall the aggregate outstanding principal amount of all
Multi-Currency Loans and Multi-Currency Swingline Loans, together with the
aggregate amount of all Letter of Credit Liabilities under the Multi-Currency
Commitments outstanding, exceed the aggregate amount of the Multi-Currency
Commitments as in effect from time to time.  During the Commitment Period, the
Company, the Swiss Borrower and any Additional Borrower may use the
Multi-Currency Swingline Commitment by borrowing, repaying and reborrowing, all
in accordance with the terms and conditions hereof.  Multi-Currency Swingline
Loans shall be Eurocurrency Loans only and the Interest Period with respect to
such Eurocurrency Loans shall be as agreed upon by the Multi-Currency Swingline
Lender.  For purposes of calculating the commitment fee payable in respect of
the Multi-Currency Commitments under Section 2.03, the Multi-Currency Swingline
Loans shall not be treated as usage of the Multi-Currency Commitments. 
Multi-Currency Swingline Loans shall be denominated only in Pounds Sterling,
euros and Dollars.

2.02.                        Reductions of Commitments.

(a)                                  Mandatory.  The US$ Commitments, the
US$-Canadian Commitments and Multi-Currency Commitments shall terminate on the
Commitment Termination Date. In addition, the US$ Commitments, the US$-Canadian
Commitments and Multi-Currency Commitments shall be reduced as provided in
Section 3.02(c).

(b)                                 Optional.  The Company shall have the right
to terminate or reduce the unused US$ Commitments, US$-Canadian Commitments and
Multi-Currency Commitments (for which purpose use of the US$ Commitments and
Multi-Currency Commitments shall be deemed to include the aggregate amount of
Letter of Credit Liabilities under the US$ Commitment or the Multi-Currency
Commitment, as the case may be) at any time or from time to time, provided that
(i) the Company shall give notice of each such termination or reduction to the
Administrative Agent as provided in Section 5.05 hereof and (ii) each partial
reduction shall be in an aggregate amount at least equal to $1,000,000.

(c)                                  No Reinstatement. US$ Commitments,
US$-Canadian Commitments and Multi-Currency Commitments once terminated or
reduced may not be reinstated.

2.03.                        Fees.  The Company shall pay to the Administrative
Agent for the account of each US$ Lender, US$-Canadian Lender or Multi-Currency
Lender commitment fees in Dollars on the daily average unused amount of such
Lender’s US$ Commitment, US$-Canadian Commitment or Multi-Currency Commitment,
as the case may be, (for which purpose, (i) the aggregate amount of any Letter
of Credit Liabilities under the US$ Commitments or the Multi-Currency
Commitments shall be deemed to be a pro rata (based on the US$ Commitments

36


--------------------------------------------------------------------------------


or the Multi-Currency Commitments, as the case may be) use of each Lender’s US$
Commitment or Multi-Currency Commitment, as the case may be, and (ii) the daily
average amount of each US$-Canadian Lender’s US$-Canadian Commitment shall be
determined after giving effect to the allocation of the Canadian Commitments and
the US$-Canadian Commitments pursuant to subsection 2.6 of Annex A hereto) for
the period from the Effective Date to and including the earlier of the date the
Revolving Commitments are terminated and the Commitment Termination Date, at a
rate per annum equal to the Applicable Commitment Fee Rate in effect from time
to time. Accrued commitment fees under this Section 2.03 shall be payable on the
Quarterly Dates and on the earlier of the date the Revolving Commitments are
terminated and the Commitment Termination Date. The Company shall pay to
JPMorgan Chase Bank on the Effective Date syndication, agency and additional
commitment fees in the amounts heretofore mutually agreed in writing. The
Company shall pay to the Administrative Agent on the Effective Date and on each
anniversary thereof, so long as any of the Commitments are in effect and until
payment in full of all Loans hereunder, all interest thereon and all other
amounts payable hereunder, an annual agency fee in the amount heretofore
mutually agreed in writing.

2.04.                        Lending Offices. The Loans of each Type made by
each Lender shall be made and maintained at such Lender’s Applicable Lending
Office for Loans of such Type.

2.05.                        Several Obligations: Remedies Independent. The
failure of any Lender to make any Loan to be made by it on the date specified
therefor shall not relieve any other Lender of its obligation to make its Loan
on such date, but neither the Administrative Agent nor any Lender shall be
responsible for the failure of any other Lender to make a Loan to be made by
such other Lender.

2.06.                        Notes.  The Company, upon receipt of written notice
from the relevant Lender, agrees to issue a Note to any Lender (each, a “Note”)
in substantially the form of Exhibit A-1 (in the case of Revolving Loans) or
Exhibit A-2 (in the case of Term Loans) hereto, dated the Effective Date,
payable to such Lender in a principal amount equal to relevant Commitment of
such Lender as in effect on the Effective Date and otherwise duly completed.
Each Lender is hereby authorized by the Company to endorse on the schedule (or a
continuation thereof) attached to each Note of such Lender, to the extent
applicable, the date, amount and Type of and the Interest Period (if any) for
each Loan made by such Lender to the Company under the relevant Commitment, and
the date and amount of each payment or prepayment of principal of such Loan
received by such Lender, provided that any failure by such Lender to make any
such endorsement shall not affect the obligations of the Company under such Note
or hereunder in respect of such Loan.

2.07.                        Use of Proceeds. The proceeds of the Loans shall be
used in part to prepay the Loans outstanding under the Existing Credit Agreement
and the IME Credit Agreement and for the general corporate purposes of the
Company and its Subsidiaries, including, without limitation, the making of
Permitted Acquisitions and capital expenditures and the refinancing of existing
Indebtedness of the Company and its Subsidiaries.  Neither the Administrative
Agent nor any Lender shall have any responsibility as to the use of any of the
proceeds of any of the Loans or Letters of Credit.

37


--------------------------------------------------------------------------------


2.08.                        Letters of Credit.  Subject to the terms and
conditions of this Agreement, the US$ Commitments and the Multi-Currency
Commitments may be utilized, upon the request of the Company, in addition to the
Loans provided for by Section 2.01 hereof or in Annex A hereto, as the case may
be, for the issuance by the Issuing Bank of standby letters of credit
(collectively with the Existing Letters of Credit, “Letters of Credit”) in
Dollars or another currency available under the US$ Commitments or the
Multi-Currency Commitments, as the case may be, for the account of the Company
or for the account of such of its Subsidiaries as the Company may specify,
provided that in no event shall (i) the aggregate amount of all Letter of Credit
Liabilities under the US$ Commitments or the Multi-Currency Commitments,
together with the aggregate outstanding principal amount of the US$ Loans or the
Multi-Currency Loans, as the case may be, exceed the aggregate amount of the US$
Commitments or the Multi-Currency Commitments, as the case may be, as in effect
from time to time and (ii) the expiration date of any Letter of Credit extend
beyond the earlier of the Commitment Termination Date and the date one year
following the issuance of such Letter of Credit (provided that any Letter of
Credit with a one-year tenor may provide for the renewal thereof for additional
one-year periods, which periods shall in any event not extend beyond the
Commitment Termination Date). On the Effective Date, all Existing Letters of
Credit shall automatically, without any action on the part of any Person, be
deemed to be Letters of Credit issued and outstanding hereunder (with the
Existing Letters of Credit denominated in Dollars being deemed to be issued
under the US$ Commitments and the Existing Letters of Credit denominated in
other currencies being deemed to be issued under the Multi-Currency
Commitments).  On any Business Day after the Effective Date, an Issuing Bank
may, with the consent of the Company, include as a Letter of Credit outstanding
hereunder any letter of credit previously issued by it for the account of the
Company or any other Borrower, subject to the requirements (including as to
notice) that would be applicable to such letter of credit if it were issued on
such Business Day hereunder (except, in the case of the letter of credit issued
on February 28, 2007 by Bank of America, N.A. for the account of the Company in
the amount of €4,000,000, the expiration date of such letter of credit shall not
be affected).

The following additional provisions shall apply to Letters of Credit:

(a)                                  The Company shall give the Administrative
Agent (or if the Letter of Credit is to be issued under the Multi-Currency
Commitments, the Multi-Currency Payment Agent) at least three Business Days’
irrevocable prior notice (effective upon receipt) specifying the Business Day
(which shall be no later than 5 days preceding the Commitment Termination Date)
on which each Letter of Credit is to be issued and the account party or parties
therefor and describing in reasonable detail the proposed terms of such Letter
of Credit (including the beneficiary thereof) and the nature of the transactions
or obligations proposed to be supported thereby.  Any Letter of Credit to be
issued in a currency other than Dollars shall be issued under the Multi-Currency
Commitments. Upon receipt of any such notice, the Administrative Agent or the
Multi-Currency Payment Agent, as the case may be, shall advise the Issuing Bank
of the contents thereof.  The Issuing Bank shall notify the Administrative Agent
or the Multi-Currency Payment Agent, as the case may be, of the issuance of any
Letter of Credit and of any termination or expiry thereof.

38


--------------------------------------------------------------------------------


(b)                                 On each day during the period commencing
with the issuance by the Issuing Bank of any Letter of Credit and until such
Letter of Credit shall have expired or been terminated, the US$ Commitment or
Multi-Currency Commitment of each Lender shall be deemed to be utilized for all
purposes of this Agreement in an amount equal to such Lender’s US$ Commitment
Percentage or Multi-Currency Commitment Percentage, as the case may be, of the
then undrawn stated amount of such Letter of Credit. Each Lender (other than the
Issuing Bank) agrees that, upon the issuance of any Letter of Credit hereunder,
it shall automatically acquire a participation in the Issuing Bank’s rights and
obligations under such Letter of Credit in an amount equal to such Lender’s US$
Commitment Percentage or Multi-Currency Commitment Percentage, as the case may
be, of such rights and obligations, and each Lender (other than the Issuing
Bank) thereby shall automatically absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and be unconditionally obligated
to the Issuing Bank to pay and discharge when due, its US$ Commitment Percentage
or Multi-Currency Commitment Percentage of the Issuing Bank’s obligation to pay
drawings under such Letter of Credit.

(c)                                  Upon receipt from the beneficiary of any
Letter of Credit of any demand for payment under such Letter of Credit, the
Issuing Bank shall promptly notify the Company (through the Administrative Agent
or the Multi-Currency Payment Agent, as the case may be) of the amount to be
paid by the Issuing Bank as a result of such demand and the date on which
payment is to be made by the Issuing Bank to such beneficiary in respect of such
demand. Notwithstanding the identity of the account party of any Letter of
Credit, the Company hereby unconditionally agrees to pay and reimburse the
Administrative Agent or the Multi-Currency Payment Agent, as the case may be,
for account of the Issuing Bank for the amount of each demand for payment under
such Letter of Credit that is in substantial compliance with the provisions of
such Letter of Credit at or prior to the date on which payment is to be made by
the Issuing Bank to the beneficiary thereunder, without presentment, demand,
protest or other formalities of any kind.

(d)                                 Forthwith upon its receipt of a notice
referred to in paragraph (c) of this Section 2.08, the Company shall advise the
Administrative Agent or the Multi-Currency Payment Agent, as the case may be,
whether or not the Company intends to borrow hereunder to finance its obligation
to reimburse the Issuing Bank for the amount of the related demand for payment
and, if it does, submit a notice of such borrowing as provided in Section 5.05
hereof.

(e)                                  Each Lender (other than the Issuing Bank)
shall pay to the Administrative Agent or the Multi-Currency Payment Agent, as
the case may be, for account of the Issuing Bank at an account in New York, New
York specified by the Administrative Agent (or the Multi-Currency Payment Agent,
as the case may be) in Dollars or in another currency available under the US$
Commitments or Multi-Currency Commitments, as the case may be, and in
immediately available funds the amount of such Lender’s US$ Commitment
Percentage or Multi-Currency Commitment Percentage, as the case may be, of any
payment under a Letter of Credit issued under the US$ Commitments or the
Multi-Currency Commitments, as the case may be, upon notice by

39


--------------------------------------------------------------------------------


the Issuing Bank (through the Administrative Agent) to such Lender requesting
such payment and specifying such amount. Each such Lender’s obligation to make
such payment to the Administrative Agent or the Multi-Currency Payment Agent, as
the case may be, for account of the Issuing Bank under this paragraph (e), and
the Issuing Bank’s right to receive the same, shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever (other
than gross negligence or wilful misconduct of the Issuing Bank), including,
without limitation, the failure of any other Lender to make its payment under
this paragraph (e), the financial condition of the Company (or any other account
party), any failure to satisfy any condition precedent to any Loan, the
existence of any Default or the termination of the Commitments. Each such
payment to the Issuing Bank shall be made without any offset, abatement,
withholding or reduction whatsoever. If any Lender shall default in its
obligation to make any such payment to the Administrative Agent or the
Multi-Currency Payment Agent, as the case may be, for account of the Issuing
Bank, for so long as such default shall continue the Administrative Agent or the
Multi-Currency Payment Agent, as the case may be, may at the request of the
Issuing Bank withhold from any payments received by the Administrative Agent or
the Multi-Currency Payment Agent, as the case may be, under this Agreement for
account of such Lender the amount so in default and, to the extent so withheld,
pay the same to the Issuing Bank in satisfaction of such defaulted obligation.

(f)                                    Upon the issuance of any Letter of Credit
hereunder, each Lender shall, automatically and without any further action on
the part of the Administrative Agent (or the Multi-Currency Payment Agent, as
the case may be), the Issuing Bank or such Lender, acquire (i) a participation
in an amount equal to the payment by such Lender to the Issuing Bank pursuant to
paragraph (e) above in the Reimbursement Obligation owing to the Issuing Bank
hereunder and under the Letter of Credit Documents relating to such Letter of
Credit and (ii) a participation in a percentage equal to such Lender’s US$
Commitment Percentage or Multi-Currency Percentage, as the case may be, in any
interest or other amounts payable by the Company hereunder and under such Letter
of Credit Documents in respect of such Reimbursement Obligation (other than the
commissions, charges, costs and expenses payable to the Issuing Bank pursuant to
paragraph (g) of this Section 2.08). Upon receipt by the Issuing Bank from or
for account of the Company of any payment in respect of any Reimbursement
Obligation or any such interest or other amount (including by way of setoff or
application of proceeds of any collateral security) the Issuing Bank shall
promptly notify the Administrative Agent of such receipt and pay to the
Administrative Agent (or the Multi-Currency Payment Agent, as the case may be)
for account of each Lender entitled thereto such Lender’s US$ Commitment
Percentage or Multi-Currency Percentage, as the case may be, of such payment,
each such payment by the Issuing Bank to be made in the same money and funds in
which received by the Issuing Bank. In the event any payment received by the
Issuing Bank and so paid to the Lenders hereunder is rescinded or must otherwise
be returned by the Issuing Bank, each Lender shall, upon the request of the
Issuing Bank (through the Administrative Agent or the Multi-Currency Payment
Agent, as the case may be), repay to the Issuing Bank (through the
Administrative Agent or the Multi-Currency Payment Agent, as the case may be)
the amount of such payment paid to such Lender, with interest at the rate
specified in paragraph (j) of this Section 2.08.

40


--------------------------------------------------------------------------------


(g)                                 The Company shall pay to the Administrative
Agent or the Multi-Currency Payment Agent, as the case may be, for account of
the Lenders (ratably in accordance with their respective US$ Commitment
Percentages or Multi-Currency Percentages, as the case may be) a letter of
credit fee in Dollars in respect of each Letter of Credit in an amount equal to
the Applicable L/C Percentage of the daily average undrawn stated amount of such
Letter of Credit for the period from and including the date of issuance of such
Letter of Credit (i) in the case of a Letter of Credit that expires in
accordance with its terms, to and including such expiration date and (ii) in the
case of a Letter of Credit that is drawn in full or is otherwise terminated
other than on the stated expiration date of such Letter of Credit, to but
excluding the date such Letter of Credit is drawn in full or is terminated (such
fee to be non-refundable, to be paid in arrears on each Quarterly Date and on
the Commitment Termination Date and on the date of expiry or termination or full
utilization of such Letter of Credit and to be calculated for any day after
giving effect to any payments made under such Letter of Credit on such day). In
addition, the Company shall pay to the Issuing Bank a fronting fee in Dollars in
respect of each Letter of Credit in an amount equal to a percentage per annum of
the daily average undrawn stated amount of such Letter of Credit for the period
from and including the date of issuance of such Letter of Credit (i) in the case
of a Letter of Credit that expires in accordance with its terms, to and
including such expiration date and (ii) in the case of a Letter of Credit that
is drawn in full or is otherwise terminated other than on the stated expiration
date of such Letter of Credit, to but excluding the date such Letter of Credit
is drawn in full or is terminated (such fee to be non-refundable, to be paid in
arrears on each Quarterly Date and on the Commitment Termination Date and to be
calculated for any day after giving effect to any payments made under such
Letter of Credit on such day) plus all commissions, charges, costs and expenses
in the amounts customarily charged by the Issuing Bank from time to time in like
circumstances with respect to the issuance of each Letter of Credit and drawings
and other transactions relating thereto.

(h)                                 Promptly following the end of each calendar
month, the Issuing Bank shall deliver (through the Administrative Agent or the
Multi-Currency Payment Agent, as the case may be) to each Lender and the Company
a notice describing the aggregate amount of all Letters of Credit outstanding at
the end of such month. Upon the request of any Lender from time to time, the
Issuing Bank shall deliver any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.

(i)                                     The issuance by the Issuing Bank of each
Letter of Credit shall, in addition to the conditions precedent set forth in
Section 7 hereof, be subject to the conditions precedent that (i) such Letter of
Credit shall be in such form, contain such terms and support such transactions
as shall be satisfactory to the Issuing Bank consistent with its then current
practices and procedures with respect to letters of credit of the same type,
(ii) such Letter of Credit shall be denominated in Dollars or a Multi-Currency
and (iii) the Company shall have executed and delivered such applications,
agreements and other instruments relating to such Letter of Credit as the
Issuing Bank shall have reasonably requested consistent with its then current
practices and procedures with respect to letters of credit of the same type,
provided that in the event of any conflict between any such

41


--------------------------------------------------------------------------------


application, agreement or other instrument and the provisions of this Agreement
or any Security Document, the provisions of this Agreement and the Security
Documents shall control.

(j)                                     To the extent that any Lender shall fail
to pay any amount required to be paid pursuant to paragraph (e) or (f) of this
Section 2.08 on the due date therefor, such Lender shall pay interest to the
Issuing Bank (through the Administrative Agent or the Multi-Currency Payment
Agent, as the case may be) on such amount from and including such due date to
but excluding the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate or, in the case of any amount payable in a currency
other than Dollars, the rate determined by the Administrative Agent or the
Multi-Currency Payment Agent (in the case of Letters of Credit issued under the
Multi-Currency Commitments) in its discretion as the appropriate rate for
interbank settlements, provided that if such Lender shall fail to make such
payment to the Issuing Bank within three Business Days of such due date, then,
retroactively to the due date, such Lender shall be obligated to pay interest on
such amount at the rate then payable by the Company on such amount.

(k)                                  The issuance by the Issuing Bank of any
modification or supplement to any Letter of Credit hereunder shall be subject to
the same conditions as are applicable under this Section 2.08 to the issuance of
new Letters of Credit, and no such modification or supplement shall be issued
hereunder unless either (i) the respective Letter of Credit affected thereby
would have complied with such conditions had it originally been issued hereunder
in such modified or supplemented form or (ii) each Lender shall have consented
thereto.

The Company hereby indemnifies and holds harmless each Lender (including the
Issuing Bank, the Administrative Agent and the Multi-Currency Payment Agent)
from and against any and all claims and damages, losses, liabilities, costs or
expenses that such Lender, the Administrative Agent or the Multi-Currency
Payment Agent may incur (or that may be claimed against such Lender, the
Administrative Agent or the Multi-Currency Payment Agent by any Person
whatsoever) by reason of or in connection with the execution and delivery or
transfer of or payment or refusal to pay by the Issuing Bank under any Letter of
Credit; provided that the Company shall not be required to indemnify any Lender,
the Administrative Agent or the Multi-Currency Payment Agent for any claims,
damages, losses, liabilities, costs or expenses to the extent, but only to the
extent, caused by (x) the willful misconduct or gross negligence of the Issuing
Bank in determining whether a request presented under any Letter of Credit
complied with the terms of such Letter of Credit or (y) in the case of the
Issuing Bank, its failure to pay under any Letter of Credit after the
presentation to it of a request strictly complying with the terms and conditions
of such Letter of Credit. Nothing in this Section 2.08 is intended to limit the
other obligations of the Company, any Lender, the Administrative Agent or the
Multi-Currency Payment Agent under this Agreement.

2.09.                        Currency Fluctuations, etc.

(a)                                  Not later than 1:00 p.m., New York City
time, on each Calculation Date, the Multi-Currency Payment Agent shall (i)
determine the Exchange Rate as of such Calculation

42


--------------------------------------------------------------------------------


Date with respect to (x) each Multi-Currency for which there are at such time
outstanding Multi-Currency Loans or Letters of Credit issued under the
Multi-Currency Commitments, (y) the Canadian Dollar if there are at such time
outstanding non-Dollar-denominated US$-Canadian Loans and (z) Pounds Sterling
and euro if there are at such time outstanding non-Dollar-denominated US$ Loans
and (ii) give notice thereof to the Multi-Currency Lenders which have committed
to make Multi-Currency Loans in each such Multi-Currency, to the US$-Canadian
Lenders which have committed to make US$-Canadian Loans in Canadian Dollars, to
the US$ Lenders which have committed to make US$ Loans in Pounds Sterling and
euro and to the Company.  The Exchange Rates so determined shall become
effective on the first Business Day immediately following the relevant
Calculation Date (a “Reset Date”) and shall remain effective until the next
succeeding Reset Date.

(b)                                 Not later than 5:00 p.m., New York City
time, on each Reset Date, the Multi-Currency Payment Agent shall (i) determine
(x) the Dollar Equivalent of the aggregate principal amount of Multi-Currency
Loans, Multi-Currency Swingline Loans and Letter of Credit Liabilities under the
Multi-Currency Commitments in each Multi-Currency then outstanding (after giving
effect to any Multi-Currency Loans to be made or repaid on such date) (the
“Outstanding Multi-Currency Amount”), (y) the Dollar Equivalent of the
Dollar-denominated US$-Canadian Loans and Letter of Credit Liabilities under the
US$-Canadian Commitments, Canadian Dollar denominated US$-Canadian Loans and C$
Loans and Letter of Credit Liabilities outstanding under the Canadian
Commitments then outstanding (after giving effect to any non-Dollar-denominated
US$-Canadian Loans to be made or repaid on such date) (the “Outstanding
US$-Canadian Amount”) and (z) the Dollar Equivalent of the Dollar-denominated
US$ Loans and Letter of Credit Liabilities under the US$ Commitments, Pounds
Sterling denominated and euro denominated US$ Loans and Letter of Credit
Liabilities outstanding under the US$ Commitments then outstanding (after giving
effect to any non-Dollar-denominated US$ Loans to be made or repaid on such
date) (the “Outstanding US$ Amount”) and (ii) notify the Multi-Currency Lenders,
the US$-Canadian Lenders or US$ Lenders, as the case may be, and the Company of
the results of such determination.

(c)                                  If on any Reset Date, Outstanding
Multi-Currency Amount exceeds 105% of the aggregate amount of the Multi-Currency
Commitments, then the Company shall, within three Business Days after notice
thereof from the Multi-Currency Payment Agent, prepay (in any Multi-Currency as
selected by the Company) Multi-Currency Loans in an aggregate amount such that,
after giving effect thereto, the Outstanding Multi-Currency Amount shall be
equal to or less than such aggregate amount of Multi-Currency Commitments (and
in the event that after such prepayment, the Outstanding Multi-Currency Amount
is more than such aggregate amount of the Multi-Currency Commitments, the
Company shall provide cash cover for the difference by paying to the
Multi-Currency Payment Agent immediately available funds in an amount equal to
such difference, which funds shall be retained by the Multi-Currency Payment
Agent in the Collateral Account as such collateral security for such Letter of
Credit Liabilities). If any such prepayment occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the Company
shall pay to the Multi-Currency Lenders such amounts, if any, as may be required
pursuant to Section 6.05.

(d)                                 If on any Reset Date, the Outstanding
US$-Canadian Amount exceeds 110% of the aggregate amount of the US$-Canadian
Commitments and Canadian Commitments,

43


--------------------------------------------------------------------------------


then the Company shall, within three Business Days after notice thereof from the
Multi-Currency Payment Agent, prepay (in Dollars or Canadian Dollars as selected
by the Company) US$-Canadian Loans, C$ Loans or Canadian Letters of Credit in an
aggregate amount such that, after giving effect thereto, the Outstanding
Canadian Amount shall be equal to or less than such aggregate amount of
US$-Canadian Commitments and Canadian Commitments. If any such prepayment occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the Company shall pay to the US$-Canadian Lenders such amounts,
if any, as may be required pursuant to Section 6.05.

(e)                                  If on any Reset Date, the Outstanding US$
Amount exceeds 105% of the aggregate amount of the US$ Commitments, then the
Company shall, within three Business Days after notice thereof from the
Multi-Currency Payment Agent, prepay (in Dollars, Pounds Sterling or euro as
selected by the Company) US$ Loans in an aggregate amount such that, after
giving effect thereto, the Outstanding US$ Amount shall be equal to or less than
such aggregate amount of US$ Commitments (and in the event that after such
prepayment, the Outstanding US$ Amount is more than such aggregate amount of the
US$ Commitments, the Company shall provide cash cover for the difference by
paying to the Multi-Currency Payment Agent immediately available funds in an
amount equal to such difference, which funds shall be retained by the
Multi-Currency Payment Agent in the Collateral Account as such collateral
security for such Letter of Credit Liabilities). If any such prepayment occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the Company shall pay to the US$ Lenders such amounts, if any,
as may be required pursuant to Section 6.05.

Section 3  Borrowings, Conversions and Prepayments.

3.01.                        Procedure for US$ Loan Borrowing, US$-Canadian Loan
Borrowing, Term Loan Borrowing and Multi-Currency Borrowing.

(a)                                  The Company shall give the Administrative
Agent or the Multi-Currency Payment Agent notice of each US$ Loan, US$-Canadian
Loan, Multi-Currency Loan and Term Loan to be made hereunder as provided in
Section 5.05 hereof.

(b)                                 Not later than 12:00 p.m. New York time on
the date specified for each borrowing in Dollars hereunder, each US$ Lender,
US$-Canadian Lender, Multi-Currency Lender or Term Lender shall make available
the amount of the US$ Loan, US$-Canadian Loan or Term Loan to be made by it on
such date to the Administrative Agent, at an account in New York, New York
specified by the Administrative Agent, in immediately available funds, for
account of the Company. The amount so received by the Administrative Agent
shall, subject to the terms and conditions of this Agreement, be made available
to the Company by depositing the same, in immediately available funds, in an
account of the Company designated by the Company and maintained with the
Administrative Agent.

(c)                                  Not later than 11:00 a.m. London time on
the date specified for each such borrowing hereunder, each Multi-Currency Lender
or, if a US$-Canadian Loan is being made in Canadian Dollars, each US$-Canadian
Lender, or if a US$ Loan is being made in Pounds Sterling or euro, each US$
Lender, shall make available the amount of the Multi-Currency Loan, US$-Canadian
Loan or US$ Loan, as the case may be, to be made by it on such date to the

44


--------------------------------------------------------------------------------


Multi-Currency Payment Agent, at an account in London specified by the
Multi-Currency Payment Agent, in immediately available funds, for account of the
Company, the Swiss Borrower or the Additional Borrower, as the case may be. The
amount so received by the Multi-Currency Payment Agent shall, subject to the
terms and conditions of this Agreement, be made available to the Company, the
Swiss Borrower or the Additional Borrower, as the case may be, by depositing the
same, in immediately available funds, in an account of the Company, the Swiss
Borrower or the Additional Borrower, as the case may be, designated by the
Company, the Swiss Borrower or the Additional Borrower, as the case may be, with
the Administrative Agent.

3.02.                        Prepayments and Conversions.

(a)                                  Optional Prepayments and Conversions.  The
Company shall have the right to prepay Loans and to convert Loans in Dollars of
one Type into Loans of the other Type, at any time or from time to time,
provided, that the Company shall give the Administrative Agent or the
Multi-Currency Payment Agent, notice of each such prepayment as provided in
Section 5.05 hereof. Any prepayment of Term Loans hereunder may not be
reborrowed.  Loans in one currency may not be converted to being Loans in
another currency, but may be prepaid and reborrowed as provided herein.

(b)                                 Mandatory Prepayments.  (i)  If on any date,
the Company or any Subsidiary of the Company shall receive Net Cash Proceeds
from any issuance of Indebtedness subsequent to the Effective Date, other than
Indebtedness incurred pursuant to Section 9.08 hereof (it being understood that
this Section 3.02(b) shall not constitute a waiver of any provision of Section
9.08), then the Company shall prepay the Loans (and/or provide cover for Letter
of Credit Liabilities as specified in paragraph (d) below) in an amount equal to
such Net Cash Proceeds (less any prepayments of the C$ Loans under Section
3.4(b) of Annex A hereto), but, the Revolving Commitments shall not be subject
to automatic reduction.

(ii)                                  Amounts to be applied in connection with
prepayments made pursuant to this Section 3.02(b) shall be applied, first, to
the prepayment of the Term Loans (which may not be reborrowed) and, second, to
the prepayment of the Revolving Loans.  Each prepayment of the Loans under this
Section 3.02(b) shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

(c)                                  Commitment Reductions; Term Loan
Prepayments.  (i)  If on any date, the Company or any Subsidiary of the Company
shall receive Net Cash Proceeds from any disposition of assets to any Person
other than the Company or a Subsidiary or any Recovery Event, then, unless such
disposition of assets or Recovery Event shall be a Reinvestment Event, the
Revolving Commitments shall be reduced or the Term Loans prepaid, as the case
may be, by an amount equal to such Net Cash Proceeds to the extent such Net Cash
Proceeds, together with all other such Net Cash Proceeds from dispositions of
assets or Recovery Events that are not Reinvestment Events, exceeds $15,000,000
in the then-current fiscal year of the Company; provided, that notwithstanding
the foregoing, (i) the aggregate Net Cash Proceeds from dispositions of assets
and Recovery Events that may be excluded from the foregoing requirement for a
Reinvestment Event shall not exceed 10% of the Consolidated Net Tangible Assets
of the Company as at the end of the immediately preceding fiscal year and (ii)
on each Reinvestment Prepayment Date, an amount equal to the Reinvestment
Prepayment Amount with respect to the

45


--------------------------------------------------------------------------------


relevant Reinvestment Event shall be applied toward the reduction of the
Revolving Commitments or the prepayment of the Term Loans, as the case may be.

(ii)                                  Amounts to be applied in connection with
prepayments and Revolving Commitment reductions made pursuant to this Section
3.02(c) shall be applied, first, to the prepayment of the Term Loans (which may
not be reborrowed) and, second, to reduce permanently the Revolving
Commitments.  Each prepayment of the Loans under this Section 3.02(c) shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid. To the extent that, after giving effect to any such reduction of the
Revolving Commitments, the aggregate principal amount of the US$ Loans, the
US$-Canadian Loans or the Multi-Currency Loans and the aggregate amount of
Letter of Credit Liabilities under the US$ Commitments, US$-Canadian Commitments
or the Multi-Currency Commitments, as the case may be, would exceed such
Commitments, the Company shall, first, prepay Loans thereunder and, second,
provide cover for Letter of Credit Liabilities thereunder as specified in
paragraph (d) below, in an aggregate amount equal to such excess. The Company
shall notify the Administrative Agent promptly upon the occurrence of any event
giving rise to a prepayment or Commitment reduction under this Section 3.02(c).

(d)                                 Cover for Letter of Credit Liabilities.  In
the event that the US$ Loans or the Multi-Currency Loans have been repaid in
full, amounts payable under Section 3.02(b) or 3.02(c) shall be applied to
provide cash cover for outstanding Letters of Credit under the US$ Commitments
or the Multi-Currency Commitments, as the case may be, in which event the
Company shall effect the same by paying to the Administrative Agent or the
Multi-Currency Payment Agent, as the case may be, immediately available funds in
an amount equal to the amount required to provide such cash cover, which funds
shall be retained by the Administrative Agent or the Multi-Currency Payment
Agent in the Collateral Account on behalf of the Lenders as collateral security
for such Letter of Credit Liabilities until such time as the Letters of Credit
under such Commitments shall have been terminated and all of the Letter of
Credit Liabilities paid in full.

3.03.                        Procedure for Swingline Borrowing; Refunding of
Swingline Loans.

(a)                                  Notice and Borrowing of Swingline Loans. 
Whenever the Company, the Swiss Borrower or any Additional Borrower desires that
the Swingline Lender make Swingline Loans it shall give the Swingline Lender
irrevocable telephonic notice confirmed promptly in writing (which telephonic
notice must be received by the Swingline Lender not later than (x) in the case
of US$ Swingline Loans, 11:00 a.m., New York City time, (y) in the case of
US$-Canadian Swingline Loans, 11:00 a.m., Toronto time, or (z) in the case of
Multi-Currency Swingline Loans, 12:00 Noon, London time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Commitment Period). 
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof or, in the case of
borrowings under the US$-Canadian Swingline Commitment and the Multi-Currency
Swingline Commitment, in an amount approximately equal to the Dollar Equivalent
thereof or otherwise acceptable to the US$-Canadian Swingline Lender or the
Multi-Currency Swingline Lender.  Not later than (x) in the case of US$
Swingline Loans, 3:00 p.m., New York City time, (y) in the case of US$-Canadian
Swingline Loans, 3:00 p.m., Toronto Time, or (2) in the case of Multi-

46


--------------------------------------------------------------------------------


Currency Swingline Loans, 2:30 p.m., London time, on the Borrowing Date
specified in a notice in respect of Swingline Loans, the Swingline Lender shall
make available to the Administrative Agent or the Multi-Currency Payment Agent,
as applicable, at the Applicable Lending Office an amount in immediately
available funds equal to the amount of the Swingline Loan to be made by the
Swingline Lender.  The Administrative Agent or the Multi-Currency Payment Agent,
as applicable, shall make the proceeds of such Swingline Loan available to the
Company, the Swiss Borrower or the Additional Borrower, as applicable, on such
Borrowing Date by depositing such proceeds in the account of the Company, the
Swiss Borrower or the Additional Borrower, as applicable, with the
Administrative Agent or the Multi-Currency Payment Agent, as applicable, on such
Borrowing Date in immediately available funds.

(b)                                 Refunded Swingline Loans.  (i)  The
Swingline Lender, at any time and from time to time in its sole and absolute
discretion may, on behalf of the Company, (which hereby irrevocably directs the
Swingline Lender to act on its behalf), on one Business Day’s notice given by
the Swingline Lender no later than 12:00 Noon, New York City time, request each
US$ Lender to make, and each US$ Lender hereby agrees to make, a US$ Loan, in an
amount equal to such US$ Lender’s US$ Commitment Percentage of the aggregate
amount of the US$ Swingline Loans (the “Refunded US$ Swingline Loans”)
outstanding on the date of such notice, to repay the Swingline Lender.  Each US$
Lender shall make the amount of such US$ Loan available to the Administrative
Agent at the Applicable Lending Office in immediately available funds, not later
than 10:00 a.m., New York City time, one Business Day after the date of such
notice.  The proceeds of such US$ Loans shall be immediately made available by
the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded US$ Swingline Loans.  The
Company irrevocably authorizes the Swingline Lender, on one Business Day’s
notice given by the Swingline Lender no later than 12:00 Noon, New York City
time, to charge the Company’s accounts with the Administrative Agent (up to the
amount available in each such account) in order to pay the amount of such
Refunded US$ Swingline Loans to the extent amounts received from the US$ Lenders
are not sufficient to repay in full such Refunded US$ Swingline Loans.

(ii)                                  The Swingline Lender, at any time and from
time to time in its sole and absolute discretion may, on behalf of the Company
(which hereby irrevocably directs the Swingline Lender to act on its behalf), on
one Business Day’s notice given by the Swingline Lender no later than 12:00
Noon, New York City time, request each US$-Canadian Lender to make, and each
US$-Canadian Lender hereby agrees to make, a US$-Canadian Loan, in an amount
equal to such US$-Canadian Lender’s US$-Canadian Commitment Percentage of the
aggregate amount of the US$-Canadian Swingline Loans (the “Refunded US$-Canadian
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lender.  Each US$-Canadian Lender shall make the amount of such US$-Canadian
Loan available to the Administrative Agent at the Applicable Lending Office in
immediately available funds, not later than 10:00 a.m., New York City time, one
Business Day after the date of such notice.  The proceeds of such US$-Canadian
Loans shall be immediately made available by the Administrative Agent to the
Swingline Lender for application by the Swingline Lender to the repayment of the
Refunded US$-Canadian Swingline Loans.  The Company irrevocably authorizes the
Swingline Lender, on one Business Day’s notice given by the Swingline Lender no
later than 12:00 Noon, New York City time, to charge the Company’s accounts with
the Canadian Administrative Agent (up to the amount available in each such
account) in order to pay

47


--------------------------------------------------------------------------------


the amount of such Refunded US$-Canadian Swingline Loans to the extent amounts
received from the US$-Canadian Lenders are not sufficient to repay in full such
Refunded US$-Canadian Swingline Loans.

(iii)                               The Swingline Lender, at any time and from
time to time in its sole and absolute discretion may, on behalf of the Company,
the Swiss Borrower and any Additional Borrower, as applicable, (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on three
Business Days’ notice given by the Swingline Lender no later than 12:00 Noon,
New York City time, request each Multi-Currency Lender to make, and each
Multi-Currency Lender hereby agrees to make, a Multi-Currency Loan, in an amount
equal to such Multi-Currency Lender’s Multi-Currency Percentage of the aggregate
amount of the Multi-Currency Swingline Loans (the “Refunded Multi-Currency
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lender.  Each Multi-Currency Lender shall make the amount of such Multi-Currency
Loan available to the Multi-Currency Payment Agent at the Applicable Lending
Office in immediately available funds, not later than 10:00 a.m., New York City
time, three Business Days after the date of such notice.  The proceeds of such
Multi-Currency Loans shall be immediately made available by the Multi-Currency
Payment Agent to the Swingline Lender for application by the Swingline Lender to
the repayment of the Refunded Multi-Currency Swingline Loans.  The Company, the
Swiss Borrower and any Additional Borrower, as applicable, irrevocably
authorizes the Swingline Lender, on three Business Days’ notice given by the
Swingline Lender no later than 12:00 Noon, New York City time, to charge the
Company’s, the Swiss Borrower’s and any Additional Borrower’s, as applicable,
accounts with the Multi-Currency Payment Agent (up to the amount available in
each such account) in order to pay the amount of such Refunded Multi-Currency
Swingline Loans to the extent amounts received from the Multi-Currency Lenders
are not sufficient to repay in full such Refunded Multi-Currency Swingline
Loans.

(c)                                  Swingline Participation Amount.  (i)   If
prior to the time a US$ Loan would have otherwise been made pursuant to Section
3.03(b)(i), one of the events described in Section 10.01(f) shall have occurred
and be continuing with respect to the Company or if for any other reason, as
determined by the Swingline Lender in its sole discretion, US$ Loans may not be
made as contemplated by Section 3.03(b)(i), each US$ Lender shall, on the date
such US$ Loan was to have been made pursuant to the notice referred to in
Section 3.03(b)(i), purchase for cash an undivided participating interest in the
then outstanding US$ Swingline Loans by paying to the Swingline Lender an amount
(the “US$ Swingline Participation Amount”) equal to (i) such US$ Lender’s US$
Commitment Percentage times (ii) the sum of the aggregate principal amount of
US$ Swingline Loans then outstanding that were to have been repaid with such US$
Loans.

(ii)                                  If prior to the time a US$-Canadian Loan
would have otherwise been made pursuant to Section 3.03(b)(ii), one of the
events described in Section 10.01(f) shall have occurred and be continuing with
respect to the Company or if for any other reason, as determined by the
Swingline Lender in its sole discretion, US$-Canadian Loans may not be made as
contemplated by Section 3.03(b)(ii), each US$-Canadian Lender shall, on the date
such US$-Canadian Loan was to have been made pursuant to the notice referred to
in Section 3.03(b)(ii), purchase for cash an undivided participating interest in
the then outstanding US$-Canadian Swingline Loans by paying to the Swingline
Lender an amount (the “US$-Canadian Swingline

48


--------------------------------------------------------------------------------


Participation Amount”) equal to (i) such US$-Canadian Lender’s US$-Canadian
Commitment Percentage times (ii) the sum of the aggregate principal amount of
US$-Canadian Swingline Loans then outstanding that were to have been repaid with
such US$-Canadian Loans.

(iii)                               If prior to the time a Multi-Currency Loan
would have otherwise been made pursuant to Section 3.03(b)(iii), one of the
events described in Section 10.01(f) shall have occurred and be continuing with
respect to the Company, the Swiss Borrower or any Additional Borrower or if for
any other reason, as determined by the Swingline Lender in its sole discretion,
Multi-Currency Loans may not be made as contemplated by Section 3.03(b)(iii),
each Multi-Currency Lender shall, on the date such Multi-Currency Loan was to
have been made pursuant to the notice referred to in Section 3.03(b)(iii),
purchase for cash an undivided participating interest in the then outstanding
Multi-Currency Swingline Loans by paying to the Swingline Lender an amount (the
“Multi-Currency Swingline Participation Amount”) equal to (i) such
Multi-Currency Lender’s Multi-Currency Percentage times (ii) the sum of the
aggregate principal amount of Multi-Currency Swingline Loans then outstanding
that were to have been repaid with such Multi-Currency Loans.

(d)                                 Distribution of Swingline Participation
Amount.  (i)                  Whenever, at any time after the Swingline Lender
has received from any US$ Lender such Lender’s US$ Swingline Participation
Amount, the Swingline Lender receives any payment on account of the US$
Swingline Loans, the Swingline Lender will distribute to such Lender its US$
Swingline Participation Amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Lender’s pro rata portion of such payment if such
payment is not sufficient to pay the principal of and interest on all Swingline
Loans then due); provided, however, that in the event that such payment received
by the Swingline Lender is required to be returned, such US$ Lender will return
to the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.

(ii)                                  Whenever, at any time after the Swingline
Lender has received from any US$-Canadian Lender such Lender’s US$-Canadian
Swingline Participation Amount, the Swingline Lender receives any payment on
account of the US$-Canadian Swingline Loans, the Swingline Lender will
distribute to such Lender its US$-Canadian Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such US$-Canadian Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

(iii)                               Whenever, at any time after the Swingline
Lender has received from any Multi-Currency Lender such Lender’s Multi-Currency
Swingline Participation Amount, the Swingline Lender receives any payment on
account of the Multi-Currency Swingline Loans, the Swingline Lender will
distribute to such Lender its Multi-Currency Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of

49


--------------------------------------------------------------------------------


principal and interest payments, to reflect such Lender’s pro rata portion of
such payment if such payment is not sufficient to pay the principal of and
interest on all Swingline Loans then due); provided, however, that in the event
that such payment received by the Swingline Lender is required to be returned,
such Multi-Currency Lender will return to the Swingline Lender any portion
thereof previously distributed to it by the Swingline Lender.

(e)                                  Obligation Absolute.  Each Lender’s
obligation to make the Loans referred to in Section 3.03(b) and to purchase
participating interests pursuant to Section 3.03(c) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Lender, the
Company, the Swiss Borrower or any Additional Borrower may have against the
Swingline Lender, the Company, the Swiss Borrower, any Additional Borrower or
any other Person for any reason whatsoever; (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 7; (iii) any adverse change in the condition
(financial or otherwise) of the Company, the Swiss Borrower or any Additional
Borrower; (iv) any breach of this Agreement or any other Basic Document by the
Company, any other Obligor or any other Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(f)                                    No Amendment, Waiver or Consent.  No
amendment, waiver or consent shall be made with respect to this Section 3.03 and
Section 2.01(d) without the consent of the Swingline Lender and the
Administrative Agent.

Section 4  Payments of Principal and Interest.

4.01.                        Repayment of Loans.

(a)                                  The Borrowers hereby promise to pay to the
Administrative Agent or the Multi-Currency Payment Agent, as the case may be,
for the account of each Revolving Lender the entire outstanding principal amount
of such Lender’s Revolving Loans, and each Revolving Loan shall mature, on the
Commitment Termination Date.

(b)                                 The aggregate principal amount of the
Initial Term Loans shall mature and be payable in consecutive quarterly
installments, on the dates and in the amounts set forth below:

50


--------------------------------------------------------------------------------


 

Installment

 

Principal Amount

 

August 31, 2007

 

$

750,000

 

November 30, 2007

 

$

750,000

 

February 29, 2008

 

$

750,000

 

May 31, 2008

 

$

750,000

 

August 31, 2008

 

$

750,000

 

November 30, 2008

 

$

750,000

 

February 28, 2009

 

$

750,000

 

May 31, 2009

 

$

750,000

 

August 31, 2009

 

$

750,000

 

November 30, 2009

 

$

750,000

 

February 28, 2010

 

$

750,000

 

May 31, 2010

 

$

750,000

 

August 31, 2010

 

$

750,000

 

November 30, 2010

 

$

750,000

 

February 28, 2011

 

$

750,000

 

May 31, 2011

 

$

750,000

 

August 31, 2011

 

$

750,000

 

November 31, 2011

 

$

750,000

 

February 28, 2012

 

$

750,000

 

May 31, 2012

 

$

750,000

 

August 31, 2012

 

$

750,000

 

November 31, 2012

 

$

750,000

 

February 28, 2013

 

$

750,000

 

May 31, 2013

 

$

750,000

 

August 31, 2013

 

$

750,000

 

November 31, 2013

 

$

750,000

 

February 28, 2014

 

$

750,000

 

April 16, 2014

 

$

279,750,000

 

 

(c)                                  The Incremental Term Loans of each
Incremental Term Lender shall mature in consecutive installments (which shall be
no more frequent than quarterly) as specified in the Incremental Term Loan
Activation Notice.

4.02.                        Interest. The Company will pay to the
Administrative Agent or, in the case of Multi-Currency Loans,
non-Dollar-denominated US$-Canadian Loans or non-Dollar- denominated US$ Loans,
to the Multi-Currency Payment Agent, for the account of each Lender interest on
the unpaid principal amount of each Loan made by such Lender to the Company for
the period commencing on the date of such Loan to but excluding the date such
Loan shall be paid in full, at the following rates per annum:

(a)                                  if such Loan is an ABR Loan, the Alternate
Base Rate plus the Applicable Margin;

(b)                                 if such Loan is a Eurocurrency Loan, the
Eurocurrency Rate plus the Applicable Margin; and

(c)                                  if such Loan is an Agreed Rate Loan, the
Agreed Rate applicable thereto.

Notwithstanding the foregoing, the Company hereby promises to pay to the
Administrative Agent or, in the case of Multi-Currency Loans,
non-Dollar-denominated US$-Canadian Loans or non-Dollar-denominated US$ Loans to
the Multi-Currency Payment Agent, for account of each Lender interest at the
applicable Post-Default Rate (x) on any principal of any Loan made by such
Lender to the Company, on any Reimbursement Obligation held by such Lender and
on any other amount payable by the Company or any other Borrower hereunder to or
for account of such Lender (but, if such amount is interest, only to the extent
legally enforceable), that shall not be paid in full when due (whether at stated
maturity, by acceleration, by mandatory prepayment or otherwise), for the period
from and including the due date thereof

51


--------------------------------------------------------------------------------


to but excluding the date the same is paid in full and (y) during any period
when an Event of Default shall have occurred under Section 10.01(a) hereof and
for so long as such Event of Default shall be continuing, on any principal of
any Loan made by such Lender to the Company.

Accrued interest on each Loan shall be payable (i) if such Loan is an ABR Loan,
on each Quarterly Date, (ii) if such Loan is a Eurocurrency Loan, on the last
day of each Interest Period for such Loan (and, if such Interest Period exceeds
three months’ duration, quarterly, commencing on the first quarterly anniversary
of the first day of such Interest Period), and (iii) in any event, upon the
payment, prepayment or conversion thereof, but only on the principal so paid or
prepaid or converted; provided that interest payable at the Post-Default Rate
shall be payable from time to time on demand of the Administrative Agent (or the
Multi-Currency Payment Agent, in the case of Multi-Currency Loans,
non-Dollar-denominated US$-Canadian Loans or non-Dollar-denominated US$ Loans)
or the Majority Lenders. Promptly after the determination of any interest rate
provided for herein or any change therein, the Administrative Agent shall notify
the Lenders and each Borrower thereof.

Notwithstanding the foregoing provisions of this Section 4.02, if at any time
the rate of interest set forth above on any Loan of any Lender (the “Stated
Rate” for such Loan) exceeds the maximum non-usurious interest rate permissible
for such Lender to charge commercial borrowers under applicable law (the
“Maximum Rate” for such Lender), the rate of interest charged on such Loan of
such Lender hereunder shall be limited to the Maximum Rate for such Lender.

In the event the Stated Rate for any Loan of a Lender that has theretofore been
subject to the preceding paragraph at any time is less than the Maximum Rate for
such Lender, the principal amount of such Loan shall bear interest at the
Maximum Rate for such Lender until the total amount of interest paid to such
Lender or accrued on its Loans hereunder equals the amount of interest which
would have been paid to such Lender or accrued on such Lender’s Loans hereunder
if the Stated Rate had at all times been in effect.

In the event, upon payment in full of all amounts payable hereunder, the total
amount of interest paid to any Lender or accrued on such Lender’s Loans under
the terms of this Agreement is less than the total amount of interest which
would have been paid to such Lender or accrued on such Lender’s Loans if the
Stated Rate had, at all times, been in effect, then the Company shall, to the
extent permitted by applicable law, pay to the Administrative Agent or, in the
case of Multi-Currency Loans, non-Dollar-denominated US$-Canadian Loans or
non-Dollar- denominated US$ Loans, to the Multi-Currency Payment Agent, for the
account of such Lender an amount equal to the difference between (a) the lesser
of (i) the amount of interest which would have accrued on such Lender’s Loans if
the Maximum Rate for such Lender had at all times been in effect or (ii) the
amount of interest which would have accrued on such Lender’s Loans if the Stated
Rate had at all times been in effect and (b) the amount of interest actually
paid to such Lender or accrued on its Loans under this Agreement.  In the event
any Lender ever receives, collects or applies as interest any sum in excess of
the Maximum Rate for such Lender, such excess amount shall be applied to the
reduction of the principal balance of its Loans or to other amounts (other than
interest) payable hereunder, and if no such principal is then outstanding, such
excess or part thereof remaining shall be paid to the Company.

52


--------------------------------------------------------------------------------


Section 5  Payments; Pro Rata Treatment; Computations; Etc.

5.01.                        Payments.

(a)                                  Except to the extent otherwise provided
herein, all payments of principal, interest, Reimbursement Obligations and other
amounts to be made by the Company under the US$ Commitments, the US$-Canadian
Commitments, the Multi-Currency Commitments or the Term Loans shall (except in
the case of payments of principal and interest on Multi-Currency Loans or Letter
of Credit Liabilities incurred under the Multi-Currency Commitments,
non-Dollar-denominated US$-Canadian Loans or non-Dollar-denominated US$ Loans)
be made in Dollars, in immediately available funds, to the Administrative Agent
at an account in New York, New York specified by the Administrative Agent, not
later than 11:00 a.m. New York time on the date on which such payment shall
become due (each such payment made after such time on such due date to be deemed
to have been made on the next succeeding Business Day). The Administrative
Agent, or any Lender for whose account any such payment is made, may (but shall
not be obligated to) debit the amount of any such payment which is not made by
such time to any ordinary deposit account of the Company with the Administrative
Agent or such Lender, as the case may be. The Company shall, at the time of
making each such payment, specify to the Administrative Agent the Loans or other
amounts payable by the Company hereunder to which such payment is to be applied
(and in the event that it fails to so specify, or if an Event of Default has
occurred and is continuing, the Administrative Agent may apply such payment for
the benefit of the Lenders as it may elect in its sole discretion, but subject
to the other terms and conditions of this Agreement, including without
limitation, Section 5.02 hereof). Each payment received by the Administrative
Agent under the US$ Commitments, the US$-Canadian Commitments, the
Multi-Currency Commitments or the Term Loans (except in the case of payment of
principal and interest on Multi-Currency Loans or Letter of Credit Liabilities
incurred under the Multi-Currency Commitments, non-Dollar-denominated
US$-Canadian Loans or non-Dollar-denominated US$ Loans) for the account of a
Lender shall be paid promptly to such Lender, in immediately available funds,
for the account of such Lender’s Applicable Lending Office. If the due date of
any such payment would otherwise fall on a day which is not a Business Day such
date shall be extended to the next succeeding Business Day and interest shall be
payable for any principal so extended for the period of such extension.

(b)                                 Except to the extent otherwise provided
herein, all payments of principal and interest on (i) Multi-Currency Loans and
Letter of Credit Liabilities incurred under the Multi-Currency Commitments, (ii)
non-Dollar-denominated US$-Canadian Loans and (iii) non-Dollar denominated US$
Loans, in either case to be made by the Company shall be made in the currency of
the applicable Loan or Letter of Credit for which payment is being made, in
immediately available funds, to the Multi-Currency Payment Agent at an account
in London specified by the Multi-Currency Payment Agent, not later than 11:00
a.m. London time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). The Multi-Currency Payment Agent, or any
Lender for whose account any such payment is made, may (but shall not be
obligated to) debit the amount of any such payment which is not made by such
time to any ordinary deposit account of the Company with the Multi-Currency
Payment Agent or such Lender, as the case may be. The Company shall, at the time
of making each such payment, specify to the Multi-Currency Payment Agent the
Loans or other amounts payable by the

53


--------------------------------------------------------------------------------


Company hereunder to which such payment is to be applied (and in the event that
it fails to so specify, or if an Event of Default has occurred and is
continuing, the Multi-Currency Payment Agent may apply such payment for the
benefit of the Lenders as it may elect in its sole discretion, but subject to
the other terms and conditions of this Agreement, including without limitation,
Section 5.02 hereof). Each such payment received by the Multi-Currency Payment
Agent for the account of a Lender shall be paid promptly to such Lender, in
immediately available funds, for the account of such Lender’s Applicable Lending
Office. If the due date of any such payment would otherwise fall on a day which
is not a Business Day such date shall be extended to the next succeeding
Business Day and interest shall be payable for any principal so extended for the
period of such extension.

(c)                                  All payments made by the Company hereunder
shall be made without set-off, deduction or counterclaim.

5.02.                        Pro Rata Treatment.

(a)                                  With respect to the US$ Lenders, except to
the extent otherwise provided herein: (i) each borrowing from the US$ Lenders
under Section 2.01 hereof shall be made from the US$ Lenders, each payment of
commitment fees under Section 2.03 hereof shall be made for the account of the
US$ Lenders, and each termination or reduction of the US$ Commitments under
Section 2.02 hereof shall be applied to the US$ Commitments of the US$ Lenders,
pro rata according to the US$ Lenders’ respective percentages of the US$
Commitments, (ii) each payment by the Company of principal of or interest on US$
Loans of a particular Type (other than payments in respect of Loans of
individual Lenders provided for by Section 6 hereof) shall be made to the
Administrative Agent for the account of the US$ Lenders pro rata in accordance
with the respective unpaid principal amounts of such US$ Loans held by the US$
Lenders and (iii) each conversion of US$ Loans of a particular Type (other than
conversions of Loans of individual Lenders pursuant to Section 6.04 hereof)
shall be made pro rata among the US$ Lenders in accordance with the respective
principal amounts of such US$ Loans held by the US$ Lenders.

(b)                                 With respect to the US$-Canadian Lenders,
except to the extent otherwise provided herein: (i) each borrowing from the
US$-Canadian Lenders under Section 2.01 hereof shall be made from the
US$-Canadian Lenders and each termination or reduction of the US$-Canadian
Commitments under Section 2.02 hereof shall be applied to the US$-Canadian
Commitments of the US$-Canadian Lenders, pro rata according to the US$-Canadian
Lenders’ respective percentages of the US$-Canadian Commitments, (ii) each
payment by the Company of principal of or interest on US$-Canadian Loans of a
particular Type (other than payments in respect of Loans of individual Lenders
provided for by Section 6 hereof) shall be made to the Administrative Agent for
the account of the US$-Canadian Lenders pro rata in accordance with the
respective unpaid principal amounts of such US$-Canadian Loans held by the
US$-Canadian Lenders and (iii) each conversion of US$-Canadian Loans of a
particular Type (other than conversions of Loans of individual Lenders pursuant
to Section 6.04 hereof) shall be made pro rata among the US$-Canadian Lenders in
accordance with the respective principal amounts of such US$-Canadian Loans held
by the US$-Canadian Lenders.

54


--------------------------------------------------------------------------------


(c)                                  With respect to the Multi-Currency Lenders,
except to the extent otherwise provided herein: (i) each borrowing from the
Multi-Currency Lenders under Section 2.01 hereof shall be made from the
Multi-Currency Lenders, each payment of commitment fees under Section 2.03
hereof shall be made for the account of the Multi-Currency Lenders, and each
termination or reduction of the Multi-Currency Commitments under Section 2.02
hereof shall be applied to the Multi-Currency Commitments of the Multi-Currency
Lenders, pro rata according to the Multi-Currency Lenders’ respective
percentages of the Multi-Currency Commitments and (ii) each payment by the
Company of principal of or interest on Multi-Currency Loans (other than payments
in respect of Loans of individual Lenders provided for by Section 6 hereof)
shall be made to the Multi-Currency Payment Agent, in each case for the account
of the Multi-Currency Lenders and pro rata in accordance with the respective
unpaid principal amounts of such Multi-Currency Loans (whether denominated in
Dollars or other currency) held by the Multi-Currency Lenders.

(d)                                 Any reduction of the Commitments under
Section 2.02(b) or 3.02(c) and any mandatory prepayment under Section 3.02(b)
shall be applied ratably to the US$ Commitments, US$-Canadian Commitments and
the Multi-Currency Commitments.

(e)                                  With respect to the Term Lenders, except to
the extent otherwise provided herein: (i) the borrowing from the Term Lenders
under Section 2.01 hereof shall be made from the Term Lenders, pro rata
according to the Term Lenders’ respective percentages of the Initial Term
Commitments or Incremental Term Loans, as the case may be, (ii) each payment (or
prepayment) by the Company of principal or interest on Initial Term Loans or
Incremental Term Loans, as the case may be, of a particular Type (other than
payments in respect of Loans of individual Lenders provided for by Section 6
hereof) shall be made to the Administrative Agent for the account of the Initial
Term Lenders or Incremental Term Lenders, as applicable, pro rata in accordance
with the respective unpaid principal amounts of such Initial Term Loans or
Incremental Term Loans held by the Initial Term Lenders or Incremental Term
Lenders, as applicable, and (iii) each conversion of Initial Term Loans or
Incremental Term Loans, as the case may be, of a particular Type (other than
conversions of Loans of individual Lenders pursuant to Section 6.04 hereof)
shall be made pro rata among the Initial Term Lenders or Incremental Term
Lenders, as applicable, in each case, in accordance with the respective
principal amounts of such Initial Term Loans or Incremental Term Loans held by
the Initial Term Lenders or Incremental Term Lenders, as applicable.

(f)                                    Each prepayment by the Company of the
Term Loans as provided by Section 3.02 hereof shall be applied pro rata to the
Term Loans and to the installments of the Term Loans, pro rata according to the
then outstanding amounts thereof.

5.03.                        Computations.  Interest and fees shall be computed
on the basis of a year of 360 days (or 365 or 366 days, as the case may be, in
the case of (a) ABR Loans the interest rate payable on which is then based on
the Prime Rate and (b) Multi-Currency Loans and US$ Loans denominated in Pounds
Sterling) and actual days elapsed (including the first day but excluding the
last day) occurring in the period for which payable.

55


--------------------------------------------------------------------------------


5.04.                        Minimum and Maximum Amounts; Types.

(a)                                  Dollar-denominated US$ Loans;
Dollar-denominated US$-Canadian Loans; Dollar-Denominated Multi-Currency Loans;
and Term Loans.  Except for prepayments made pursuant to Section 3.02(b) hereof,
each borrowing, conversion and prepayment of principal of Dollar-denominated US$
Loans, Dollar-denominated US$-Canadian Loans, Dollar-denominated Multi-Currency
Loans and Term Loans shall be in an aggregate principal amount equal to (a) in
the case of Eurocurrency Loans, $1,000,000 or a larger multiple of $100,000, and
(b) in the case of ABR Loans, $500,000 or a larger multiple of $100,000
(borrowings, conversions or prepayments of Loans of different Types or, in the
case of Eurocurrency Loans, having different Interest Periods, at the same time
hereunder to be deemed separate borrowings, conversions and prepayments for
purposes of the foregoing, one for Type or Interest Period); provided that (i)
any Loan may be in the aggregate amount of the unused portion of the relevant
Commitments, (ii) Loans may be prepaid in full and (ii) any borrowing or
prepayment of Loans that are ABR Loans may be in an aggregate principal amount
equal to $100,000 or a larger multiple of $100,000.

(b)                                 Non-Dollar-Denominated US$ Loans,
Non-Dollar-Denominated Multi-Currency Loans and Non-Dollar-Denominated
US$-Canadian Loans.  Each US$ Loan other than a Dollar-denominated US$ Loan
shall be a Eurocurrency Loan, each Multi-Currency Loan other than a
Dollar-denominated Multi-Currency Loan shall be a Eurocurrency Loan, and each
US$-Canadian Loan other than a Dollar-denominated US$-Canadian Loan shall be a
Eurocurrency Loan.  Except for prepayments made pursuant to Section 3.02(b)
hereof, each borrowing, conversion and prepayment of principal of
non-Dollar-denominated Multi-Currency Loans, non-Dollar-denominated US$-Canadian
Loans and non-Dollar-Denominated US$ Loans shall be in an aggregate principal
amount which is an integral multiple of 100,000 units of the relevant
Multi-Currency, 100,000 Canadian Dollars, 100,000 Pounds Sterling or 100,000
euros, as the case may be, and equal to or greater than an amount the Dollar
Equivalent of which is $1,000,000.

5.05.                        Certain Notices.

(a)                                  Dollar-denominated US$ Loans and
Dollar-denominated US$-Canadian Loans.  Notices to the Administrative Agent of
terminations or reductions of US$ Commitments and US$-Canadian Commitments, of
borrowings, conversions and prepayments of Dollar-denominated US$ Loans and
Dollar-denominated US$-Canadian Loans and of the duration of Interest Periods
shall be irrevocable and shall be effective only if received by the
Administrative Agent (i) in the case of a notice of borrowing of
Dollar-denominated US$ Loans as ABR Loans, not later than 10:00 a.m. New York
Time on the relevant Borrowing Date and (ii) in the case of any other notice,
not later than 11:00 a.m. New York time on the number of Business Days prior to
the date of the relevant termination, reduction, borrowing, conversion and/or
prepayment specified below:

56


--------------------------------------------------------------------------------


 

Notice

 

Number of
Business
Days Prior

 

Termination or reduction of Commitments

 

3

 

 

 

 

 

Borrowing or prepayment of ABR Loans

 

Same Day

 

 

 

 

 

Borrowing or prepayment of, conversion of or into, or duration of Interest
Period for Dollar-denominated Eurocurrency Loans

 

3

 

 

 

 

 

Prepayments required pursuant to Section 3.02(b) or 3.02(c) for Dollars

 

1

 

 

Each such notice of termination or reduction shall specify the amount thereof to
be terminated or reduced. Each such notice of borrowing, conversion or
prepayment shall specify the amount and Type of the Loans to be borrowed,
converted or prepaid (subject to Sections 3.02(a) and 5.04 hereof), the date of
borrowing, conversion or prepayment (which shall be a Business Day) and, in the
case of Eurocurrency Loans, the duration of the Interest Period therefor
(subject to the definition of Interest Period). Each such notice of duration of
an Interest Period shall specify the Loans to which such Interest Period is to
relate. The Administrative Agent shall promptly notify the affected Lenders of
the contents of each such notice. In the event that a Borrower fails to select
the duration of any Interest Period for any Eurocurrency Loans within the time
period and otherwise as provided in this Section 5.05, such Loans (if
outstanding as Eurocurrency Loans and denominated in Dollars) will be
automatically converted into ABR Loans on the last day of the then current
Interest Period for such Loans or (if outstanding as ABR Loans) will remain as,
or (if not then outstanding) will be made as, ABR Loans.  Each Borrower shall
give a copy of each notice to be given by it pursuant to this Section 5.05(a)
with respect to Dollar-denominated US$ Loans or Commitments and
Dollar-denominated US$-Canadian Loans or Commitments, to the Multi-Currency
Payment Agent.

(b)                                 Non-Dollar Denominated US$ Loans,
Multi-Currency Loans and Non-Dollar-Denominated US$-Canadian Loans.  Notices to
the Multi-Currency Payment Agent of terminations or reductions of US$
Commitments, Multi-Currency Commitments and US$-Canadian Commitments, of
borrowings and prepayments of Non-Dollar Denominated US$ Loans, Multi-Currency
Loans and non-Dollar-denominated US$-Canadian Loans and of the duration of
Interest Periods shall be irrevocable and shall be effective only if received by
the Multi-Currency Payment Agent not later than 11:00 a.m. London time on the
number of Business Days prior to the date of the relevant termination,
reduction, borrowing and/or prepayment specified below:

57


--------------------------------------------------------------------------------


 

Notice

 

Number of
Business
Days Prior

 

 

 

 

 

Termination or reduction of Commitments

 

3

 

 

 

 

 

Borrowing or prepayment of Non-Dollar-denominated US$Loans, Multi-Currency Loans
(other than Australian Dollar-denominated, New Zealand Dollar-denominated,
Yen-denominated and Rand-denominated Multi-Currency Loans) and
non-Dollar-denominated US$-Canadian Loans

 

3

 

 

 

 

 

Borrowing of Australian Dollar-denominated, New Zealand Dollar-denominated,
Yen-denominated and Rand-denominated Multi-Currency Loans

 

4

 

 

 

 

 

Prepayments required pursuant to Section 3.02(b)

 

1

 

 

Each such notice of termination or reduction shall specify the amount thereof to
be terminated or reduced. Each such notice of borrowing or prepayment shall
specify the amount of the Loans to be borrowed or prepaid (subject to Sections
3.02(a) and 5.04 hereof), the date of borrowing or prepayment (which shall be a
Business Day), the duration of the Interest Period therefor (subject to the
definition of Interest Period) and the currency of Loans to be borrowed. Each
such notice of duration of an Interest Period shall specify the Loans to which
such Interest Period is to relate. The Multi-Currency Payment Agent shall
promptly notify the affected Lenders of the contents of each such notice.  Each
Borrower shall give a copy of each notice to be given by it pursuant to this
Section 5.05(b) with respect to non-Dollar-denominated US$-Canadian Loans or
Commitments to the Administrative Agent.

(c)                                  Term Loans.  Notices to the Administrative
Agent of borrowing, conversions and prepayments of Term Loans and of the
duration of Interest Periods shall be irrevocable and shall be effective only if
received by the Administrative Agent not later than 11:00 a.m. New York time on
the number of Business Days prior to the date of the relevant termination,
reduction, borrowing, conversion and/or prepayment specified below:

Notice

 

Number of
Business
Days Prior

 

 

 

 

 

Borrowing or prepayment of ABR Loans

 

1

 

 

 

 

 

Borrowing or prepayment of, conversion of or into, or duration of Interest
Period for Dollar-denominated Eurocurrency Loans

 

3

 

 

 

 

 

Prepayments required pursuant to Section 3.02(b) or 3.02(c)

 

1

 

 

58


--------------------------------------------------------------------------------


Each such notice of termination or reduction shall specify the amount thereof to
be terminated or reduced. Each such notice of borrowing, conversion or
prepayment shall specify the amount and Type of the Loans to be borrowed,
converted or prepaid (subject to Sections 3.02(a) and 5.04 hereof), the date of
borrowing, conversion or prepayment (which shall be a Business Day) and, in the
case of Eurocurrency Loans, the duration of the Interest Period therefor
(subject to the definition of Interest Period). Each such notice of duration of
an Interest Period shall specify the Loans to which such Interest Period is to
relate. The Administrative Agent shall promptly notify the affected Lenders of
the contents of each such notice. In the event that a Borrower fails to select
the duration of any Interest Period for any Eurocurrency Loans within the time
period and otherwise as provided in this Section 5.05, such Loans (if
outstanding as Eurocurrency Loans) will be automatically converted into ABR
Loans on the last day of the then current Interest Period for such Loans or (if
outstanding as ABR Loans) will remain as, or (if not then outstanding) will be
made as, ABR Loans.

5.06.                        Non-Receipt of Funds by the Administrative Agent. 
Unless the Administrative Agent or the Multi-Currency Payment Agent, as the case
may be, shall have been notified by a US$ Lender, US$-Canadian Lender,
Multi-Currency Lender, Term Lender or the Company (the “Payor”) prior to the
date on which such Lender is to make payment to the Administrative Agent or the
Multi-Currency Payment Agent, as the case may be, of the proceeds of a Loan to
be made by it hereunder or the Company is to make a payment to the
Administrative Agent or the Multi-Currency Payment Agent, as the case may be,
for the account of one or more of the Lenders, as the case may be (such payment
being herein called the “Required Payment”), which notice shall be effective
upon receipt, that the Payor does not intend to make the Required Payment to the
Administrative Agent or the Multi-Currency Payment Agent, as the case may be,
the Administrative Agent or the Multi-Currency Payment Agent, as the case may
be, may assume that the Required Payment has been made and may, in reliance upon
such assumption (but shall not be required to), make the amount thereof
available to the intended recipient on such date and, if the Payor has not in
fact made the Required Payment to the Administrative Agent or the Multi-Currency
Payment Agent, as the case may be, the recipient of such payment shall, on
demand, pay to the Administrative Agent or the Multi-Currency Payment Agent, as
the case may be, the amount made available to it together with interest thereon
in respect of the period commencing on the date such amount was so made
available by the Administrative Agent or the Multi-Currency Payment Agent, as
the case may be, until the date the Administrative Agent or the Multi-Currency
Payment Agent, as the case may be, recovers such amount at a rate per annum
equal to the Federal Funds Effective Rate for such period or, in the case of an
amount payable in a currency other than Dollars, the rate determined by the
Administrative Agent in its discretion of the appropriate rate for interbank
settlements.

59


--------------------------------------------------------------------------------


5.07.                        Sharing of Payments; Waiver of Enforcement Without
Consent. Etc.

(a)                                  Each Borrower agrees that, in addition to
(and without limitation of) any right of set-off, banker’s lien or counterclaim
a Lender may otherwise have, each Lender shall be entitled, at its option, to
offset balances held by it or its affiliates for the account of the such
Borrower at any of their offices, in Dollars or in any other currency, against
any principal of or interest on any of such Lender’s Loans or Reimbursement
Obligations to such Borrower hereunder, or any other obligation of such Borrower
hereunder, which is not paid when due (regardless of whether such balances are
then due to such Borrower), in which case it shall promptly notify the Company,
the relevant Borrower and the Administrative Agent (or the Multi-Currency
Payment Agent, as the case may be) thereof, provided that such Lender’s failure
to give such notice shall not affect the validity thereof. Each Borrower agrees,
to the fullest extent it may effectively do so under applicable law, that any
Person purchasing a participation in the Loans to such Borrower made, or other
obligations held, by another Person, whether or not acquired pursuant to the
foregoing arrangements, may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of such Loans or other obligations in the
amount of such participation.

(b)                                 If a Lender shall obtain payment of any
principal of or interest on any Loan made by it under this Agreement, or on any
other obligation then due to such Lender hereunder, through the exercise of any
right of set-off, banker’s lien, counterclaim or similar right, or otherwise, it
shall promptly notify the Administrative Agent (or the Multi-Currency Payment
Agent, as the case may be) and purchase from the other Lenders participations in
the Loans made, or other obligations held, by the other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable to the
end that all the Lenders shall share the benefit of such payment (net of any
expenses which may be incurred by such Lender in obtaining or preserving such
benefit) pro rata in accordance with the unpaid principal and interest on the
Loans or other obligations then due to each of them. To such end all the Lenders
shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored (including the payment of interest to the extent that the Lender
obligated to return such funds is obligated to return interest).

(c)                                  Nothing contained herein shall require any
Lender to exercise any right of set-off, banker’s lien, counterclaim or similar
right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of any Borrower.

(d)                                 This Section 5.07 is for the benefit of the
Lenders only and does not constitute a waiver of any rights against any Borrower
or any of their Subsidiaries or against any property held as security for any
obligations hereunder or under any other Basic Document.

5.08.                        Taxes.

(a)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Company, the Canadian
Borrowers, the Swiss Borrower or any Additional Borrower hereunder shall be made
free and clear of and without reduction or withholding for any Indemnified Taxes
or Other Taxes, provided that if Company, the Canadian Borrowers, the

60


--------------------------------------------------------------------------------


Swiss Borrower or any Additional Borrower shall be required by applicable law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, the Canadian
Administrative Agent, the Multi-Currency Payment Agent, Lender or Issuing Bank,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Company, the Canadian Borrowers, the
Swiss Borrower or any Additional Borrower shall make such deductions and (iii)
the Company, the Canadian Borrowers, the Swiss Borrower or any Additional
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b)                                 Payment of Other Taxes by the Company, the
Canadian Borrowers, the Swiss Borrower or any Additional Borrower.  Without
limiting the provisions of paragraph (a) above, the Company, the Canadian
Borrowers, the Swiss Borrower or any Additional Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c)                                  Indemnification by the Company, the
Canadian Borrowers, the Swiss Borrower or any Additional Borrower.  The Company,
the Canadian Borrowers, the Swiss Borrower or any Additional Borrower shall
indemnify the Administrative Agent, the Canadian Administrative Agent, the
Multi-Currency Payment Agent, each Lender and the Issuing Bank, as the case may
be, within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent, the Canadian Administrative Agent, the Multi-Currency
Payment Agent, such Lender or the Issuing Bank, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Company, the Canadian Borrowers, the Swiss Borrower or any Additional Borrower
by a Lender or the Issuing Bank (with a copy to the Administrative Agent), or by
the Administrative Agent, the Canadian Administrative Agent or the
Multi-Currency Payment Agent, as the case may be, on its own behalf or on behalf
of a Lender or the Issuing Bank, shall be conclusive absent manifest error.

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Company, the Canadian Borrowers, the Swiss Borrower or any Additional Borrower
to a Governmental Authority, the Company, the Canadian Borrowers, the Swiss
Borrower or any Additional Borrower shall deliver to the Administrative Agent,
the Canadian Administrative Agent or the Multi-Currency Payment Agent, as the
case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent, the Canadian Administrative Agent or the Multi-Currency
Payment Agent, as the case may be.

(e)                                  Status of Lenders.  Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which the Company, the Canadian Borrowers, the Swiss
Borrower or any Additional Borrower is resident for tax

61


--------------------------------------------------------------------------------


purposes, or any treaty to which such jurisdiction is a party, with respect to
payments hereunder shall deliver to the Company, the Canadian Borrowers, the
Swiss Borrower or any Additional Borrower (with a copy to the Administrative
Agent, the Canadian Administrative Agent or the Multi-Currency Payment Agent, as
the case may be), at the time or times prescribed by applicable law or
reasonably requested by the Company, the Canadian Borrowers, the Swiss Borrower
or any Additional Borrower or the Administrative Agent, the Canadian
Administrative Agent or the Multi-Currency Payment Agent, as the case may be,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if requested by the Company, the
Canadian Borrowers, the Swiss Borrower or any Additional Borrower or the
Administrative Agent, the Canadian Administrative Agent or the Multi-Currency
Payment Agent, as the case may be, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Company, the
Canadian Borrowers, the Swiss Borrower or any Additional Borrower or the
Administrative Agent, the Canadian Administrative Agent or the Multi-Currency
Payment Agent, as the case may be, as will enable the Company, the Canadian
Borrowers, the Swiss Borrower or any Additional Borrower or the Administrative
Agent, the Canadian Administrative Agent or the Multi-Currency Payment Agent, as
the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.

(f)                                    Without limiting the generality of the
foregoing, in the event that the Company, the Canadian Borrowers, the Swiss
Borrower or any Additional Borrower is resident for tax purposes in the United
States of America, any Foreign Lender shall deliver to the Company, the Canadian
Borrowers, the Swiss Borrower or any Additional Borrower and the Administrative
Agent, the Canadian Administrative Agent or the Multi-Currency Payment Agent, as
the case may be, (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company, the Canadian Borrowers, the Swiss Borrower or any Additional Borrower
or the Administrative Agent, the Canadian Administrative Agent or the
Multi-Currency Payment Agent, as the case may be, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(i)  duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii)  duly completed copies of Internal Revenue Service Form W-8ECI,

(iii)  in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Company,
the Canadian Borrowers, the Swiss Borrower or any Additional Borrower within the
meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

62


--------------------------------------------------------------------------------


(iv)  any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(g)                                 Treatment of Certain Refunds.  If the
Administrative Agent, the Canadian Administrative Agent or the Multi-Currency
Payment Agent, a Lender or the Issuing Bank determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Company, the Canadian Borrowers, the Swiss Borrower or
any Additional Borrower or with respect to which the Company, the Canadian
Borrowers, the Swiss Borrower or any Additional Borrower has paid additional
amounts pursuant to this Section, it shall pay to the Company, the Canadian
Borrowers, the Swiss Borrower or any Additional Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Company, the Canadian Borrowers, the Swiss Borrower or any
Additional Borrower under this Section with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, the Canadian Administrative Agent or the Multi-Currency
Payment Agent, such Lender or the Issuing Bank, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Company, the Canadian Borrowers,
the Swiss Borrower or any Additional Borrower, upon the request of the
Administrative Agent, the Canadian Administrative Agent or the Multi-Currency
Payment Agent, such Lender or the Issuing Bank, as the case may be, agrees to
repay the amount paid over to the Company, the Canadian Borrowers, the Swiss
Borrower or any Additional Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, the Canadian Administrative Agent or the Multi-Currency Payment Agent,
such Lender or the Issuing Bank in the event the Administrative Agent, the
Canadian Administrative Agent or the Multi-Currency Payment Agent, such Lender
or the Issuing Bank is required to repay such refund to such Governmental
Authority.  This paragraph shall not be construed to require the Administrative
Agent, the Canadian Administrative Agent or the Multi-Currency Payment Agent,
any Lender or the Issuing Bank to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Company,
the Canadian Borrowers, the Swiss Borrower or any Additional Borrower or any
other Person.  In the event of any inconsistency between this Section 5.08 and
Section 3.9 of Annex A, Section 3.9 of Annex A shall supercede this Section
5.08.

5.09.                        Judgment Currency.  If for the purpose of obtaining
judgment in any court it is necessary to convert a sum due from the Company, the
Canadian Borrowers or the Swiss Borrower hereunder in the currency expressed to
be payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
other such currency at the Administrative Agent’s New York Office on the
Business Day that is on or immediately following the day on which final judgment
is given.  The obligations of the Company, the Canadian Borrowers or the Swiss
Borrower in respect of any sum due to any Lender, the Administrative Agent, the
Multi-Currency Payment Agent or the Canadian Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt

63


--------------------------------------------------------------------------------


by such Lender, the Administrative Agent, the Multi-Currency Payment Agent or
the Canadian Administrative Agent, as the case may be, of any sum adjudged to be
so due in such other currency such Lender, the Administrative Agent, the
Multi-Currency Payment Agent or the Canadian Administrative Agent as the case
may be, may in accordance with normal banking procedures purchase the specified
currency with such other currency.  If the amount of the specified currency so
purchased is less than the sum originally due to such Lender, the Administrative
Agent, the Multi-Currency Payment Agent or the Canadian Administrative Agent, as
the case may be, in the specified currency, the Company, the Canadian Borrowers
and the Swiss Borrower agrees, to the fullest extent it may effectively do so,
as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender, the Administrative Agent, the Multi-Currency Payment Agent or the
Canadian Administrative Agent, as the case may be, against such loss, and if the
amount of the specified currency so purchased exceeds the sum originally due to
any Lender, the Administrative Agent the Multi-Currency Payment Agent or the
Canadian Administrative Agent, as the case may be, in the specified currency,
such Lender or the Administrative Agent, or the Multi-Currency Payment Agent, or
the Canadian Administrative Agent, as the case may be, agrees to remit such
excess to the Company, the Canadian Borrowers or the Swiss Borrower.

Section 6  Yield Protection and Illegality.

6.01.                        Additional Costs.

(a)                                  The Company shall pay to the Administrative
Agent for the account of each Lender from time to time such amounts as such
Lender may determine to be necessary to compensate it for any costs incurred by
such Lender which such Lender determines are attributable to its making or
maintaining of any Eurocurrency Loans hereunder to the Company or its obligation
to make any of such Loans hereunder to the Company, or any reduction in any
amount receivable by such Lender in respect of any of such Loans or such
obligation (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), in each case resulting from any Regulatory
Change which:

(i)                                     changes the basis of taxation of any
amounts payable to such Lender under this Agreement in respect of any of such
Loans (other than changes which affect taxes measured by or imposed on the
overall net income of such Lender or of its Applicable Lending Office by the
jurisdiction in which such Lender has its principal office or such Applicable
Lending Office); or

(ii)                                  imposes or modifies any reserve, special
deposit or similar requirements relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender (including
any of such Loans or any deposits referred to in the definition of “Eurocurrency
Base Rate” in Section 1.01 hereof); or

(iii)                               imposes any other condition affecting this
Agreement (or any of such extensions of credit or liabilities).

64


--------------------------------------------------------------------------------


Each Lender will notify the Company through the Administrative Agent of any
event occurring after the date of this Agreement which will entitle such Lender
to compensation pursuant to this Section 6.01(a) (an “Additional Cost Event”) as
promptly as practicable after it obtains knowledge thereof and determines to
request such compensation, and (if so requested by the Company through the
Administrative Agent) will designate a different Applicable Lending Office for
the Eurocurrency Loans of such Lender if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the sole
opinion of such Lender, be disadvantageous to such Lender (provided that such
Lender shall have no obligation to so designate an Applicable Lending Office
located in the United States of America) provided, that the Company shall not be
obligated to compensate such Lender for any such Additional Costs incurred more
than 180 days prior to the time the Lender first notifies the Company of such
Additional Cost Event.  Each Lender will furnish the Company with a statement
setting forth the calculations and the basis therefor, in each case in
reasonable detail, and amount of each request by such Lender for compensation
under this Section 6.01(a). If any Lender requests compensation from the Company
under this Section 6.01(a), the Company may, by notice to such Lender through
the Administrative Agent, suspend the obligation of such Lender to make
additional Eurocurrency Loans to the Company until the Regulatory Change giving
rise to such request ceases to be in effect (in which case the provisions of
Section 6.04 hereof shall be applicable).

(b)                                 Without limiting the effect of the foregoing
provisions of this Section 6.01, in the event that, by reason of any Regulatory
Change, any Lender either (i) incurs Additional Costs based on or measured by
the excess above a specified level of the amount of a category of deposits or
other liabilities of such Lender which includes deposits by reference to which
the interest rate on Eurocurrency Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
which includes Eurocurrency Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets which it may hold, then, if
such Lender so elects by notice to the Company (with a copy to the
Administrative Agent), the obligation of such Lender to make Eurocurrency Loans
hereunder shall be suspended until the date such Regulatory Change ceases to be
in effect (in which case the provisions of Section 6.04 hereof shall be
applicable).

(c)                                  Determinations and allocations by any
Lender for purposes of this Section 6.01 of the effect of any Regulatory Change
on its costs of maintaining its obligations to make Loans or of making or
maintaining Loans or on amounts receivable by it in respect of Loans, and of the
additional amounts required to compensate such Lender in respect of any
Additional Costs, shall be conclusive absent manifest error, provided that such
determinations and allocations are made on a reasonable basis.

(d)                                 If any Lender demands compensation under
this Section, the Company may, at any time upon at least three (3) Business
Days’ prior notice to such Lender through the Administrative Agent, convert in
full the then outstanding Eurocurrency Loans of such Lender (in which case the
Company shall be obligated, if such conversion is made on a day that is not the
last day of the then current Interest Period applicable to such affected
Eurocurrency Loan, to reimburse such Lender, in accordance with Section 6.05,
for any resulting loss or expense incurred by it) to an ABR Loan.

65


--------------------------------------------------------------------------------


6.02.                        Limitation on Types of Loans. Anything herein to
the contrary notwithstanding, if, with respect to any Loans that are
Eurocurrency Loans:

(a)                                  the Administrative Agent determines (which
determination shall be conclusive) that quotations of interest rates for the
relevant deposits referred to in the definition of “Eurocurrency Base Rate” in
Section 1.01 hereof are not being provided by the Reference Lenders in the
relevant amounts or for the relevant maturities for purposes of determining the
rate of interest for such Loans for Interest Periods therefor as provided in
this Agreement; or

(b)                                 the Majority Lenders determine (which
determination shall be conclusive) and notify the Administrative Agent that the
relevant rates of interest referred to in the definition of “Eurocurrency Base
Rate” in Section 1.01 thereof upon the basis of which the rates of interest for
such Loans are to be determined do not accurately reflect the cost to such
Lenders of making or maintaining such Loans for Interest Periods therefor;

then the Administrative Agent shall promptly notify the Company and each Lender
thereof, and so long as such condition remains in effect, the Lenders shall be
under no obligation to make Eurocurrency Loans or to convert ABR Loans into
Eurocurrency Loans and the Company shall, on the last day(s) of the then current
Interest Period(s) for the outstanding Eurocurrency Loans, either prepay such
Loans or convert such Loans into ABR Loans in accordance with Section 3.02
hereof.

6.03.                        Illegality.  Notwithstanding any other provision of
this Agreement to the contrary, in the event that it becomes unlawful for any
Lender or its Applicable Lending Office to (a) honor its obligation to make
Eurocurrency Loans hereunder, or (b) maintain Eurocurrency Loans hereunder, then
such Lender shall promptly notify the relevant Borrower thereof through the
Administrative Agent and such Lender’s obligation to make Eurocurrency Loans
hereunder shall be suspended until such time as such Lender may again make and
maintain Eurocurrency Loans (in which case the provisions of Section 6.04 hereof
shall be applicable).

6.04.                        Substitute ABR Loans. If the obligation of any
Lender to make Eurocurrency Loans shall be suspended pursuant to Section 6.01,
6.02 or 6.03 hereof, all Loans in Dollars which would otherwise be made by such
Lender as Eurocurrency Loans shall be made instead as ABR Loans (and, if an
event referred to in Section 6.01 (b)or 6.03 hereof has occurred and such Lender
so requests by notice to the Company with a copy to the Administrative Agent,
each Dollar-denominated Eurocurrency Loan of such Lender then outstanding shall
be automatically converted into an ABR Loan on the date specified by such Lender
in such notice) and, to the extent that Eurocurrency Loans are so made as (or
converted into) ABR Loans, all payments of principal which would otherwise be
applied to such Eurocurrency Loans shall be applied instead to such ABR Loans.

6.05.                        Compensation. The Company shall pay to the
Administrative Agent for the account of each Lender, upon the request of such
Lender through the Administrative Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense incurred by it as a result of:

66


--------------------------------------------------------------------------------


(a)                                  any payment, prepayment or conversion
(including, without limitation, an automatic conversion pursuant to Section
10.02 hereof) of a Eurocurrency Loan made by such Lender to the Company on a
date other than the last day of an Interest Period for such Loan;

(b)                                 any failure by the Company to borrow a
Eurocurrency Loan to be made by such Lender to the Company on the date for such
borrowing specified in the relevant notice of borrowing under Section 5.05
hereof;

(c)                                  any failure by the Company to prepay a
Eurocurrency Loan on the date specified in a notice of prepayment; or

(d)                                 any substitution of a Lender under Section
6.07 hereof on a date other than the last day of an Interest Period for each
Loan of such Lender;

but excluding, in any event, loss of margin for the period after any such
payment, prepayment or conversion or failure to borrow; provided that such
Lender shall have delivered to the Company a certificate as to the amount of
such loss and expense along with the calculation and the basis therefor, in each
case in reasonable detail.

6.06.                        Capital Adequacy. If any Lender shall determine
that the adoption of any applicable law, rule, regulation or treaty regarding
capital adequacy after the date hereof, or any change therein after the date
hereof, or any change after the date hereof in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Applicable Lending Office) with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on capital of such Lender or any Person controlling
such Lender (a “Parent”) as a consequence of its obligations hereunder to a
level below that which such Lender (or its Parent) could have achieved but for
such adoption, change or compliance (taking into consideration its policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, within 15 days after demand by such Lender (with a copy
to the Administrative Agent), the Company shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction.
A statement of any Lender claiming compensation under this Section and setting
forth the additional amount or amounts to be paid to it hereunder shall be
conclusive absent manifest error; provided that the determination thereof is
made on a reasonable basis; and provided further that the Company shall not be
obligated to compensate such Lender for any such reduction occurring more than
180 days prior to the time such Lender first notifies the Company of such
adoption, implementation, change or compliance. In determining such amount, such
Lender may use any reasonable averaging and attribution methods.

6.07.                        Substitution of Lender.  If (i) the obligation of
any Lender to make Eurocurrency Loans or the right of the Company to convert ABR
Loans of any Lender to Eurocurrency Loans has been suspended pursuant to Section
6.03, (ii) any Lender has demanded compensation under Section 6.01, 6.06 or
6.09, or (iii) any Lender requests reimbursement for amounts owing pursuant to
Section 5.08, the Company shall have the right, with the assistance of

67


--------------------------------------------------------------------------------


the Administrative Agent, to seek a substitute bank or banks (which may be one
or more of the Lenders) satisfactory to Company and the Administrative Agent to
assume the Commitments and Loans of such Lender. Any such Lender shall be
obligated to sell Loans and Commitments for cash without recourse to such
substitute bank or banks and to execute and deliver an appropriately completed
assignment and assumption agreement reasonably satisfactory to the
Administrative Agent and the Company and any other document or perform any act
reasonably necessary to effect the assumption of the rights and obligations of
such substitute bank or banks.

6.08.                        Additional Costs in Respect of Letters of Credit.
Without limiting the obligations of the Borrowers under Section 6.01 hereof (but
without duplication) or Section 3.8 of Annex A hereto, if as a result of any
Regulatory Change or any risk-based capital guideline or other requirement
heretofore or hereafter issued by any government or governmental or supervisory
authority implementing at the national level the Basle Accord there shall be
imposed, modified or deemed applicable any tax, reserve, special deposit,
capital adequacy or similar requirement against or with respect to or measured
by reference to Letters of Credit issued or to be issued hereunder and the
result shall be to increase the cost to any Lender or Lenders of issuing (or
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit hereunder or reduce any
amount receivable by any Lender hereunder in respect of any Letter of Credit
(which increases in cost, or reductions in amount receivable, shall be the
result of such Lender’s or Lenders’ reasonable allocation of the aggregate of
such increases or reductions resulting from such event), then, upon demand by
such Lender or Lenders (through the Administrative Agent), the relevant Borrower
shall pay immediately to the Administrative Agent for account of such Lender or
Lenders, from time to time as specified by such Lender or Lenders (through the
Administrative Agent), such additional amounts as shall be sufficient to
compensate such Lender or Lenders (through the Administrative Agent) for such
increased costs or reductions in amount. A statement as to such increased costs
or reductions in amount incurred by any such Lender or Lenders, showing
calculations and the basis therefor in reasonable detail, submitted by such
Lender or Lenders to the relevant Borrower, shall be conclusive in the absence
of manifest error as to the amount thereof.

Section 7  Conditions Precedent.

7.01.                        Effective Date. This Agreement shall become
effective on the date (the “Effective Date”) on which the Administrative Agent
shall notify the Company and the Lenders that it has received (i) the executed
counterparts of this Agreement in form and substance satisfactory to the
Administrative Agent signed by the Company, the Canadian Borrowers, the Swiss
Borrower and the Initial Term Lenders and (ii) the following documents and other
evidence, each of which shall be satisfactory to the Administrative Agent (and
to the extent specified below, to each Lender) in form and substance (provided
that this Agreement shall not become effective unless the Effective Date occurs
on or before June 30, 2007):

(a)                                  Corporate Documents.  Certified copies of
the charter and by-laws (or equivalent documents) of each Obligor and of all
corporate authority for each Obligor (including, without limitation, board of
director resolutions and evidence of the incumbency, including specimen
signatures, of officers) with respect to the execution, delivery and performance
of such of the Basic Documents to which such Obligor is

68


--------------------------------------------------------------------------------


intended to be a party and each other document to be delivered by such Obligor
from time to time in connection herewith and the extensions of credit hereunder
(and the Administrative Agent and each Lender may conclusively rely on such
certificate until it receives notice in writing from such Obligor to the
contrary).

(b)                                 Officer’s Certificate.  A certificate, dated
the Effective Date, of a senior officer of the Company to the effect set forth
in the first sentence of Section 7.02 hereof.

(c)                                  Opinions of Special Counsels to the
Obligors.  (i) An opinion, dated the Effective Date, of Sullivan & Worcester
LLP, special New York counsel to the Obligors, substantially in the form of
Exhibit G-1 hereto and covering such other matters as the Administrative Agent
or any Lender may reasonably request and (ii) an opinion, dated the Effective
Date, of Stewart McKelvey Stirling Scales, special Nova Scotia counsel to the
Canadian Borrowers substantially in the form of Exhibit G-2 hereto and covering
such other matters as the Administrative Agent or any Lender may reasonably
request.

(d)                                 Opinion of Special New York Counsel to the
Administrative Agent. An opinion, dated the Effective Date, of Simpson Thacher &
Bartlett, special New York counsel to the Administrative Agent, substantially in
the form of Exhibit H hereto.

(e)                                  Acknowledgment and Confirmation of
Guarantee or Security Document.  The Acknowledgment and Confirmation of
Guarantee or Security Document, duly executed and delivered by the Company, each
Subsidiary Guarantor, the Canadian Borrowers and the Administrative Agent.

(f)                                    Accrued Fees. Evidence that all fees
(including without limitation commitment fees) and other costs and expenses
under the Credit Agreement (including the Existing Credit Agreement) accrued to
the Effective Date shall have been paid in full.

(g)                                 Costs.  Evidence of payment by the Company,
the Canadian Borrowers or the Swiss Borrower of such fees as the Company, the
Canadian Borrowers or the Swiss Borrower shall have agreed to pay or deliver to
any Lender or the Administrative Agent or the Canadian Administrative Agent in
connection herewith, including, without limitation, the reasonable fees and
expenses of Simpson Thacher & Bartlett LLP, special New York counsel to the
Administrative Agent, and of Fraser Milner Casgrain LLP, special Ontario counsel
to the Canadian Administrative Agent, both in connection with the negotiation,
preparation, execution and delivery of this Agreement and any Notes and the
other Basic Documents and the extensions of credit hereunder (to the extent that
statements for such fees and expenses have been delivered to the Company).

(h)                                 Other Documents. Such other documents as the
Administrative Agent or any Lender or special New York counsel to the
Administrative Agent may reasonably request.

(i)                                     Designation of Indebtedness as “Senior
Debt” or “Senior Indebtedness” under the Senior Subordinated Debt Documents.
Evidence that the Indebtedness of the Company hereunder and under the Guarantees
of such Indebtedness by the Subsidiaries of the Company under the Subsidiary
Guaranty, or, in the case of the Canadian

69


--------------------------------------------------------------------------------


Borrowers or the Swiss Borrower, Guarantees of such Canadian Borrowers’ or the
Swiss Borrower’s Indebtedness hereunder by the Company under the Company
Guaranty, has been designated as “Senior Debt” or “Senior Indebtedness”, as the
case may be (and, accordingly, “Designated Senior Debt” or “Designated Senior
Indebtedness”, as the case may be) under the Senior Subordinated Debt Indentures
and the other Senior Subordinated Debt Documents.

(j)                                     Prepayment of Term Loans and Termination
of Existing Revolving Commitments.  Evidence that the loans under the Existing
Credit Agreement have been paid in full and the commitments thereunder have been
terminated.

(k)                                  Termination of IME Credit Agreement.  The
Company shall have made arrangements reasonably satisfactory to the
Administrative Agent to pay in full the loans under the IME Credit Agreement and
terminate the commitments thereunder, all within 15 Business Days after the
Effective Date.

(l)                                     Financial Statements.  The Lenders shall
have received (i) audited consolidated financial statements of the Company and
its Subsidiaries referred to Sections 8.02(a) and (b) and (ii) the most recently
published unaudited interim consolidated financial statements of the Company and
its Subsidiaries for each fiscal quarterly period ended subsequent to the date
of the latest applicable financial statements delivered pursuant to clause (i)
of this paragraph, and such financial statements shall be reasonably
satisfactory to the Administrative Agent.

(m)                               Approvals.  All material governmental and
third party approvals necessary in connection with the transactions contemplated
hereby shall have been obtained and be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on the financing contemplated hereby.

7.02.                        Initial and Subsequent Loans. The obligation of
each Lender to make any Loan to be made by it hereunder, and the obligation of
the Issuing Bank to issue any Letter of Credit hereunder, is subject to the
conditions precedent that, as of the date of such Loan or such issuance, and
before and after giving effect thereto:

(a)                                  no Default shall have occurred and be
continuing;

(b)                                 the representations and warranties made by
each of the Company, the Canadian Borrowers, the Swiss Borrower and the
Subsidiary Guarantors in each Basic Document to which it is a party shall be
true on and as of the date of the making of such Loan or such issuance, with the
same force and effect as if made on and as of such date; provided that the
representations and warranties set forth in Section 8.10 hereof need be true
only as of the Effective Date (except to the extent such representations and
warranties relate to an earlier date, in which event they shall be true on and
as of such earlier date); and

(c)                                  the borrowing of such Loan by the Company,
the Canadian Borrowers or the Swiss Borrower hereunder or the issuance of such
Letter of Credit, as the case may

70


--------------------------------------------------------------------------------


be, and the related incurrence of obligations by the Company, the Canadian
Borrowers or the Swiss Borrower does not violate the provisions of any Senior
Subordinated Debt Indenture or any other Senior Subordinated Debt Document.

Each notice of borrowing by the Company, the Canadian Borrowers and the Swiss
Borrower hereunder shall constitute a certification by the Company, the Canadian
Borrowers or the Swiss Borrower to the effect set forth in the preceding
sentence (both as of the date of such notice and, unless the Company, the
Canadian Borrowers or the Swiss Borrower otherwise notifies the Administrative
Agent prior to the date of such borrowing or issuance, as of the date of such
borrowing or issuance).

Section 8  Representations and Warranties. The Company represents and warrants
to the Lenders and the Administrative Agent, as of the Effective Date and on the
date of each Loan and of the issuance of each Letter of Credit, as follows:

8.01.                        Corporate Existence. Each of the Company and its
Subsidiaries: (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its formation; (b) has all requisite power, and
has all governmental licenses, authorizations, consents, permits and approvals
(including any license, authorization, consent, permit and approval required
under any Environmental Law) necessary to own its assets and carry on its
business as now being or as proposed to be conducted (except such licenses,
authorizations, consents and approvals the lack of which, in the aggregate, will
not have a Material Adverse Effect); and (c) is qualified to do business in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would have a Material
Adverse Effect.

8.02.                        Information.

(a)                                  The Company has heretofore furnished to
each of the Lenders the consolidated balance sheets of the Company and its
Subsidiaries as at December 31, 2004, December 31, 2005 and December 31, 2006
and the related consolidated statements of income, retained earnings and cash
flows of the Company and its Subsidiaries, respectively, for the fiscal years
ended on said dates, with the opinion thereon of the independent public
accountants referred to therein.  All such financial statements are complete and
correct and fairly present the consolidated financial condition of the Company
and its Subsidiaries as at said dates and the consolidated results of their
operations for the fiscal years ended on said dates, all in accordance with
generally accepted accounting principles and practices applied on a consistent
basis.

(b)                                 The Company has disclosed to the Lenders in
writing any and all facts (other than general economic conditions) which
materially and adversely affect or may materially and adversely affect (to the
extent it can reasonably foresee) the business, assets, property, condition
(financial or otherwise) or prospects of the Company and its Subsidiaries taken
as a whole, or the ability of the Company, the Canadian Borrowers, the Swiss
Borrower or any of the Subsidiary Guarantors to perform its obligations under
each Basic Document to which it is a party. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Obligors to the Administrative Agent or any Lender in connection with the
negotiation, preparation or delivery of this Agreement and the other Basic
Documents or

71


--------------------------------------------------------------------------------


included herein or therein or delivered pursuant hereto or thereto, when taken
as a whole do not contain any untrue statement of material fact or omit to state
any material fact necessary to make the statements herein or therein, in light
of the circumstances under which they were made, not misleading; provided, that
with respect to any such information, report, financial statement, exhibit or
schedule to the extent that it was based upon or constitutes a forecast or
projection, the Company represents only that it acted in good faith and utilized
reasonable assumptions and due care in the preparation of such information,
report, financial statement, exhibit or schedule. All written information
furnished after the date hereof by the Company and its Subsidiaries to the
Administrative Agent and the Lenders and required in connection with this
Agreement and the other Basic Documents and the transactions contemplated hereby
and thereby will be true, complete and accurate in every material respect, or
(in the case of projections) based on reasonable estimates, on the date as of
which such information is stated or certified.

(c)                                  Since December 31, 2006, there has been no
material adverse change in the business, assets, property, condition (financial
or otherwise) or prospects of the Company and its Subsidiaries taken as a whole
or, to the knowledge of the Company, in the ability of the Company, the Canadian
Borrowers, the Swiss Borrower or any of the Subsidiary Guarantors to perform its
obligations under each Basic Document to which it is a party.

8.03.                        Litigation. There are no legal or arbitral
proceedings or any proceedings by or before any Governmental Authority or
agency, now pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries in which there is a reasonable
possibility of an adverse decision which could have a Material Adverse Effect
or, to the knowledge of the Company, which could have a material adverse effect
on the ability of the Company, the Canadian Borrowers, the Swiss Borrower or any
of the Subsidiary Guarantors to perform its obligations under each Basic
Document to which it is a party.

8.04.                        No Breach.  None of the execution and delivery of
the Basic Documents, the consummation of the transactions therein contemplated
or compliance with the terms and provisions thereof will conflict with or result
in a breach of, or require any consent under, the certificate of incorporation,
LLC operating agreement or partnership agreements, or by-laws of the Company or
any of its Subsidiaries, or any applicable law or regulation, or any order,
writ, injunction or decree of any court or Governmental Authority, or any Basic
Document, any other material agreement or instrument to which the Company or any
of its Subsidiaries is a party or by which it is bound or to which it is
subject, or constitute a default under any such lease, agreement or instrument,
or (except for the Liens created pursuant to, or permitted by, this Agreement
and the Security Documents) result in the creation or imposition of any Lien
upon any of the revenues or assets of the Company or any of its Subsidiaries
pursuant to the terms of any such agreement or instrument.

8.05.                        Corporate Action.  Each of the Company, the
Canadian Borrowers, the Swiss Borrower and the Subsidiary Guarantors has all
necessary corporate or limited liability company power and authority to execute,
deliver and perform its obligations under the Basic Documents to which it is a
party; the execution, delivery and performance by the Company, the Canadian
Borrowers, the Swiss Borrower and the Subsidiary Guarantors of the Basic
Documents to which they are parties have been duly authorized by all necessary
corporate or limited liability company action; and this Agreement has been duly
and validly executed and delivered by each

72


--------------------------------------------------------------------------------


of the Company and the Canadian Borrowers, the Swiss Borrower and constitutes
its legal, valid and binding obligation and each of the other Basic Documents to
which the Company, the Canadian Borrowers, the Swiss Borrower or any of the
Subsidiary Guarantors is to be a party constitute its legal, valid and binding
obligation, in each case enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or moratorium or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.

8.06.                        Approvals. Each of the Company, the Canadian
Borrowers, the Swiss Borrower and the Subsidiary Guarantors has obtained all
authorizations, approvals and consents of, and has made all filings and
registrations with, any governmental or regulatory authority or agency necessary
for the execution, delivery or performance by it of any Basic Document to which
it is a party, or for the validity or enforceability thereof, except for filings
and recordings of the Liens created pursuant to, or permitted by, the Security
Documents.

8.07.                        Regulations U and X. None of the Company or any of
its Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U or X of the Board of Governors
of the Federal Reserve System) and no part of the proceeds of any Loan hereunder
will be used to purchase or carry any such margin stock.

8.08.                        ERISA and the Canadian Pension Plans.

(a)                                  The Company and each member of the
Controlled Group have fulfilled their obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and are in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code, and have not incurred any liability to the PBGC or a Plan under Title
IV of ERISA (other than to make contributions or premium payments in the
ordinary course).

(b)                                 Each Canadian Pension Plan is in substantial
compliance with all applicable pension benefits and tax laws; no Canadian
Pension Plan has any unfunded liabilities (either on a “going concern” or on a
“winding up” basis and determined in accordance with all applicable laws and
using assumptions and methods that are appropriate in the circumstances and in
accordance with generally accepted actuarial principles and practices in
Canada), all contributions (including any special payments to amortize any
unfunded liabilities) required to be made in accordance with all applicable laws
and the terms of each Canadian Pension Plan have been made.

8.09.                        Taxes.  Each of the Company and its Subsidiaries
has filed all United States Federal income tax returns and all other material
tax returns which are required to be filed by it and has paid all taxes due
pursuant to such returns or pursuant to any assessment received by it, except to
the extent the same may be contested as permitted by Section 9.02 hereof. The
charges, accruals and reserves on the books of such Persons in respect of taxes
and other governmental charges are, in the opinion of the Company, adequate.

73


--------------------------------------------------------------------------------


8.10.                        Subsidiaries; Agreements; Etc.

(a)                                  Schedule II hereto is a complete and
correct list on the Effective Date hereof of all Subsidiaries of the Company and
of all equity Investments held by the Company or any of its Subsidiaries in any
joint venture or other Person. Except for the Liens created by the Security
Documents and except as otherwise provided on Schedule III hereof, on the
Effective Date, the Company owns, free and clear of Liens, except for Liens
permitted hereunder, all outstanding shares of such Subsidiaries and all such
shares are validly issued, fully paid and non-assessable and the Company (or the
respective Subsidiary of the Company) also owns, free and clear of Liens, all
such Investments.

(b)                                 None of the Subsidiaries of the Company
(other than the Excluded Subsidiaries) is, on the date hereof, subject to any
indenture, agreement, instrument or other arrangement of the type described in
Section 9.21(d) hereof (other than the Senior Subordinated Debt Indentures).

8.11.                        Investment Company Act.  None of the Company or its
Subsidiaries is an investment company within the meaning of the Investment
Company Act of 1940, as amended, or, directly or indirectly, controlled by or
acting on behalf of any Person which is an investment company, within the
meaning of said Act.

8.12.                        Reserved

8.13.                        Ownership and Use of Properties.  Each of the
Company and its Subsidiaries will at all times have legal title to or ownership
of, or the right to use pursuant to enforceable and valid agreements or
arrangements, all tangible property, both real and personal, and all franchises,
licenses, copyrights, patents and know-how which are material to the operation
of its business as proposed to be conducted.

8.14.                        Environmental Compliance.

(i)  No notice, notification, demand, request for information, citation,
summons, complaint or order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending or, to the
Company’s knowledge, threatened by any governmental or other entity with respect
to any (A) alleged violation by the Company or any Subsidiary of any
Environmental Law, (B) alleged failure by the Company or any Subsidiary to have
any environmental permit, certificate, license, approval, registration or
authorization required in connection with the conduct of its business or (C)
generation, treatment, storage, recycling, transportation or disposal or Release
(each a “Regulated Activity”) of any Hazardous Substances except for such as
would not have a Material Adverse Effect; (ii) neither the Company nor any
Subsidiary has engaged in any Regulated Activity other than as a generator (as
such term is used in RCRA) in compliance with all applicable Environmental Laws;
and (iii)  neither the Company nor any Subsidiary has assumed from any third
party, or indemnified any third party for, any Environmental Liability, except
for Environmental Liabilities of the Company and its Subsidiaries (without
duplication) that relate to or result from any matter referred to in this clause
which do not exceed in the aggregate, at any time, $10,000,000.

8.15.                        Solvency.  At the Effective Date and after giving
effect to the consummation of the transactions contemplated by this Agreement,
the Company will (i) have

74


--------------------------------------------------------------------------------


capital, cash flows and sources of working capital financing sufficient to carry
on its business and transactions and all business and transactions in which it
is about to engage, (ii) be able to pay its debts as they mature, and (iii) have
assets (tangible and intangible) whose fair salable value exceeds its total
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities).

8.16.                        Senior Debt.  The Indebtedness of the Company to
the Lenders hereunder and under the Company Guaranty and the Guarantees of such
Indebtedness by the Subsidiaries of the Company under the Subsidiary Guaranty
constitute “Senior Debt” (or similar debt) and, to the extent applicable and
after giving effect to appropriate notices to be delivered on the Effective
Date, “Designated Senior Debt”, under and as defined in, and for all purposes
of, Indebtedness of the Company under, and the Guarantees of such Indebtedness
by the Subsidiaries of the Company, under the Senior Subordinated Debt
Indentures and the other Senior Subordinated Debt Documents.

Section 9  Covenants.  The Company agrees that, so long as any of the
Commitments are in effect and until payment in full of all Loans hereunder, all
interest thereon and all other amounts payable hereunder, unless the Majority
Lenders shall agree otherwise pursuant to Section 12.05 hereof:

9.01.                        Financial Statements and Other Information.  The
Company shall deliver:

(a)                                  to the Administrative Agent (and the
Administrative Agent will deliver such materials to each Lender), as soon as
available and in any event within 105 days after the end of each fiscal year of
the Company, consolidated statements of income, retained earnings and cash flow
of the Company and its Subsidiaries for such year and the related consolidated
balance sheet as at the end of such year, setting forth in each case in
comparative form the corresponding figures for the preceding fiscal year, and
accompanied by an opinion thereon (without qualification arising out of the
scope of audit) of Deloitte & Touche LLP or other independent certified public
accountants of recognized national standing, which opinion shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of the Company and its Subsidiaries as at
the end of, and for, such fiscal year, and stating (or indicating in a footnote
to such financial statements) that, in making the examination necessary for
their above-described opinion (but without any special or additional procedures
for that purpose), they obtained no knowledge, except as specifically stated, of
any Default;

(b)                                 to the Administrative Agent (and the
Administrative Agent will deliver such materials to each Lender), as soon as
available and in any event within 60 days after the end of each of the first
three fiscal quarters of each fiscal year of the Company consolidated statements
of income, retained earnings and cash flow of the Company and its Subsidiaries
for such fiscal quarter and for the portion of the fiscal year ended at the end
of such fiscal quarter, and the related consolidated balance sheet as at the end
of such fiscal quarter, and accompanied, in each case, by a certificate of the
chief financial officer or vice president-treasurer of the Company which
certificate shall state that said consolidated financial statements fairly
present the consolidated financial condition and

75


--------------------------------------------------------------------------------


results of operations of the Company in accordance with GAAP (except for the
absence of footnotes) consistently applied as at the end of, and for, such
fiscal quarter (subject to normal year-end audit adjustments);

(c)                                  to the Administrative Agent (and the
Administrative Agent will deliver such materials to each Lender that has
requested the same), within 60 days after the beginning of each fiscal year of
the Company, a copy of the consolidated operating budget, such budget to be
accompanied by a certificate of the chief financial officer or vice
president-treasurer of the Company specifying the assumptions on which such
budget was prepared, stating that such officer has no reason to question the
reasonableness of any material assumptions on which such budget was prepared and
providing such other details as the Administrative Agent may reasonably request;

(d)                                 to the Administrative Agent (and the
Administrative Agent will deliver such materials to each Lender that has
requested the same), concurrently with the delivery of each certificate referred
to in the last paragraph hereof, copies of all financial statements, reports and
proxy statements mailed to shareholders or creditors of the Company since the
date of the last certificate delivered pursuant to the last paragraph hereof;

(e)                                  to the Administrative Agent (and the
Administrative Agent will deliver such materials to each Lender that has
requested the same), concurrently with the delivery of each certificate referred
to in the last paragraph hereof, copies of all registration statements (other
than any registration statements on Form S-8 or its equivalent) and any reports
which the Company shall have filed with the Securities and Exchange Commission
since the date of the last certificate delivered pursuant to the last paragraph
hereof;

(f)                                    to the Administrative Agent (and the
Administrative Agent will deliver such materials to each Lender), if and when
the Company or any member of the Controlled Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA, a copy of such notice; or (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate or appoint a trustee to
administer the Plan, a copy of such notice;

(g)                                 to the Administrative Agent (and the
Administrative Agent will deliver such materials to each Lender that has
requested the same), promptly following the delivery thereof to the Company or
to the Board of Directors or management of the Company, a copy of any management
letter or similar written report by independent public accountants with respect
to the financial condition, operations, business or prospects of the Company;

76


--------------------------------------------------------------------------------


(h)                                 to the Administrative Agent (and the
Administrative Agent will deliver such notice to each Lender), promptly after
management of the Company knows or has reason to know that any Default has
occurred and is continuing, a notice of such Default, describing the same in
reasonable detail;

The Company will furnish to the Administrative Agent (and the Administrative
Agent will deliver such notice to each Lender), at the time it furnishes each
set of financial statements pursuant to paragraph (a) or (b) above, a
certificate of its chief executive officer, chief financial officer or vice
president-treasurer (i) to the effect that, to the best of such Person’s
knowledge after due inquiry, no Default has occurred and is continuing (or, if
any Default has occurred and is continuing, describing the same in reasonable
detail) and (ii) setting forth in reasonable detail the computations necessary
to determine the Applicable Leverage Ratio and to determine whether it was in
compliance with Sections 9.08 through 9.15, 9.17 and 9.19 hereof as of the end
of the respective fiscal quarter or fiscal year.  Any financial statement or
other document required to be delivered pursuant to this Section 9.01 shall be
deemed to have been delivered on the date on which the Company posts such
financial statement or other document on the Intralinks website on the Internet
at www.intralinks.com or becomes available on the EDGAR system or any successor
system of the Securities and Exchange Commission; provided that the Company
shall give prompt notice of any such posting to the Administrative Agent (who
shall then give prompt notice of any such posting to the Lenders).
Notwithstanding the foregoing, the Company shall deliver paper copies of any
financial statement or other document referred to in this Section 9.01 to the
Administrative Agent if the Administrative Agent or any Lender requests the
Company to deliver such paper copies until written notice to cease delivering
such paper copies is given by the Administrative Agent or such Lender as the
case may be.

9.02.                        Taxes and Claims.  The Company will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
material taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits, or upon any property belonging to it, prior to
the date on which penalties attach thereto, and all lawful claims which, if
unpaid, might become a Lien upon the property of the Company or such Subsidiary,
provided that neither the Company nor such Subsidiary shall be required to pay
any such tax, assessment, charge, levy or claim the payment of which is being
contested in good faith and by proper proceedings if it maintains adequate
reserves with respect thereto.

9.03.                        Insurance.  The Company will maintain, and will
cause each of its Subsidiaries to maintain, insurance with responsible companies
in such amounts and against such risks as is usually carried by owners of
similar businesses and properties in the same general areas in which the Company
and its Subsidiaries operate, provided that in any event the Company shall
maintain or cause to be maintained:

(1)  Property Insurance — insurance against loss or damage covering all of the
tangible real and personal property and improvements of the Company and its
Subsidiaries, by reason of any Peril (as defined below), in amounts as shall be
reasonable and customary, but in no event less than the functional replacement
cost of all such real and personal property and improvements. Such policy shall
include insurance against loss of operating income earned from the operation of
the business of the Company and its Subsidiaries, by reason of any Peril
affecting the operation thereof, and insurance against

77


--------------------------------------------------------------------------------


any other insurable loss of operating income by reason of any business
interruption affecting the Company to the extent covered by standard business
interruption policies in the States in which the Properties are located.

(2)  Earthquake Insurance — insurance against loss or damage covering all of the
tangible real and personal property and improvements of the Company and its
Subsidiaries, by reason of any earthquake peril, in amounts as shall be
reasonable, customary and commercially available in the property/casualty
insurance markets.

Such insurance (except the insurance described in paragraph (2) of this Section
9.03) shall be written by financially responsible companies selected by the
Company, having an A.M. Best rating of “A-” or better, or as acceptable to the
Majority Lenders.

For purposes hereof, the term “Peril” shall mean, collectively, (i) earthquake
outside California, (ii) fire, smoke, lightning, flood, windstorm, hail,
explosion, riot and civil commotion, vandalism and malicious mischief and (iii)
all other perils covered by the “all-risk” endorsement then in use in the States
in which the Properties are located.

9.04.                        Maintenance of Existence; Conduct of Business.  The
Company will preserve and maintain, and will cause each of its Subsidiaries to
preserve and maintain, its legal existence and all of its rights, privileges and
franchises necessary or desirable in the normal conduct of its business, and
will conduct its business in a regular manner; provided that nothing herein
shall prevent (i) the merger and dissolution of any Subsidiary of the Company
into the Company or any Wholly-Owned Subsidiary of the Company so long as the
Company or such Wholly-Owned Subsidiary is the surviving corporation (and, if
such Subsidiary is not an Excluded Subsidiary prior to such merger or
dissolution, the surviving corporation (if not the Company) is not an Excluded
Subsidiary and is a Subsidiary Guarantor) (ii) the merger of any Subsidiary of
the Company (a “Merging Subsidiary”) with any Person (other than the Company or
a Wholly-Owned Subsidiary of the Company) provided that (A) such merger is
permitted under Section 9.12(vi) hereof and (B) the surviving entity is either
(x) a Wholly-Owned Subsidiary (and, if such Merging Subsidiary is not an
Excluded Subsidiary prior to such merger, the surviving entity is not an
Excluded Subsidiary and is a Subsidiary Guarantor), or (y) an Excluded
Subsidiary (provided that such Merging Subsidiary is an Excluded Subsidiary
prior to such merger), (iii) the dissolution of any Wholly-Owned Subsidiary of
the Company or (iv) the abandonment of any right, privilege or franchise
(including any lease) not material in the aggregate to the business of the
Company and its Subsidiaries.

9.05.                        Maintenance of and Access to Properties.

(a)                                  The Company will keep, and will cause each
of its Subsidiaries to keep, all of its properties necessary in its business in
good working order and condition (having regard to the condition of such
properties at the time such properties were acquired by the Company or such
Subsidiary), ordinary wear and tear excepted, and will permit representatives of
the Lenders to inspect such properties and, upon reasonable notice and at
reasonable times, to examine and make extracts and copies from the books and
records of the Company and any such Subsidiary.

78


--------------------------------------------------------------------------------


(b)                                 The Company will, and will cause its
Subsidiaries to, do all things necessary to preserve and keep in full force and
effect all trademarks, patents, service marks, trade names, copyrights,
franchises and licenses, and any rights with respect thereto, which are
necessary for and material to the conduct of the business of the Company and its
Subsidiaries taken as a whole.

9.06.                        Compliance with Applicable Laws. The Company will
comply, and will cause each of its Subsidiaries to comply, with the requirements
of all applicable laws, rules, regulations and orders of any governmental body
or regulatory authority (including, without limitation, ERISA and all
Environmental Laws), a breach of which would have a Material Adverse Effect,
except where contested in good faith and by proper proceedings.

9.07.                        Litigation.  The Company will promptly give to the
Administrative Agent (which shall promptly notify each Lender) notice in writing
of (i) all judgments against it or any of its Subsidiaries (other than judgments
covered by insurance) which in the individual exceed $25,000,000 and in the
aggregate exceed $50,000,000 (excluding unrelated individual judgments of
$50,000) and (ii) all litigation and of all proceedings of which it is aware
before any courts, arbitrators or governmental or regulatory agencies affecting
the Company or any of its Subsidiaries except litigation or proceedings which,
if adversely determined, would not in the reasonable opinion of the Company have
a Material Adverse Effect.

9.08.                        Indebtedness.  The Company will not, and will not
permit any of its Subsidiaries to, create, incur or suffer to exist any
Indebtedness except:

(i)                                  Indebtedness to the Lenders hereunder;

(ii)                               the Indebtedness existing on the Effective
Date and set forth in Schedule III hereto (including any extensions, renewals or
refunding of such Indebtedness, so long as the maximum principal amount of such
Indebtedness is not increased);

(iii)                            Indebtedness issued pursuant to the Senior
Subordinated Debt Indentures and other Indebtedness subordinated to the
obligations of the Company hereunder to at least the same extent as the Senior
Subordinated Debt, so long as such other Indebtedness has no scheduled payments
of principal prior to the Commitment Termination Date and after giving effect to
such Indebtedness, the Company is in compliance on a pro forma basis with
Sections 9.09 through 9.11 hereof, as at the last day of the latest fiscal
quarter;

(iv)                               so long as no Default shall have occurred or
be continuing hereunder at the time of such creation or incurrence,

(a)                                  Seller Indebtedness;

(b)                                 Indebtedness incurred pursuant to the
instruments governing Permitted Mortgage Financings (A) secured by Existing
Physical Facilities (provided, that the aggregate amount outstanding of all such
Indebtedness incurred in respect of Existing Physical Facilities shall not at
any time exceed $150,000,000), or (B) secured by Physical Facilities acquired by
the Company or any of its Subsidiaries after the Effective Date;

79


--------------------------------------------------------------------------------


(c)                                  Indebtedness in respect of agreements not
to compete;

(d)                                 Capital Lease Obligations;

(e)                                  Indebtedness consisting of reimbursement
obligations in respect of letters of credit issued by any bank for the account
of the Company or any of its Subsidiaries, the aggregate amount available to be
drawn under which may not exceed $25,000,000 at any time;

(f)                                    Indebtedness in respect of any Hedging
Agreement and any Cash Management Agreement;

(g)                                 Indebtedness of the Company in an aggregate
outstanding principal amount not at any time exceeding $50,000,000;

(h)                                 any guaranty by the Company of Indebtedness
incurred pursuant to the foregoing subclauses (b), (c), (d) or (e) by a
Subsidiary of the Company;

(i)                                     Acquired Debt of the Company or any
Subsidiary;

(j)                                     Indebtedness of (A) the Company to any
Subsidiary, (B) any Subsidiary to any other Subsidiary or (C) any Subsidiary to
the Company, provided that any Indebtedness incurred pursuant to the foregoing
clause (B) or (C) is permitted as an Investment by the lender thereof under
Section 9.14; and

(k)                                  Indebtedness of any Excluded Subsidiary to
any minority shareholder or partner in such Excluded Subsidiary;

provided, that Indebtedness incurred pursuant to the foregoing subclauses (a)
and (c) may be incurred only in connection with Permitted Acquisitions;

(v)                                  so long as no Default shall have occurred
and be continuing hereunder at the time of such creation or incurrence,
Indebtedness created or incurred by any Excluded Subsidiary (subject to the
limitations set forth in Section 9.09 hereof), provided that (A) the aggregate
amount of such Indebtedness of Excluded Subsidiaries (other than IME and its
Subsidiaries and the Canadian Borrowers and other Canadian Subsidiaries) shall
not at any time exceed $150,000,000 and (B) the Company or any Subsidiary (other
than any Excluded Subsidiary) may not Guaranty in excess of $50,000,000 in
aggregate principal amount of the Indebtedness of Excluded Subsidiaries (other
than IME and its Subsidiaries and the Canadian Borrowers and other Canadian
Subsidiaries) outstanding at any time; and

(vi)                           Indebtedness incurred pursuant to the instruments
governing Accounts Receivable Financings (provided, that the aggregate amount
outstanding of all such obligations incurred pursuant to such Accounts
Receivable Financings permitted under this clause (vi) shall not at any time
exceed $500,000,000).

80


--------------------------------------------------------------------------------


9.09.                        Consolidated Leverage Ratio.  The Company will not,
as at the end of any fiscal quarter, permit the ratio, calculated as at the end
of such fiscal quarter for the period of four fiscal quarters then ended, of (i)
the excess of (x) the aggregate outstanding principal amount of Funded
Indebtedness (on a consolidated basis) of the Company and its Subsidiaries at
such date over (y) the aggregate amount of cash and Liquid Investments of the
Company and Subsidiaries at such date to (ii) EBITDA for such period (the
“Consolidated Leverage Ratio”) to exceed 5.50 to 1:

9.10.                        Reserved

9.11.                        Fixed Charges Coverage Ratio. The Company will not,
as at the end of any fiscal quarter from the Effective Date and all times
thereafter, permit the ratio, calculated as at the end of such fiscal quarter
for the period of four fiscal quarters then ended, of (i) Adjusted EBITDA for
such period to (ii) Fixed Charges for such period to be less than 1.20 to 1.

For purposes of calculating any ratio set forth in this Section, if the Company
elects pursuant to the penultimate sentence of the definition of EBITDA to
include in EBITDA for the period to which such ratio relates the pro forma
amounts referred to in such sentence, there shall be included in Fixed Charges
for such period, on a pro forma basis, principal payable and interest accruing
during such period on Indebtedness (and the interest portion of payments under
Capitalized Lease Obligations) assumed or incurred by the Company and its
Subsidiaries (on a consolidated basis) in connection with any Permitted
Acquisition having Acquisition Consideration of more than $500,000 during such
period.

9.12.                        Mergers, Asset Dispositions. Etc.  Except as
expressly permitted by Section 9.04, the Company will not, and will not permit
any of its Subsidiaries to, be a party to any merger or consolidation, or sell,
lease, assign, transfer or otherwise dispose of any assets, or acquire assets
from any Person, except:

(i)                                     dispositions and acquisitions of
inventory in the ordinary course of business;

(ii)                                  dispositions of worn out or obsolete tools
or equipment no longer used or useful in the business of the Company and its
Subsidiaries, provided that no single disposition of tools or equipment shall
have a fair market value (determined in good faith by the Company at the time of
such disposition) in excess of $15,000,000;

(iii)                               Capital Expenditures;

(iv)                              acquisitions of Investments permitted under
Section 9.14 hereof, dispositions of Investments described in clauses (i), (ii)
and (iii) of Section 9.14 hereof and dispositions of other assets; provided,
that the Net Cash Proceeds of the dispositions of such assets shall be subject
to the provisions of Section 3.02(c) (including that such Net Cash Proceeds in
any fiscal year of more than 10% of Consolidated Net Tangible Assets at the end
of the immediately preceding fiscal year may not be used for a Reinvestment
Event and shall cause a mandatory reduction of the Commitments);

81


--------------------------------------------------------------------------------


(v)                                 subject to compliance with the provisions of
Section 9.21(b) hereof, the sale, lease, assignment, transfer or other
disposition of any assets by the Company or any Subsidiary of the Company to the
Company or any Subsidiary thereof (other than Excluded Subsidiaries), provided,
that (i) if such transfer is of material assets by the Company or a Subsidiary
Guarantor, the recipient of such transfer shall also be the Company or a
Subsidiary Guarantor and (ii) any Excluded Subsidiary may transfer assets to the
Company or any other Subsidiary (including any Excluded Subsidiary); and

(vi)                              so long as no Default shall have occurred and
be continuing hereunder at the time of such Acquisition or transaction,
Permitted Acquisitions and related Additional Expenditures and any other
transaction expressly permitted by Section 9.14 hereof; provided, that any such
Permitted Acquisition is an acquisition of another business operating
principally in the United States of America.

(vii)                           dispositions of accounts receivable and related
general intangibles, and related lockbox and other collection accounts records
and/or proceeds pursuant to the instruments governing an Accounts Receivable
Financing permitted by Section 9.08 hereof.

For purposes of this Section 9.12, “Permitted Acquisition” shall mean any
Acquisition complying with the following:

(a)                                  Compliance With Financial Covenants. After
giving effect to each such acquisition and any related incurrence of
Indebtedness, the Company is in compliance on a pro forma basis with Sections
9.09 through 9.11 hereof as at the last day of the latest fiscal quarter.

(b)                                 Lines of Business. Etc.  Each such
Acquisition shall not be “hostile” and shall be of assets relating to the
information protection and storage services business or activities related
thereto (or of 100% of the stock or other equity interests of Persons whose
assets consist substantially of such assets) or through the merger of such a
Person with a Subsidiary of the Company, which merger shall company with Section
9.04(ii) hereof.

9.13.                        Liens. The Company will not, and will not permit
any of its Subsidiaries to, create or suffer to exist any Lien upon any property
or assets, now owned or hereafter acquired, securing any Indebtedness or other
obligation, except: (i) the Liens created pursuant to the Security Documents;
(ii) the Liens existing on the Effective Date set forth in Schedule III and
Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien set forth on Schedule III, provided that the
principal amount of such Indebtedness is not increased and is not secured by any
additional assets; (iii) (A) Liens contemplated by clauses (b), (d), (e) and (g)
of Section 9.08(iv); and (B) Liens securing Acquired Debt, provided that such
Liens cover only those assets that were covered by such Liens prior to the
relevant acquisition; (iv) attachment, judgment or other similar Liens arising
in connection with litigation or other legal proceedings, provided that either
(A) the claims in respect of such Liens are fully

82


--------------------------------------------------------------------------------


covered by insurance or (B) the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are in an amount not to exceed
$10,000,000 in the aggregate and are being contested in good faith by
appropriate proceedings diligently prosecuted; (v) Liens on properties or assets
of an Excluded Subsidiary securing Indebtedness of such Excluded Subsidiary
permitted hereunder; (vi) other Liens arising in the ordinary course of the
business of the Company or such Subsidiary which are not incurred in connection
with the borrowing of money or the obtaining of advances or credit and which do
not materially detract from the value of its property or assets or materially
impair the use thereof in the operation of its business; (vii) [Intentionally
Omitted]; and (viii) Liens under the instruments governing (A) an Accounts
Receivable Financing or (B) a Permitted Mortgage Financing permitted by Section
9.08 hereof.

9.14.                        Investments.  The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly, make or permit to
remain outstanding any advances, loans or other extensions of credit or capital
contributions (other than prepaid expenses in the ordinary course of business)
to (by means of transfers of property or assets or otherwise), or purchase or
own any stocks, bonds, notes, debentures or other securities of, any Person (all
such transactions being herein called “Investments”), except:

(i)                                     operating deposit accounts with any bank
or financial institution;

(ii)                                  Liquid Investments (including Liquid
Investments in the name and under the control of the Administrative Agent (or a
collateral sub-agent for the Administrative Agent) as contemplated by the
Security Documents);

(iii)                               subject to Section 9.16 hereof, Investments
in accounts and chattel paper as defined in the Uniform Commercial Code and
notes receivable acquired in the ordinary course of business as presently
conducted;

(iv)                              Investments in an insurer required as a
condition to the provision by such insurer of insurance coverage contemplated by
Section 9.03;

(v)                                 (w) equity Investments in Wholly-Owned
Subsidiaries of the Company; (x) additional equity Investments in Subsidiaries
of the Company (other than Wholly-Owned Subsidiaries) with the prior written
consent of the Majority Lenders and (y) Investments in the form of loans,
advances or other obligations owed by any Wholly-Owned Subsidiary to the
Company, and Investments in the form of loans, advances or other obligations
owed by the Company to any Wholly-Owned Subsidiary; provided that the aggregate
amount of Investments by the Company permitted by subclauses (w) or (y) of this
clause (v) in any Subsidiary of the Company that is a mortgagor under any
Permitted Mortgage shall not exceed, in the aggregate for all such Subsidiaries,
$50,000,000 at any one time outstanding.

(vi)                              Investments consisting of loans or advances to
officers and directors of the Company and its Subsidiaries in an amount not to
exceed $2,000,000 in the aggregate and loans or advances made to employees of
the

83


--------------------------------------------------------------------------------


Company to permit such employees to exercise options to purchase Capital Stock
of the Company;

(vii)                           (x) Investments in Persons that are not
Subsidiaries of the Company and (y) Investments in Subsidiaries of the Company
(to the extent such Investments are not permitted under clause (v) of this
Section 9.14); provided that the aggregate outstanding amount of Investments
made after the Effective Date pursuant to this clause (vii) shall not at any
time exceed $100,000,000;

(viii)                        Investments consisting of (a) Permitted
Acquisitions in accordance with Section 9.12 hereof and (b) any acquisition (by
purchase of shares, merger or otherwise) by any Excluded Subsidiary of (x) a
majority of the shares of Capital Stock of any Person principally engaged in the
same line or lines of business as the Company and its Subsidiaries or (y) assets
principally related to the information protection and storage services business
or related activities; provided, that any acquisition under this clause shall
not be “hostile”;

(ix)                                subject to Section 9.16 hereof and on terms
and pursuant to documentation in all respects reasonably satisfactory to the
Administrative Agent, Investments in Affiliates of the Company (which are not
Wholly-Owned Subsidiaries of the Company) to facilitate the construction or
acquisition of records management facilities including, without limitation, the
acquisition of real estate for development purposes;

(x)                                   subordinated Guarantees of Senior
Subordinated Debt by Subsidiaries of the Company and the Company pursuant to the
Senior Subordinated Debt Documents;

(xi)                                equity Investments and loans and advances
and other extensions of credit to any Excluded Subsidiary or any other person
organized outside of the United States or principally conducting its business
outside of the United States;

(xii)                             Investments constituted by Hedging Agreements
and Cash Management Agreements; and

(xiii)                          Investments by the Company in a Subsidiary
formed pursuant to the instruments governing an Accounts Receivable Financing
permitted by Section 9.08 hereof.

9.15.                        Restricted Payments.  The Company will not, and
will not permit any of its Subsidiaries to, declare or make any Restricted
Payment, except that the Company may make additional Restricted Payments
constituting the purchase, redemption, retirement or other acquisition of shares
of any class of Capital Stock of the Company (such Restricted Payments, “Stock
Repurchases”) and declare and make dividend payments on any shares of any class
of Capital Stock of the Company (such Restricted Payments, “Dividend Payments”)
subject to the satisfaction of each of the following conditions on the date of
such Stock Repurchase or Dividend Payment and after giving effect thereto:

84


--------------------------------------------------------------------------------


(i)                                     no Default shall have occurred and be
continuing; and

(ii)                                  the Consolidated Leverage Ratio on the
last day of the most recently completed fiscal quarter of the Company, on a pro
forma basis, after giving effect to any purchase, redemption or retirement of
any Subordinated Indebtedness consummated on or prior to the date thereof and to
any borrowings to finance the same and the Stock Repurchases and the Dividend
Payments, is less than or equal to 5.0 to 1.

Nothing herein shall be deemed to prohibit the payment of dividends by any
Subsidiary of the Company to the Company or to any other Subsidiary of the
Company.

9.16.                        Transactions with Affiliates.  Except as otherwise
expressly permitted by this Agreement, the Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly:

(i)                                     make any Investment in an Affiliate of
the Company;

(ii)                                  transfer, sell, lease, assign or otherwise
dispose of any assets to an Affiliate of the Company;

(iii)                               merge into or consolidate with or purchase
or acquire assets from an Affiliate of the Company; or

(iv)                              enter into any other transaction directly or
indirectly with or for the benefit of an Affiliate of the Company (including,
without limitation, guarantees and assumptions of obligations of an Affiliate of
the Company);

provided that (a) any Affiliate who is an individual may serve as a director,
officer or employee of the Company and receive reasonable compensation or
indemnification in connection with his or her services in such capacity; (b) the
Company or a Subsidiary of the Company may enter into any transaction with an
Affiliate of the Company if the monetary or business consideration arising
therefrom would be substantially as advantageous to the Company or such
Subsidiary as the monetary or business consideration which would obtain in a
comparable arm’s length transaction with a Person similarly situated to the
Company but not an Affiliate of the Company; and (c) the Company may make
Investments in Affiliates permitted by Section 9.14(ix) hereof and may create
Residual Assurances for the benefit of an Affiliate permitted by Section 9.23
hereof in either case in connection with the construction and/or acquisition of
records management facilities to be leased to the Company or a Subsidiary, so
long as, taking such transaction as a whole (giving effect to such Investment or
Residual Assurance, and the lease of such facility to the Company or such
Subsidiary) such Affiliate is not disproportionately benefited.

9.17.                        Subordinated Indebtedness.  The Company will not,
nor will it permit any of its Subsidiaries to, purchase, redeem, retire or
otherwise acquire for value, or set apart any money for a sinking, defeasance or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, or make any voluntary payment or prepayment of the principal

85


--------------------------------------------------------------------------------


of or interest on, or any other amount owing in respect of, any Subordinated
Indebtedness, except for:

(i)                                     regularly scheduled payments or
prepayments of principal and interest in respect thereof required pursuant to
the instruments evidencing such Subordinated Indebtedness;

(ii)                                  so long as no Default has occurred and is
continuing, scheduled payments of principal of and interest on, and expenses and
indemnities incurred in connection with, Seller Indebtedness;

(iii)                               any voluntary purchase, redemption or
retirement of the 1999 Senior Subordinated Debt; and

(iv)                              any other purchase, redemption or retirement
of Subordinated Indebtedness, so long as (i) no Default has occurred and is
continuing and (ii) either (A) such other purchase, redemption or retirement is
in connection with a refinancing of such Subordinated Indebtedness with the
proceeds of, or in connection with an exchange of such Subordinated Indebtedness
for a new series of, Senior Subordinated Debt issued within 180 days of the
substantial completion of such purchase, redemption or retirement, or (B) after
giving effect to such purchase, redemption or retirement, the Consolidated
Leverage Ratio, on a pro forma basis, after giving effect to such purchase,
redemption or retirement and any Stock Repurchase and any Dividend Payment
consummated on or prior to the date thereof, and to any borrowings to finance
the same, is less than or equal to 5.0 to 1.

9.18.                        Lines of Businesses.  Neither the Company nor any
of its Subsidiaries, taken as a whole, shall engage to any substantial extent in
any business activity other than the information protection and storage services
business or activities related or incidental thereto.

9.19.                        Modification of Other Agreements.  The Company will
not request or consent to any modification, supplement or waiver of any of the
provisions of any instrument or document evidencing or governing Subordinated
Indebtedness (other than any such modification, supplement or waiver to the
Senior Subordinated Debt Indentures necessary or customary to provide for the
issuance of additional Indebtedness thereunder) except on terms and pursuant to
documentation in all respects reasonably satisfactory to the Administrative
Agent.

9.20.                        Reserved

9.21.                        Certain Obligations Respecting Subsidiaries  (a) 
The Company will, and will cause each of its Subsidiaries to, take such action
from time to time as shall be necessary to ensure that the Company and each of
its Subsidiaries at all times owns (i) all of the issued and outstanding shares
of each class of Capital Stock of each of such Person’s Subsidiaries (other
than, in each case, Capital Stock of Excluded Subsidiaries) and (ii) more than
50% of the issued and outstanding shares of Capital Stock of each Person
acquired pursuant to clause (b) of Section 9.14(viii) hereof. Without limiting
the generality of the foregoing, the Company shall not, and shall not permit any
of its Subsidiaries to, sell, transfer or otherwise dispose of any shares of

86


--------------------------------------------------------------------------------


stock in any Subsidiary (other than an Excluded Subsidiary) owned by them, nor
permit any Subsidiary of the Company (other than an Excluded Subsidiary) to
issue any shares of Capital Stock of any class whatsoever to any Person (other
than to the Company or to another Wholly-Owned Subsidiary or pursuant to Section
9.12 hereof). In the event that any such additional shares of Capital Stock
shall be issued by any Subsidiary of the Company, or any Subsidiary shall be
acquired, the Company agrees (so long as the certificates evidencing such shares
of stock are not subject to a lien permitted under Section 9.13(v) hereof, and
in any event subject to clause (c) below) forthwith to deliver to the
Administrative Agent pursuant to the Security Documents the certificates
evidencing such shares of stock, accompanied by undated stock powers executed in
blank as well as, in accordance with the Security Documents, promissory notes
and intercompany notes specified as Collateral as defined in the Security
Documents and shall take such other action as the Administrative Agent shall
request to perfect the security interest created therein pursuant to the
Security Documents.

(b)                                 The Majority Lenders shall have the right
from time to time to require the Company, pursuant to a written request from the
Administrative Agent, to cause such Subsidiaries of the Company as may be
specified in such request (except for any SPE) to become parties to the
Subsidiary Guaranty or to execute and deliver such other guaranties, in form and
substance satisfactory to the Majority Lenders, guaranteeing payment of the
Company’s obligations hereunder. Any such request shall be made by the Majority
Lenders in the good faith and reasonable exercise of their discretion. Within 30
days after any such request, the Company shall, and shall cause the appropriate
Subsidiaries of the Company to, (i) execute and deliver to the Administrative
Agent such number of copies as the Administrative Agent may specify of documents
creating such guaranties and (ii) do all other things which may be necessary or
which the Administrative Agent may reasonably request in order to confer upon
and confirm to the Lenders the benefits of such security.

(c)                                  Notwithstanding anything to the contrary in
this Section 9.21:

(I)                                    NO EXCLUDED SUBSIDIARY SHALL BE REQUIRED
TO BE OR BECOME A PARTY TO THE SUBSIDIARY GUARANTY OR OTHERWISE GUARANTEE THE
OBLIGATIONS OF THE COMPANY HEREUNDER;

(II)                                THE COMPANY AND ITS SUBSIDIARIES SHALL NOT
BE REQUIRED TO PLEDGE MORE THAN 66% OF THE AGGREGATE VOTING STOCK OF SUCH
EXCLUDED SUBSIDIARY DIRECTLY HELD BY THE COMPANY OR ITS DOMESTIC SUBSIDIARIES TO
THE ADMINISTRATIVE AGENT UNDER THE SECURITY DOCUMENTS; AND

(III)                            THE COMPANY AND ITS SUBSIDIARIES SHALL NOT BE
REQUIRED TO PLEDGE THE STOCK OF ANY OTHER EXCLUDED SUBSIDIARY.

(d)                                 The Company will not permit any of its
Subsidiaries (other than Excluded Subsidiaries or any SPE acting pursuant to the
terms of an Accounts Receivable Financing or Permitted Mortgage Financing
permitted by the terms of this Agreement) to enter into, after the date hereof,
any indenture, agreement, instrument or other arrangement (other than the Senior
Subordinated Debt Documents) that, directly or indirectly, prohibits or
restrains, or has the effect of prohibiting or restraining, or imposes
materially adverse conditions upon, the incurrence or

87


--------------------------------------------------------------------------------


payment of Indebtedness, the granting of Liens, the declaration or payment of
dividends, the making of loans, advances or Investments or the sale, assignment,
transfer or other disposition of Property.

9.22.                        Environmental Matters.  The Company will promptly
give to the Lenders notice in writing of any complaint, order, citation, notice
or other written communication from any Person with respect to, or if the
Company becomes aware after due inquiry of, (i) the existence or alleged
existence of a violation of any applicable Environmental Law or the incurrence
of any liability, obligation, remedial action, loss, damage, cost, expense,
fine, penalty or sanction resulting from any air emission, water discharge,
noise emission, asbestos, Hazardous Substance or any other environmental, health
or safety matter at, upon, under or within any property now or previously owned,
leased, operated or used by the Company or any of its Subsidiaries or any part
thereof, or due to the operations or activities of the Company, any Subsidiary
or any other Person on or in connection with such property or any part thereof
(including receipt by the Company or any Subsidiary of any notice of the
happening of any event involving the Release or cleanup of any Hazardous
Substance), (ii) any Release on such property or any part thereof in a quantity
that is reportable under any applicable Environmental Law, (iii) the
commencement of any cleanup pursuant to or in accordance with any applicable
Environmental Law of any Hazardous Substances on or about such property or any
part thereof and (iv) any pending or threatened proceeding for the termination,
suspension or non-renewal of any permit required under any applicable
Environmental Law, in each of the cases (i), (ii), (iii) and (iv), which
individually or in the aggregate could have a Material Adverse Effect.

9.23.                        Residual Assurances.  The Company will not, and
will not permit any of its Subsidiaries to, create, incur or suffer to exist any
Residual Assurances, except that (notwithstanding Sections 9.08 and 9.14) the
Company may create a Residual Assurance with respect of the construction or
acquisition of any records management facility by any Affiliate of the Company
so long as (a) the maximum liability of the Company in respect of such Residual
Assurance does not exceed 15% of the fair market value (as determined in good
faith by the Board of Directors of the Company) of the completed records
management facility, and (b) the maximum liability of the Company in respect of
all Residual Assurances does not exceed $3,000,000 in the aggregate.

9.24.                        Perfection of Security Interests in Stock of
Foreign Subsidiaries.  Within 60 days after the Effective Date, the Company
shall have completed the perfection of security interests in the stock of
Subsidiaries organized in a jurisdiction outside of the United States of America
and listed in Annex 1 to the Company Pledge Agreement, Annex 1 to the Canadian
Borrower Pledge Agreement or Annex 1 to the Subsidiary Pledge Agreement.

Section 10  Defaults.

10.01.                  Events of Default.  If one or more of the following
events (herein called “Events of Default”) shall occur and be continuing:

(a)                                  default in the payment of any principal of
or interest on any Loan, any Reimbursement Obligation or any other amount
payable hereunder when due; or

88


--------------------------------------------------------------------------------


(b)                                 the Company or any of its Subsidiaries
(other than Excluded Subsidiaries) shall default in the payment when due of any
principal of or interest on any Indebtedness having an aggregate outstanding
principal amount of at least $25,000,000 (other than the Loans); or any event or
condition shall occur which results in the acceleration of the maturity of any
such Indebtedness of the Company or any of its Subsidiaries (other than Excluded
Subsidiaries) or enables (or, with the giving of notice or lapse of time or
both, would enable) the holder of any such Indebtedness or any Person acting on
such holder’s behalf to accelerate the maturity thereof; or

(c)                                  any representation or warranty made or
deemed made by the Company, the Canadian Borrowers, the Swiss Borrower or any
Subsidiary Guarantor in any Basic Document, or in any certificate or financial
information furnished to any Lender, the Administrative Agent or the Canadian
Administrative Agent pursuant to the provisions of any Basic Document, shall
prove to have been false or misleading in any material respect as of the time
made or furnished; or

(d)                                 (i) the Company shall default in the
performance of any of its obligations under Sections 9.08 through 9.21 and 9.23
hereof or (ii) the Company, the Canadian Borrowers, the Swiss Borrower or any
Subsidiary Guarantor shall default in the performance of any of its other
obligations in any Basic Document, and such default described in this subclause
(ii) shall continue unremedied for a period of 25 days after notice thereof to
the Company by the Administrative Agent or the Majority Lenders (through the
Administrative Agent); or

(e)                                  the Company or any of its Subsidiaries
(except any De Minimus Excluded Subsidiary) shall admit in writing its inability
to, or be generally unable to, pay its debts as such debts become due; or

(f)                                    the Company or any of its Subsidiaries
(except any De Minimus Excluded Subsidiary) shall (i) apply for or consent to
the appointment of, or the taking of possession by, a receiver, custodian,
trustee or liquidator of itself or of all or a substantial part of its property,
(ii) make a general assignment for the benefit of its creditors, (iii) commence
a voluntary case under the Bankruptcy Code, (iv) file a petition seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
or composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code, or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or

(g)                                 a proceeding or case shall be commenced,
without the application or consent of the Company or any of its Subsidiaries
(except any De Minimus Excluded Subsidiary) in any court of competent
jurisdiction, seeking (i) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person or of all or any substantial part of its assets, or (iii) similar relief
in respect of such Person under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, and such
proceeding or case shall continue

89


--------------------------------------------------------------------------------


undismissed, or an order, judgment or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
60 days; or an order for relief against such Person shall be entered in an
involuntary case under the Bankruptcy Code; or

(h)                                 a final judgment or judgments (other than up
to $25,000,000 of judgments as to which the Company is fully insured and the
relevant insurer has agreed to pay such judgment) by a court or courts (or a
final order by an appropriate Governmental Authority) shall be rendered against
the Company or any of its Subsidiaries (except any De Minimus Excluded
Subsidiary) in excess of $10,000,000 in the aggregate, and the same shall not be
discharged (or provision shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within 30 days from the date of entry
thereof, or the Company or such Subsidiary shall not, within said period of 30
days, or such longer period during which execution of the same shall have been
stayed, appeal therefrom and cause the execution thereof to be stayed during
such appeal; or

(i)                                     the Company or any member of the
Controlled Group shall fail to pay when due an amount or amounts aggregating in
excess of $10,000,000 which it shall have become liable to pay to the PBGC or to
a Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having aggregate Unfunded Liabilities in excess of $10,000,000 shall be filed
under Title IV of ERISA by the Company or any member of the Controlled Group,
any plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate or to cause a trustee
to be appointed to administer any such Plan or Plans or a proceeding shall be
instituted by a fiduciary of any such Plan or Plans against the Company or any
member of the Controlled Group to enforce Section 515 or 421 9(c)(5) of ERISA;
or a condition shall exist by reason of which the PBGC would be entitled to
obtain a decree adjudicating that any such Plan or Plans must be terminated; or
there shall occur a complete or partial withdrawal from, or a default, within
the meaning of Section 421 9(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause the Company or one or more members of the
Controlled Group to incur a current payment obligation in excess of $10,000,000;
or

(j)                                     an Excluded Subsidiary Material Adverse
Change or any Change of Control shall occur; or

(k)                                  (i) any Security Document or the Company
Guaranty or the Subsidiary Guaranty shall cease, for any reason, to be in full
force and effect (other than as provided therein) or any party thereto (other
than the Lenders) shall so assert in writing; or (ii) any Security Document
shall cease to be effective to grant a Lien on the collateral described therein
with the priority purported to be created thereby.

THEREUPON: the Administrative Agent may (and, if directed by the Majority
Lenders, shall) (a) declare the Commitments terminated (whereupon the
Commitments shall be terminated) and/or (b) declare the principal amount then
outstanding of and the accrued interest on the Loans, the Reimbursement
Obligations, and commitment fees and all other amounts payable hereunder to be
forthwith due and payable, whereupon such amounts shall be and become
immediately due

90


--------------------------------------------------------------------------------


and payable, without notice (including, without limitation, notice of intent to
accelerate), presentment, demand, protest or other formalities of any kind, all
of which are hereby expressly waived by the Company, the Canadian Borrowers and
the Swiss Borrower; provided that in the case of the occurrence of an Event of
Default with respect to the Company referred to in clause (f) or (g) of this
Section 10.01, the Commitments shall be automatically terminated and the
principal amount then outstanding of and the accrued interest on the Loans, the
Reimbursement Obligations, and commitment fees and all other amounts payable
hereunder shall be and become automatically and immediately due and payable,
without notice (including, without limitation, notice of intent to accelerate),
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by the Company, the Canadian Borrowers and the Swiss
Borrower.

In addition, upon the occurrence and during the continuance of any Event of
Default (if the Administrative Agent has declared the principal amount then
outstanding of, and accrued interest on, the Loans and all other amounts payable
by the Company, the Canadian Borrowers and the Swiss Borrower to be due and
payable), the Company agrees that it shall, if requested by the Administrative
Agent or the Majority Lenders through the Administrative Agent (and, in the case
of any Event of Default referred to in clause (f) or (g) of this Section 10.01
with respect to the Company, the Canadian Borrowers or the Swiss Borrower,
forthwith, without any demand or the taking of any other action by the
Administrative Agent or such Lenders) provide cover for the Letter of Credit
Liabilities by paying to the Administrative Agent immediately available funds in
an amount equal to the then aggregate undrawn stated amount of all Letters of
Credit, which funds shall be held by the Administrative Agent in the Collateral
Account as collateral security in the first instance for the Letter of Credit
Liabilities.

10.02.                  Ratable Treatment of Lenders.  In the event that the
Loans and the Reimbursement Obligations shall be declared or become immediately
due and payable on any date (the “Acceleration Date”) pursuant to Section 10.01
hereof, the Company, the Canadian Borrowers and the Swiss Borrower and the
Revolving Lenders agree that the outstanding Revolving Loans and Reimbursement
Obligations and accrued but unpaid interest thereon not denominated in Dollars
shall be automatically converted to Dollars on the Acceleration Date at the then
applicable Exchange Rate and any Reimbursement Obligation not denominated in
Dollars thereafter arising shall be automatically converted to Dollars on the
date of the drawing giving rise thereto under the relevant Letter of Credit at
the then applicable Exchange Rate.  The Revolving Lenders hereby irrevocably
agree for the benefit of each other (and not for the benefit of the Company, the
Canadian Borrowers, the Swiss Borrower or the other Obligors) that, effective as
of the Acceleration Date, each Revolving Lender shall acquire participations in
each then outstanding Revolving Loan and Letter of Credit Liability in
proportion to the aggregate Revolving Commitments of such Revolving Lender to
the aggregate Revolving Commitments of all the Revolving Lenders, in each case
determined immediately prior to the Acceleration Date (such Revolving Lender’s
“Proportion”).  On or promptly following the Acceleration Date, the
Administrative Agent shall determine for each Revolving Lender the difference
between (a) such Revolving Lender’s Proportion of the aggregate principal amount
of the outstanding Revolving Loans and Reimbursement Obligations on the
Acceleration Date after giving effect to the automatic conversion to Dollars and
(b) the aggregate principal amount of such Revolving Lender’s actual outstanding
Revolving Loans and Reimbursement Obligations on the Acceleration Date after
giving effect to the automatic conversions to Dollars.  Each Revolving

91


--------------------------------------------------------------------------------


Lender whose difference is positive shall make a payment which is equal to such
difference to the Administrative Agent in Dollars in immediately available funds
on a date set by the Administrative Agent promptly following the Acceleration
Date.  The Administrative Agent shall distribute such payment to the Revolving
Lenders whose differences are negative, with such distribution to be ratable
based upon the respective amounts of such negative differences.  On each
subsequent date on which a Reimbursement Obligation arises by virtue of a draw
on a Letter of Credit, each Revolving Lender shall, promptly after being
notified thereof, make a payment to the Issuing Lender equal to its Proportion
of such Reimbursement Obligation.  To the extent that any Revolving Lender shall
fail to pay any amount required to be paid pursuant to this Section 10.02 on the
due date therefor, such Revolving Lender shall pay interest to the
Administrative Agent for ratable distribution to the Revolving Lenders or
Issuing Lenders entitled thereto on such amount from and including such due date
to but excluding the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate, provided that if such Revolving Lender shall fail
to make such payment within three Business Days of such due date, then,
retroactively to the due date, such Revolving Lender shall be obligated to pay
interest on such amount at the ABR Rate.

Section 11  The Administrative Agent.

11.01.                  Appointment Powers and Immunities.  Each Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as its agent
hereunder and under the other Basic Documents with such powers as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such other powers as are reasonably incidental thereto.
The Administrative Agent (which term as used in this Section 11 shall include
reference to its affiliates and its own and its affiliates’ officers, directors,
employees and agents): (a) shall have no duties or responsibilities except those
expressly set forth in this Agreement and the other Basic Documents, and shall
not by reason of this Agreement or any other Basic Document be a trustee for any
Lender; (b) shall not be responsible to the Lenders for any recitals,
statements, representations or warranties contained in this Agreement or any
other Basic Document, or in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or any other
Basic Document, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Basic Document or
any other document referred to or provided for herein or therein or for any
failure by the Company, the Canadian Borrowers, the Swiss Borrower or any of the
Subsidiary Guarantors or any other Person to perform any of its obligations
hereunder or thereunder; (c) shall not be required to initiate or conduct any
litigation or collection proceedings hereunder or under any other Basic Document
except to the extent requested by the Majority Lenders; and (d) shall not be
responsible for any action taken or omitted to be taken by it hereunder or under
any other Basic Document or any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith, except
for its own gross negligence or willful misconduct. The Administrative Agent may
employ agents and attorneys-in-fact and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care.

11.02.                  Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon any certification, notice or other
communication (including any thereof by telephone, telex, telegram or cable)
believed by it to be genuine and correct and to have been

92


--------------------------------------------------------------------------------


signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by the Administrative Agent. As to any matters not expressly provided
for by this Agreement or any other Basic Document, the Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and thereunder in accordance with instructions signed by the Majority
Lenders and such instructions of the Majority Lenders and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders.

11.03.                  Defaults.  The Administrative Agent shall not be deemed
to have knowledge of the occurrence of a Default (other than a Default of the
type specified in Section 10.01(a)) unless the Administrative Agent has received
notice from a Lender or the Company, the Canadian Borrowers or the Swiss
Borrower specifying such Default and stating that such notice is a “Notice of
Default”. In the event that the Administrative Agent receives such a notice of
the occurrence of a Default, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall (subject to Section 11.07
hereof) take such action with respect to such Default as shall be directed by
the Majority Lenders, provided that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interests of the
Lenders. The Administrative Agent shall deliver to the Lenders a copy of any
written declaration made pursuant to the second to last paragraph of Section
10.01 hereof.

11.04.                  Rights as a Lender.  With respect to its Commitments and
the Loans made by it, the Administrative Agent in its capacity as a Lender
hereunder shall have the same rights and powers hereunder as any other Lender
and may exercise the same as though it were not acting as the Administrative
Agent and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity. The
Administrative Agent in its individual capacity may (without having to account
therefor to any Lender) accept deposits from, lend money to and generally engage
in any kind of banking, trust or other business with the Company, the Canadian
Borrowers, the Swiss Borrower and the Subsidiary Guarantors (and their
respective Affiliates) as if it were not acting as the Administrative Agent, and
the Administrative Agent in its individual capacity may accept fees and other
consideration from the Company, the Canadian Borrowers or the Swiss Borrower (in
addition to the agency fees and arrangement fees heretofore agreed to between
the Company, the Canadian Borrowers or the Swiss Borrower and the Administrative
Agent) for services in connection with this Agreement or otherwise without
having to account for the same to the Lenders.

11.05.                  Indemnification.  The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed under Section 12.03 or 12.04
hereof, but without limiting the obligations of the Company under said Sections
12.03 and 12.04), ratably in accordance with the principal amount of their
respective Loans and Reimbursement Obligations outstanding, or if no Loans or
Reimbursement Obligations are outstanding, ratably in accordance with their
respective Revolving Commitments, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of this Agreement or any other Basic Document or any other
documents

93


--------------------------------------------------------------------------------


contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including, without limitation, the costs and
expenses which the Company is obligated to pay under Sections 12.03 and 12.04
hereof but excluding, unless a Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder) or the enforcement of any of the terms hereof or thereof or of
any such other documents, provided, that no Lender shall be liable for any of
the foregoing to the extent they arise from the gross negligence or willful
misconduct of the party to be indemnified.

11.06.                  Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender agrees that it has, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Company, the Canadian Borrowers and the Swiss Borrower and decision to enter
into this Agreement and that it will, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
any of the other Basic Documents. The Administrative Agent shall not be required
to keep itself informed as to the performance or observance by the Company, the
Canadian Borrowers, the Swiss Borrower and the Subsidiary Guarantors of this
Agreement or any of the other Basic Documents or any other document referred to
or provided for herein or therein or to inspect the properties or books of the
Company, the Canadian Borrowers, the Swiss Borrower or any of the Subsidiary
Guarantors. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder or the other Basic Documents, the Administrative Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Company, the Canadian Borrowers, the Swiss Borrower or any of the Subsidiary
Guarantors (or any of their affiliates) which may come into the possession of
the Administrative Agent.

11.07.                  Failure to Act.  Except for action expressly required of
the Administrative Agent hereunder and under the other Basic Documents, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction by the Lenders of their indemnification
obligations under Section 11.05 hereof against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action.

11.08.                  Resignation or Removal of Administrative Agent.  Subject
to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Company and the Administrative Agent may be
removed at any time with or without cause by the Majority Lenders. Upon any such
resignation or removal the Majority Lenders shall have the right to appoint a
successor Administrative Agent reasonably acceptable to the Company (provided
that the Company’s consent shall not be required during the occurrence or
continuance of an Event of Default). Upon any such resignation or removal, the
Administrative Agent that resigned or was removed shall, to the extent that its
annual agency fee was paid in advance, pay to the Company an amount equal to
such fee multiplied by a fraction the numerator of which shall be the number of
days remaining on the date of such resignation or removal until the next
anniversary of the Effective Date, and the denominator of which shall be 365. If
no successor

94


--------------------------------------------------------------------------------


Administrative Agent shall have been so appointed by the Majority Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Majority Lenders’
removal of the retiring Administrative Agent (the “Notice Date”), then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent reasonably acceptable to the Company. Any successor
Administrative Agent shall be (i) a Lender or (ii) if no Lender has accepted
such appointment within 30 days after the Notice Date, a bank which has an
office in New York, New York with a combined capital and surplus of at least
$250,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Section 11 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.

11.09.                  Consents under Basic Documents.  Without the prior
written consent of the Majority Lenders, the Administrative Agent will not
consent to any modification, supplement or waiver under any of the Basic
Documents or any of the other documents described in Section 9.19 hereof.

11.10.                  Collateral Sub-Agents.  Each Lender by its execution and
delivery of this Agreement agrees, as contemplated by the Security Documents,
that, in the event it shall hold any Liquid Investments referred to therein,
such Liquid Investments shall be held in the name and under the control of such
Lender and such Lender shall hold such Liquid Investments as a collateral
sub-agent for the Administrative Agent thereunder.

11.11.                  Multi-Currency Payment Agent and Canadian Administrative
Agent.  The Multi-Currency Payment Agent referred to herein and the Canadian
Administrative Agent referred to in Annex A hereto shall be deemed to be
sub-agents of the Administrative Agent for all purposes of this Agreement and
entitled to the benefits of this Section 11.

11.12.                  Additional Ministerial Powers of the Administrative
Agent.  The Administrative Agent is hereby irrevocably authorized by each of the
Lenders to execute any document creating any Lien and to release any Lien
covering any asset of the Company or any of its Subsidiaries (including, without
limitation, any Facilities, accounts receivable or inventory) that is the
subject of a disposition, sale or assignment which is permitted under this
Agreement.

Section 12  Miscellaneous.

12.01.                  Waiver.  No failure on the part of the Administrative
Agent or any Lender to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege under any Basic Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege thereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The remedies
provided in the Basic Documents are cumulative and not exclusive of any remedies
provided by law.

95


--------------------------------------------------------------------------------


12.02.                  Notices.  All notices and other communications provided
for herein (including, without limitation, any modifications of, or waivers or
consents under, this Agreement) shall be given or made by telecopy or other
writing and telecopied, mailed or delivered to the intended recipient (a) in the
case of the Company, the Canadian Borrowers, the Swiss Borrower, the
Administrative Agent, the Multi-Currency Payment Agent or the Canadian
Administrative Agent at the “Address for Notices” specified below its name on
the signature pages hereof; (b) in the case of any Lender, at its address (or
telecopy number) set forth in its Administrative Questionnaire; or, as to any
party, at such other address as shall be designated by such party in a notice to
the Company, the Canadian Borrowers, the Swiss Borrower and the Administrative
Agent given in accordance with this Section 12.02. Except as otherwise provided
in this Agreement, all such communications shall be deemed to have been duly
given when transmitted by telecopier (and receipt is electronically confirmed),
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.

12.03.                  Expenses Etc.  The Company agrees to pay or reimburse
each of the Lenders, the Administrative Agent and the Arrangers for paying: (a)
the reasonable fees and expenses of Simpson Thacher & Bartlett LLP, special
counsel to the Administrative Agent, in connection with (i) the preparation,
execution and delivery of this Agreement (including the Exhibits hereto) and the
Security Documents and the making of the Loans hereunder and (ii) any
modification, supplement or waiver of any of the terms of this Agreement or any
other Basic Document (including, without limitation, the amendment and
restatement evidenced hereby); (b) all reasonable costs and expenses of the
Lenders, the Administrative Agent and the Arrangers (including reasonable
counsels’ fees) in connection with the enforcement of this Agreement or any
other Basic Document or any bankruptcy, insolvency or other proceedings); (c)
all mortgage, intangible, transfer, stamp, documentary or other similar taxes,
assessments or charges levied by any governmental or revenue authority in
respect of this Agreement or any other Basic Document or any other document
referred to herein or therein; and (d) all costs, expenses, taxes, assessments
and other charges incurred in connection with any filing, registration,
recording or perfection of any security interest contemplated by this Agreement,
any Security Document or any document referred to herein or therein.

12.04.                  Indemnification.  The Company shall indemnify the
Administrative Agent, the Arrangers, the Canadian Administrative Agent, the
Lenders and each affiliate thereof and their respective directors, officers,
employees and agents from, and hold each of them harmless against, any and all
losses, liabilities, claims or damages to which any of them may become subject,
insofar as such losses, liabilities, claims or damages arise out of, relate to
or result from any (i) Loan by any Lender hereunder or (ii) breach by the
Company, the Canadian Borrowers or the Swiss Borrower of this Agreement or any
other Basic Document or (iii) any Environmental Liabilities (whether known or
unknown) or (iv) any investigation, litigation or other proceeding (including
any threatened investigation or proceeding) relating to the foregoing, and the
Company shall reimburse the Administrative Agent, the Canadian Administrative
Agent and each Lender, and each affiliate and their respective directors,
officers, employees and agents, upon demand for any reasonable expenses
(including legal fees) incurred in connection with any such investigation or
proceeding; but excluding any such losses, liabilities, claims, damages or
expenses incurred by reason of the gross negligence or willful misconduct of the
Person to be indemnified.

96


--------------------------------------------------------------------------------


12.05.                  Amendments. Etc.  No amendment or waiver of any
provision of this Agreement, nor any consent to any departure by the Company,
the Canadian Borrowers or the Swiss Borrower therefrom, shall in any event be
effective unless the same shall be agreed or consented to by the Majority
Lenders and the Company, and each such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided
that no such change, waiver, discharge or termination shall, without the consent
of each Lender (other than a defaulting Lender) directly affected thereby, (i)
extend the Commitment Termination Date (it being understood that any waiver of
any prepayment of, or the method of application of any prepayment to the
amortization of, Loans shall not constitute any such extension), or extend the
stated maturity of any Letter of Credit beyond the Commitment Termination Date,
or extend the scheduled date of any payment of principal of any Term Loan, or
reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) or fees, or reduce the principal amount thereof, or increase any
Commitment of any Lender over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitments shall not constitute a change in the terms of a
Commitment of a Lender), (ii) amend, modify or waive any provision of this
Section 12.05, (iii) reduce the percentage specified in, or (except to give
effect to any additional facilities hereunder) otherwise modify, the definition
of Majority Lenders, (iv) release all or substantially all of the security for
the obligations of the Company or any other Borrower under this Agreement, (v)
change the order of any mandatory prepayment provided for in Section 3.02(b) or
(c) hereof without the consent of Term Lenders having at least 51% of the
aggregate principal amount of the Term Loans or (vi) release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Subsidiary Guaranty. Notwithstanding anything in this Section 12.05 to the
contrary, no amendment, waiver or consent shall be made (x) with respect to
Section 11 without the consent of the Administrative Agent or (y) with respect
to Annex A hereto without the consent of the Canadian Borrowers.

12.06.                  Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns except that the Company, the Canadian Borrowers and the
Swiss Borrower may not assign their rights or obligations hereunder without the
prior written consent of all of the Lenders. Each Lender may assign all or a
portion of its rights and obligations under this Agreement (i) with respect to
the Term Loans, (x) to any other Lender, to any affiliate of a Lender or to any
entity (an “Approved Fund”) (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender, an affiliate of such Lender
or an entity or an affiliate of an entity that administers or manages a Lender,
or (y) with the consent of the Administrative Agent and of the Company (provided
that the consent of the Company shall not be required if an Event of Default has
occurred or is continuing), and (ii) with respect to the Revolving Commitments,
(x) with the consent of the Administrative Agent and of the Issuing Bank or the
Canadian Issuing Bank, to any other Lender, to any affiliate of a Lender or to
an Approved Fund, or (y) with the consent of the Administrative Agent, of the
Issuing Bank or the Canadian Issuing Bank, and of the Company (provided, that
the consent of the Company to any assignment shall not be required if an Event
of Default hereunder shall have occurred and be continuing), which consents
(other than the consent of the Administrative Agent to the assignment of any
Revolving Commitment) shall not be unreasonably withheld or delayed, to

97


--------------------------------------------------------------------------------


any other bank or financial institution (it being understood that, in the case
of the Canadian Issuing Bank, it shall not be unreasonable to withhold consent
in the case of any proposed assignment to any entity or entities rated below
BBB+ by Standard & Poor’s, a Division of the McGraw-Hill Companies, Inc., or
other comparable rating by another comparable rating agency), provided that any
such partial assignment shall not, unless the Company and the Administrative
Agent otherwise agree (provided that the consent of the Company shall not be
required if an Event of Default has occurred or is continuing), be less than
$5,000,000 (or, in the case of Term Loans, $1,000,000), or if the remainder of
the Lender’s Commitment or Term Loans is less than $5,000,000, such lesser
amount. Upon execution and delivery to the Administrative Agent of an Assignment
and Assumption substantially in the form of Exhibit M hereto by the assignor and
the assignee together with payment by such assignee to the Administrative Agent
of a processing fee of $2,500, such assignee shall have, to the extent of such
assignment (unless otherwise provided therein), the same rights and benefits as
it would have if it were a Lender hereunder and the assignor shall be, to the
extent of such assignment (unless otherwise provided therein), released from its
obligations under this Agreement. Each Lender may (without the consent of any
other party to this Agreement) sell participations in all or any part of any
Loan or Loans or any Commitment or Commitments made by it to another bank or
other entity, in which event the participant shall not have any rights under
this Agreement (except as provided in the next succeeding sentence hereof) (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto, which agreement shall not give the participant the
right to consent to any modification, amendment or waiver other than one
described in clause (i), (ii), (iii),(iv), (v) or (vi) of Section 12.05 hereof).
Each of the Company, the Canadian Borrowers and the Swiss Borrower agrees that
each participant shall be entitled to the benefits of Sections 5.07 and 6 of
this Agreement and Section 3.8 of Annex A hereto with respect to its
participation; provided that no participant shall be entitled to receive any
greater amount pursuant to such Sections than the transferor Lender would have
been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such participant had no such transfer
occurred. Each Lender may furnish any information concerning the Company and its
Subsidiaries in the possession of such Lender from time to time to assignees and
participants (including prospective assignees and participants) which have
agreed in writing to be bound by the provisions of Section 12.07 hereof. The
Administrative Agent and the Company may, for all purposes of this Agreement,
treat any Lender as the holder of any Note or C$ Note drawn to its order (and
owner of the Loans evidenced thereby) until written notice of assignment,
participation or other transfer shall have been received by them from such
Lender.

In addition to the assignments and participations permitted the foregoing
provisions of this Section 12.06, any Lender may (without notice to the Company,
the Canadian Borrowers, the Swiss Borrower, the Administrative Agent, the
Issuing Bank or any other Lender and without payment of any fee) assign and
pledge all or any portion of its Loans and its Notes (i) to any Federal Reserve
Bank as collateral security pursuant to Regulation A of the Board of Governors
of the Federal Reserve System and any Operating Circular issued by such Federal
Reserve Bank and (ii) with respect to any Lender which is a fund, to its trustee
or creditors in support of its obligations to its trustee or creditors, and such
Loans and Notes shall be fully transferable as provided therein. No such
assignment pursuant to the preceding sentence shall release the assigning Lender
from its obligations hereunder.

98


--------------------------------------------------------------------------------


The Administrative Agent, acting for this purpose as an agent of the Company,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of the Loans and
Letter of Credit Liabilities owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Company, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.

12.07.                  Confidentiality.  Each Lender agrees to exercise all
reasonable efforts to keep any information delivered or made available by or on
behalf of the Company to it which has not been publicly disclosed confidential
from anyone other than persons employed or retained by such Lender who are or
are expected to become engaged in evaluating, approving, structuring or
administering the Loans; provided that nothing herein shall prevent any Lender
from disclosing such information (i) to any other Lender, (ii) to the officers,
directors, employees, agents, attorneys and accountants of such Lender or its
affiliates who have a need to know such information in accordance with customary
banking practices and who receive such information having been made aware of the
restrictions set forth in this Section, (iii) upon the order of any court or
administrative agency, (iv) upon the request or demand of any regulatory agency
or authority having jurisdiction over such Lender, (v) to the extent reasonably
required in connection with any litigation to which the Administrative Agent,
any Lender, the Company, the Canadian Borrowers, the Swiss Borrower, any
Subsidiary Guarantor or their respective affiliates may be a party, (vi) to the
extent reasonably required in connection with the exercise of any remedy
hereunder, (vii) to such Lender’s legal counsel and independent auditors, and
(viii) to any actual or proposed participant or assignee of all or part of its
rights hereunder which has agreed in writing to be bound by the provisions of
this Section 12.07.

12.08.                  Survival.  The obligations of the Company and the Swiss
Borrower under Sections 6.01, 6.05, 6.06, 6.08, 6.09, 12.03 and 12.04 hereof and
of the Canadian Borrowers under such Sections and Section 3.8 of Annex A hereto
and the obligations of the Lenders under Section 11.05 shall survive the
repayment of the Loans and the termination of the Commitments.

12.09.                  Captions. Captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Agreement.

12.10.                  Counterparts; Integration.  This Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement
constitutes the entire agreement and understanding among the parties hereto and
supersedes any and all prior agreements and understandings, oral and written,
relating to the subject matter hereof.

12.11.                  GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF
JURY TRIAL. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. EACH OF THE COMPANY, THE
CANADIAN BORROWERS AND THE SWISS

99


--------------------------------------------------------------------------------


BORROWER HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE
COURT SITTING IN NEW YORK CITY FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE OTHER BASIC DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE COMPANY, THE CANADIAN BORROWERS AND THE SWISS
BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE
COMPANY, THE CANADIAN BORROWERS, THE SWISS BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
BASIC DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY.

12.12.                  Canadian Borrowers’ and Swiss Borrower’s Agent.  The
Canadian Borrowers and the Swiss Borrower, by execution and delivery of this
Agreement, irrevocably appoints the Company as its agent and attorney-in-fact
for all purposes of this Agreement, irrevocably designates, appoints and
empowers the Company, as its designee and agent, for service of any and all
legal process, summons, notices and documents which may be served in any such
action or proceeding and hereby ratifies and confirms, and agrees to be bound
by, all actions taken by the Company on its behalf pursuant to the foregoing
authorization.  The Company irrevocably accepts such appointment.  Without
limiting the generality of the foregoing, all notices from and to the Canadian
Borrowers and the Swiss Borrower hereunder shall be given by or to the Company
on its behalf.  Each Lender, the Canadian Administrative Agent and the
Administrative Agent may conclusively rely on the authority of the Company to
act on behalf of the Canadian Borrowers and the Swiss Borrower.

12.13.                  Designation of Indebtedness.  The indebtedness incurred
hereunder constitutes “Senior Debt” or “Senior Indebtedness”, as the case may be
(and, accordingly, “Designated Senior Debt” or “Designated Senior Indebtedness”,
as the case may be) under the Senior Subordinated Debt Indentures and the other
Senior Subordinated Debt Documents.

12.14.                  Amendments to Security Documents, Etc.  Each of the
parties hereby consents to and approves in all material respects the
Acknowledgment and Confirmation of Guarantee or Security Documents, dated as of
the date hereof, among the Company, Iron Mountain Canada Corporation, the
Subsidiary Guarantors, the Administrative Agent and the Canadian Administrative
Agent, and substantially in the form attached hereto as Exhibit I, upon the
terms and conditions set forth therein, including, without limitation, the
amendments to the Security Documents effected thereby, including the amendment
to the Company Pledge Agreement, the Subsidiary Pledge Agreement and the
Canadian Borrower Pledge Agreement to include as part of the Collateral, as
defined therein, intercompany notes and advances and the amendment to the
Company Guarantee to include within such Guarantee the Reimbursement Obligations
of the Canadian Borrowers in respect of Canadian Letters of Credit.

100


--------------------------------------------------------------------------------


12.15.                  USA PATRIOT Act.  Each Lender that is subject to the Act
(as hereinafter defined) hereby notifies the Company that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Lender to
identify the Company in accordance with the Act.

12.16.                  Additional Borrowers.  The Company may designate any
Subsidiary of the Company as a Borrower under the Multi-Currency Commitments;
provided that the Administrative Agent and the applicable Lenders shall be
reasonably satisfied that such Lenders may make loans and other extensions of
credit to such Subsidiary in the applicable currency or currencies in such
Subsidiary’s jurisdiction in compliance with applicable laws and regulations,
without being required or qualified to do business in such jurisdiction and
without being subject to any unreimbursed or unindemnified Tax or other
expense.  Upon the receipt by the Administrative Agent of a Borrowing Subsidiary
Agreement substantially in the form of Exhibit N-1 executed by such Subsidiary
and the Company, such Subsidiary shall be a Borrower and a party to this
Agreement.  A Subsidiary shall cease to be a Borrower hereunder at such time as
no Loans, fees or any other amounts due in connection therewith pursuant to the
terms hereof shall be outstanding by such Subsidiary, no Letters of Credit
issued for the account of such Subsidiary shall be outstanding and such
Subsidiary and the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination substantially in the
form of Exhibit N-2; provided that, notwithstanding anything herein to the
contrary, no Subsidiary of the Company shall cease to be a Borrower solely
because it no longer is a Subsidiary of the Company.

12.17.                  Limitation of Liability.  For so long as there is more
than one Canadian Borrower, no amount is recoverable from one Canadian Borrower
in respect of the obligations of the other Canadian Borrower in excess of the
amount of financial assistance permitted pursuant to Companies Act (Nova
Scotia).

12.18.                  Releases of Guarantees and Liens.  (a)  Notwithstanding
anything to the contrary contained herein or in any other Basic Document, the
Administrative Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 12.05) to take any action requested by the Company having the effect
of releasing any Collateral or guarantee obligations (i) to the extent necessary
to permit consummation of any transaction not prohibited by any Basic Document
or that has been consented to in accordance with Section 12.05 or (ii) under the
circumstances described in paragraph (b) below.

(b)  At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Basic Documents (other than obligations under or in
respect of Swap Agreements) shall have been paid in full, the Commitments have
been terminated and no Letters of Credit shall be outstanding, the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Obligor under the
Security Documents shall terminate, all without delivery of any instrument or
performance of any act by any Person.

101


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

COMPANY:

 

 

 

IRON MOUNTAIN INCORPORATED

 

 

 

 

 

By

/s/

 

 

Title:

 

 

 

Address for Notices:

 

 

 

745 Atlantic Avenue

 

Boston, Massachusetts 02111

 

 

 

Attention:

John P. Lawrence

 

 

Senior Vice President

 

 

and Treasurer

 

 

 

 

Fax No.:

(617) 350-7881

 

 

 

 

Taxpayer ID Number:

 

 

 

Copy to:

 

 

 

Sullivan & Worcester LLP

 

One Post Office Square

 

Boston, Massachusetts 02109

 

Attention: Harry E. Ekblom, Jr.

 

 

 

Fax No.: (617) 338-2880

 

102


--------------------------------------------------------------------------------


 

CANADIAN BORROWERS:

 

 

 

IRON MOUNTAIN CANADA CORPORATION

 

 

 

 

 

By

/s/

 

 

Title:

 

 

 

Address for Notices:

 

 

 

Iron Mountain Canada Corporation

 

195 Summerlea Road

 

Brampton, Ontario, Canada L6T 4P6

 

Fax: (905) 792-2567

 

 

 

with a copy to:

 

Iron Mountain Incorporated.

 

745 Atlantic Avenue

 

Boston, Massachusetts 02111

 

Attention:

John P. Lawrence

 

 

Senior Vice President

 

 

and Treasurer

 

 

 

 

 

 

 

IRON MOUNTAIN NOVA SCOTIA FUNDING COMPANY

 

 

 

By

/s/

 

 

Title:

 

 

 

Address for Notices:

 

 

 

Iron Mountain Nova Scotia Funding Company

 

195 Summerlea Road

 

Brampton, Ontario, Canada L6T 4P6

 

Fax: (905) 792-2567

 

 

 

with a copy to:

 

Iron Mountain Incorporated.

 

745 Atlantic Avenue

 

Boston, Massachusetts 02111

 

Attention:

John P. Lawrence

 

 

Senior Vice President

 

 

and Treasurer

 

103


--------------------------------------------------------------------------------


 

SWISS BORROWER:

 

 

 

IRON MOUNTAIN SWITZERLAND GMBH

 

 

 

 

 

By

/s/

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

Iron Mountain Switzerland GmbH

 

Neuhausen am Rheinfall

 

Rheinweg 7

 

8200 Schaffhausen

 

Switzerland

 

 

 

 

 

with a copy to:

 

Iron Mountain Incorporated.

 

745 Atlantic Avenue

 

Boston, Massachusetts 02111

 

Attention:

John P. Lawrence

 

 

Senior Vice President

 

 

and Treasurer

 

104


--------------------------------------------------------------------------------


 

US$ LENDERS

 

 

 

 

 

JPMORGAN CHASE BANK, N.A

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

BARCLAYS BANK PLC

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

HSBC BANK PLC

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

105


--------------------------------------------------------------------------------


 

CITIZENS BANK OF MASSACHUSETTS

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

CALYON NEW YORK BRANCH

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

BEAR STEARNS CORPORATE LENDING INC.

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

106


--------------------------------------------------------------------------------


 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

ALLIED IRISH BANKS, P.L.C.

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

107


--------------------------------------------------------------------------------


 

BNP PARIBAS

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

THE BANK OF NEW YORK

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

SOVEREIGN BANK

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

108


--------------------------------------------------------------------------------


 

LLOYDS TSB BANK, PLC

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

109


--------------------------------------------------------------------------------


 

MULTI-CURRENCY LENDERS

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

BARCLAYS BANK PLC

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

HSBC BANK PLC

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

110


--------------------------------------------------------------------------------


 

CITIZENS BANK OF MASSACHUSETTS

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

CALYON NEW YORK BRANCH

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

BEAR STEARNS CORPORATE LENDING INC.

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

111


--------------------------------------------------------------------------------


 

LEHMAN COMMERCIAL PAPER INC.

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

ALLIED IRISH BANKS, P.L.C.

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

BNP PARIBAS

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

112


--------------------------------------------------------------------------------


 

UNION BANK OF CALIFORNIA, N.A.

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

THE BANK OF NEW YORK

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

SOVEREIGN BANK

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

113


--------------------------------------------------------------------------------


 

LLOYDS TSB BANK, PLC

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

114


--------------------------------------------------------------------------------


 

US$-CANADIAN LENDERS

 

 

 

 

 

JPMORGAN CHASE BANK

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

BARCLAYS BANK PLC

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

HSBC BANK USA, N.A. (TORONTO BRANCH)

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

115


--------------------------------------------------------------------------------


 

THE BANK OF NOVA SCOTIA

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

NATIONAL CITY BANK

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

116


--------------------------------------------------------------------------------


 

BNP PARIBAS

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

THE GENERAL AND COMPANY OF THE BANK OF SCOTLAND

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

117


--------------------------------------------------------------------------------


 

COMERICA BANK

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

118


--------------------------------------------------------------------------------


 

CANADIAN LENDERS

 

 

 

 

 

JPMORGAN CHASE BANK, N.A. TORONTO BRANCH

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

BARCLAYS CORPORATION LIMITED

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

HSBC BANK USA, N.A. (TORONTO BRANCH)

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

(ACTING THROUGH ITS CANADA BRANCH)

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

119


--------------------------------------------------------------------------------


 

THE BANK OF NOVA SCOTIA

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

WELLS FARGO FINANCIAL CORPORATION CANADA

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

UNITED OVERSEAS BANK LIMITED

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

NATIONAL CITY BANK, CANADA BRANCH

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

120


--------------------------------------------------------------------------------


 

BNP PARIBAS (CANADA)

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A., CANADA BRANCH

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

GE CANADA FINANCE HOLDING COMPANY

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

121


--------------------------------------------------------------------------------


 

COMERICA BANK, A MICHIGAN BANKING CORPORATION AND FOREIGN AUTHORIZED BANK UNDER
THE BANK ACT (CANADA)

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

122


--------------------------------------------------------------------------------


 

TERM LENDERS

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

HSBC BANK PLC

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

123


--------------------------------------------------------------------------------


 

CALYON NEW YORK BRANCH

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

BEAR STEARNS CORPORATE LENDING INC.

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

124


--------------------------------------------------------------------------------


 

ALLIED IRISH BANKS, P.L.C.

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

NATIONAL CITY BANK

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

BNP PARIBAS

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

125


--------------------------------------------------------------------------------


 

UNION BANK OF CALIFORNIA, N.A.

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

THE BANK OF NEW YORK

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

SOVEREIGN BANK

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

126


--------------------------------------------------------------------------------


 

THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

COMERICA BANK

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

 

WEBSTER BANK, NATIONAL ASSOCIATION

 

Name of Lender

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

127


--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

  as Administrative Agent

 

 

 

 

 

By

/s/

 

 

Title:

 

 

 

Address for Notices given pursuant to Section 5.05:

 

 

 

(a) US$Notices

 

 

 

JPMorgan Chase Bank

 

Loan and Agency Group

 

1111 Fannin

 

10th Floor

 

Houston, TX 77002

 

Attention: Leah Hughes

 

Telecopier No.: (713) 750-2932

 

Telephone No.: (713) 750-2885

 

 

 

(b) Multicurrency Notices

 

 

 

J.P. Morgan Europe Limited

 

Agency Department

 

125 London Wall

 

London

 

EC2Y 5AJ

 

Attention: James Beard

 

Telephone No.: 44-207-777-2355

 

Telecopier No.: 44-207-777-2360

 

 

 

Address for other Notices:

 

JPMorgan Chase Bank

 

270 Park Avenue

 

47th Floor

 

New York, New York 10017

 

Attention: Randolph Cates

 

Telecopier No.: (212) 270-3279

 

Telephone No.: (212) 270-8997

 

128


--------------------------------------------------------------------------------


 

CANADIAN ADMINISTRATIVE AGENT

 

 

 

 

 

JPMORGAN CHASE BANK, TORONTO BRANCH, as Canadian Administrative Agent

 

 

 

 

 

By

/s/

 

 

Title:

 

 

 

Address for Funding Notices:

 

JPMorgan Chase Bank, Toronto Branch

 

200 Bay St.

 

Royal Bank Plaza, South Tower

 

Suite 1800

 

Toronto, Ontario M5J 2J2

 

Attention: Amanda Staff

 

Telecopier No.: (416) 981-9128

 

Telephone No.: (416) 981-9235

 

 

 

Address for Notices:

 

JPMorgan Chase Bank, Toronto Branch

 

200 Bay St.

 

Royal Bank Plaza, South Tower

 

Suite 1800

 

Toronto, Ontario M5J 2J2

 

Attention: Christine Chan

 

Telecopier No.: (416) 981-9278

 

Telephone No.: (416) 981-9123

 

129


--------------------------------------------------------------------------------


REVOLVING COMMITMENTS

Lender

 

US$
Commitment

 

Multi-
Currency
Commitment

 

Total US$-
Canadian and
Canadian
Commitment

 

Total

 

 

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A. (JPMorgan Chase Bank, N.A. Toronto Branch)*

 

$

3,500,000

 

$

7,000,000

 

$

43,000,000

 

$

53,500,000

 

Barclays Bank PLC (Barclays Corporation Limited)*

 

3,500,000

 

15,000,000

 

35,000,000

 

$

53,500,000

 

HSBC Bank USA, National Association and HSBC Bank, plc (HSBC Bank USA, N.A.
Toronto Branch)*

 

5,000,000

 

15,000,000

 

25,000,000

 

$

45,000,000

 

Bank of America, N.A. (acting through its Canada branch)*

 

5,000,000

 

15,000,000

 

25,000,000

 

$

45,000,000

 

Citizens Bank of Massachusetts

 

15,000,000

 

30,000,000

 

—

 

$

45,000,000

 

The Bank of Nova Scotia

 

20,000,000

 

—

 

25,000,000

 

$

45,000,000

 

Calyon New York Branch

 

5,000,000

 

25,000,000

 

—

 

$

30,000,000

 

Bear Stearns Corporate Lending Inc.

 

5,000,000

 

25,000,000

 

—

 

$

30,000,000

 

Wells Fargo Bank, National Association (Wells Fargo Financial Corporation
Canada)*

 

5,000,000

 

10,000,000

 

15,000,000

 

$

30,000,000

 

Lehman Commercial Paper Inc.

 

5,000,000

 

25,000,000

 

—

 

$

30,000,000

 

United Overseas Bank Limited, New York Agency (United Overseas Bank Limited)*

 

—

 

—

 

25,000,000

 

$

25,000,000

 

Allied Irish Banks, p.l.c.

 

4,000,000

 

11,000,000

 

—

 

$

15,000,000

 

Bank of Ireland

 

3,000,000

 

12,000,000

 

—

 

$

15,000,000

 

National City Bank (National City Bank Canada Branch)

 

—

 

—

 

15,000,000

 

$

15,000,000

 

BNP Paribas (BNP Paribas (Canada))*

 

2,000,000

 

5,000,000

 

8,000,000

 

$

15,000,000

 

Union Bank of California, N.A. (Union Bank of California, N.A., Canada Branch)*

 

—

 

2,000,000

 

13,000,000

 

$

15,000,000

 

The Bank of New York

 

3,000,000

 

12,000,000

 

—

 

$

15,000,000

 

PNC Bank, National Association

 

3,000,000

 

12,000,000

 

—

 

$

15,000,000

 

Sovereign Bank

 

3,000,000

 

12,000,000

 

—

 

$

15,000,000

 

Lloyds TSB Bank, plc

 

3,000,000

 

12,000,000

 

—

 

$

15,000,000

 

Bank of Scotland

 

2,000,000

 

5,000,000

 

8,000,000

 

$

15,000,000

 

General Electric Capital Corporation (GE Canada Finance Holding Company)*

 

5,000,000

 

—

 

5,000,000

 

$

10,000,000

 

Comerica Bank (Comerica Bank, a Michigan banking corporation and foreign
authorized bank under the Bank Act (Canada)*

 

—

 

—

 

8,000,000

 

$

8,000,000

 

Total:

 

$

100,000,000

 

$

250,000,000

 

$

250,000,000

 

$

600,000,000

 

 

--------------------------------------------------------------------------------

*              The Lender indicated in parentheses is the Canadian Lender with
respect to the Canadian Commitment.


--------------------------------------------------------------------------------


TERM COMMITMENTS

Term Lender

 

Term Commitment

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

133,000,000

 

HSBC Bank USA, National Association and HSBC Bank, plc

 

15,000,000

 

Bank of America, N.A.

 

15,000,000

 

Citizens Bank of Massachusetts

 

15,000,000

 

Calyon New York Branch

 

10,000,000

 

Bear Stearns Corporate Lending Inc.

 

10,000,000

 

Lehman Commercial Paper Inc.

 

10,000,000

 

United Overseas Bank Limited, New York Agency

 

10,000,000

 

Allied Irish Banks, p.l.c.

 

10,000,000

 

Bank of Ireland

 

5,000,000

 

National City Bank

 

5,000,000

 

BNP Paribas

 

5,000,000

 

Union Bank of California, N.A.

 

5,000,000

 

The Bank of New York

 

5,000,000

 

PNC Bank, National Association

 

5,000,000

 

Sovereign Bank

 

3,000,000

 

Bank of Scotland

 

5,000,000

 

General Electric Capital Corporation

 

25,000,000

 

Comerica Bank

 

2,000,000

 

Webster Bank, National Association

 

7,000,000

 

Total:

 

$

300,000,000

 

 


--------------------------------------------------------------------------------


SCHEDULE II

IRON MOUNTAIN INCORPORATED
Subsidiaries; Investments in Joint Ventures and Other Persons
as of April 16, 2007

List of Subsidiaries

ENTITY NAME

 

JURISDICTION OF INCORPORATION OR
ORGANIZATION

 

NAMES UNDER WHICH THE ENTITY
DOES BUSINESS

Administradora de Informacion Limitada*

 

Chile

 

 

Archivage Actif Groupe Iron Mountain SAS*

 

France

 

 

Archive Services Limited*

 

England and Wales

 

 

Archivex Box Company Limited*

 

Alberta

 

 

Archivex Limited*

 

Nova Scotia

 

Archivex

Arcus Data Security Limited*

 

England and Wales

 

 

Britannia Data Management Limited*

 

England and Wales

 

 

COMAC, Inc.

 

Delaware

 

COMAC

Custodia SOS Limitada*

 

Chile

 

 

Datavault Holdings Limited*

 

England and Wales

 

 

Datavault Limited*

 

Scotland

 

 

Datavault Northwest Limited*

 

England and Wales

 

 

Datavault Southwest Limited*

 

England and Wales

 

 

Docuguard Holdings Limited*

 

Cyprus

 

 

Iron Mountain Australia Pty Ltd*

 

 

 

Iron Mountain

Iron Mountain Austria Archivierung Austria G.m.b.H.*

 

Austria

 

Iron Mountain

Iron Mountain Czech Republic*

 

Czech Republic

 

Iron Mountain

Iron Mountain Likvidacie s.r.o.*

 

Czech Republic

 

Iron Mountain

Iron Mountain Magyarorszaq kft*

 

Hungary

 

Iron Mountain

Iron Mountain Slovakia s.r.o.*

 

Slovakia

 

Iron Mountain

Iron Mountain S.R.L.*

 

Romania

 

Iron Mountain

FIME S.A.*

 

France

 

 

GbD GmbH*

 

Germany

 

Iron Mountain

Honanross Ltd.*

 

Ireland

 

Iron Mountain

Imaging Systems (NZ) Limited*

 

New Zealand

 

Iron Mountain

IM Australia Holdings Pty. Ltd.*

 

Australia

 

 

IM New Zealand Holdings Pty. Ltd.*

 

New Zealand

 

Iron Mountain

 


--------------------------------------------------------------------------------


 

ENTITY NAME

 

JURISDICTION OF INCORPORATION OR
ORGANIZATION

 

NAMES UNDER WHICH THE ENTITY
DOES BUSINESS

IM EES Sp. Z.O.O.*

 

Poland

 

Iron Mountain

IMSA Peru SRL*

 

Peru

 

Iron Mountain

IndexInfo Services Pty Ltd.*

 

India

 

Iron Mountain

Iron Mountain Argentina S.A.*

 

Argentina

 

Iron Mountain

Iron Mountain Arsivleme Hizmetleri A.S.*

 

Turkey

 

Iron Mountain

Iron Mountain A/S*

 

Denmark

 

Iron Mountain

Iron Mountain Asia Pacific Holdings Limited*

 

Hong Kong

 

 

Iron Mountain Assurance Corporation*

 

Vermont

 

 

Iron Mountain Australia Pty Ltd*

 

Australia

 

Iron Mountain

Iron Mountain Belgium NV*

 

Belgium

 

Iron Mountain

Iron Mountain Box Company*

 

Nova Scotia

 

 

Iron Mountain Canada Corporation*

 

Nova Scotia

 

Iron Mountain

Iron Mountain Caribbean Holdings Ltd.*

 

Cayman Islands

 

 

Iron Mountain Cayman Ltd.*

 

Cayman Islands

 

 

Iron Mountain Chile S.A.*

 

Chile

 

Iron Mountain

Iron Mountain Chile Servicios S.A.*

 

Chile

 

Iron Mountain

Iron Mountain CJS*

 

Russia

 

 

Iron Mountain Deutschland GmbH*

 

Germany

 

Iron Mountain

Iron Mountain Deutschland m.i.i.l.GmbH*

 

Germany

 

Iron Mountain

Iron Mountain Digital Limited*

 

England and Wales

 

Iron Mountain Digital

Iron Mountain Digital GmbH*

 

Germany

 

Iron Mountain Digital

Iron Mountain Digital S.A.S.*

 

France

 

Iron Mountain Digital

Iron Mountain DIMS Ltd.*

 

England and Wales

 

 

Iron Mountain DISOS GmbH*

 

Germany

 

Iron Mountain

Iron Mountain do Brazil S.A.*

 

Brazil

 

Iron Mountain

Iron Mountain EES (Holdings) Ltd.*

 

Cyprus

 

 

Iron Mountain Espana, S.A.*

 

Spain

 

Iron Mountain

Iron Mountain Europe (Group) Limited*

 

England and Wales

 

 

Iron Mountain Europe Limited*

 

England and Wales

 

 

Iron Mountain (France), S.A.*

 

France

 

Iron Mountain

Iron Mountain (Gibraltar) Holdings Limited*

 

Gibraltar

 

 

Iron Mountain Global, Inc.

 

Delaware

 

 

 


--------------------------------------------------------------------------------


 

ENTITY NAME

 

JURISDICTION OF INCORPORATION OR
ORGANIZATION

 

NAMES UNDER WHICH THE ENTITY
DOES BUSINESS

Iron Mountain Global, LLC

 

Delaware

 

 

Iron Mountain Government Services Incorporated

 

Delaware

 

 

Iron Mountain Group (Europe) Limited*

 

England and Wales

 

 

Iron Mountain Holdings (Europe) Limited*

 

England and Wales

 

 

Iron Mountain Holdings (France), SNC*

 

France

 

 

Iron Mountain Hong Kong Limited*

 

Hong Kong

 

 

Iron Mountain Information Management, Inc.

 

Delaware

 

Iron Mountain

Iron Mountain Intellectual Property Management, Inc.

 

Delaware

 

Iron Mountain

Iron Mountain Ireland Ltd.*

 

Ireland

 

Iron Mountain

Iron Mountain Ireland (Holdings)*

 

Ireland

 

 

Iron Mountain Livingston Limited*

 

England and Wales

 

 

Iron Mountain Mayflower Ltd.*

 

England and Wales

 

 

Iron Mountain Mexico, S.A. de R.L. de C.V.*

 

Mexico

 

Iron Mountain

Iron Mountain MDM Limited*

 

England and Wales

 

 

Iron Mountain Nederland (Holdings) B.V.*

 

Netherlands

 

 

Iron Mountain Nederland B.V.*

 

Netherlands

 

Iron Mountain

Iron Mountain New Zealand Limited*

 

New Zealand

 

Iron Mountain

Iron Mountain Norge AS*

 

Norway

 

Iron Mountain

Iron Mountain Nova Scotia Funding Company*

 

Nova Scotia

 

 

Iron Mountain Peru S.A.*

 

Peru

 

Iron Mountain

Iron Mountain PLE Limited*

 

England and Wales

 

 

Iron Mountain Records Management (Puerto Rico), Inc.*

 

Puerto Rico

 

Iron Mountain

Iron Mountain Scotland (Holdings) Limited*

 

England and Wales

 

 

Iron Mountain Scotland Limited*

 

England and Wales

 

Iron Mountain

Iron Mountain Singapore Pte. Limited*

 

Singapore

 

 

Iron Mountain South America Ltd.*

 

Cayman Islands

 

 

Iron Mountain Statutory Trust 1998

 

Connecticut

 

 

Iron Mountain Statutory Trust 1999

 

Connecticut

 

 

Iron Mountain Step S.p.A.*

 

Italy

 

Iron Mountain

Iron Mountain Switzerland GmbH*

 

Switzerland

 

 

Iron Mountain Transnational Holdings Ltd.*

 

Hong Kong

 

 

Iron Mountain (UK) Limited*

 

England and Wales

 

 

Iron Mountain Ukraine*

 

Ukraine

 

 

JAD (93) Limited*

 

England and Wales

 

 

 


--------------------------------------------------------------------------------


 

ENTITY NAME

 

JURISDICTION OF INCORPORATION OR
ORGANIZATION

 

NAMES UNDER WHICH THE ENTITY
DOES BUSINESS

Jones & Crossland Limited*

 

England and Wales

 

 

Kestrel Data Services Limited*

 

England and Wales

 

 

Kestrel Data UK Limited*

 

England and Wales

 

 

Kestrel Reprographics Limited*

 

England and Wales

 

 

Memogarde, S.A.*

 

France

 

Memogarde

Mody Access Info Pvt. Ltd.*

 

India

 

Iron Mountain

Mountain Glenwood Real Estate, Inc.*

 

British Columbia

 

 

Mountain Real Estate Assets, Inc.

 

Delaware

 

 

Mountain Reserve III, Inc.

 

Delaware

 

 

Mountain West Palm Real Estate, Inc.*

 

Delaware

 

 

Nettlebed Acquisition Corp.

 

Delaware

 

 

Record Data Limited*

 

Ireland

 

 

Security Destruction Ltd.*

 

England and Wales

 

Iron Mountain

Silver Sky*

 

Jersey Channel Islands

 

 

Sistemas de Archivo Corporativo, S.A. de R.L. de C.V.*

 

Mexico

 

Iron Mountain

Sistemas de Archivo de Mexico, S.A. de R.L. de C.V.*

 

Mexico

 

Iron Mountain

Societa Italiana Archivi s.p.a. *

 

Italy

 

 

Societe Civile Imobiliere du Chemin Cornillon*

 

France

 

 

SSG Servicios e Sistemas Gerenciais Ltd.*

 

Brazil

 

Iron Mountain

Storbox SA*

 

Chile

 

Iron Mountain

The Document Storage Company Limited*

 

England and Wales

 

 

397499 British Columbia Ltd.*

 

British Columbia

 

 

The Imaging Centre Pty. Ltd.*

 

Australia

 

Iron Mountain

Treeline Services Corporation

 

Delaware

 

 

Upper Providence Venture I, L.P.*

 

Pennsylvania

 

 

 

--------------------------------------------------------------------------------

* Denotes a Non-Guarantor Subsidiary

 


--------------------------------------------------------------------------------


Investments in Joint Ventures and Other Persons

Poland

Strategic Alliance Agreement dated December 22, 2005, among Iron Mountain
Holdings (Europe) Limited, Iron Mountain Incorporated, EES Holdings Limited, USL
Holdings, LLC, AMS USA, LLC, Tom Keller and Brian Patterson

Russia, Ukraine, Denmark

Strategic Alliance Agreement dated November 15, 2006 among Iron Mountain
Holdings (Europe) Limited, Iron Mountain Incorporated, Iron Mountain EES
Holdings, Ltd., Tom Keller and Brian Patterson

Turkey

Strategic Alliance Agreement dated November 7, 2006 among Iron Mountain Holdings
(Europe) Limited, Iron Mountain Incorporated, Iron Mountain Arsivleme Hizmetleri
A.S., Guard Holding Investments SL, Dilek Arkan, Hasan Arkan and Enver Arkan


--------------------------------------------------------------------------------


SCHEDULE III
(Pursuant to Sections 9.08 and 9.13)


PART I.                                                    EXISTING INDEBTEDNESS


1.                                       LOAN NOTE INSTRUMENTS ISSUED FEBRUARY
26, 1999 BY PIERCE LEAHY EUROPE, LIMITED IN CONNECTION WITH THE ACQUISITION OF
DATAVAULT IN THE PRINCIPAL AMOUNT OF £11,715,000 (ENTITLED TO THE BENEFIT OF
LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF IRON MOUNTAIN INCORPORATED).  THE
LOAN NOTE INSTRUMENTS MATURE FEBRUARY 28, 2009.


2.                                       IT LEASE OBLIGATION OUTSTANDING WITH
CIT LEASING ($2,300,000).


3.                                       ORACLE SOFTWARE LICENSES TREATED AS
CAPITAL LEASE ($3,000,000).


4.                                       MICROSOFT LICENSES TREATED AS CAPITAL
LEASE ($2,900,000).


5.                                       IRON MOUNTAIN AUSTRALIA LOCAL BANK LINE
UP TO ($4,000,000).


6.                                       IRON MOUNTAIN CHILE LOAN WITH BANCO
BILBAO VISCAYA ($2,450,000).


7.                                       IRON MOUNTAIN CHILE CAPITAL LEASES
($9,450,000).


8.                                       IRON MOUNTAIN MEXICO LOCAL BANK LOAN
WITH GRUPO SCOTIABANK ($3,000,000).


9.                                       INDEBTEDNESS SECURED BY LIENS
IDENTIFIED IN PART II OF THIS SCHEDULE III.


--------------------------------------------------------------------------------



PART II.                                                EXISTING LIENS


1.                                       MORTGAGE HELD BY SUN AMERICA LIFE
INSURANCE COMPANY ON PROPERTY LOCATED AT 1905 JOHN CONNALLY DRIVE, CARROLTON,
TEXAS ($410,000).


2.                                       MORTGAGE HELD BY SUN AMERICA LIFE
INSURANCE COMPANY ON PROPERTY LOCATED AT 5775 ROYALTY DRIVE, HOUSTON, TEXAS
($290,000).


3.                                       MORTGAGE HELD BY LASALLE BANK NATIONAL
ASSOCIATION AS TRUSTEE FOR MORGAN STANLEY CAPITAL I INC. COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 1998 CF1 ON PROPERTY AT 3501 ELECTRONICS WAY,
WEST PALM BEACH, FLORIDA ($1,500,000).


4.                                       MORTGAGE HELD BY BANCO SANTANDER ON
PROPERTY LOCATED IN SPAIN ($1,100,000).


5.                                       MORTGAGE HELD BY BANCO DE CHILE ON
PROPERTY LOCATED IN CHILE ($730,000).


6.                                       LIENS SECURING HEDGING OBLIGATIONS
ENTERED INTO IN CONNECTION WITH THE LEASE FINANCING UNDER THE MASTER LEASE AND
SECURITY AGREEMENT (THE “2001 SYNTHETIC LEASE”), DATED AS OF MAY 22, 2001,
BETWEEN IRON MOUNTAIN STATUTORY TRUST – 2001, IN ITS CAPACITY AS LESSOR (THE
“LESSOR”) AND IRON MOUNTAIN INFORMATION MANAGEMENT, INC., AS LESSEE (THE
“LESSEE”), AND THE RELATED UNCONDITIONAL GUARANTY DATED AS OF MAY 22, 2001 BY
IRON MOUNTAIN INCORPORATED IN FAVOR OF THE LESSOR.


7.                                       CHARGES, PLEDGES AND ASSIGNMENTS OF
SUBSTANTIALLY ALL THE ASSETS OF IME AND ITS SUBSIDIARIES (INCLUDING PLEDGES OF
SHARE CAPITAL OF SUCH SUBSIDIARIES) TO SECURE OBLIGATIONS UNDER THE IME CREDIT
AGREEMENT (TO BE PAID IN FULL IN ACCORDANCE WITH SECTION 7.01(K) OF THE CREDIT
AGREEMENT).  THE CURRENT BORROWINGS ON THE IME CREDIT AGREEMENT ARE £74M AND
€111M.


--------------------------------------------------------------------------------


Iron Mountain

Outstanding Letters of Credit as of April 9, 2007

 

 

 

 

 

 

 

 

 

 

 

 

Original US$

 

Current US$

 

 

 

 

 

Entity

 

Issuer

 

Beneficiary

 

Policy

 

Issue Date

 

Exp. Date

 

Amount

 

Amount

 

Purpose

 

Notes

 

IMI

 

Chase NY

 

North 5th & 45th
Realty Corp

 

P351058

 

1/5/1998

 

1/5/2008

 

50,000

 

50,000

 

Secure
Property
Lease

 

Ever
Green
Rollover

 

 

 

Chase NY

 

RLI Insurance
Company

 

SB 250500

 

8/26/2004

 

4/1/2008

 

150,000

 

150,000

 

RU
Insurance
Company

 

Ever
Green
Rollover

 

IMI

 

Chase NY

 

PHH Vehicle
Management
Services

 

P-245813

 

3/1/2004

 

1/31/2008

 

154,340

 

180,914

 

Iron
Mountain
Canada

 

Ever
Green
Rollover

 

IMI

 

Chase NY

 

State of
Vermont

 

P-231634

 

11/13/2002

 

1/1/2008

 

1,000,000

 

1,000,000

 

For Iron
Mountain
Assurance
Corp.

 

Auto-
renewal

 

IMI

 

Chase NY

 

Zurich American
Insurance Company

 

TPTS-304862

 

1/12/2007

 

1/31/2008

 

25,602,017

 

25,602,017

 

For
Insurance
Claims

 

Ever
Green
Rollover (1 Year)

 

IMI

 

Bank of
America

 

Intesasanpaolo

 

68017524

 

2/28/2007

 

1/31/2012

 

€

4,000,000

 

€

4,000,000

 

For
Earnout
Payment

 

 

 

 


--------------------------------------------------------------------------------


Annex A


TO THE CREDIT AGREEMENT


SECTION 1.  DEFINITIONS

Defined Terms.  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms shall have the following meanings:

“Acceptance Fee” shall mean the fee payable in C$ to each Canadian Lender in
respect of Bankers’ Acceptances and BA Equivalent Loans computed in accordance
with subsection 2.3(e).

“Applicable BA Discount Rate” shall mean (i) with respect to any Schedule I
Canadian Lender, as applicable to a Bankers’ Acceptance being purchased by such
Schedule I Canadian Lender on any day, the CDOR Rate and (ii) with respect to
any Schedule II/III Canadian Lender or any other Canadian Lender which is not a
Schedule I, II or III Canadian Lender, as applicable to a Bankers’ Acceptance
being purchased by, or BA Equivalent Loan to be advanced by, such Canadian
Lender on any day, the lesser of (x) the average (as determined by the Canadian
Administrative Agent) of the respective percentage discount rates (expressed to
two decimal places and rounded upward, if necessary, to the nearest 1/100th of
1%) quoted to the Canadian Administrative Agent by each Schedule II/III
Reference Canadian Lender as the percentage discount rate at which such Schedule
II/III Reference Canadian Lender would, in accordance with its normal practices,
at or about 10:00 A.M. (Toronto time) on such day, be prepared to purchase
bankers’ acceptances accepted by such Schedule II/III Reference Canadian Lender
having a term and a face amount comparable to the term and face amount of such
Bankers’ Acceptance or BA Equivalent Loan, as applicable and (y) the rate that
is 0.10% per annum in excess of the rate determined pursuant to clause (i) of
this definition in connection with the relevant issuance of Bankers’
Acceptances, or advance of any BA Equivalent Loan.

“Applicable Margin for Canadian Borrowing” shall mean the rate for the
respective type of C$ Loan set forth below opposite the level (either Level 1,
Level 2, Level 3 or Level 4) indicated in the schedule set forth below
corresponding to the Applicable Leverage Ratio in effect at such time:


--------------------------------------------------------------------------------


 

 

Applicable Margin (% per annum)

 

Range of
Leverage Ratio

 

C$Prime
Loans

 

Bankers’
Acceptances/BA
Equivalent Loans

 

 

 

 

 

 

 

Level 4

 

 

 

 

 

 

 

 

 

 

 

Greater than or equal to 5.00 to 1.00

 

0.75

%

1.75

%

 

 

 

 

 

 

Level 3

 

 

 

 

 

 

 

 

 

 

 

Less than 5.00 to 1.00 and greater than or equal to 4.00 to 1.00

 

0.50

%

1.50

%

 

 

 

 

 

 

Level 2

 

 

 

 

 

 

 

 

 

 

 

Less than 4.00 to 1.00 and greater than or equal to 3.00 to 1.00

 

0.25

%

1.25

%

 

 

 

 

 

 

Level 1

 

 

 

 

 

 

 

 

 

 

 

Less than 3.00 to 1.00

 

0

%

1.00

%

 

“BA Discount Proceeds” shall mean in respect of any Bankers’ Acceptance to be
purchased by a Canadian Lender, or in respect of any BA Equivalent Loan to be
made by a Canadian Lender, on any day under subsection 2.3, an amount (rounded
to the nearest whole Canadian cent, and with one-half of one Canadian cent being
rounded up) calculated on such day by dividing:

(a)  the face amount of such Bankers’ Acceptance or BA Equivalent Loan; by

(b)  the sum of one plus the product of:

(i)                                     the Applicable BA Discount Rate
(expressed as a decimal) applicable to such Bankers’ Acceptance or BA Equivalent
Loan; and

(ii)                                  a fraction, the numerator of which is the
number of days remaining in the term of such Bankers’ Acceptance or BA
Equivalent Loan and the denominator of which is 365;

with such product being rounded up or down to the fifth decimal place and
.000005 being rounded up.

“BA Equivalent Loan” shall mean an advance in Canadian Dollars made by a
Canadian Lender to the Canadian Borrower evidenced by a BA Equivalent Note.

2


--------------------------------------------------------------------------------


“BA Equivalent Note” shall mean a promissory note executed and delivered by the
Canadian Borrower to a Canadian Lender in substantially the form of Exhibit C to
this Annex A.

“Bankers’ Acceptance” shall mean a bill of exchange or a depository bill
governed by the Depository Bills and Notes Act (Canada) denominated in C$ drawn
by the Canadian Borrower and accepted by a Canadian Lender pursuant to
subsection 2.3.

“Borrowing Date (Canada)” shall mean any Business Day (Canada) specified in a
notice as a date on which the Canadian Borrower requests the relevant Canadian
Lenders to make C$ Loans under this Annex A to the Credit Agreement.

“Business Day (Canada)” shall mean a day on which banks are open for business in
Toronto, Ontario, Canada but excludes (i) Saturday, Sunday and any other day
which is a legal holiday in Toronto, Ontario, Canada and (ii) any day on which
commercial banks are authorized or required to close in New York City or Boston,
Massachusetts.

“Canadian Administrative Agent” shall mean JPMorgan Chase Bank, Toronto Branch,
together with its affiliates, as the agent for the Canadian Lenders under the
Credit Agreement and the other Basic Documents.

“Canadian Administrative Office” shall mean the Canadian Administrative Agent’s
office located at 200 Bay Street, Royal Bank Plaza, South Tower, Suite 1800,
Toronto, Ontario M5J 2J2, or such other office in Canada as may be designated as
such by the Canadian Administrative Agent by written notice to the Canadian
Borrower and the Lenders.

“Canadian Borrower” shall mean Iron Mountain Canada Corporation or Iron Mountain
Nova Scotia Funding Company or both of these as the context may require.  The
Canadian Commitments shall be available to either or both of them, but not in
excess of the amount thereof in the aggregate.

“Canadian Commitment” shall mean as to any Canadian Lender, the obligation of
such Canadian Lender to make (i) C$ Prime Loans and (ii) BA Equivalent Loans
and/or to purchase Bankers’ Acceptances from the Canadian Borrower hereunder in
an aggregate principal or face amount at any one time outstanding up to but not
exceeding the amount set forth opposite such Canadian Lender’s name on Schedule
I to the Credit Agreement under the caption “Canadian Commitment” (expressed in
Canadian Dollars) or, in the case of a Person that is party to an assignment
permitted under Section 12.06 of the Credit Agreement after the Effective Date,
as specified in the respective instrument of assignment pursuant to which such
assignment is effected (as the same may be reduced or increased at any time or
from time to time pursuant to subsection 3.3 of this Annex A or reallocated from
time to time pursuant to subsection 2.6 of this Annex A, and may be increased
from time to time pursuant to Section 2.01 of the Credit Agreement).  The
original aggregate principal amount of the Canadian Commitments is the Canadian
Dollar equivalent (determined by the Administrative Agent using the Canadian
Exchange Rate) of US$250,000,000 minus the original aggregate amount of the
US$-Canadian

3


--------------------------------------------------------------------------------


Commitments; provided, that in no event shall the aggregate outstanding
principal amount of the C$ Loans and the aggregate amount of all Letter of
Credit Liabilities outstanding under the Canadian Commitments, together with the
aggregate outstanding principal amount of the US$-Canadian Loans, exceed
US$250,000,000.

“Canadian Dollars” or “C$” shall mean dollars in lawful currency of Canada.

“Canadian Exchange Rate” shall mean on a particular date, the rate at which C$
may be exchanged into US$, determined by reference to the Bank of Canada noon
rate as published on the Reuters Screen page BOFC.  In the event that such rate
does not appear on such Reuters page, the “Canadian Exchange Rate” shall be
determined by reference to any other means (as selected by the Canadian
Administrative Agent) by which such rate is quoted or published from time to
time by the Bank of Canada (in each case as in effect at or about 12:00 Noon,
Toronto time, on the Business Day (Canada) immediately preceding the relevant
date of determination); provided, that if at the time of any such determination,
for any reason, no such exchange rate is being quoted or published, the Canadian
Administrative Agent may use any reasonable method as it deems applicable to
determine such rate, and such determination shall be prima facie evidence of the
accuracy thereof.

“Canadian Issuing Bank” shall mean any Canadian Lender so designated by the
Canadian Borrower with the consent of such Canadian Lender and the Canadian
Administrative Agent.

“Canadian Lender” shall mean each of the lenders that is a signatory to the
Credit Agreement under the caption “CANADIAN LENDER” on the signature pages
thereto and each lender or financial institution that becomes a Canadian Lender
after the date hereof pursuant to Section 12.06 of the Credit Agreement;
provided, that as of the Effective Date (or the effective date of the relevant
assignment pursuant to Section 12.06 of the Credit Agreement), any such lender
shall be itself or shall operate through an applicable Canadian Lending Office
which is either (x) resident in Canada for the purposes of the Income Tax Act
(Canada), as amended (the “ITA”), or (y) deemed to be resident in Canada for
purposes of Part XIII of the ITA in respect of any amounts paid or credited to
such lender hereunder.

“Canadian Lending Office” shall mean for each Canadian Lender, the lending
office for such Canadian Lender (or of an affiliate of such Canadian Lender)
designated for each type of C$ Loan in the Administrative Questionnaire of such
Canadian Lender or such other lending office of such Canadian Lender (or of an
affiliate of such Canadian Lender) as such Canadian Lender may from time to time
specify to the Canadian Administrative Agent and the Canadian Borrower as the
office by which its C$ Loans of such type are to be made and maintained.

“Canadian Letters of Credit” shall have the meaning assigned to such term in
subsection 2.8 hereof.

4


--------------------------------------------------------------------------------


“Canadian Swingline Loans” shall have the meaning assigned to such term in
section 2.9(a).

“Canadian Swingline Commitment” shall mean the obligation of the Swingline
Lender to make Canadian Swingline Loans pursuant to Section 2.9 in an aggregate
principal amount at any one time not to exceed $10,000,000.

“Canadian Swingline Participation Amount” shall have the meaning assigned to
such term in section 2.9(c).

“C$ Commitment Percentage” shall mean as to any Canadian Lender at any time, the
percentage of the aggregate Canadian Commitments then constituted by such
Canadian Lender’s Canadian Commitment.

“C$ Loans” shall mean the collective reference to C$ Prime Loans and Bankers’
Acceptances and BA Equivalent Loans; for the purposes of this Agreement, the
principal amount of any C$ Loan constituting a Bankers’ Acceptance or BA
Equivalent Loan shall be deemed to be the undiscounted face amount of such
Bankers’ Acceptance, or BA Equivalent Note, respectively.

“C$ Note” as defined in subsection 3.2 hereof.

“C$ Prime Loans” shall mean advances denominated in Canadian Dollars that bear
interest at a rate based upon the C$ Prime Rate.

“C$ Prime Rate” shall mean with respect to a C$ Prime Loan, on any day, the
greater of (a) the annual rate of interest announced from time to time by the
Canadian Administrative Agent as its reference rate then in effect for
determining interest rates on C$ denominated commercial loans in Canada and (b)
the annual rate of interest equal to the sum of (i) the CDOR Rate for 30 days
and (ii) 0.50% per annum.

“CDOR Rate” shall mean on any date, the per annum rate of interest which is the
rate based on the rate applicable to C$ bankers’ acceptances for a term
comparable to that specified in the Borrowing Notice appearing on the “Reuters
Screen CDOR Page” on such date, or if such date is not a Business Day (Canada),
then on the immediately preceding Business Day (Canada); provided, however, that
if no such rate appears on the Reuters Screen CDOR Page as contemplated, then
the CDOR Rate on any date shall be calculated as the arithmetic mean of the
rates for the term and amount referred to above applicable to C$ bankers’
acceptances quoted by the Schedule I Reference Canadian Lenders as of 10:00
A.M., Toronto time, on such date or, if such date is not a Business Day
(Canada), then on the immediately preceding Business Day (Canada).

“Draft” shall mean a blank bill of exchange, within the meaning of the Bills of
Exchange Act (Canada), in substantially the form set forth in Exhibit A to this
Annex A, drawn by the Canadian Borrower on a Canadian Lender, denominated in C$
and bearing such distinguishing letters and numbers as such Lender may
determine, but which at such time, except as otherwise provided herein, has not
been completed or accepted by such Lender.

5


--------------------------------------------------------------------------------


“Drawing” shall mean the creation and purchase of Bankers’ Acceptances and/or
the purchase of completed Drafts, by the Canadian Lenders pursuant to subsection
2.3.

“Related Affiliate” shall mean with respect to any Canadian Lender, an Affiliate
or lending office of such Canadian Lender designated by it to make its
US$-Canadian Commitment and US$-Canadian Loans available to the Company under
this Agreement.

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Schedule I Canadian Lender” shall mean any Canadian bank named on Schedule I to
the Bank Act (Canada).

“Schedule I Reference Canadian Lenders” shall mean Canadian Imperial Bank of
Commerce and The Bank of Nova Scotia.

“Schedule II/III Canadian Lender” shall mean any bank named on Schedule II or
Schedule III to the Bank Act (Canada).

“Schedule II/III Reference Canadian Lender” shall mean JPMorgan Chase Bank,
N.A., Toronto Branch and HSBC Bank USA, Toronto Branch.


SECTION 2.  THE CANADIAN COMMITMENTS

2.1.      The Canadian Commitments.  Subject to the terms and conditions hereof,
each Canadian Lender severally agrees to make revolving credit loans (which
shall be C$ Prime Loans) to, to accept and, at the option of the Canadian
Borrower, purchase Bankers’ Acceptances from (or, at the option of a Canadian
Lender, make a BA Equivalent Loan in lieu of purchasing a Bankers’ Acceptance),
and to issue letters of credit pursuant to subsection 2.8 for the account of,
the Canadian Borrower from time to time during the Commitment Period in an
aggregate principal amount at any one time outstanding not to exceed such
Canadian Lender’s Canadian Commitment.  During the Commitment Period, the
Canadian Borrower may use the Canadian Commitments by borrowing, prepaying
(other than Bankers’ Acceptances or BA Equivalent Loans) or repaying the C$
Prime Loans, Bankers’ Acceptances or BA Equivalent Loans, in whole or in part,
and reborrowing, all in accordance with the terms and conditions hereof.

2.2.      Procedure for C$ Prime Loan Borrowing.  The Canadian Borrower may
borrow C$ Prime Loans during the Commitment Period on any Business Day (Canada),
provided that the Canadian Borrower shall give the Canadian Administrative Agent
irrevocable written or telephonic notice (in the case of telephonic notice, to
be promptly confirmed in writing) (which notice must be received by the Canadian
Administrative Agent prior to 12:00 Noon, Toronto time, one Business Day
(Canada) prior to the requested Borrowing Date (Canada)), specifying (a) the
amount to be borrowed, (b) the requested Borrowing Date (Canada) and (c) the
designation of an account to which funds will be transferred.  Each borrowing of
C$ Prime Loans shall be in an amount equal to C$300,000 or a whole multiple of
C$100,000 in excess

6


--------------------------------------------------------------------------------


thereof.  Upon receipt of any such irrevocable notice from the Canadian
Borrower, the Canadian Administrative Agent shall promptly notify each Canadian
Lender thereof.  Each Canadian Lender will make the amount of its pro rata share
of each such borrowing available to the Canadian Administrative Agent for the
account of the Canadian Borrower at the Canadian Administrative Office prior to
11:00 A.M., Toronto time, on the Borrowing Date (Canada) requested by the
Canadian Borrower in funds immediately available to the Canadian Administrative
Agent.  Such borrowing will then be made available on such date to the Canadian
Borrower by the Canadian Administrative Agent by wire transfer of such funds to
the account specified in such irrevocable notice with the aggregate of the
amounts made available to the Canadian Administrative Agent by the Canadian
Lenders and in like funds as received by the Canadian Administrative Agent.

2.3.      Bankers’ Acceptances and BA Equivalent Loans.


(A)  THE CANADIAN BORROWER MAY (I) ISSUE BANKERS’ ACCEPTANCES DENOMINATED IN C$,
FOR ACCEPTANCE AND, AT THE CANADIAN BORROWER’S OPTION, PURCHASE BY THE CANADIAN
LENDERS OR (II) BORROW BA EQUIVALENT LOANS, EACH IN ACCORDANCE WITH THE
PROVISIONS OF THIS SUBSECTION 2.3.


(B)  PROCEDURES.

(1)  NOTICE.  THE CANADIAN BORROWER SHALL NOTIFY THE CANADIAN ADMINISTRATIVE
AGENT BY IRREVOCABLE WRITTEN OR TELEPHONIC NOTICE (IN THE CASE OF TELEPHONIC
NOTICE, TO BE PROMPTLY CONFIRMED IN WRITING) BY 10:00 A.M., TORONTO TIME, THREE
BUSINESS DAYS (CANADA) PRIOR TO THE DATE OF THE RELEVANT BORROWING IN RESPECT OF
ANY BORROWING BY WAY OF BANKERS’ ACCEPTANCES OR BA EQUIVALENT LOANS.

(2)  MINIMUM BORROWING AMOUNT.  EACH BORROWING BY WAY OF BANKERS’ ACCEPTANCES OR
BA EQUIVALENT LOANS SHALL BE IN A MINIMUM AGGREGATE FACE AMOUNT OF C$1,000,000
OR A WHOLE MULTIPLE OF C$100,000 IN EXCESS THEREOF.

(3)  FACE AMOUNTS.  THE FACE AMOUNT OF EACH BANKERS’ ACCEPTANCE OR BA EQUIVALENT
LOAN SHALL BE C$100,000 OR ANY WHOLE MULTIPLE THEREOF.

(4)  TERM.  BANKERS’ ACCEPTANCES AND BA EQUIVALENT NOTES SHALL BE ISSUED AND
SHALL MATURE ON A BUSINESS DAY (CANADA).  EACH BANKERS’ ACCEPTANCE AND BA
EQUIVALENT NOTE SHALL HAVE A TERM OF 30, 60, 90 OR 180 DAYS (OR SUCH SHORTER OR
LONGER TERM AS SHALL BE AGREED TO BY ALL OF THE CANADIAN LENDERS), SHALL MATURE
ON OR BEFORE THE COMMITMENT TERMINATION DATE AND SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO EACH CANADIAN LENDER.

(5)  BANKERS’ ACCEPTANCES AND BA EQUIVALENT NOTES IN BLANK.  TO FACILITATE THE
ACCEPTANCE OF BANKERS’ ACCEPTANCES AND THE ISSUANCE OF BA EQUIVALENT NOTES UNDER
THIS AGREEMENT, THE CANADIAN BORROWER SHALL, FROM TIME TO TIME AS REQUIRED,
PROVIDE TO THE CANADIAN ADMINISTRATIVE AGENT DRAFTS AND BA EQUIVALENT NOTES DULY
EXECUTED AND ENDORSED IN BLANK BY THE CANADIAN BORROWER IN QUANTITIES SUFFICIENT
FOR EACH CANADIAN LENDER TO FULFILL ITS OBLIGATIONS HEREUNDER.  IN ADDITION, THE
CANADIAN BORROWER HEREBY APPOINTS EACH CANADIAN LENDER AS ITS ATTORNEY, WITH
RESPECT TO BANKERS’ ACCEPTANCES AND

7


--------------------------------------------------------------------------------


BA EQUIVALENT NOTES FOR WHICH THE CANADIAN BORROWER HAS PROVIDED A BANKERS’
ACCEPTANCE OR BA EQUIVALENT LOAN NOTICE:

(I)  TO COMPLETE AND SIGN ON BEHALF OF THE CANADIAN BORROWER, EITHER MANUALLY OR
BY FACSIMILE OR MECHANICAL SIGNATURE, THE DRAFTS TO CREATE THE BANKERS’
ACCEPTANCES (WITH, IN EACH CANADIAN LENDER’S DISCRETION, THE INSCRIPTION “THIS
IS A DEPOSITORY BILL SUBJECT TO THE DEPOSITORY BILLS AND NOTES ACT (CANADA)”) OR
THE BA EQUIVALENT NOTES, AS APPLICABLE;

(II)  AFTER THE ACCEPTANCE THEREOF BY ANY CANADIAN LENDER, TO ENDORSE ON BEHALF
OF THE CANADIAN BORROWER, EITHER MANUALLY OR BY FACSIMILE OR MECHANICAL
SIGNATURE, SUCH BANKERS’ ACCEPTANCE IN FAVOR OF THE APPLICABLE PURCHASER OR
ENDORSEE THEREOF INCLUDING, IN SUCH CANADIAN LENDER’S DISCRETION, SUCH CANADIAN
LENDER OR A CLEARING HOUSE (AS DEFINED BY THE DEPOSITORY BILLS AND NOTES ACT
(CANADA));

(III)  TO DELIVER SUCH BANKERS’ ACCEPTANCES TO SUCH PURCHASER OR TO DEPOSIT SUCH
BANKERS’ ACCEPTANCES WITH SUCH CLEARING HOUSE; AND

(IV)  TO COMPLY WITH THE PROCEDURES AND REQUIREMENTS ESTABLISHED FROM TIME TO
TIME BY SUCH CANADIAN LENDER OR SUCH CLEARING HOUSE IN RESPECT OF THE DELIVERY,
TRANSFER AND COLLECTION OF BANKERS’ ACCEPTANCES AND DEPOSITORY BILLS.

The Canadian Borrower recognizes and agrees that all Bankers’ Acceptances and BA
Equivalent Notes signed, endorsed, delivered or deposited on its behalf by a
Canadian Lender shall bind the Canadian Borrower as fully and effectually as if
signed in the handwriting of and duly issued, delivered or deposited by the
proper signing officer of the Canadian Borrower.  Each Canadian Lender is hereby
authorized to accept such Drafts or issue such Bankers’ Acceptances endorsed in
blank in such face amounts as may be determined by such Canadian Lender in
accordance with the terms of this Agreement, provided that the aggregate amount
thereof is less than or equal to the aggregate amount of Bankers’ Acceptances
required to be accepted by such Canadian Lender.  No Canadian Lender shall be
responsible or liable for its failure to accept a Bankers’ Acceptance or make a
BA Equivalent Loan if the cause of such failure is, in whole or in part, due to
the failure of the Canadian Borrower to provide duly executed and endorsed
Drafts or BA Equivalent Notes to the Canadian Administrative Agent on a timely
basis, nor shall any Canadian Lender be liable for any damage, loss or other
claim arising by reason of any loss or improper use of any such instrument
except loss or improper use arising by reason of the gross negligence or willful
misconduct of such Canadian Lender, its officers, employees, agents or
representatives.  The Canadian Administrative Agent and each Canadian Lender
shall exercise such care in the custody and safekeeping of Drafts and BA
Equivalent Notes as it would exercise in the custody and safekeeping of similar
property owned by it.  Each Canadian Lender will, upon the request of the
Canadian Borrower, promptly advise the Canadian Borrower of the number and
designation, if any, of Drafts then held by it for the Canadian Borrower.  Each
Canadian Lender shall maintain a record with respect to Drafts and Bankers’
Acceptances (i) received by it from the Canadian Administrative Agent in blank
hereunder, (ii) voided

8


--------------------------------------------------------------------------------


by it for any reason, (iii) accepted by it hereunder, (iv) purchased by it
hereunder and (v) canceled at their respective maturities and of BA Equivalent
Notes (i) received by it from the Canadian Administrative Agent in blank
hereunder, (ii) voided by it for any reason and (iii) canceled at their
respective maturities.  Each Canadian Lender further agrees to retain such
records in the manner and for the statutory periods provided in the various
Canadian provincial or federal statutes and regulations which apply to such
Canadian Lender.

(6)  EXECUTION OF BANKERS’ ACCEPTANCES AND BA EQUIVALENT NOTES.  DRAFTS OF THE
CANADIAN BORROWER TO BE ACCEPTED AS BANKERS’ ACCEPTANCES AND BA EQUIVALENT NOTES
HEREUNDER SHALL BE DULY EXECUTED ON BEHALF OF THE CANADIAN BORROWER. 
NOTWITHSTANDING THAT ANY PERSON WHOSE SIGNATURE APPEARS ON ANY BANKERS’
ACCEPTANCE OR BA EQUIVALENT NOTE AS A SIGNATORY FOR THE CANADIAN BORROWER MAY NO
LONGER BE AN AUTHORIZED SIGNATORY FOR THE CANADIAN BORROWER AT THE DATE OF
ISSUANCE OF A BANKERS’ ACCEPTANCE OR ADVANCE OF A BA EQUIVALENT LOAN, SUCH
SIGNATURE SHALL NEVERTHELESS BE VALID AND SUFFICIENT FOR ALL PURPOSES AS IF SUCH
AUTHORITY HAD REMAINED IN FORCE AT THE TIME OF SUCH ISSUANCE OR ADVANCE, AND ANY
SUCH BANKERS’ ACCEPTANCE OR BA EQUIVALENT NOTE SO SIGNED SHALL BE BINDING ON THE
CANADIAN BORROWER.

(7)  ISSUANCE OF BANKERS’ ACCEPTANCES OR BA EQUIVALENT NOTE.  PROMPTLY FOLLOWING
RECEIPT OF A NOTICE OF BORROWING BY WAY OF BANKERS’ ACCEPTANCES OR BA EQUIVALENT
LOANS, THE CANADIAN ADMINISTRATIVE AGENT SHALL SO ADVISE THE CANADIAN LENDERS
AND SHALL ADVISE EACH CANADIAN LENDER OF THE FACE AMOUNT OF EACH DRAFT TO BE
ACCEPTED BY IT OR BA EQUIVALENT LOAN TO BE MADE BY IT AND THE TERM THEREOF.  THE
AGGREGATE FACE AMOUNT OF DRAFTS TO BE ACCEPTED OR BA EQUIVALENT LOANS TO BE MADE
BY A CANADIAN LENDER SHALL BE DETERMINED BY THE CANADIAN ADMINISTRATIVE AGENT ON
A PRO RATA BASIS BY REFERENCE TO THE RESPECTIVE CANADIAN COMMITMENTS OF THE
CANADIAN LENDERS, EXCEPT THAT, IF THE FACE AMOUNT OF A DRAFT OR BA EQUIVALENT
LOANS WHICH WOULD OTHERWISE BE ACCEPTED BY A CANADIAN LENDER WOULD NOT BE
C$100,000 OR A WHOLE MULTIPLE THEREOF, SUCH FACE AMOUNT SHALL BE INCREASED OR
REDUCED BY THE CANADIAN ADMINISTRATIVE AGENT IN ITS SOLE AND UNFETTERED
DISCRETION TO THE NEAREST WHOLE MULTIPLE OF C$100,000.

(8)  ACCEPTANCE OF BANKERS’ ACCEPTANCES.  EACH DRAFT TO BE ACCEPTED BY A
CANADIAN LENDER SHALL BE ACCEPTED AT SUCH CANADIAN LENDER’S CANADIAN LENDING
OFFICE.

(9)  PURCHASE OF BANKERS’ ACCEPTANCES/ADVANCE OF BA EQUIVALENT LOAN.  EACH
CANADIAN LENDER SHALL BE REQUIRED TO PURCHASE (SUBJECT TO THE COMMERCIAL
AVAILABILITY OF A RESALE MARKET IN THE CASE OF BANKERS’ ACCEPTANCES WITH A TERM
OF APPROXIMATELY 30, 60, 90 OR 180 DAYS, AS THE CASE MAY BE) FROM THE CANADIAN
BORROWER ON THE BORROWING DATE (CANADA), AT THE APPLICABLE BA DISCOUNT RATE, THE
BANKERS’ ACCEPTANCES ACCEPTED BY IT ON SUCH DATE OR TO ADVANCE THE SUBJECT BA
EQUIVALENT LOAN AND TO PROVIDE TO THE CANADIAN ADMINISTRATIVE AGENT THE BA
DISCOUNT PROCEEDS THEREOF NOT LATER THAN 12:00 NOON, TORONTO TIME, ON SUCH
BORROWING DATE (CANADA) FOR THE ACCOUNT OF THE CANADIAN BORROWER.  THE
ACCEPTANCE FEE PAYABLE BY THE CANADIAN BORROWER TO SUCH CANADIAN LENDER UNDER
SUBSECTION 2.3(E) IN RESPECT OF EACH BANKERS’ ACCEPTANCE ACCEPTED AND PURCHASED
BY SUCH CANADIAN LENDER FROM THE CANADIAN BORROWER OR EACH BA EQUIVALENT LOAN
MADE BY SUCH CANADIAN LENDER TO THE CANADIAN BORROWER SHALL BE SET OFF AGAINST

9


--------------------------------------------------------------------------------


THE BA DISCOUNT PROCEEDS PAYABLE BY SUCH CANADIAN LENDER UNDER THIS SUBSECTION
2.3(B)(9).  NOT LATER THAN 2:00 P.M., TORONTO TIME, ON SUCH BORROWING DATE
(CANADA), THE CANADIAN ADMINISTRATIVE AGENT SHALL MAKE SUCH BA DISCOUNT PROCEEDS
AVAILABLE TO THE CANADIAN BORROWER BY WIRE TRANSFER OF SUCH FUNDS TO AN ACCOUNT
DESIGNATED BY THE CANADIAN BORROWER WITH THE AGGREGATE OF THE AMOUNTS MADE
AVAILABLE TO THE CANADIAN ADMINISTRATIVE AGENT BY THE CANADIAN LENDERS AND IN
LIKE FUNDS AS RECEIVED BY THE CANADIAN ADMINISTRATIVE AGENT.

(10)  SALE OF BANKERS’ ACCEPTANCES.  EACH CANADIAN LENDER MAY AT ANY TIME AND
FROM TIME TO TIME HOLD, SELL, REDISCOUNT OR OTHERWISE DISPOSE OF ANY OR ALL
BANKERS’ ACCEPTANCES ACCEPTED AND PURCHASED BY IT.

(11)  WAIVER OF PRESENTMENT AND OTHER CONDITIONS.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE CANADIAN BORROWER WAIVES PRESENTMENT FOR PAYMENT AND ANY
OTHER DEFENSE TO PAYMENT OF ANY AMOUNTS DUE TO A CANADIAN LENDER IN RESPECT OF A
BANKERS’ ACCEPTANCE ACCEPTED BY IT OR BA EQUIVALENT NOTE ISSUED TO IT PURSUANT
TO THIS AGREEMENT WHICH MIGHT EXIST SOLELY BY REASON OF SUCH BANKERS’ ACCEPTANCE
OR BA EQUIVALENT NOTE BEING HELD, AT THE MATURITY THEREOF, BY SUCH CANADIAN
LENDER IN ITS OWN RIGHT, AND THE CANADIAN BORROWER AGREES NOT TO CLAIM ANY DAYS
OF GRACE IF SUCH CANADIAN LENDER AS HOLDER SUES THE CANADIAN BORROWER ON THE
BANKERS’ ACCEPTANCES OR BA EQUIVALENT NOTES FOR PAYMENT OF THE AMOUNT PAYABLE BY
THE CANADIAN BORROWER THEREUNDER.


(C)  THE CANADIAN BORROWER SHALL REIMBURSE EACH CANADIAN LENDER FOR, AND THERE
SHALL BECOME DUE AND PAYABLE AT 10:00 A.M., TORONTO TIME, ON THE MATURITY DATE
FOR EACH BANKERS’ ACCEPTANCE OR BA EQUIVALENT NOTE , AN AMOUNT IN CANADIAN
DOLLARS IN SAME DAY FUNDS EQUAL TO THE FACE AMOUNT OF SUCH BANKERS’ ACCEPTANCE
OR BA EQUIVALENT NOTE.  THE CANADIAN BORROWER SHALL MAKE EACH SUCH REIMBURSEMENT
PAYMENT (I) BY CAUSING ANY PROCEEDS OF A REFUNDING BANKERS’ ACCEPTANCE OR
REFUNDING BA EQUIVALENT NOTE (AS SUCH TERMS ARE DEFINED IN SUBSECTION 2.3(D)
BELOW) ISSUED IN ACCORDANCE WITH SUBSECTION 2.3(D) OR CONVERSION OF SUCH
BANKERS’ ACCEPTANCE OR BA EQUIVALENT LOAN IN ACCORDANCE WITH SUBSECTION 2.4 TO
BE APPLIED IN REDUCTION OF SUCH REIMBURSEMENT PAYMENT; AND (II) BY DEPOSITING
THE AMOUNT OF SUCH REIMBURSEMENT PAYMENT (OR ANY PORTION THEREOF REMAINING
UNPAID AFTER APPLICATION OF ANY PROCEEDS REFERRED TO IN CLAUSE (I)) WITH THE
CANADIAN ADMINISTRATIVE OFFICE IN ACCORDANCE WITH SUBSECTION 3.7.  THE CANADIAN
BORROWER’S PAYMENT IN ACCORDANCE WITH THIS SUBSECTION SHALL SATISFY ITS
OBLIGATIONS UNDER ANY BANKERS’ ACCEPTANCE OR BA EQUIVALENT LOAN TO WHICH IT
RELATES, AND THE CANADIAN LENDER WHICH HAS ACCEPTED SUCH BANKERS’ ACCEPTANCE
SHALL THEREAFTER BE SOLELY RESPONSIBLE FOR THE PAYMENT OF SUCH BANKERS’
ACCEPTANCE.


(D)  THE CANADIAN BORROWER SHALL GIVE IRREVOCABLE WRITTEN OR TELEPHONIC NOTICE
(IN THE CASE OF TELEPHONIC NOTICE, TO BE PROMPTLY CONFIRMED IN WRITING) (OR SUCH
OTHER METHOD OF NOTIFICATION AS MAY BE AGREED UPON BETWEEN THE CANADIAN
ADMINISTRATIVE AGENT AND THE CANADIAN BORROWER) TO THE CANADIAN ADMINISTRATIVE
AGENT AT OR BEFORE 10:00 A.M., TORONTO TIME, TWO BUSINESS DAYS (CANADA) PRIOR TO
THE MATURITY DATE OF EACH BANKERS’ ACCEPTANCE OR BA EQUIVALENT NOTE OF THE
CANADIAN BORROWER’S INTENTION TO ISSUE A BANKERS’ ACCEPTANCE OR BA EQUIVALENT
NOTE, RESPECTIVELY, ON SUCH MATURITY DATE (A “REFUNDING BANKERS’ ACCEPTANCE” OR
A “REFUNDING BA EQUIVALENT NOTE”, RESPECTIVELY) TO PROVIDE FOR THE PAYMENT OF
SUCH MATURING BANKERS’ ACCEPTANCE OR BA EQUIVALENT NOTE (IT BEING UNDERSTOOD
THAT PAYMENTS BY THE CANADIAN

10


--------------------------------------------------------------------------------



BORROWER AND FUNDINGS BY THE CANADIAN LENDERS IN RESPECT OF EACH MATURING
BANKERS’ ACCEPTANCE OR BA EQUIVALENT NOTE AND THE RELATED REFUNDING BANKERS’
ACCEPTANCE OR REFUNDING BA EQUIVALENT NOTE SHALL BE MADE ON A NET BASIS
REFLECTING THE DIFFERENCE BETWEEN THE FACE AMOUNT OF SUCH MATURING BANKERS’
ACCEPTANCE OR BA EQUIVALENT NOTE AND THE BA DISCOUNT PROCEEDS (NET OF THE
APPLICABLE ACCEPTANCE FEE) OF SUCH REFUNDING BANKERS’ ACCEPTANCE OR REFUNDING BA
EQUIVALENT NOTE).  IF THE CANADIAN BORROWER FAILS TO GIVE SUCH NOTICE OR DOES
NOT HAVE SUFFICIENT FUNDS ON DEPOSIT IN THE AMOUNT OF REIMBURSEMENT PAYMENT IN
ACCORDANCE WITH SUBSECTION 2.3(C)(II), THE CANADIAN BORROWER SHALL BE DEEMED TO
HAVE REQUESTED THAT SUCH MATURING BANKERS’ ACCEPTANCES OR BA EQUIVALENT NOTE BE
REPAID WITH THE PROCEEDS OF C$ PRIME LOANS (WITHOUT ANY REQUIREMENT TO GIVE
NOTICE WITH RESPECT THERETO), COMMENCING ON THE MATURITY DATE OF SUCH MATURING
BANKERS’ ACCEPTANCES OR BA EQUIVALENT NOTE.


(E)  AN ACCEPTANCE FEE SHALL BE PAYABLE BY THE CANADIAN BORROWER TO EACH
CANADIAN LENDER IN ADVANCE (IN THE MANNER SPECIFIED IN SUBSECTION 2.3(B)(9)
HEREOF) UPON THE ISSUANCE OF A BANKERS’ ACCEPTANCE TO BE ACCEPTED BY SUCH
CANADIAN LENDER OR A BA EQUIVALENT LOAN TO BE ADVANCED BY SUCH CANADIAN LENDER
CALCULATED AT THE RATE PER ANNUM EQUAL TO THE APPLICABLE MARGIN FOR CANADIAN
BORROWING, SUCH ACCEPTANCE FEE TO BE CALCULATED ON THE FACE AMOUNT OF SUCH
BANKERS’ ACCEPTANCE OR SUCH BA EQUIVALENT LOAN AND TO BE COMPUTED ON THE BASIS
OF THE NUMBER OF DAYS IN THE TERM OF SUCH BANKERS’ ACCEPTANCE OR SUCH BA
EQUIVALENT LOAN AND A YEAR OF 365 DAYS.


(F)  IN THE EVENT THAT THE LOANS AND THE REIMBURSEMENT OBLIGATIONS SHALL BE
DECLARED OR BECOME IMMEDIATELY DUE AND PAYABLE ON ANY DATE OF MATURITY OR
PURSUANT TO SECTION 10.01 OF THE CREDIT AGREEMENT, THE CANADIAN BORROWER SHALL,
FORTHWITH, WITHOUT ANY DEMAND OR THE TAKING OF ANY ACTION BY THE CANADIAN
ADMINISTRATIVE AGENT, PROVIDE COVER FOR ALL OUTSTANDING BANKERS’ ACCEPTANCES AND
BA EQUIVALENT LOANS BY PAYING TO THE CANADIAN ADMINISTRATIVE AGENT IMMEDIATELY
AVAILABLE FUNDS IN AN AMOUNT EQUAL TO THE THEN AGGREGATE FACE AMOUNT OF ALL
OUTSTANDING BANKERS’ ACCEPTANCES AND BA EQUIVALENT LOANS, WHICH FUNDS SHALL BE
HELD BY THE CANADIAN ADMINISTRATIVE AGENT IN AN ACCOUNT AS COLLATERAL SECURITY,
AND IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES OF ANY CANADIAN LENDER AND THE
CANADIAN ADMINISTRATIVE AGENT HEREUNDER, ANY CANADIAN LENDER OR THE CANADIAN
ADMINISTRATIVE AGENT (OR SUCH ALTERNATE ARRANGEMENT AS MAY BE AGREED UPON BY THE
CANADIAN BORROWER AND SUCH CANADIAN LENDER OR THE CANADIAN ADMINISTRATIVE AGENT,
AS APPLICABLE) SHALL BE ENTITLED TO DEPOSIT AND RETAIN IN AN ACCOUNT TO BE
MAINTAINED BY THE CANADIAN ADMINISTRATIVE AGENT (BEARING INTEREST AT THE
CANADIAN ADMINISTRATIVE AGENT’S RATES AS MAY BE APPLICABLE IN RESPECT OF OTHER
DEPOSITS OF SIMILAR AMOUNTS FOR SIMILAR TERMS), FOR THE RATABLE BENEFIT OF THE
CANADIAN LENDERS, AMOUNTS WHICH ARE RECEIVED BY SUCH CANADIAN LENDER OR THE
CANADIAN ADMINISTRATIVE AGENT FROM THE CANADIAN BORROWER HEREUNDER OR AS
PROCEEDS OF THE EXERCISE OF ANY RIGHTS OR REMEDIES OF ANY CANADIAN LENDER OR THE
CANADIAN ADMINISTRATIVE AGENT HEREUNDER AGAINST THE CANADIAN BORROWER, TO THE
EXTENT SUCH AMOUNTS MAY BE REQUIRED TO SATISFY ANY CONTINGENT OR UNMATURED
OBLIGATIONS OR LIABILITIES OF THE CANADIAN BORROWER TO THE CANADIAN LENDERS OR
THE CANADIAN ADMINISTRATIVE AGENT, OR ANY OF THEM HEREUNDER.

2.4.      Conversion Option.  Subject to the provisions of this Agreement, the
Canadian Borrower may, prior to the Commitment Termination Date, effective on
any Business Day (Canada), convert, in whole or in part, C$ Prime Loans into
Bankers’ Acceptances or BA Equivalent Loans or vice versa upon giving to the
Canadian Administrative Agent prior

11


--------------------------------------------------------------------------------


irrevocable written or telephonic notice (in the case of telephonic notice, to
be promptly confirmed in writing) within the notice period and in the form which
would be required to be given to the Canadian Administrative Agent in respect of
the category of C$ Loan into which the outstanding C$ Loan is to be converted in
accordance with the provisions of subsection 2.2 or 2.3, as applicable, provided
that:

(a)                                  no C$ Prime Loan may be converted into a
Bankers’ Acceptance or a BA Equivalent Loan when any Event of Default has
occurred and is continuing;

(b)                                 each conversion to Bankers’ Acceptances or
BA Equivalent Loans shall be for an aggregate amount of C$1,000,000 (and whole
multiples of C$100,000 in excess thereof), and each conversion to C$ Prime Loans
shall be in a minimum aggregate amount of C$300,000; and

(c)                                  Bankers’ Acceptances and BA Equivalent
Loans may be converted only on the maturity date of such Bankers’ Acceptances
and BA Equivalent Loans and, provided that, if less than all Bankers’
Acceptances and BA Equivalent Loans are converted, then after such conversion
not less than C$1,000,000 (and whole multiples of C$100,000 in excess thereof)
shall remain as Bankers’ Acceptances or BA Equivalent Loans.

2.5.      Circumstances Making Bankers’ Acceptances and BA Equivalent Loans
Unavailable.


(A)  IF THE CANADIAN ADMINISTRATIVE AGENT DETERMINES IN GOOD FAITH, WHICH
DETERMINATION SHALL BE FINAL, CONCLUSIVE AND BINDING UPON THE CANADIAN BORROWER,
AND NOTIFIES THE CANADIAN BORROWER THAT, BY REASON OF CIRCUMSTANCES AFFECTING
THE MONEY MARKET, THERE IS NO MARKET FOR BANKERS’ ACCEPTANCES, THEN:

(I)  THE RIGHT OF THE CANADIAN BORROWER TO REQUEST A BORROWING BY WAY OF
BANKERS’ ACCEPTANCE OR BA EQUIVALENT LOANS SHALL BE SUSPENDED UNTIL THE CANADIAN
ADMINISTRATIVE AGENT DETERMINES THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION
NO LONGER EXIST AND THE CANADIAN ADMINISTRATIVE AGENT SO NOTIFIES THE CANADIAN
BORROWER; AND

(II)  ANY NOTICE RELATING TO A BORROWING BY WAY OF BANKERS’ ACCEPTANCE OR BA
EQUIVALENT LOANS WHICH IS OUTSTANDING AT SUCH TIME SHALL BE DEEMED TO BE A
NOTICE REQUESTING A BORROWING BY WAY OF C$ PRIME LOANS (ALL AS IF IT WERE A
NOTICE GIVEN PURSUANT TO SUBSECTION 2.2).


(B)  THE CANADIAN ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE CANADIAN
BORROWER AND THE CANADIAN LENDERS OF THE SUSPENSION OF THE CANADIAN BORROWER’S
RIGHT TO REQUEST A BORROWING BY WAY OF BANKERS’ ACCEPTANCE OR BA EQUIVALENT
LOANS AND OF THE TERMINATION OF SUCH SUSPENSION.

2.6.      Designation of Borrowings.  The Company and the Canadian Borrower
shall give notice to each of the Canadian Administrative Agent (on or prior to
the date which is five

12


--------------------------------------------------------------------------------


(5) Business Days (Canada) prior to the first day of each month) and the
Administrative Agent (on or prior to the date which is five (5) Business Days
prior to the first day of each month), respectively, of the aggregate Canadian
Commitment and the aggregate US$-Canadian Commitment to be available during such
month (the “US-Canadian Allocation”), and the Canadian Administrative Agent and
the Administrative Agent shall promptly notify the Canadian Lenders and the
US$-Canadian Lenders, respectively, thereof. With the consent of each of the
US$-Canadian Lenders, the Canadian Lenders, the Administrative Agent and the
Canadian Administrative Agent (as evidenced in a manner satisfactory to the
Administrative Agent), the Company and the Canadian Borrower may modify the
then-current US-Canadian Allocation for any period and subject to any notice as
they may request; and in the event of a failure by the Company and the Canadian
Borrower to give a timely notice as to the US-Canadian Allocation for any month,
the US-Canadian Allocation for the immediately preceding month shall continue in
effect.  The Company and the Canadian Borrower agree that at no time during such
month shall the aggregate principal amount of the C$ Loans, together with the
amount of Letter of Credit Liabilities outstanding under the Canadian
Commitments, exceed the aggregate Canadian Commitment specified in such notice,
nor shall the aggregate principal amount of the US$-Canadian Loans exceed the
aggregate US$-Canadian Commitment specified in such notice, and in no event
shall the aggregate of the Dollar Equivalent of the Canadian Commitments and the
US$-Canadian Commitments exceed US$250,000,000.  Each Canadian Lender
acknowledges that some or all of its US$-Canadian Commitment may be allocated
from time to time under this subsection 2.6 to the Company.   Each Canadian
Lender that is a “United States person” (as such term is defined in Section
7701(a)(30) of the Code) shall, subject to the terms and conditions of this
agreement, fulfill such US$-Canadian Commitment to the Company, but nothing
herein shall obligate a Canadian Lender that is not such a “United States
person” to lend money to the Company; provided that a Canadian Lender that is
not such a “United States person” shall designate in writing to the
Administrative Agent on the Effective Date, and otherwise from time to time, a
Related Affiliate of such Canadian Lender that is either such a “United States
person” or is a Non-U.S. Lender that has fulfilled the requirements of Section
5.08 of the Credit Agreement and thereafter shall, subject to the terms and
conditions of this Agreement, cause such Related Affiliate to fulfill the
US$-Canadian Commitment to the Company.

2.7.      Fees.  The Canadian Borrower shall pay to the Canadian Administrative
Agent for the account of each Canadian Lender commitment fees in Canadian
Dollars on the daily average unused amount of such Canadian Lender’s Canadian
Commitment (for which purpose, the aggregate amount of any Bankers’ Acceptance
liabilities and BA Equivalent Loans shall be deemed to be a pro rata (based on
the Canadian Commitments) use of each Canadian Lender’s Canadian Commitment and
the daily average used amount of each Canadian Lender’s Canadian Commitment
shall be determined after taking into account its outstanding C$ Loans and
outstanding Letter of Credit Liabilities under the Canadian Commitments) for the
period from the Effective Date to and including the earlier of the date the
Canadian Commitments are terminated and the Commitment Termination Date, at a
rate per annum equal to the Applicable Commitment Fee Rate in effect from time
to time. Accrued commitment fees under this subsection 2.7 shall be payable on
the Quarterly Dates and on the earlier of the date the Canadian Commitments are
terminated and the Scheduled Revolving Credit Commitment Termination Date. The
Canadian Borrower shall pay to the Canadian Administrative Agent on the
Effective Date, syndication, agency and additional commitment fees in the
amounts heretofore mutually

13


--------------------------------------------------------------------------------


agreed in writing. The Canadian Borrower shall pay to the Canadian
Administrative Agent on the Effective Date and on each anniversary thereof, so
long as any of the Canadian Commitments are in effect and until payment in full
of all C$ Loans hereunder, all interest thereon and all other amounts payable
hereunder, and an annual agency fee in the amount heretofore mutually agreed in
writing.

2.8.      Canadian Letters of Credit.  Subject to the terms and conditions of
this Agreement, the Canadian Commitments may be utilized, upon the request of
the Canadian Borrower, in addition to the Loans provided for by subsection 2.2
hereof, by the issuance by the Canadian Issuing Bank of standby letters of
credit (“Canadian Letters of Credit”) for the account of the Canadian Borrower,
provided that in no event shall (i) the aggregate amount of all Letter of Credit
Liabilities under the Canadian Commitments, together with the aggregate
outstanding principal amount of the C$ Loans, exceed the aggregate amount of the
Canadian Commitments as in effect from time to time and (ii) the expiration date
of any Canadian Letter of Credit extend beyond the earlier of the Commitment
Termination Date and the date one year following the issuance of such Canadian
Letter of Credit (provided that any Canadian Letter of Credit with a one-year
tenor may provide for the renewal thereof for additional one-year periods, which
periods shall in any event not extend beyond the Commitment Termination Date). 
Prior to the issuance of any Canadian Letter of Credit, the Administrative Agent
shall have first determined, and advised the relevant Canadian Issuing Bank,
that the requested amount of Canadian Letters of Credit shall be available under
the Canadian Commitments

The following additional provisions shall apply to Canadian Letters of Credit:


(A)  THE CANADIAN BORROWER SHALL GIVE THE CANADIAN ADMINISTRATIVE AGENT AT LEAST
THREE BUSINESS DAYS’ IRREVOCABLE PRIOR NOTICE (EFFECTIVE UPON RECEIPT)
SPECIFYING THE BUSINESS DAY (WHICH SHALL BE NO LATER THAN 5 DAYS PRECEDING THE
COMMITMENT TERMINATION DATE) ON WHICH EACH CANADIAN LETTER OF CREDIT IS TO BE
ISSUED AND THE ACCOUNT PARTY OR PARTIES THEREFOR AND DESCRIBING IN REASONABLE
DETAIL THE PROPOSED TERMS OF SUCH CANADIAN LETTER OF CREDIT (INCLUDING THE
BENEFICIARY THEREOF) AND THE NATURE OF THE TRANSACTIONS OR OBLIGATIONS PROPOSED
TO BE SUPPORTED THEREBY.  UPON RECEIPT OF ANY SUCH NOTICE, THE CANADIAN
ADMINISTRATIVE AGENT SHALL DETERMINE THE AMOUNT OF LETTERS OF CREDIT THAT ARE
AVAILABLE UNDER THE CANADIAN COMMITMENTS AND ADVISE THE CANADIAN ISSUING BANK OF
THE CONTENTS THEREOF.  THE CANADIAN ISSUING BANK SHALL NOTIFY THE CANADIAN
ADMINISTRATIVE AGENT OF THE ISSUANCE OF ANY CANADIAN LETTER OF CREDIT AND OF ANY
DRAWING THEREUNDER OR TERMINATION OR EXPIRY THEREOF.


(B)  ON EACH DAY DURING THE PERIOD COMMENCING WITH THE ISSUANCE BY THE CANADIAN
ISSUING BANK OF ANY CANADIAN LETTER OF CREDIT AND UNTIL SUCH CANADIAN LETTER OF
CREDIT SHALL HAVE EXPIRED OR BEEN TERMINATED, THE CANADIAN COMMITMENT OF EACH
CANADIAN LENDER SHALL BE DEEMED TO BE UTILIZED FOR ALL PURPOSES OF THIS
AGREEMENT IN AN AMOUNT EQUAL TO SUCH CANADIAN LENDER’S C$ COMMITMENT PERCENTAGE
OF THE THEN UNDRAWN STATED AMOUNT OF SUCH CANADIAN LETTER OF CREDIT. EACH
CANADIAN LENDER (OTHER THAN THE CANADIAN ISSUING BANK) AGREES THAT, UPON THE
ISSUANCE OF ANY CANADIAN LETTER OF CREDIT HEREUNDER, IT SHALL AUTOMATICALLY
ACQUIRE A PARTICIPATION IN THE CANADIAN ISSUING BANK’S RIGHTS AND OBLIGATIONS
UNDER SUCH CANADIAN LETTER OF CREDIT IN AN AMOUNT EQUAL TO SUCH CANADIAN
LENDER’S C$ COMMITMENT PERCENTAGE OF SUCH RIGHTS AND OBLIGATIONS, AND EACH
CANADIAN LENDER (OTHER THAN THE CANADIAN ISSUING BANK) THEREBY SHALL
AUTOMATICALLY ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY ASSUME, AS PRIMARY
OBLIGOR AND

14


--------------------------------------------------------------------------------



NOT AS SURETY, AND BE UNCONDITIONALLY OBLIGATED TO THE CANADIAN ISSUING BANK TO
PAY AND DISCHARGE WHEN DUE, ITS C$ COMMITMENT PERCENTAGE OF THE CANADIAN ISSUING
BANK’S OBLIGATION TO PAY DRAWINGS UNDER SUCH CANADIAN LETTER OF CREDIT.


(C)  UPON RECEIPT FROM THE BENEFICIARY OF ANY CANADIAN LETTER OF CREDIT OF ANY
DEMAND FOR PAYMENT UNDER SUCH CANADIAN LETTER OF CREDIT, THE CANADIAN ISSUING
BANK SHALL PROMPTLY NOTIFY THE CANADIAN BORROWER (THROUGH THE CANADIAN
ADMINISTRATIVE AGENT) OF THE AMOUNT TO BE PAID BY THE CANADIAN ISSUING BANK AS A
RESULT OF SUCH DEMAND AND THE DATE ON WHICH PAYMENT IS TO BE MADE BY THE
CANADIAN ISSUING BANK TO SUCH BENEFICIARY IN RESPECT OF SUCH DEMAND.
NOTWITHSTANDING THE IDENTITY OF THE ACCOUNT PARTY OF ANY CANADIAN LETTER OF
CREDIT, THE CANADIAN BORROWER HEREBY UNCONDITIONALLY AGREES TO PAY AND REIMBURSE
THE CANADIAN ADMINISTRATIVE AGENT FOR ACCOUNT OF THE CANADIAN ISSUING BANK FOR
THE AMOUNT OF EACH DEMAND FOR PAYMENT UNDER SUCH CANADIAN LETTER OF CREDIT THAT
IS IN SUBSTANTIAL COMPLIANCE WITH THE PROVISIONS OF SUCH CANADIAN LETTER OF
CREDIT AT OR PRIOR TO THE DATE ON WHICH PAYMENT IS TO BE MADE BY THE CANADIAN
ISSUING BANK TO THE BENEFICIARY THEREUNDER, WITHOUT PRESENTMENT, DEMAND, PROTEST
OR OTHER FORMALITIES OF ANY KIND.


(D)  FORTHWITH UPON ITS RECEIPT OF A NOTICE REFERRED TO IN PARAGRAPH (C) OF THIS
SUBSECTION 2.8, THE CANADIAN BORROWER SHALL ADVISE THE CANADIAN ADMINISTRATIVE
AGENT WHETHER OR NOT THE CANADIAN BORROWER INTENDS TO BORROW BY WAY OF C$ PRIME
LOANS HEREUNDER TO FINANCE ITS OBLIGATION TO REIMBURSE THE CANADIAN ISSUING BANK
FOR THE AMOUNT OF THE RELATED DEMAND FOR PAYMENT AND, IF IT DOES, SUBMIT A
NOTICE OF SUCH BORROWING AS PROVIDED IN SECTION 5.05 OF THE CREDIT AGREEMENT.


(E)  EACH CANADIAN LENDER SHALL PAY TO THE CANADIAN ADMINISTRATIVE AGENT FOR
ACCOUNT OF THE CANADIAN ISSUING BANK AT THE CANADIAN ADMINISTRATIVE OFFICE IN
CANADIAN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS THE AMOUNT OF SUCH CANADIAN
LENDER’S C$ COMMITMENT PERCENTAGE OF ANY PAYMENT UNDER A CANADIAN LETTER OF
CREDIT UPON NOTICE BY THE CANADIAN ISSUING BANK (THROUGH THE CANADIAN
ADMINISTRATIVE AGENT) TO SUCH CANADIAN LENDER REQUESTING SUCH PAYMENT AND
SPECIFYING SUCH AMOUNT. EACH SUCH CANADIAN LENDER’S OBLIGATION TO MAKE SUCH
PAYMENT TO THE CANADIAN ADMINISTRATIVE AGENT FOR ACCOUNT OF THE CANADIAN ISSUING
BANK UNDER THIS PARAGRAPH (E), AND THE CANADIAN ISSUING BANK’S RIGHT TO RECEIVE
THE SAME, SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER (OTHER THAN GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF THE
CANADIAN ISSUING BANK), INCLUDING, WITHOUT LIMITATION, THE FAILURE OF ANY OTHER
CANADIAN LENDER TO MAKE ITS PAYMENT UNDER THIS PARAGRAPH (E), THE FINANCIAL
CONDITION OF THE COMPANY OR THE CANADIAN BORROWER (OR ANY OTHER ACCOUNT PARTY),
ANY FAILURE TO SATISFY ANY CONDITION PRECEDENT TO ANY LOAN, THE EXISTENCE OF ANY
DEFAULT OR THE TERMINATION OF THE COMMITMENTS. EACH SUCH PAYMENT TO THE CANADIAN
ISSUING BANK SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR
REDUCTION WHATSOEVER. IF ANY CANADIAN LENDER SHALL DEFAULT IN ITS OBLIGATION TO
MAKE ANY SUCH PAYMENT TO THE CANADIAN ADMINISTRATIVE AGENT FOR ACCOUNT OF THE
CANADIAN ISSUING BANK, FOR SO LONG AS SUCH DEFAULT SHALL CONTINUE THE CANADIAN
ADMINISTRATIVE AGENT MAY AT THE REQUEST OF THE CANADIAN ISSUING BANK WITHHOLD
FROM ANY PAYMENTS RECEIVED BY THE CANADIAN ADMINISTRATIVE AGENT UNDER THIS
AGREEMENT FOR ACCOUNT OF SUCH CANADIAN LENDER THE AMOUNT SO IN DEFAULT AND, TO
THE EXTENT SO WITHHELD, PAY THE SAME TO THE CANADIAN ISSUING BANK IN
SATISFACTION OF SUCH DEFAULTED OBLIGATION.

15


--------------------------------------------------------------------------------



(F)  UPON THE MAKING OF EACH PAYMENT BY A CANADIAN LENDER TO THE CANADIAN
ISSUING BANK PURSUANT TO PARAGRAPH (E) ABOVE IN RESPECT OF ANY CANADIAN LETTER
OF CREDIT, SUCH CANADIAN LENDER SHALL, AUTOMATICALLY AND WITHOUT ANY FURTHER
ACTION ON THE PART OF THE CANADIAN ADMINISTRATIVE AGENT, THE CANADIAN ISSUING
BANK OR SUCH CANADIAN LENDER, ACQUIRE (I) A PARTICIPATION IN AN AMOUNT EQUAL TO
SUCH PAYMENT IN THE REIMBURSEMENT OBLIGATION OWING TO THE CANADIAN ISSUING BANK
HEREUNDER AND UNDER THE CANADIAN LETTER OF CREDIT DOCUMENTS RELATING TO SUCH
LETTER OF CREDIT AND (II) A PARTICIPATION IN A PERCENTAGE EQUAL TO SUCH CANADIAN
LENDER’S C$ COMMITMENT PERCENTAGE IN ANY INTEREST OR OTHER AMOUNTS PAYABLE BY
THE CANADIAN BORROWER HEREUNDER AND UNDER SUCH LETTER OF CREDIT DOCUMENTS IN
RESPECT OF SUCH REIMBURSEMENT OBLIGATION (OTHER THAN THE COMMISSIONS, CHARGES,
COSTS AND EXPENSES PAYABLE TO THE CANADIAN ISSUING BANK PURSUANT TO PARAGRAPH
(G) OF THIS SUBSECTION 2.8). UPON RECEIPT BY THE CANADIAN ISSUING BANK FROM OR
FOR ACCOUNT OF THE CANADIAN BORROWER OF ANY PAYMENT IN RESPECT OF ANY
REIMBURSEMENT OBLIGATION OR ANY SUCH INTEREST OR OTHER AMOUNT (INCLUDING BY WAY
OF SETOFF OR APPLICATION OF PROCEEDS OF ANY COLLATERAL SECURITY) THE CANADIAN
ISSUING BANK SHALL PROMPTLY NOTIFY THE CANADIAN ADMINISTRATIVE AGENT OF SUCH
RECEIPT AND PAY TO THE CANADIAN ADMINISTRATIVE AGENT FOR ACCOUNT OF EACH
CANADIAN LENDER ENTITLED THERETO SUCH CANADIAN LENDER’S C$ COMMITMENT PERCENTAGE
OF SUCH PAYMENT, EACH SUCH PAYMENT BY THE CANADIAN ISSUING BANK TO BE MADE IN
THE SAME MONEY AND FUNDS IN WHICH RECEIVED BY THE CANADIAN ISSUING BANK. IN THE
EVENT ANY PAYMENT RECEIVED BY THE CANADIAN ISSUING BANK AND SO PAID TO THE
CANADIAN LENDERS HEREUNDER IS RESCINDED OR MUST OTHERWISE BE RETURNED BY THE
CANADIAN ISSUING BANK, EACH CANADIAN LENDER SHALL, UPON THE REQUEST OF THE
CANADIAN ISSUING BANK (THROUGH THE CANADIAN ADMINISTRATIVE AGENT), REPAY TO THE
CANADIAN ISSUING BANK (THROUGH THE CANADIAN ADMINISTRATIVE AGENT) THE AMOUNT OF
SUCH PAYMENT PAID TO SUCH CANADIAN LENDER, WITH INTEREST AT THE RATE SPECIFIED
IN PARAGRAPH (J) OF THIS SUBSECTION 2.8.


(G)  THE CANADIAN BORROWER SHALL PAY TO THE CANADIAN ADMINISTRATIVE AGENT FOR
ACCOUNT OF THE CANADIAN LENDERS (RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE C$
COMMITMENT PERCENTAGES) A LETTER OF CREDIT FEE IN CANADIAN DOLLARS IN RESPECT OF
EACH CANADIAN LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE APPLICABLE L/C
PERCENTAGE OF THE DAILY AVERAGE UNDRAWN STATED AMOUNT OF SUCH CANADIAN LETTER OF
CREDIT FOR THE PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE OF SUCH CANADIAN
LETTER OF CREDIT (I) IN THE CASE OF A CANADIAN LETTER OF CREDIT THAT EXPIRES IN
ACCORDANCE WITH ITS TERMS, TO AND INCLUDING SUCH EXPIRATION DATE AND (II) IN THE
CASE OF A CANADIAN LETTER OF CREDIT THAT IS DRAWN IN FULL OR IS OTHERWISE
TERMINATED OTHER THAN ON THE STATED EXPIRATION DATE OF SUCH CANADIAN LETTER OF
CREDIT, TO BUT EXCLUDING THE DATE SUCH CANADIAN LETTER OF CREDIT IS DRAWN IN
FULL OR IS TERMINATED (SUCH FEE TO BE NON-REFUNDABLE, TO BE PAID IN ARREARS ON
EACH QUARTERLY DATE AND ON THE COMMITMENT TERMINATION DATE AND ON THE DATE OF
EXPIRY OR TERMINATION OR FULL UTILIZATION OF SUCH CANADIAN LETTER OF CREDIT AND
TO BE CALCULATED FOR ANY DAY AFTER GIVING EFFECT TO ANY PAYMENTS MADE UNDER SUCH
CANADIAN LETTER OF CREDIT ON SUCH DAY). IN ADDITION, THE CANADIAN BORROWER SHALL
PAY TO THE CANADIAN ISSUING BANK A FRONTING FEE IN CANADIAN DOLLARS IN RESPECT
OF EACH CANADIAN LETTER OF CREDIT IN AN AMOUNT EQUAL TO A PERCENTAGE PER ANNUM
TO BE AGREED UPON OF THE DAILY AVERAGE UNDRAWN STATED AMOUNT OF SUCH CANADIAN
LETTER OF CREDIT FOR THE PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE OF SUCH
CANADIAN LETTER OF CREDIT (I) IN THE CASE OF A CANADIAN LETTER OF CREDIT THAT
EXPIRES IN ACCORDANCE WITH ITS TERMS, TO AND INCLUDING SUCH EXPIRATION DATE AND
(II) IN THE CASE OF A CANADIAN LETTER OF CREDIT THAT IS DRAWN IN FULL OR IS
OTHERWISE TERMINATED OTHER THAN ON THE STATED EXPIRATION DATE OF SUCH CANADIAN
LETTER OF CREDIT, TO BUT EXCLUDING THE DATE SUCH CANADIAN LETTER OF CREDIT IS
DRAWN IN FULL OR IS TERMINATED (SUCH FEE TO BE NON-REFUNDABLE, TO BE PAID IN
ARREARS ON EACH QUARTERLY DATE AND ON

16


--------------------------------------------------------------------------------



THE COMMITMENT TERMINATION DATE AND TO BE CALCULATED FOR ANY DAY AFTER GIVING
EFFECT TO ANY PAYMENTS MADE UNDER SUCH CANADIAN LETTER OF CREDIT ON SUCH DAY)
PLUS ALL COMMISSIONS, CHARGES, COSTS AND EXPENSES IN THE AMOUNTS CUSTOMARILY
CHARGED BY THE CANADIAN ISSUING BANK FROM TIME TO TIME IN LIKE CIRCUMSTANCES
WITH RESPECT TO THE ISSUANCE OF EACH CANADIAN LETTER OF CREDIT AND DRAWINGS AND
OTHER TRANSACTIONS RELATING THERETO.


(H)  PROMPTLY FOLLOWING THE END OF EACH CALENDAR MONTH, THE CANADIAN ISSUING
BANK SHALL DELIVER (THROUGH THE CANADIAN ADMINISTRATIVE AGENT) TO EACH CANADIAN
LENDER AND THE CANADIAN BORROWER A NOTICE DESCRIBING THE AGGREGATE AMOUNT OF ALL
CANADIAN LETTERS OF CREDIT OUTSTANDING AT THE END OF SUCH MONTH. UPON THE
REQUEST OF ANY CANADIAN LENDER FROM TIME TO TIME, THE CANADIAN ISSUING BANK
SHALL DELIVER ANY OTHER INFORMATION REASONABLY REQUESTED BY SUCH CANADIAN LENDER
WITH RESPECT TO EACH CANADIAN LETTER OF CREDIT THEN OUTSTANDING.


(I)  THE ISSUANCE BY THE CANADIAN ISSUING BANK OF EACH CANADIAN LETTER OF CREDIT
SHALL, IN ADDITION TO THE CONDITIONS PRECEDENT SET FORTH IN SECTION 7 OF THE
CREDIT AGREEMENT, BE SUBJECT TO THE CONDITIONS PRECEDENT THAT (I) SUCH CANADIAN
LETTER OF CREDIT SHALL BE IN SUCH FORM, CONTAIN SUCH TERMS AND SUPPORT SUCH
TRANSACTIONS AS SHALL BE SATISFACTORY TO THE CANADIAN ISSUING BANK CONSISTENT
WITH ITS THEN CURRENT PRACTICES AND PROCEDURES WITH RESPECT TO LETTERS OF CREDIT
OF THE SAME TYPE, (II) SUCH CANADIAN LETTER OF CREDIT SHALL BE DENOMINATED IN
CANADIAN DOLLARS AND (III) THE CANADIAN BORROWER SHALL HAVE EXECUTED AND
DELIVERED SUCH APPLICATIONS, AGREEMENTS AND OTHER INSTRUMENTS RELATING TO SUCH
CANADIAN LETTER OF CREDIT AS THE CANADIAN ISSUING BANK SHALL HAVE REASONABLY
REQUESTED CONSISTENT WITH ITS THEN CURRENT PRACTICES AND PROCEDURES WITH RESPECT
TO LETTERS OF CREDIT OF THE SAME TYPE, PROVIDED THAT IN THE EVENT OF ANY
CONFLICT BETWEEN ANY SUCH APPLICATION, AGREEMENT OR OTHER INSTRUMENT AND THE
PROVISIONS OF THIS AGREEMENT OR ANY SECURITY DOCUMENT, THE PROVISIONS OF THIS
AGREEMENT AND THE SECURITY DOCUMENTS SHALL CONTROL.


(J)  TO THE EXTENT THAT ANY CANADIAN LENDER SHALL FAIL TO PAY ANY AMOUNT
REQUIRED TO BE PAID PURSUANT TO PARAGRAPH (E) OR (F) OF THIS SUBSECTION 2.8 ON
THE DUE DATE THEREFOR, SUCH CANADIAN LENDER SHALL PAY INTEREST TO THE CANADIAN
ISSUING BANK (THROUGH THE CANADIAN ADMINISTRATIVE AGENT) ON SUCH AMOUNT FROM AND
INCLUDING SUCH DUE DATE TO BUT EXCLUDING THE DATE SUCH PAYMENT IS MADE AT THE
RATE DETERMINED BY THE CANADIAN ADMINISTRATIVE AGENT IN ITS DISCRETION AS THE
APPROPRIATE RATE FOR INTERBANK SETTLEMENTS, PROVIDED THAT IF SUCH CANADIAN
LENDER SHALL FAIL TO MAKE SUCH PAYMENT TO THE CANADIAN ISSUING BANK WITHIN THREE
BUSINESS DAYS OF SUCH DUE DATE, THEN, RETROACTIVELY TO THE DUE DATE, SUCH
CANADIAN LENDER SHALL BE OBLIGATED TO PAY INTEREST ON SUCH AMOUNT AT THE RATE
THEN PAYABLE BY THE CANADIAN BORROWER ON SUCH AMOUNT.


(K)  THE ISSUANCE BY THE CANADIAN ISSUING BANK OF ANY MODIFICATION OR SUPPLEMENT
TO ANY CANADIAN LETTER OF CREDIT HEREUNDER SHALL BE SUBJECT TO THE SAME
CONDITIONS AS ARE APPLICABLE UNDER THIS SUBSECTION 2.8 TO THE ISSUANCE OF NEW
CANADIAN LETTERS OF CREDIT, AND NO SUCH MODIFICATION OR SUPPLEMENT SHALL BE
ISSUED HEREUNDER UNLESS EITHER (I) THE RESPECTIVE CANADIAN LETTER OF CREDIT
AFFECTED THEREBY WOULD HAVE COMPLIED WITH SUCH CONDITIONS HAD IT ORIGINALLY BEEN
ISSUED HEREUNDER IN SUCH MODIFIED OR SUPPLEMENTED FORM OR (II) EACH CANADIAN
LENDER SHALL HAVE CONSENTED THERETO.

The Company and the Canadian Borrower hereby jointly and severally indemnify and
hold harmless each Canadian Lender (including the Canadian Issuing Bank and the
Canadian Administrative Agent) from and against any and all claims and damages,
losses,

17


--------------------------------------------------------------------------------


liabilities, costs or expenses that such Canadian Lender or the Canadian
Administrative Agent may incur (or that may be claimed against such Canadian
Lender or the Canadian Administrative Agent by any Person whatsoever) by reason
of or in connection with the execution and delivery or transfer of or payment or
refusal to pay by the Canadian Issuing Bank under any Canadian Letter of Credit;
provided that the Company and the Canadian Borrower shall not be required to
indemnify any Canadian Lender or the Canadian Administrative Agent for any
claims, damages, losses, liabilities, costs or expenses to the extent, but only
to the extent, caused by (x) the willful misconduct or gross negligence of the
Canadian Issuing Bank in determining whether a request presented under any
Canadian Letter of Credit complied with the terms of such Canadian Letter of
Credit or (y) in the case of the Canadian Issuing Bank, its failure to pay under
any Canadian Letter of Credit after the presentation to it of a request strictly
complying with the terms and conditions of such Canadian Letter of Credit.
Nothing in this subsection 2.8 is intended to limit the other obligations of the
Company, Canadian Borrower, any Canadian Lender or the Canadian Administrative
Agent under this Agreement.


2.9.  CANADIAN SWINGLINE LOANS.  (A) THE SWINGLINE LENDER AGREES TO MAKE A
PORTION OF THE CREDIT OTHERWISE AVAILABLE TO THE CANADIAN BORROWER UNDER THE
CANADIAN COMMITMENTS FROM TIME TO TIME DURING THE COMMITMENT PERIOD BY MAKING
SWING LINE LOANS (“CANADIAN SWINGLINE LOANS”) TO THE CANADIAN BORROWER IN AN
AGGREGATE PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING UP TO BUT NOT EXCEEDING
THE AMOUNT OF THE CANADIAN SWINGLINE COMMITMENT (NOTWITHSTANDING THAT THE
CANADIAN SWINGLINE LOANS OUTSTANDING AT ANY TIME, WHEN AGGREGATED WITH THE
CANADIAN SWINGLINE LENDER’S OTHER OUTSTANDING REVOLVING LOANS, MAY EXCEED THE
CANADIAN SWINGLINE COMMITMENT THEN IN EFFECT), PROVIDED THAT IN NO EVENT SHALL
THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL C$ LOANS AND CANADIAN
SWINGLINE LOANS, TOGETHER WITH THE AGGREGATE AMOUNT OF ALL LETTER OF CREDIT
LIABILITIES UNDER THE CANADIAN COMMITMENTS OUTSTANDING, EXCEED THE AGGREGATE
AMOUNT OF THE CANADIAN COMMITMENTS AS IN EFFECT FROM TIME TO TIME.  DURING THE
COMMITMENT PERIOD, THE CANADIAN BORROWER MAY USE THE CANADIAN SWINGLINE
COMMITMENT BY BORROWING, REPAYING AND REBORROWING, ALL IN ACCORDANCE WITH THE
TERMS AND CONDITIONS HEREOF.  CANADIAN SWINGLINE LOANS SHALL BE EITHER
EUROCURRENCY LOANS, CANADIAN PRIME RATE LOANS OR AGREED RATE LOANS AND THE
INTEREST PERIOD WITH RESPECT TO SUCH EUROCURRENCY LOANS, CANADIAN PRIME RATE
LOANS OR AGREED RATE LOANS SHALL BE AS AGREED UPON BY THE CANADIAN SWINGLINE
LENDER.  FOR PURPOSES OF CALCULATING THE COMMITMENT FEE PAYABLE IN RESPECT OF
THE CANADIAN COMMITMENTS UNDER SECTION 2.03 OF THE CREDIT AGREEMENT, THE
CANADIAN SWINGLINE LOANS SHALL NOT BE TREATED AS USAGE OF THE CANADIAN
COMMITMENTS.  CANADIAN SWINGLINE LOANS SHALL BE DENOMINATED ONLY IN CANADIAN
DOLLARS.


(B)  WHENEVER THE CANADIAN BORROWER DESIRES THAT THE SWINGLINE LENDER MAKE
SWINGLINE LOANS IT SHALL GIVE THE SWINGLINE LENDER IRREVOCABLE TELEPHONIC NOTICE
CONFIRMED PROMPTLY IN WRITING (WHICH TELEPHONIC NOTICE MUST BE RECEIVED BY THE
SWINGLINE LENDER NOT LATER THAN 11:00 A.M., TORONTO TIME, ON THE PROPOSED
BORROWING DATE), SPECIFYING (I) THE AMOUNT TO BE BORROWED AND (II) THE REQUESTED
BORROWING DATE (WHICH SHALL BE A BUSINESS DAY DURING THE COMMITMENT PERIOD). 
EACH BORROWING UNDER THE SWINGLINE COMMITMENT SHALL BE IN AN AMOUNT
APPROXIMATELY EQUAL TO THE DOLLAR EQUIVALENT THEREOF OR OTHERWISE ACCEPTABLE TO
THE CANADIAN SWINGLINE LENDER.  NOT LATER THAN 3:00 P.M., TORONTO TIME, ON THE
BORROWING DATE SPECIFIED IN A NOTICE IN RESPECT OF SWINGLINE LOANS, THE
SWINGLINE LENDER SHALL MAKE AVAILABLE TO THE CANADIAN ADMINISTRATIVE AGENT AT
THE APPLICABLE LENDING OFFICE AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO
THE AMOUNT OF THE SWINGLINE LOAN TO BE MADE BY THE SWINGLINE LENDER.  THE

18


--------------------------------------------------------------------------------



CANADIAN ADMINISTRATIVE AGENT SHALL MAKE THE PROCEEDS OF SUCH SWINGLINE LOAN
AVAILABLE TO THE CANADIAN BORROWER ON SUCH BORROWING DATE BY DEPOSITING SUCH
PROCEEDS IN THE ACCOUNT OF THE CANADIAN BORROWER WITH THE CANADIAN
ADMINISTRATIVE AGENT ON SUCH BORROWING DATE IN IMMEDIATELY AVAILABLE FUNDS.


(C)  THE SWINGLINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS SOLE AND
ABSOLUTE DISCRETION MAY, ON BEHALF OF THE CANADIAN BORROWER (WHICH HEREBY
IRREVOCABLY DIRECTS THE SWINGLINE LENDER TO ACT ON ITS BEHALF), ON ONE BUSINESS
DAY’S NOTICE GIVEN BY THE SWINGLINE LENDER NO LATER THAN 11:00 A.M. TORONTO
TIME, REQUEST EACH CANADIAN LENDER TO MAKE, AND EACH CANADIAN LENDER HEREBY
AGREES TO MAKE, A C$ LOAN, IN AN AMOUNT EQUAL TO SUCH CANADIAN LENDER’S
US$-CANADIAN COMMITMENT PERCENTAGE OF THE AGGREGATE AMOUNT OF THE CANADIAN
SWINGLINE LOANS (THE “REFUNDED CANADIAN SWINGLINE LOANS”) OUTSTANDING ON THE
DATE OF SUCH NOTICE, TO REPAY THE SWINGLINE LENDER.  EACH CANADIAN LENDER SHALL
MAKE THE AMOUNT OF SUCH C$ LOAN AVAILABLE TO THE CANADIAN ADMINISTRATIVE AGENT
AT THE APPLICABLE LENDING OFFICE IN IMMEDIATELY AVAILABLE FUNDS, NOT LATER THAN
10:00 A.M., TORONTO TIME, ONE BUSINESS DAY AFTER THE DATE OF SUCH NOTICE.  THE
PROCEEDS OF SUCH C$ LOANS SHALL BE IMMEDIATELY MADE AVAILABLE BY THE CANADIAN
ADMINISTRATIVE AGENT TO THE SWINGLINE LENDER FOR APPLICATION BY THE SWINGLINE
LENDER TO THE REPAYMENT OF THE REFUNDED CANADIAN SWINGLINE LOANS.  THE CANADIAN
BORROWER IRREVOCABLY AUTHORIZES THE SWINGLINE LENDER, ON ONE BUSINESS DAY’S
NOTICE GIVEN BY THE SWINGLINE LENDER NO LATER THAN 11:00 NOON, TORONTO TIME, TO
CHARGE THE CANADIAN BORROWER’S ACCOUNTS WITH THE CANADIAN ADMINISTRATIVE AGENT
(UP TO THE AMOUNT AVAILABLE IN EACH SUCH ACCOUNT) IN ORDER TO PAY THE AMOUNT OF
SUCH REFUNDED CANADIAN SWINGLINE LOANS TO THE EXTENT AMOUNTS RECEIVED FROM THE
CANADIAN LENDERS ARE NOT SUFFICIENT TO REPAY IN FULL SUCH REFUNDED CANADIAN
SWINGLINE LOANS.

(D)  IF PRIOR TO THE TIME A C$ LOAN WOULD HAVE OTHERWISE BEEN MADE PURSUANT TO
SECTION 2.9(C), ONE OF THE EVENTS DESCRIBED IN SECTION 10.01(F) OF THE CREDIT
AGREEMENT SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO THE COMPANY OR
THE CANADIAN BORROWER OR IF FOR ANY OTHER REASON, AS DETERMINED BY THE SWINGLINE
LENDER IN ITS SOLE DISCRETION, C$ LOANS MAY NOT BE MADE AS CONTEMPLATED BY
SECTION 2.9(C), EACH CANADIAN LENDER SHALL, ON THE DATE SUCH C$ LOAN WAS TO HAVE
BEEN MADE PURSUANT TO THE NOTICE REFERRED TO IN SECTION 2.9(C), PURCHASE FOR
CASH AN UNDIVIDED PARTICIPATING INTEREST IN THE THEN OUTSTANDING CANADIAN
SWINGLINE LOANS BY PAYING TO THE SWINGLINE LENDER AN AMOUNT (THE “CANADIAN
SWINGLINE PARTICIPATION AMOUNT”) EQUAL TO (I) SUCH CANADIAN LENDER’S
US$-CANADIAN COMMITMENT PERCENTAGE TIMES (II) THE SUM OF THE AGGREGATE PRINCIPAL
AMOUNT OF CANADIAN SWINGLINE LOANS THEN OUTSTANDING THAT WERE TO HAVE BEEN
REPAID WITH SUCH C$-CANADIAN LOANS.

(E)  WHENEVER, AT ANY TIME AFTER THE SWINGLINE LENDER HAS RECEIVED FROM ANY
CANADIAN LENDER SUCH LENDER’S CANADIAN SWINGLINE PARTICIPATION AMOUNT, THE
SWINGLINE LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF THE CANADIAN SWINGLINE
LOANS, THE SWINGLINE LENDER WILL DISTRIBUTE TO SUCH LENDER ITS CANADIAN
SWINGLINE PARTICIPATION AMOUNT (APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST
PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING WHICH SUCH LENDER’S PARTICIPATING
INTEREST WAS OUTSTANDING AND FUNDED AND, IN THE CASE OF PRINCIPAL AND INTEREST
PAYMENTS, TO REFLECT SUCH LENDER’S PRO RATA PORTION OF SUCH PAYMENT IF SUCH
PAYMENT IS NOT SUFFICIENT TO PAY THE PRINCIPAL OF AND INTEREST ON ALL SWINGLINE
LOANS THEN DUE); PROVIDED, HOWEVER, THAT IN THE EVENT THAT SUCH PAYMENT RECEIVED
BY THE SWINGLINE LENDER IS

19


--------------------------------------------------------------------------------


REQUIRED TO BE RETURNED, SUCH CANADIAN LENDER WILL RETURN TO THE SWINGLINE
LENDER ANY PORTION THEREOF PREVIOUSLY DISTRIBUTED TO IT BY THE SWINGLINE LENDER.


SECTION 3.  GENERAL PROVISIONS

3.1.  Repayment of Loans; Evidence of Debt.  The Canadian Borrower hereby
unconditionally promises to pay to the Canadian Administrative Agent for the
account of each Canadian Lender the then unpaid principal amount of each C$ Loan
of such Canadian Lender on the Commitment Termination Date (or such earlier date
on which the C$ Loans become due and payable pursuant to Section 10 of the
Credit Agreement).  The Canadian Borrower hereby further agrees to pay interest
on the unpaid principal amount of the C$ Loans from time to time outstanding
from the date hereof until payment in full thereof at the rates per annum, and
on the dates, set forth in subsection 3.5 hereof.

3.2.  C$ Notes.  The Canadian Borrower, upon receipt of written notice from the
relevant Canadian Lender, agrees to issue a C$ Note to any Canadian Lender
(each, a “C$ Note”) in substantially the form of Exhibit B to this Annex A,
dated the Effective Date, payable to such Canadian Lender in a principal amount
equal to the Canadian Commitment of such Canadian Lender as in effect on the
Effective Date and otherwise duly completed.  Each Canadian Lender is hereby
authorized by the Canadian Borrower to endorse on the schedule (or a
continuation thereof) attached to each C$ Note of such Canadian Lender, to the
extent applicable, the date and amount for each C$ Prime Loan made by such
Canadian Lender to the Canadian Borrower hereunder, and the date and amount of
each payment or prepayment of principal of such C$ Loan received by such
Canadian Lender, provided that any failure by such Canadian Lender to make any
such endorsement shall not affect the obligations of the Canadian Borrower under
such C$ Note or hereunder in respect of such C$ Prime Loan.

3.3.  Termination or Reduction of Commitments.


(A)  THE CANADIAN COMMITMENTS SHALL TERMINATE ON THE COMMITMENT TERMINATION
DATE.


(B)  THE CANADIAN BORROWER SHALL HAVE THE RIGHT TO TERMINATE OR REDUCE THE
UNUSED CANADIAN COMMITMENTS AT ANY TIME OR FROM TIME TO TIME TO AN AMOUNT NOT
LESS THAN THE AGGREGATE PRINCIPAL AMOUNT OF THE C$ PRIME LOANS, BANKERS’
ACCEPTANCES AND BA EQUIVALENT LOANS OUTSTANDING, TOGETHER WITH THE AGGREGATE
AMOUNT OF ALL LETTER OF CREDIT LIABILITIES UNDER THE CANADIAN COMMITMENTS
OUTSTANDING, PROVIDED THAT (I) THE CANADIAN BORROWER SHALL GIVE NO LESS THAN TWO
BUSINESS DAYS’ (CANADA) NOTICE OF EACH SUCH TERMINATION OR REDUCTION TO THE
CANADIAN ADMINISTRATIVE AGENT AND (II) EACH PARTIAL REDUCTION SHALL BE IN AN
AGGREGATE AMOUNT AT LEAST EQUAL TO C$1,000,000 AND, IF GREATER, IN INTEGRAL
MULTIPLES OF C$100,000.  ANY TERMINATION OF THE CANADIAN COMMITMENTS SHALL BE
ACCOMPANIED BY PREPAYMENT IN FULL OF ALL C$ PRIME LOANS TOGETHER WITH ACCRUED
INTEREST THEREON TO THE DATE OF SUCH PREPAYMENT, AND BY CASH COLLATERALIZATION,
BUT NOT PREPAYMENT, OF THE BANKERS’ ACCEPTANCES AND BA EQUIVALENT LOANS ON TERMS
SATISFACTORY TO THE CANADIAN ADMINISTRATIVE AGENT.

20


--------------------------------------------------------------------------------


3.4.  Optional and Mandatory Prepayments.


(A)  OPTIONAL PREPAYMENTS.  THE CANADIAN BORROWER SHALL HAVE THE RIGHT TO PREPAY
THE C$ LOANS, IN WHOLE OR IN PART, AT ANY TIME OR FROM TIME TO TIME, PROVIDED
THAT THE CANADIAN BORROWER SHALL GIVE THE CANADIAN ADMINISTRATIVE AGENT AT LEAST
ONE BUSINESS DAYS’ (CANADA) IRREVOCABLE NOTICE OF EACH SUCH PREPAYMENT
SPECIFYING THE DATE AND AMOUNT OF SUCH PREPAYMENT.  UPON RECEIPT OF ANY SUCH
NOTICE THE CANADIAN ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH CANADIAN
LENDER THEREOF.  IF ANY SUCH NOTICE IS GIVEN, THE AMOUNT SPECIFIED IN SUCH
NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN, TOGETHER WITH ANY
AMOUNTS PAYABLE PURSUANT TO SECTION 12.04 OF THE CREDIT AGREEMENT.  PARTIAL
PREPAYMENTS SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF C$1,000,000 OR A WHOLE
MULTIPLE OF C$100,000 IN EXCESS THEREOF.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY ABOVE, C$ LOANS CONSISTING OF BANKERS’ ACCEPTANCES OR BA EQUIVALENT
LOANS MAY NOT BE PREPAID PURSUANT TO THIS SUBSECTION.


(B)  MANDATORY PREPAYMENTS.  (I)  IF, AT ANY TIME DURING THE COMMITMENT PERIOD,
THE AGGREGATE PRINCIPAL AMOUNT OF C$ LOANS OUTSTANDING WITH RESPECT TO ALL
CANADIAN LENDERS, TOGETHER WITH THE AGGREGATE AMOUNT OF ALL LETTER OF CREDIT
LIABILITIES UNDER THE CANADIAN COMMITMENTS OUTSTANDING, EXCEEDS THE AGGREGATE
CANADIAN COMMITMENTS THEN IN EFFECT BY MORE THAN 5% OF THE AGGREGATE PRINCIPAL
AMOUNT OF THE CANADIAN COMMITMENTS THEN IN EFFECT, THE CANADIAN BORROWER SHALL
REPAY (ON THE SAME DAY UPON WHICH NOTICE FROM THE CANADIAN ADMINISTRATIVE AGENT
OF SUCH EVENT IS RECEIVED BY THE CANADIAN BORROWER OR, IF SUCH NOTICE IS
RECEIVED AFTER 12:00 NOON, TORONTO TIME, ON THE NEXT SUCCEEDING BUSINESS DAY
(CANADA)) THE C$ LOANS (OR, IN THE CASE OF BANKERS’ ACCEPTANCES, BA EQUIVALENT
LOANS OR LETTER OF CREDIT LIABILITIES OUTSTANDING UNDER THE CANADIAN
COMMITMENTS, CASH COLLATERALIZE SUCH BANKERS’ ACCEPTANCES, BA EQUIVALENT LOANS
OR LETTER OF CREDIT LIABILITIES) IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO SUCH
EXCESS, TOGETHER WITH INTEREST ACCRUED TO THE DATE OF SUCH PAYMENT OR
PREPAYMENT.

(ii)  If on any date, the Canadian Borrower or any Subsidiary of the Canadian
Borrower shall receive Net Cash Proceeds from any issuance subsequent to the
Effective Date of Indebtedness other than Indebtedness incurred pursuant to
Section 9.08 of the Credit Agreement (it being understood that this subsection
3.4(b) shall not constitute a waiver of any provision of said Section 9.08),
then the Canadian Borrower shall prepay the C$ Loans (or, in the case of
Bankers’ Acceptances, BA Equivalent Loans or Letter of Credit Liabilities
outstanding under the Canadian Commitments, cash collateralize such Bankers’
Acceptances, BA Equivalent Loans or Letter of Credit Liabilities) in an amount
equal to such Net Cash Proceeds (less any prepayment on account of the receipt
of such Net Cash Proceeds under Section 3.02(b) of the Credit Agreement), but
the Canadian Commitments shall not be subject to automatic reduction.


(C)  APPLICATION OF MANDATORY PREPAYMENTS.  TO THE EXTENT THAT PREPAYMENT IS
REQUIRED TO BE MADE BY THE CANADIAN BORROWER, SUCH PREPAYMENT SHALL BE APPLIED
TO REDUCE (RATABLY AMONG THE CANADIAN LENDERS) SUCH OF THE THEN OUTSTANDING C$
LOANS (OR, IN THE CASE OF BANKERS’ ACCEPTANCES, BA EQUIVALENT LOANS OR LETTER OF
CREDIT LIABILITIES OUTSTANDING UNDER THE CANADIAN COMMITMENTS, CASH
COLLATERALIZATION OF SUCH BANKERS’ ACCEPTANCES, BA EQUIVALENT LOANS OR LETTER OF
CREDIT LIABILITIES ON TERMS SATISFACTORY TO THE CANADIAN ADMINISTRATIVE AGENT,
WHICH CASH COLLATERAL SHALL BE INVESTED IN A MANNER SATISFACTORY TO THE CANADIAN
ADMINISTRATIVE AGENT) AS THE CANADIAN BORROWER SHALL DETERMINE IN ITS SOLE
DISCRETION.

21


--------------------------------------------------------------------------------



(D)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ABOVE, (I) ALL
PREPAYMENTS OF C$ LOANS SHALL BE MADE IN CANADIAN DOLLARS AND (II) ALL CASH
COLLATERALIZATION OF BANKERS’ ACCEPTANCES AND BA EQUIVALENT LOANS SHALL BE MADE
IN CANADIAN DOLLARS.

3.5.  Interest Rates and Payment Dates.


(A)  SUBJECT TO SUBSECTION 3.5(B) BELOW, EACH C$ PRIME LOAN SHALL BEAR INTEREST
AT A RATE PER ANNUM EQUAL TO THE C$ PRIME RATE PLUS THE APPLICABLE MARGIN FOR
CANADIAN BORROWING.


(B)  THE CANADIAN BORROWER HEREBY PROMISES TO PAY TO THE CANADIAN ADMINISTRATIVE
AGENT FOR ACCOUNT OF EACH CANADIAN LENDER INTEREST AT THE APPLICABLE
POST-DEFAULT RATE (X) ON ANY PRINCIPAL OF ANY C$ LOAN MADE BY SUCH CANADIAN
LENDER AND ON ANY OTHER AMOUNT PAYABLE BY THE CANADIAN BORROWER HEREUNDER HELD
BY SUCH CANADIAN LENDER TO OR FOR ACCOUNT OF SUCH CANADIAN LENDER (BUT, IF SUCH
AMOUNT IS INTEREST, ONLY TO THE EXTENT LEGALLY ENFORCEABLE), THAT SHALL NOT BE
PAID IN FULL WHEN DUE (WHETHER AT STATED MATURITY, BY ACCELERATION, BY MANDATORY
PREPAYMENT OR OTHERWISE), FOR THE PERIOD FROM AND INCLUDING THE DUE DATE THEREOF
TO BUT EXCLUDING THE DATE THE SAME IS PAID IN FULL AND (Y) DURING ANY PERIOD
WHEN AN EVENT OF DEFAULT SHALL HAVE OCCURRED UNDER SECTION 10.01(A) OF THE
CREDIT AGREEMENT AND FOR SO LONG AS SUCH EVENT OF DEFAULT SHALL BE CONTINUING,
ON ANY PRINCIPAL OF ANY C$ LOAN MADE BY SUCH CANADIAN LENDER.


(C)  ACCRUED INTEREST ON EACH C$ PRIME LOAN SHALL BE CALCULATED MONTHLY AND
PAYABLE QUARTERLY IN ARREARS, AND IN ANY EVENT, UPON THE PAYMENT OR PREPAYMENT
THEREOF, BUT ONLY ON THE PRINCIPAL SO PAID OR PREPAID; PROVIDED THAT INTEREST
PAYABLE AFTER THE OCCURRENCE OF A DEFAULT AT THE POST-DEFAULT RATE SHALL BE
PAYABLE FROM TIME TO TIME ON DEMAND OF THE CANADIAN ADMINISTRATIVE AGENT OR THE
CANADIAN LENDERS HAVING AT LEAST 51% OF THE AGGREGATE AMOUNT OF THE CANADIAN
COMMITMENTS. PROMPTLY AFTER THE DETERMINATION OF ANY INTEREST RATE PROVIDED FOR
HEREIN OR ANY CHANGE THEREIN, THE CANADIAN ADMINISTRATIVE AGENT SHALL NOTIFY THE
CANADIAN LENDERS AND THE CANADIAN BORROWER THEREOF.


(D)  INTEREST IN RESPECT OF C$ PRIME LOANS (AND ALL OTHER AMOUNTS DENOMINATED IN
C$) SHALL BE PAYABLE IN C$ AND SHALL BE PAYABLE BASED UPON A YEAR OF 365 DAYS.


(E)  (I)  IF ANY PROVISION OF THIS ANNEX WOULD OBLIGATE ANY PARTY TO THE CREDIT
AGREEMENT TO MAKE ANY PAYMENT OF INTEREST OR OTHER AMOUNT PAYABLE TO ANY
CANADIAN LENDER IN AN AMOUNT OR CALCULATED AT A RATE WHICH WOULD BE PROHIBITED
BY LAW OR WOULD RESULT IN A RECEIPT BY SUCH CANADIAN LENDER OF INTEREST AT A
CRIMINAL RATE (AS SUCH TERMS ARE CONSTRUED UNDER THE CRIMINAL CODE (CANADA)),
THEN NOTWITHSTANDING SUCH PROVISION, SUCH AMOUNT OR RATE SHALL BE DEEMED TO HAVE
BEEN ADJUSTED WITH RETROACTIVE EFFECT TO THE MAXIMUM AMOUNT OR RATE OF INTEREST,
AS THE CASE MAY BE, AS WOULD NOT BE SO PROHIBITED BY LAW OR SO RESULT IN A
RECEIPT BY SUCH CANADIAN LENDER OF INTEREST AT A CRIMINAL RATE, SUCH ADJUSTMENT
TO BE EFFECTED, TO THE EXTENT NECESSARY, AS FOLLOWS:

(x)                                   first, by reducing the amount or rates of
interest required to be paid under this subsection 3.5; and

22


--------------------------------------------------------------------------------


(y)                                 thereafter, by reducing any fees,
commissions, premiums and other amounts which would constitute interest for
purposes of Section 347 of the Criminal Code (Canada).

(ii)  If, notwithstanding the provisions of clause (i) of this subsection
3.5(e), and after giving effect to all adjustments contemplated thereby, any
Canadian Lender shall have received an amount in excess of the maximum permitted
by such clause, then the party having paid such amount shall be entitled, by
notice in writing to such Canadian Lender, to obtain reimbursement from such
Canadian Lender of an amount equal to such excess, and, pending such
reimbursement, such amount shall be deemed to be an amount payable by such
Canadian Lender to such party.

(iii)  Any amount or rate of interest referred to in this subsection 3.5(e)
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term of any C$
Loan on the assumption that any charges, fees or expenses that fall within the
meaning of “interest” (as defined in the Criminal Code (Canada)) shall, if they
relate to a specific period of time, be prorated over that period of time and
otherwise be prorated over the period from the Effective Date to the Scheduled
Revolving Credit Commitment Termination Date and, in the event of dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Canadian Administrative Agent shall be conclusive for the purposes of such
determination absent manifest error.

3.6.  Computation of Interest and Fees.  For the purposes of the Interest Act
(Canada), in any case in which an interest rate is stated in this Agreement to
be calculated on the basis of a year of 360 days or 365 days, as the case may
be, the yearly rate of interest to which such interest rate is equivalent is
equal to such interest rate multiplied by the number of days in the year in
which the relevant interest payment accrues and divided by 360 or 365,
respectively.  In addition, the principles of deemed investment of interest do
not apply to any interest calculations under this Agreement and the rates of
interest stipulated in this Agreement are intended to be nominal rates and not
effective rates or yields.

3.7.  Pro Rata Treatment and Payments.


(A)  EACH BORROWING BY THE CANADIAN BORROWER FROM THE CANADIAN LENDERS
HEREUNDER, EACH PAYMENT BY THE CANADIAN BORROWER ON ACCOUNT OF ANY COMMITMENT
FEE OR ACCEPTANCE FEE HEREUNDER AND ANY REDUCTION OF THE CANADIAN COMMITMENTS OF
THE CANADIAN LENDERS SHALL BE MADE PRO RATA ACCORDING TO THE RESPECTIVE C$
COMMITMENT PERCENTAGES.  EACH PAYMENT BY THE CANADIAN BORROWER ON ACCOUNT OF
PRINCIPAL OF AND INTEREST ON THE C$ LOANS SHALL BE MADE PRO RATA ACCORDING TO
THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE RELEVANT C$ LOANS THEN HELD
BY THE RELEVANT CANADIAN LENDERS.  ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE
MADE BY THE CANADIAN BORROWER HEREUNDER, WHETHER ON ACCOUNT OF PRINCIPAL,
INTEREST, FEES OR OTHERWISE, SHALL BE MADE WITHOUT SET OFF OR COUNTERCLAIM AND
SHALL BE MADE PRIOR TO 11:00 A.M., TORONTO TIME, ON THE DUE DATE THEREOF TO THE
CANADIAN ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE CANADIAN LENDERS, AT THE
CANADIAN ADMINISTRATIVE OFFICE IN C$ AND IN IMMEDIATELY AVAILABLE FUNDS.  THE
CANADIAN ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO THE CANADIAN
LENDERS PROMPTLY UPON RECEIPT IN LIKE FUNDS AS RECEIVED, BUT THE CANADIAN
BORROWER SHALL HAVE SATISFIED ITS PAYMENT OBLIGATION HEREUNDER UPON PAYMENT TO
THE CANADIAN ADMINISTRATIVE AGENT,

23


--------------------------------------------------------------------------------



REGARDLESS OF WHETHER SUCH CANADIAN ADMINISTRATIVE AGENT DISTRIBUTES SUCH
PAYMENTS AS REQUIRED HEREUNDER.  IF ANY PAYMENT HEREUNDER BECOMES DUE AND
PAYABLE ON A DAY OTHER THAN A BUSINESS DAY (CANADA), SUCH PAYMENT SHALL BE
EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY (CANADA), AND, WITH RESPECT TO
PAYMENTS OF PRINCIPAL, INTEREST THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE
RATE DURING SUCH EXTENSION.


(B)  UNLESS THE CANADIAN ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
CANADIAN LENDER PRIOR TO 11:00 A.M., TORONTO TIME, ON ANY BORROWING DATE
(CANADA) THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE CANADIAN ADMINISTRATIVE
AGENT SUCH CANADIAN LENDER’S SHARE OF THE BORROWING REQUESTED TO BE MADE ON SUCH
BORROWING DATE (CANADA), THE CANADIAN ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH
CANADIAN LENDER HAS MADE ITS SHARE OF SUCH BORROWING AVAILABLE TO THE CANADIAN
ADMINISTRATIVE AGENT ON SUCH BORROWING DATE (CANADA), AND THE CANADIAN
ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE CANADIAN BORROWER ON SUCH BORROWING DATE (CANADA) A CORRESPONDING AMOUNT. 
IF SUCH AMOUNT IS NOT SO MADE AVAILABLE TO THE CANADIAN ADMINISTRATIVE AGENT BY
SUCH CANADIAN LENDER ON SUCH BORROWING DATE (CANADA), THE CANADIAN
ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO RECOVER SUCH AMOUNT WITH INTEREST
THEREON AT THE RATE PER ANNUM APPLICABLE TO THE C$ PRIME RATE DETERMINED FOR
SUCH DAY PLUS 1%, ON DEMAND, FROM THE RELEVANT CANADIAN LENDER.  NOTHING
CONTAINED IN THIS SUBSECTION 3.7(B) SHALL RELIEVE ANY CANADIAN LENDER WHICH HAS
FAILED TO MAKE AVAILABLE ITS SHARE OF ANY BORROWING HEREUNDER FROM ITS
OBLIGATION TO DO SO IN ACCORDANCE WITH THE TERMS HEREOF OR PREJUDICE ANY RIGHTS
WHICH THE CANADIAN BORROWER MAY HAVE AGAINST ANY CANADIAN LENDER AS A RESULT OF
ANY DEFAULT BY SUCH CANADIAN LENDER TO MAKE LOANS.


(C)  THE FAILURE OF ANY CANADIAN LENDER TO MAKE THE C$ LOAN TO BE MADE BY IT ON
ANY BORROWING DATE (CANADA) SHALL NOT RELIEVE ANY OTHER LENDER OF ITS
OBLIGATION, IF ANY, HEREUNDER TO MAKE ITS C$ LOAN ON SUCH BORROWING DATE
(CANADA), BUT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER
CANADIAN LENDER TO MAKE THE C$ LOAN TO BE MADE BY SUCH OTHER CANADIAN LENDER ON
SUCH BORROWING DATE (CANADA).

3.8.  Additional Costs.


(A)  IF THE ADOPTION OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW REGARDING
CAPITAL ADEQUACY OR IN THE INTERPRETATION OR APPLICATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY OR COMPLIANCE BY ANY CANADIAN LENDER OR ANY CORPORATION
CONTROLLING SUCH CANADIAN LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL
ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING
THE RATE OF RETURN ON SUCH CANADIAN LENDER’S OR SUCH CORPORATION’S CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH SUCH
CANADIAN LENDER OR SUCH CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION,
CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH
CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY
SUCH CANADIAN LENDER TO BE MATERIAL, THEN FROM TIME TO TIME, THE CANADIAN
BORROWER SHALL PROMPTLY PAY TO SUCH CANADIAN LENDER, UPON WRITTEN DEMAND
THEREFOR, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH CANADIAN
LENDER FOR SUCH REDUCED RATE OF RETURN.  IN DETERMINING SUCH ADDITIONAL AMOUNTS,
EACH CANADIAN LENDER WILL ACT REASONABLY AND IN GOOD FAITH AND WILL USE
AVERAGING AND ATTRIBUTION METHODS WHICH ARE REASONABLE AND WHICH WILL, TO THE
EXTENT THE REDUCED RATE OF RETURN RELATES TO SUCH CANADIAN LENDER’S LOANS OR
COMMITMENTS IN GENERAL AND ARE NOT SPECIFICALLY ATTRIBUTABLE TO C$ LOANS OR
CANADIAN COMMITMENTS HEREUNDER,

24


--------------------------------------------------------------------------------



BE CALCULATED WITH RESPECT TO ALL LOANS OR COMMITMENTS SIMILAR TO THE C$ LOANS
OR CANADIAN COMMITMENTS MADE BY SUCH CANADIAN LENDER HEREUNDER WHETHER OR NOT
THE LOAN DOCUMENTATION FOR SUCH OTHER LOANS OR COMMITMENTS PERMITS THE CANADIAN
LENDER TO CHARGE THE RESPECTIVE BORROWER ON A BASIS SIMILAR TO THAT PROVIDED IN
THIS SUBSECTION 3.8.


(B)  IF ANY CANADIAN LENDER BECOMES ENTITLED TO CLAIM ANY ADDITIONAL AMOUNTS
PURSUANT TO THIS SUBSECTION, IT SHALL PROMPTLY NOTIFY THE CANADIAN BORROWER
(WITH A COPY TO THE CANADIAN ADMINISTRATIVE AGENT) OF THE EVENT BY REASON OF
WHICH IT HAS BECOME SO ENTITLED.  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS
PAYABLE PURSUANT TO THIS SUBSECTION SUBMITTED BY SUCH CANADIAN LENDER TO THE
CANADIAN BORROWER (WITH A COPY TO THE CANADIAN ADMINISTRATIVE AGENT), SHOWING IN
REASONABLE DETAIL THE BASIS FOR THE CALCULATION THEREOF, SHALL BE PRIMA FACIE
EVIDENCE OF SUCH ADDITIONAL AMOUNTS PAYABLE.  THE AGREEMENTS IN THIS SUBSECTION
SHALL SURVIVE THE TERMINATION OF THE CREDIT AGREEMENT AND THE PAYMENT OF THE C$
LOANS AND ALL OTHER AMOUNTS PAYABLE THEREUNDER.

3.9.  Taxes.  All payments made by the Canadian Borrower, the Company or any
Subsidiary Guarantor in respect of amounts owing under this Annex A shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding gross
or net income or gross receipts taxes, ad valorem taxes, personal property
and/or sales taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Canadian Administrative Agent, any Canadian Lender or the
Swingline Lender as a result of a present or former connection between the
Canadian Administrative Agent, such Canadian Lender or the Swingline Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Canadian Administrative Agent, such
Canadian Lender or the Swingline Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Annex A).  If any
such non-excluded taxes, levies, imposts, duties, charges, fees deductions or
withholdings (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable to the Canadian Administrative Agent, any Canadian Lender or the
Swingline Lender hereunder, the amounts so payable to the Canadian
Administrative Agent, such Canadian Lender or the Swingline Lender shall be
increased to the extent necessary to yield to the Canadian Administrative Agent,
such Canadian Lender or the Swingline Lender (after payment of all Non-Excluded
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Annex A, provided, however, that neither the
Canadian Borrower, the Company, nor any Subsidiary Guarantor shall be required
to increase any such amounts payable to the Canadian Administrative Agent, any
Canadian Lender or the Swingline Lender or any holder of Bankers’ Acceptances or
BA Equivalent Notes if such increased amount arises as a result of the failure
of such Canadian Lender, the Canadian Administrative Agent or the Swingline
Lender or any holder of Bankers’ Acceptances or BA Equivalent Notes to be a
Person resident in Canada for the purposes of the Income Tax Act (Canada).  The
Canadian Borrower shall also indemnify the Canadian Administrative Agent, each
Canadian Lender and eh Swingline Lender on an after-tax basis for any additional
taxes on net income which the Canadian Administrative Agent, such Canadian
Lender, or the Swingline Lender, as the case may be, may be obligated to pay as
a result of the receipt of additional amounts under this subsection 3.9. 
Whenever any Non-Excluded Taxes are payable by the Canadian Borrower, the

25


--------------------------------------------------------------------------------


Company or any Subsidiary Guarantor, as promptly as possible thereafter but in
any event within 45 days after the date of payment the Canadian Borrower, the
Company or such Subsidiary Guarantor shall send to the Canadian Administrative
Agent for its own account or for the account of such Canadian Lender or the
Swingline Lender, as the case may be, a certified copy of an original official
receipt received by the Canadian Borrower, the Company or such Subsidiary
Guarantor showing payment thereof.  If the Canadian Borrower, the Company or any
Subsidiary Guarantor fails to pay any Non-Excluded Taxes when due to the
appropriate taxing authority or fails to remit to the Canadian Administrative
Agent the required receipts or other required documentary evidence, the Canadian
Borrower, the Company or such Subsidiary Guarantor shall indemnify the Canadian
Administrative Agent, the Canadian Lenders and the Swingline Lender for any
incremental taxes, interest or penalties that may become payable by the Canadian
Administrative Agent, any Canadian Lender or the Swingline Lender as a result of
any such failure.  The agreements in this subsection shall survive the
termination of this Annex A and the payment of the C$ Loans and all other
amounts payable hereunder.  In the event of any inconsistency between this
Section 3.9 and Section 5.08 of the Credit Agreement, this Section 3.9 shall
supercede Section 5.08 of the Credit Agreement.

3.10.  Substitution of Lender.  If any Canadian Lender has demanded compensation
under subsection 3.8 or 3.9 of this Annex A, the Canadian Borrower shall have
the right, with the assistance of the Canadian Administrative Agent, to seek a
substitute bank or banks (which may be one or more of the Lenders) satisfactory
to the Canadian Borrower and the Canadian Administrative Agent to assume the
Canadian Commitments and C$ Loans of such Canadian Lender.  Any such Canadian
Lender shall be obligated to sell the Canadian Commitments and C$ Loans for cash
without recourse to such substitute bank or banks and to execute and deliver an
appropriately completed assignment and assumption agreement reasonably
satisfactory to the Canadian Administrative Agent and the Canadian Borrower and
any other document or perform any act reasonably necessary to effect the
assumption of the rights and obligations of such substitute bank or banks.


3.11.  LIMITATION OF LIABILITY.  FOR SO LONG AS THERE IS MORE THAN ONE CANADIAN
BORROWER, NO AMOUNT IS RECOVERABLE FROM ONE CANADIAN BORROWER IN RESPECT OF THE
OBLIGATIONS OF THE OTHER CANADIAN BORROWER IN EXCESS OF THE AMOUNT OF FINANCIAL
ASSISTANCE PERMITTED PURSUANT TO COMPANIES ACT (NOVA SCOTIA).

26


--------------------------------------------------------------------------------


EXHIBIT B
To Annex A

[Form of C$ Note]

PROMISSORY NOTE

FOR VALUE RECEIVED, IRON MOUNTAIN CANADA CORPORATION and IRON MOUNTAIN NOVA
SCOTIA FUNDING COMPANY, each a Nova Scotia corporation (collectively, the
“Canadian Borrower”), hereby promises to pay to
                                  (the “Bank”), for account of its respective
Applicable Lending Offices provided for by the Credit Agreement referred to
below, at the principal office of the Canadian Administrative Agent at 200 Bay
Street, Royal Bank Plaza, South Tower, Suite 1800, Toronto, Ontario M5J 2J2, the
aggregate unpaid principal amount of the C$ Prime Loans made by the Bank to the
Canadian Borrower under the Credit Agreement), in lawful money in the currency
of such C$ Prime Loans and in immediately available funds, on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount of each such C$ Prime Loan, at such office, in like
money and funds, for the period commencing on the date of such C$ Prime Loan
until such C$ Prime Loan shall be paid in full, at the rates per annum and on
the dates provided in the Credit Agreement.

The date, amount and interest rate of each C$ Prime Loan made by the Bank to the
Canadian Borrower and each payment made on account of the principal thereof,
shall be recorded by the Bank on its books and, prior to any transfer of this C$
Note, endorsed by the Bank on the schedule attached hereto or any continuation
thereof, provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the  Canadian Borrower to make a
payment when due of any amount owing under the Credit Agreement or hereunder in
respect of the C$ Prime Loans made by the Bank.

This C$ Note is one of the C$ Notes referred to in the Credit Agreement dated as
of April       , 2007 (as the same may be modified and supplemented and in
effect from time to time, the “Credit Agreement”) between Iron Mountain
Incorporated, Iron Mountain Canada Corporation, Iron Mountain Nova Scotia
Funding Company, Iron Mountain Switzerland GmbH, the lenders parties thereto
(including the Bank), Barclays Bank PLC, as Syndication Agent, JPMorgan Chase
Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch,
as Canadian Administrative Agent and J.P. Morgan Securities Inc. and Barclays
Capital, as Co-Lead Arrangers and Joint Bookrunners, and evidences C$ Prime
Loans made by the Bank thereunder. Terms used but not defined in this C$ Note
have the respective meanings assigned to them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this C$
Note upon the occurrence of certain events and for prepayments of C$ Prime Loans
upon the terms and conditions specified therein.

Except as permitted by Section 12.06 of the Credit Agreement, this C$ Note may
not be assigned by the Bank to any other Person.


--------------------------------------------------------------------------------


This C$ Note shall be governed by, and construed in accordance with, the law of
the State of New York.

IRON MOUNTAIN CANADA CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

IRON MOUNTAIN NOVA SCOTIA FUNDING COMPANY

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

2


--------------------------------------------------------------------------------


 

SCHEDULE OF C$ PRIME LOANS

This C$ Note evidences C$ Prime Loans made, Continued or Converted under the
within-described Credit Agreement to the  Canadian Borrower, on the dates, in
the principal amounts and bearing interest at the rates set forth below, subject
to the payments, Continuations, Conversions and prepayments of principal set
forth below.

 

Principal

 

 

 

Amount Paid,

 

 

 

 

 

Date Made,

 

Amount

 

 

 

Prepaid,

 

Unpaid

 

 

 

Continued

 

of

 

 

 

Continued or

 

Principal

 

Notation

 

or Converted

 

Loan

 

Interest Rate

 

Converted

 

Amount

 

Made by

 

              

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

          

 

 

 

 

 

 

 

 

 

 

 

 

3


--------------------------------------------------------------------------------


EXHIBIT C
To Annex A

[Form of BA Equivalent Note]

PROMISSORY NOTE

FOR VALUE RECEIVED, IRON MOUNTAIN CANADA CORPORATION and IRON MOUNTAIN NOVA
SCOTIA FUNDING COMPANY, each a Nova Scotia corporation (collectively, the
“Canadian Borrower”), hereby promises to pay to                               
(the “Bank”), for account of its respective Applicable Lending Offices provided
for by the Credit Agreement referred to below, at the principal office of the
Canadian Administrative Agent at 200 Bay Street, Royal Bank Plaza, South Tower,
Suite 1800, Toronto, Ontario M5J 2J2, on                                   the
principal sum of                                     Canadian Dollars.

This BA Equivalent Note is one of the BA Equivalent Notes referred to in the
Credit Agreement dated as of April      , 2007 (as the same may be modified and
supplemented and in effect from time to time, the “Credit Agreement”) between
Iron Mountain Incorporated, Iron Mountain Canada Corporation, Iron Mountain Nova
Scotia Funding Company, Iron Mountain Switzerland GmbH, the lenders parties
thereto (including the Bank), Barclays Bank PLC, as Syndication Agent, JPMorgan
Chase Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto
Branch, as Canadian Administrative Agent and J.P. Morgan Securities Inc. and
Barclays Capital, as Co-Lead Arrangers and Joint Bookrunners, and evidences a BA
Equivalent Loan made by the Bank thereunder. Terms used but not defined in this
BA Equivalent Note have the respective meanings assigned to them in the Credit
Agreement.

The Credit Agreement provides for the acceleration of the maturity of this BA
Equivalent Note upon the occurrence of certain events and for prepayments of BA
Equivalent Loans upon the terms and conditions specified therein.

Except as permitted by Section 12.06 of the Credit Agreement, this BA Equivalent
Note may not be assigned by the Bank to any other Person.


--------------------------------------------------------------------------------


This BA Equivalent Note shall be governed by, and construed in accordance with,
the law of the State of New York.

IRON MOUNTAIN CANADA CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

IRON MOUNTAIN NOVA SCOTIA FUNDING
COMPANY

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

2


--------------------------------------------------------------------------------